DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

DJERMAYA SOLAR

Environmental and Social Impact Assessment (ESIA);

INTERIM REPORT, REV. E

ARTELIA EAU & ENVIRONNEMENT
Dptment - Société -
Environnement

Immeuble Le First

2, avenue Lacassagne

69 425 LYON Cedex 03 - FRANCE
Tel.: +33 (0) 4 37 65 38 00

Fax: +33 (0) 437 65 38 01

DATE: AUGUST 2019. REF: 851 2192 ARTELIA, L’union de Coteba et Sogreah
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)
INTERIM REPORT, REV

QUALITY CONTROL SHEET

Project Description

Project Name Djermaya Solar Power Plant Environmental and Social Impact Assessment
8512192

CONSORTIUM DJERMAYA SOLAR

Djermaya, Chad

Project Number
Client

Location

Document Type Assessment Report

8512192_Djermaya_Solar_ESIA_Centrale_PV_revE

Document Name

Study w_by ARTELIA Water and Environment - Environment Branch - CSR

Name Date Stamp
Drafted by Jordan PEYRET 10/12/2017
Drafted by Armeline DIMIER 11/08/2017
Drafted by Guillaume CAP DE VELLE 11/131/2017
Verified by Julien AULNER 11/17/2017
Modification Julien AULNER 08/26/2019
Approved by Christophe Derrien, 08/27/2019

DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

List of
Revisions
Document No. | Version No. Date Description

1 revA 02/21/2017 8512192_Djermaya_Solar_ESIA_Centrale_PV_revA

1 revB 11/21/2017 8512192_Djermaya_Solar_ESIA_Centrale_PV_revB

+ r 44/40/2048 8542492PjermayasotarestAeentrate=PYot

+ Tevet 06/24/201 8542492—Djermaya_Sotar—EStA—Centrate_PY ever

+ TEVE 08/27/2015 S12192_Djermraya_sotar_estA_cemtrate_Pv reve ——

Distribution List

Format /No/
Document No. | Version No. Number Recipient
Copies

1 revA word/pdf Djermaya Consortium
T revB word/pdt Djermaya Consortium
T reve word/pdf Djermaya Consortium
T TevD word/pdf Djermaya Consortium
T TevE word/pdf Djermaya Consortium

ARTELIA E&E- ENVIRONMENT- CSR DIVISION
Immeuble Le First - 2, avenue Lacassagne
69425 LYON - Cedex 03 - France
Tel / Fax: +33 (0) 4 37 64 38 00 (1)
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

TABLE OF CONTENTS
ACRONYMS .....ssscsssscsssssssssssesssssnssssseusstinsssstesstisssstiesstiisssstiesstinssstiiesstinsssttisstieestns

NON-TECHNICAL SUMMARY .
|. INTRODUCTION .
I. PROJECT DESCRIPTION .........c:cccccceccsesessssssseseeseeesesesescscscscssssesesesesseaeseeeteteneeeasssesises
Ill.» SUMMARY OF THE BASELINE CONDITION OF THE ENVIRONMENT
IV. SUMMARY OF IMPACT ANALYSIS AND MITIGATION MEASURES... .
V. ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN ...........:::ccsscssseseeeeeeeeeeseseeseseeee
0. INTRODUCTION
0.1. |. DJERMAYA SOLAR’S PV PLANT PROJEC
0.2. DJERMAYA SOLAR .........cccsscssesesesesesesescssssscscsesescsesasasasavassvaecssesesasscacsesesteteteteneesaseseseses 23
0.3. AUTHORS..
0.3.1. Artelia . .
0.3.2.  IARC-SA....cccccccccccesssssscseseseseeeeeseseesecssssssssssssseeeeasasasssasssassacssssasscacseseeteteneeeneneasesesese
0.4. THE ESIA REPORT.
0.4.1. Objective :
0.4.2. Structure of the Report ..........ccccccecessssssssseeesesssesesesescscscssscscssssesscscseeeseeteeeeeneneaseseseses
1. CHAPTER 1: LEGAL, REGULATORY AND INSTITUTIONAL FRAMEWORK .
1.1. ESIA PROCEDURE AND PROCESS .
1.2. CHADIAN REGULATIONS ..........cccccccccssssssseseeseeeseeesesessssscsssssssseseesasseaeasasesasecstesssesasaeeeets
1.2.1. Institutional and administrative framework.

1.2.2. Regulatory Instruments “
1.3. INTERNATIONAL CONVENTIONS AND REGULATIONS ...........cccccccsesesesesesesesessesesseneeeees 33
1.4. INTERNATIONAL STANDARDS.
1.4.1. AfDB Standards “
1.4.2. IFC Performance Standards ...........cccccssssssssesesesesesessssscscsssssesseeesssesesesessscesssesssesasaeeeets
1.4.3. General EHS Guidelines
1.4.4. — International Labour Organization Standards

1.5. SUMMARY OF THE MAIN LAWS AND STANDARDS APPLICABLE TO THE PROJECT
43

2. CHAPTER 2: PRESENTATION OF THE PROJECT FRAMEWORK. ............0:c:cceceeeeeeeeee 46
2.1. A PHOTOVOLTAIC PARK: DEFINITION
2.2. PROJECT DESCRIPTION AND RATIONALE
2.2.1. Project OVErVieW ..........ccccesesescsesesesescssssseseseseeeeeeesessscssssssssessseesaeaessssasaatscatesasecaeaeets
2.2.1.1. | PROJECT OBJECTIVES AND ISSUES .
2.2.1.2. PROJECT LOCATION .
2.2.2. Technical Characteristics of the Project .............ccccscsesesesesesesessesseseseseseeeeeeeeneeeeseseseee 52
2.2.2.1. PV MODULES.
2.2.2.2. SUPPORTS FOR PHOTOVOLTAIC MODULES: TRACKERS .
2.2.2.3. ELECTRICAL TRANSFORMATION EQUIPMENT ..........ccccsesesesesesesesessesesseeeeeees 55
2.2.2.4. NETWORKS
2.2.2.5. THE RECEPTION DESK .
2.2.2.6. THE BASE CAMP AND ACCESS ROADS. .........cccccccsscsesesssseeeeeeeeeeeeeesenssseseseses 56

DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

2.2.2.7. DRAINAGE SYSTEM.
2.2.2.8. SECURING THE SITE
2.2.3. The Various Phases in the Life of a Photovoltaic Park.........cccccssssseseeseeeeeeeseeseeeeee 61

2.2.3.1. | PLANNING FOR THE CONSTRUCTION OF THE PHOTOVOLTAIC PARK.
2.2.3.2. CONSTRUCTION PHASE ..

2.2.3.3. ASSESSMENT OF CONSUMPTION, EMISSIONS, DISCHARGES, WASTE AND
NUISANCES PRODUCED DURING THE CONSTRUCTION PHASE 65

2.2.3.3.1. Natural resources and raw materials.
2.2.3.3.2. Waste
2.2.3.3.3. Nuisances (noise, odors, light emissions)

2.2.3.4. OPERATION PHASE.

2.2.3.4.1. Power Generation...

2.2.3.4.2. Organization of Operation, Maintenance and Upkeep............::ccceceeeeeeeeee 69
2.2.3.4.3. Nuisances (noise, odors, light emissions).

2.2.3.5. DECOMMISSIONING PHASE
3. CHAPTER 3: DESCRIPTION OF THE RECEIVINGENVIRONMEN
3.1. LOCATION AND AREA OF INFLUENCE OF THE PROJECT.........:c:ccsccsseseseseeeseseseees
3.2. DESCRIPTION OF THE VARIOUS COMPONENTS OF THE ENVIRONMENT
3.2.1. Physical environment .
3.2.1.1. CLIMATOLOGY
3.2.1.1.1. Climatic CONdItIONS ..........:.cccccecsseseseseeeeseseeesesesescscscscststesasesscaeeeseseetetenenensesssesises
3.2.1.1.2. Sunshine
3.2.1.2. GEOLOGY AND SOILS.
3.2.1.3. | RELIEF AND TOPOGRAPHY.
3.2.1.4. HYDROGEOLOGY .........cccceececcscssssscscscseseseseeesasaescscscscssesasssacaeseseeteteeenensasesesenes 99
3.2.1.5. _ HYDROLOGY
3.2.1.5.1. Dalakaina pond (outside the project right-of-way).

3.2.1.5.2. Temporary watercourse, tributary of the Chari (outside the project right-of-way)
110

3.2.1.5.3. Small flows of purely anthropogenic origin (within the project right-of-way)...... 111

3.2.1.5.4. Small temporary natural or man-made water sources (inside and outside the

project right-Of-WaY) oo... cece cece nec eee ene ceseceenecesenseneceseneeeeceseneeneceseneeeceeeneee
3.2.1.6. | BIOGEOGRAPHICAL CONTEXT ........ccccccecccecesesesesesesesesessesesssscseseseeeeteeeeenseseseseces
3.2.1.6.1. Location of the study area in the regional context.

3.2.1.6.2. Landscape of the study area
3.2.2. Biological Environment
3.2.2.1. | CONTEXT OF THE BIODIVERSITY OF CHAD ..........cccccsesesssssseseseeeeeeeeeeeeneseeseseees
3.2.2.1.1. Bioclimatic zones of Chad and the project area .
3.2.2.1.2. Protected natural areas..
3.2.2.1.3. State of Vegetation in Chad .
3.2.2.1.4. State Of Wildlife in Chad ..........cccsscscseseeeeeeeesesessssssssessssesessesssestsesceeesesesesaeeeets
3.2.2.1.5.
APPENDIX 1
APPENDIX 2

Threats to biological diversity.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

. 361
. 361
364
. 369
. 370
. 331
APPENDIX 9........cccscssssssssscesesecessssesscscscscscasssscacsesesesestenessssssesessssseseseaeaeaeasasasacatetasesesaeetets 333
APPENDIX 10.......cccccscsssssssssesesesesesesescscscecscssssscseseseseseeeeeeesssssssessssseseasaeaeseaessasacatssasesecacetats 333

List of Tables

Tab!
Tab!
Tab

Mitigation Measures

Tab!

Taable 18 - Monthly rainfall data at N’Djamena airport station .

ERE/ARTELIA)

le1- Project Impact Factors
le 2. Summary of baseline sensitivities identifies of the initial state
le 3 - Summary of the Project's Various Gross and Residual Impacts and their Associated

le 4 - Table Stages of the ESIA Process in Chad
le 5 - List of international conventions, treaties and regulations
le 6 -Summary of the main laws and standards applicable to the projec’
le 7 - Coordinate of the project parcel oo... cece eects
le 8 - Technical characteristics of the various types of photovoltaic panels .
le 9 - Estimated time required to build the plant.............cccccceeee
le 10 - Summary of waste generated during the construction phase
le 11 - Estimated amount of household waste generated
le 12 - Example of decommissioning methods for ground-mounted photovoltaic installations
le 13 - Summary of waste generated during the decommissioning phase.
le 14 - Summary of the technical data of the project
le 15 - Pressures exerted by ground-mounted photovoltaic installations
le 16 - Project Impact Factors...........
le 17 - Summary of Initial Impacts

le 19 - Summary table of the various aquifers in the study area.
le 20 - Level of extinction risk for flora in Chad....
le 21 - Level of extinction risk for wildlife in Chad .
le 22 - Risk level by species group
le 23 - List of threatened wildlife species in Chad.
le 24 - The two types of wildlife protection lists in Chad
le 25 - Bird species listed by IUCN in Chad
le 26 - Endangered amphibian species in Chad
le 27 - List of direct and indirect threats to the environment
le 28 - Dry season grass cover composition (source CIRA-SA, 2016,
le 29 - List of inventoried plant species (Source ERE, 2017)
le 30 - List of woody species inventoried (Source CIRA-SA, 2016). ...........++
le 31 - List of mammals likely to frequent the study area (Source ERE, 2017) :
le 32 - List of bird species observed during the field campaign during the wet season (Source

le 33 - List of amphibians observed in the study area.
le 34 - List of reptiles observed in the study area
le 35 - List of fish identified in Dalakaina Pond....
le 36 - Wildlife use by villagers according to ethno-zoological survey findings.
le 37 - Findings of noise spot measurements .
le 38 - Location of soil samples
le 39 - Soil test results............
le 40 - Location of Surface Water Withdrawal
le 41 - Results of in situ surface water measurements

lomomomomomomomomeome)

le 42 - Results of surface water analyses
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

le 57 - Projects selected for cumulative impact analysis . . 248
le 58 - Cumulative Impact Matrix . 249
le 59 - Summary of the various gross and residual impacts and associated mitigation measures
. 248
. 256
. 261
. 262
. 262
. 262
- 263
. 264
- 289

Table 43 - Results of groundwater analyses.. . 159
Table 44 - Administrative organization of the province ot - 168
Table 45 - Demographics in the province of the study are: .176
Table 46 - Demographics of study area communities. .176
Table 47 - Consultation activities carried out - 204
Table 48 - Sensitivity of environmental items . 207
Table 49 - Summary of the sensitivities of the initial stat - 208
Table 50 - General principles for rating intensity -212
Table 51 - Severity of impact . 2213
Table 52 - Impacts on protected and/or heritage wi - 209
Table 53 - Study of the solar kit option. . 237
Table 54 -Study of the mini-grid option - 238
Table 55 - Waste generated by the decommissioning phase (non-exhaustive list) . 246
Table 56 - Composantes environnementales et sociales de valeu . 248

bl

bl

bl

Table 60 - Accidentology for the keyword “photovoltaic” (ARIA - BARPI database)
Table 61 - Human Severity Scale
Table 62 - Environmental Severity Scale.
Table 63 - Material severity scale
Table 64 - Probability scale...
Table 65 - PRA selection matrix
Table 66 - Table summarizing the hazardous situations identified requiring corrective action
Table 67 - Wastewater discharge limit values
Table 68 - Noise limit values at the nearest receiving location . - 289
Table 69 - Stakeholder identification . 292
Table 70 - Stakeholder Engagement Plan..........cccccscsccesesessssessseeeeeeeeeesesessssssssessseseeeeeeasenaes 285
Table 71 - Guide values for post-treatment sanitary wastewater discharges according to the IFC

EHS guidelines . 301
je 72 - WHO Air Quality Guidelines
le 73 - Estimated costs of ESHS measures for the Djermaya Solar project... 334

8)
8)

List of Figures

Figure 1 - Project Location
Figure 2 - Schematic diagram of a photovoltaic park.
Figure 3 - Project right-of-way.
Figure 4 - Project right-of-way
Figure 5 - Schematic diagram of a photovoltaic park.
Figure 6 - Project Location
Figure 7 - Project Right-of-Way
Figure 8 - Illustration of the different types of photovoltaic modules .
Figure 9 - Photography a poly-crystalline photovoltaic panel
Figure 10 - Mechanical characteristics of the tracke
Figure 11 - Photograph of a solar module mounted on a 1-axis tracker .
Figure 12 - Photograph of an inverter.....
Figure 13 - Photograph of a transformer
Figure 14 - Cross-section of the drainage ditch proposed for the sit
Figure 15 - Stepfor building atable
Figure 16 - Schematic diagram of a photovoltaic par
Figure 17 - Diagramofthe life cycle of photovoltaic panels.
Figure 18 - Project Right-of-Way Area: Original and New
Figure 19 -Layout of the 60 MW alternative.

intheregion of Djermaya
Figure 22 - Map of the various climatic zones of
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

Figure 23 - Annualmean insolation map of Africaand the Middle East
Figure 24 - Simplified geological map of Chad....
Figure 25 - Geological map of the Djermaya region
Figure 26 - Soilmap ofthe study area
Figure 27 - Relief Map of Chad..
Figure 28 - Hydrogeological map of Cha
Figure 29 - Map of the major hydrogeological complexes of Chad
Figure 30 - Summary of water needs and resources in Chad.
Figure 31 - Hydrographic grids in Chad..
Figure 32- Hydrographic system in the vicinity of the site
Figure 33 - Delimitation of the catchment area of the Dalakaina pond :
Figure 34 - Location of the main intermittent flows identified on site and their flow directions during high
water periods.
Figure 35 - Photos of the Dalakainapondin dry and wet periods .
Figure 36 - Ditchculvertcrossingto the southeast ofthe site (left) and water flowareaatculvertoutlet
(ie) ) pene perpr pe OnE pEEETSESTOPESETSESTOSESETSESEOSESETSESTOSETETSTSTOSETENSESTOSETETSESTOSETETSESTOFETETSESTOSETETSTSTOTETESSTSTOTETETSTTIOTEETY 111
Figure 37 - Illustration of one of the dry flows into the pond (left) and slight depression along the old
pipeline (right).
Figure 38 - Example oftemporary water pointsin the projectright-of-way .
Figure 39 - Regionalcontextin dry season (left) andwet season (right) ....
Figure 40 - Photographofthesitein season
Figure 41 - - Photograph of the site in the dry season - pipecrossingthe site
Figure 42 - Phenomenon of clay shrinkage forming soil crusts...............
Figure 43 - Dry herbaceous plants Figure 44 - Isolated shrub (Acacia)
Figure 45 — Various views of the site - short herbaceous vegetation
Figure 46 - Differentviews of the site - wetland - shrub vegetation on the right
Figure 47 - Characteristics of the various protected natural areas in Chad.
Figure 48 - Location of Chad’s various natural protected areas.
Figure 49 - Length of the vegetation season based on the geographical area.
Figure 50 - The various types of vegetation in Chad by bioclimatic zone
Figure 51 - Differentlevels of |UCN extinctionrisk rankings.
Figure 52 - Summary map of the various types of flora and fauna species present in Chad
according to the climatic domain
Figure 53 - Summary ofthe status of differentbird species in Chad
Figure 54 - Location of transects and quadras during surveys in wet periods.
Figure 55 - Herd of goats grazing in the right of way of the project
Figure 56 - Bérébéré cultivation plot in near the Dalakaina pond .........c cece eee
Figure 57 - Example of localized woody vegetation in the flooded area during high water
(transition area )
Figure 58 - Drainage ditch discharging into the Dalakaina pond . :
Figure 59 - View of the project site covered with grasses, a few isolated shrubs and. - 130
Figure 60 - Example of an area where natural vegetation has been almost completely eliminated
over very large areas. The one having given way to village huts. - 130
Figure 61 - Aquatic plant formation of water soft characterized by a layer of. . 131
Figure 62 - Dominated anthropogenic formations by Poaceae used as pasturt . 131
Figure 63 - Species abundance by family within the project right-of-way. . 133
Figure 64 - Location of trees and shrubs in the project area... - 134
Figure 65 - Foot of Acacia seyal at the edge of the Dalakaina - 135
Figure 66 - Foot of Balanites aegyptiaca in the project - 135
Figure 67 - Viewofthe aquatic vegetation associated with DalakainaPond duringthewet season... 135
Figure 68 - Black-capped Lapwing (Vanellus tectus) Figure 69 - Cattle Egret (Bubulcus ibis)..... 138
Figure 70 - African Gallinula (Gallinula angulata) ... - 138
Figure 71 - (Anastomus lamelligerus African openbi - 138
Figure 72 - Black Kite (Milvus migrans) Figure 73 - Sacred ibis
aethiopica) 139

Figure 74 - Melanocephalic Heron (Ardea.
Figure 75 - Spurred Lapwing (Vanellus.....
Figure 76 - Birdlife International mapofCameroonandChad (2001
Figure 77 - Pyxicephalus edulis, species common in wetlands on and around the project
Figure 78 - Snakemoltfoundinthe project right-of-way .

(Threskiornis

- 139
- 139
. 140
.144
.144

DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

.141
-142
. 142
- 142

Figure 79 - Common agama near the village
Figure 81 - Tilapia
Figure 82Catfish
Figure 83 - Siluru
Figure 84 - Messor barbatu . 143
Figure 85 - Participatory meetings with villagers of Amsoukar and Amkoundj - 143
Figure 86 - Synthetic map ofthe issues in terms of natural habitats within the projectright-of- way and its

immediate surroundings . 146
Figure 87 - Carte de localisation des stations de mesures de bruit - 148
Figure 88 - Noise SCale ...........::cceeseceeesesesesees .149
Figure 89 - Location map of soil sampling stations. . 150
Figure 90 - Limitvalues under the Dutch regulation .. .151
Figure 91 - Location map of water sampling stations . 155
Figure 92 - Limit values under the Dutch regulation .. . 158
Figure 93 - Topographicprofile between the ChariRiver andthe projectsite - 162
Figure 94 - Differenttypes of users of the roadlinking N’Djamenato Djermaya . 163

Figure 80 - agama sp on the project site

Figure 95 - Administrative divisionin the vicinity of the project area - 164
Figure 96 - Map of villages and major public and private infrastructure in the study area - 166
Figure 97 - Terminals on the project Site..........cccccccceeseeseesseseeeeeeeeeeseseeseseseees .172

.173
.174
.175
. 180
. 180
- 182
- 184
- 185
- 185
- 186
- 189

Figure 98 - Certificate of Sale, Rural Land Lease Order and Certificate of property
Figure 99 - Satelliteimage of the central area of the project site and agricultural plots
Figure 100 - Age pyramid, Hadjer Lamis province.........
Figure 101 - Mainethnic groups andlanguagesin Chad
Figure 102 - Fulanicampsinstalled for afew days on the projectsite .
Figure 103 - Mosque ofAm Soukar (top left) and mosques of Djermaya
Figure 104 - Enrollment rate by province Source
Figure 105 - Public school of Djermaya..
Figure 106 - Douguinaga Primary School ...
Figure 107 - Djermaya Health Center.
Figure 108 - Hand pump and water storage jars at Am Soukar.
Figure 109 - Condition and traffic on the N’ Djamena - Massaguet road . . 190
Figure 110 - Agricultural calendar of the province of Hadjer Lamis ..... -191
Figure 111 - Okra and cucumber fields grown on the project site, bordering the Dalakaina pond 192

Figure 112 - Preparation of irrigation systems for plots, Dalakaina pond - 192
Figure 113 - Goatfarmer. . 194
Figure 114 - Cattlepensandcattlein Douguinag - 194

- 195
- 196
. 197
. 197
- 198
- 199
- 199
- 200
- 202
- 205
- 230
. 242
.273
- 283
. 295

Figure 115 - Views of the project site
Figure 116 - Camel herders’ camp at Lamadji, N'Djamena.
Figure 117 - Fulani camp on the project site
Figure 118 - Grazingherds onthesite
Figure 119 - Fishing activity in the Dalakaina pon
Figure 120 - Abandoned brick factory east of the project site.
Figure 121 - Locust Collection Site .
Figure 122 - Djermaya weekly market.
Figure 123 - Varioustypes ofhabitatin Am Soukar .
Figure 124 - Posters prepared for information about the project.
Figure 125 - Schematic of potential water runoff from the soi
Figure 126 - Mapofthe future airport projectin Djermaya.
Figure 127 - Example ofafire safety procedure display.
Figure 128 - Summary diagram of the ESHS organization
Figure 129 - Schematic diagram of the complaints management mechanism

DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

ACRONYMS
| AADL Aldwych Africa Development Limited
AFD French Development Agency
Aldwych Aldwych International Limited
ANADER National Rural Development Support Agency
| BARPI Industrial Risks and Pollution Analysis Bureau (France)
CEDAW Convention on the Elimination of All Forms of Discrimination against Women
| CILSS Permanent Inter-State Committee for Drought Control in the Sahel
CIRA-SA Consulting Engineering and Applied Research
| CITES Convention on International Trade in Endangered Species of Wild Fauna and Flora
clw Common Industrial Waste
CMS Conservation of Migratory Species
coD Chemical Oxygen Demand
COHV Halogenated Volatile Organic Compounds
CR Critically Endangered
DBOs Biological Oxygen Demand at 5 days
DD Data Deficient
DGAC French Civil Aviation Authority
DGE Directorate General of the Environment
DRA Detailed Risk Analysis
EDD Hazard Analysis
EHS Environment Health and Safety
EIN Environmental Impact Notice
EIA Environmental Impact Assessment
EN Endangered
EPC Engineering Procurement Construction
ESIA Environmental and Social Impact Assessment
ESMP. Environmental and Social Management Plan
ESMS Environmental and Social Management System
EW Extinct In the Wild
EX Extinct
FAA Federal Aviation Administration
FNE National Environment Fund
| FPIC Free, Prior and Informed Consent
GHG Greenhouse Gas
GIIP Good International Industrial Practices
GW Green Waste
HCNE High National Committee for the Environment
“HIW Hazardous Industrial Waste
HPP. Human-powered Pump

HSE Health, Safety, Environment

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

HTA Medium Voltage (voltage levels between 1,000 V and 50,000 V
ICP Informed Consultation and Participation

ICPE Facilities Classified for Environmental Protection
IFC International Finance Corporation

InfraCo Africa

InfraCo Africa Limited

IPCC

Intergovernmental Panel on Climate Change

“pp

XAF

Independent Power Producer
IRENA International Renewable Energy Agency
Iw Inert Waste
Lc Least Concern
LCBC Lake Chad Basin Commission
LRP Livelihoods Restoration Plan
MEDDE Ministry of Ecology, Sustainable Development and Energy (France)
NHW Non-Hazardous Waste
NR Not rated
NR National Road
NT Near Threatened
| ODS Ozone Depleting Substances
ONCFS National Hunting and Wildlife Agency
| PAHs Polycyclic Aromatic Hydrocarbons
PASST2 Health Sector Support Project (Phase 2)
PIR Compensation and Resettlement Plan
PPE Personal Protective Equipment
PPP Public Private Partnership
PRA Preliminary Risk Analysis
PS Performance Standards
PSST Occupational Health and Safety
RAIA Analysis, Research and Information on Accidents (France)
RAP Resettlement Action Plan
SGAT Solar Glare Analysis Tool
SLG Local Management Body
SNE National Electricity Company
THC Total Hydrocarbon Content
TOE Tonne of Oil Equivalent
ToR Terms of Reference
UICN International Union for Conservation of Nature
UNFCCC United Nations Framework Convention on Climate Change
voc Volatile Organic Compound
VU Vulnerable
WEEE Waste Electrical and Electronic Equipment
CFA franc (Central African financial cooperation franc)
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)
INTERIM REPORT, REV
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

NON-TECHNICAL SUMMARY

|. INTRODUCTION

Chad is experiencing difficulties in supplying and accessing electrical energy, which is holding back
its economic development. Ninety-six and a half (96.5%) of the energy consumed nationwide
(source: Schéma Directeur de I’Energie - Energy Sector Master Plan) is produced from wood fuels,
which has serious environmental consequences, especially on Chad’s forest resources and air
quality.

In addition, Chad boasts considerable natural resources, including considerable solar energy
potential that could be used to develop sustainable electricity production systems, reduce
deforestation and improve the country’s energy performance

With this in mind, Djermaya Solar (a consortium formed by Smart Energies International SA and
Aldwych Africa Development Limited (AADL) 1) is planning to install and operate a 60 MWp
photovoltaic power plant in Chad. The project is scheduled to be built over two periods, with a first
phase of 32 MWp and a second phase of 28 MWp.

The site selected for the implementation of the project is located near the town of Djermaya, about
30km northwest of the capital N’Djamena. It covers a surface area of about 100 ha (for the two
phases of the project). The project site was granted to the DJERMAYA CDEN ENERGY in 2014 by the
government of Chad through a presidential decree.

1 ALDA has been selected by InfraCo Africa Limited to develop projects in sub-Saharan Africa. ALDA is a subsidiary of
Aldwych International Limited
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

Figure 1 - Project Location

The project is subject to an impact assessment, in accordance with its Category A classification as
confirmed by the Director of Environmental Studies (Mr. Abderraman Mahamat) and the Director of
Urban Planning (Mr. Alaina Yacoub) of the Ministry of Environment and the Ministry of Urban Planning.
The Djermaya Solar Project would likely be classified as Category A according to IFC standards (2012),
ie., as a project with significant environmental and social impacts that are diverse, irreversible, or
unprecedented, due to the need to manage the displacement of economic activities associated with
the project and to compensate the historical landowners.

Due to its Category A classification, the project is subject to an impact assessment as confirmed by the
Director of Environmental Studies (Mr. Abderraman Mahamat) and the Director of Urban Planning (Mr.
Alaina Yacoub) of the Ministry of the Environment and the Ministry of Urban Planning. The Djermaya
Solar Project is likely to be classified as a Category A project based on the IFC (2012) standards, i.e., as
a project with significant, diverse, irreversible, or unprecedented environmental and social impacts,
since it will require managing the displacement of economic activities associated with the project and
providing compensation to historical landowners.

This document presents the project’s environmental impact assessment as required by Decree No.
630/PR/PM/MERH/2010 of August 4, 2010 on the regulation of environmental impact assessments
and Order No. 039/PR/PM/MERH/SG/DGE/DEELCPN/2012 of November 29, 2012 on general
guidelines for conducting an environmental impact assessment (in accordance with the provisions of
Article 16 of the order).

The ESIA report was prepared by a group of engineering firms including Artelia Eau & Environnement
and CIRA SA under the supervision of the Djermaya Solar consortium. CIRA-SA is authorized to conduct
environmental impact studies by the Ministry of Agriculture and Environment of the Republic of Chad.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

Il. PROJECT DESCRIPTION

The Djermaya Solar photovoltaic park will be equipped with poly-crystalline modules mounted on a
single-axis solar tracking system (or solar trackers).

During the first phase, the plant will include 103,226 modules? of 72 cells each, which will generate a
peak power of 32 MWp, for an estimated energy output of 2,135 kWh/kWp during the first year of
operation. This energy output will be made available to the National Electricity Company (SNE) at a
negotiated rate of CFA 79/kWh (25-year Power Purchase Agreement (PPA)) and will be redistributed
to the entire Chadian power grid.

The power plant consists mainly of a cluster of photovoltaic panels, positioned to capture the maximum
amount of solar radiation, combined with a network of transformers/inverters and cables to distribute
the electricity produced throughout the grid. The following figure presents a brief overview of these
components.

The tracker system allows the modules to follow the path of the sun throughout the day and therefore
achieve greater operating efficiency achieve greater operating efficiency.

Figure 2- Schematic diagram of a photovoltaic park

The operating principle of the plant is as follows:

Creation of a direct current by the photovoltaic cells, under the action of solar radiation;

2 Assuming a module with a peak power of 310Wp each
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

- Transformation of direct current into alternating current by inverters;

- Elevation of the voltage of the electric current to a medium voltage (HTA) level of 33kV in the
transformer;

- Transmission of alternating current of adequate voltage to the delivery station via the

connection power lines, before routing it to the national grid.

Djermaya Solar is responsible for the construction of the plant and the grid connection equipment.

Various facilities will be necessary for the construction of the power plant: traffic roads, collection and
drainage system for runoff water from the site, fencing and security system, a base camp during the
construction phase and staff accommodation during the operation phase.

The construction of the power plant is estimated to last approximately one year. During the construction
phase, 300 employees will be present onsite to build the plant.

In addition, Djermaya Solar will be required to install equipment (transformers, replacement conductors,
etc.) for the benefit of the National Electricity Company (SNE) to facilitate the integration of the solar
project into the existing network. Equipment installation has not been considered within the scope of this
study. It is understood that the delivery station as well as the equipment integrated in the network will be
transferred to SNE upon their commissioning.

Djermaya Solar will operate the plant for a period of 25 years. During the operation phase, a dozen
employees on average will be employed.

At the end of the 25-year period, the plant will be transferred to SNE, which can choose to continue
operating or dismantle it. SNE will be in charge of redistributing the energy produced to the entire Chadian

network.

The figure below provides an aerial view of the project area.

DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

Figure 3 - Project right-of-way
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT A‘

MENT (ESIA)
INTERIM REPORT, REV

It should be noted that the layout of the site presented above may change slightly depending on the final
design of the facilities and discussions with the authorities or the various stakeholders involved in of the
project. The footprint presented represents the maximum surface considered.

The various activities and components of the project that are likely to have some environmental impacts are
defined as impact factors. The table below presents these impact factors for the various phases of the project.

Table 1 - Project Impact Factors

PROJECT PHASE

IMPACT FACTOR

CONSTRUCTION

Physical right-of-way: Access to the site and construction activities will generate a physical right-
of-way on the site via the creation of access roads/tracks and construction areas involving a loss of
space with consequences on the environment and local communities (disruption of economic
activities).

Employment opportunities on the project site: A maximum of 400 people will be required
at the site to fill unskilled to skilled positions.

Civil engineering works: Civil engineering activities will involve land reworking and brush clearing
operations. Temporary stripping of soils can also contribute to erosion and fine particles being
washed into the surrounding environment.

Traffic: Equipment, materials and machinery will be brought in by road, which will have an
impact on local traffic on the main road.

Consumption of resources: Civil engineering activities require the consumption of raw materials
(metal, sand, concrete, etc.) and various products to carry out the works and operate the
equipment (gasoline, oil, etc.).

Liquid discharges: Civil engineering activities lead to the discharge of various liquid effluents during
works (e.g., machinery washing water, sanitary effluents).

Waste production: Civil engineering activities (excavations and back-filling, brush clearing, etc.)
lead to the waste production (inert waste, etc.) as do equipment assembly and installation
activities (packaging waste, off-cuts).

Atmospheric emissions and noise: Equipment operation and vehicle traffic generally lead to
atmospheric emissions (GHG, dust) and noise.

Accident situation: Poor management of the works can lead to the appearance of degradations
that are likely to impact people and the environment: spill of dangerous materials, fire.

OPERATION

Physical right-of-way: The permanent presence of photovoltaic panels and fences generates a
physical right-of-way on the ground and therefore some possible consequences on the landscape,
terrestrial biodiversity and human activities.

Electricity production: The energy produced from the conversion of solar energy into
electrical energy is sent into the public grid.

Waste production: The normal operation of a photovoltaic power plant generates little waste,
some of which is classified as hazardous industrial waste (electrical and electronic waste,
maintenance oils, fluids, etc.).

The permanent presence of 12 employees on the site induces the production of domestic
waste and sanitary wastewater in reduced quantities.

Noise: The operation of a photovoltaic plant generates little or no noise.

Accident situation: Poor management of the works can lead to the appearance of degradations
that are likely to impact people and the environment: accidental spill, fire, ...

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

Ill. SUMMARY OF THE BASELINE CONDITION OF THE ENVIRONMENT

The table below presents a summary of the baseline condition of the environment along with an evaluation of
the intrinsic sensitivity of the various components of the site’s natural and human environment.

The following definitions shall apply:

- issue: a criterion or theme attached to a portion of the territory which, given its current or
foreseeable condition, is of value with respect to environmental, heritage, cultural, aesthetic,
monetary or technical concerns.

- sensitivity: the level of an environmental issue in relation to the project. Sensitivity expresses
the risk of losing all or part of the value of an environmental issue as a result of any project. In
this methodology, four levels of sensitivity have been identified for the classification of
environmental issues with respect to the project: nil/negligible, low, moderate and high.
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT A‘ MENT (ESIA)

INTERIM REPORT, REV

Table 2 Summary of baseline sensitivities identifies of the initial state

‘ENVIRONMENTAL THEME

Climate

‘sues SENSITIVITY

The site is located in a Sahelian bioclimatic zone characterized by a rainy
season from June to September and a dry period from November to May.
Rainfall can cause flooding in some areas and thus vegetation.

The area also suffers from the effects of climate change (reduced water
supply, desertification) and has a very carbon-intensive energy supply
(oil-fired power plants, firewood etc.).

Soils and sub-soils

The soils in the study area are of sedimentary origin, of a compact clay-silt
nature and are poor in nutrients. Therefore, they are therefore vulnerable
to erosion. In addition, precipitations can cause the formation of water
bodies, or even flood zones.

Relief / topography

The site has a flat topography with a gentle slope oriented positively a
from southwest to northwest. The lowest point corresponds to the Negligible
wetland.

Groundwater

Groundwater samples were taken at a depth of 60 m, which means that
the groundwater table is at a significant depth. In addition, the
groundwater is not connected to the Dalakaina Pond and the soils are
relatively impermeable.

Surface water

The project area has a very high variability of water resources according
to the seasons. Water, which is abundant during the rainy season, quickly
becomes scarce in the dry season. A wetland is present near the project
site, which collects runoff from the area due to the of topographic
configuration of the site.

Technological hazards

Wetland The Dalakaina pond is a local conservation concern environment and
Biological offers potential habitats for many groups of species.
environme Other Habitats generally degraded or modified by human activities and
nt habitats offering little potential for flora and fauna
The site is located in a semi-desert area, so the landscape issue is
Landscape reduced. However, the site will probably be visible from the road located | Negligible
to the east linking N’Djamena to Djermaya.
NUISANCE
Air quality is degraded by the trunk road near the site and by the
Air quality atmospheric emissions of the Djermaya refinery located 7 km from
the site to the north-east.
Since the study area is located in a rural area, noise sources are limited.
Nevertheless, the road to the east of the site being so close means the
Soundscape site is located in the strip by noise from that road. There are, however, | Negligible

no urbanized areas near the site.

The project area is located close to the refinery and a high-traffic road. In
addition, the area is destined to become the industrial pole of the region.
However, the road along the site has a number of characteristics that
could cause accidents. Therefore, traffic hazards are a real issue, especially
considering the area becoming an industrial zone...

Natural hazards

The study area is potentially at risk of flooding due to heavy rainfall
during the rainy season combined with impervious soils, preventing
rainwater infiltration.

pie
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

ENVIRONMENTAL THEME ISSUES SENSITIVITY

HUMAN ENVIRONMENT

The study area is located in a sparsely populated rural area. Residents live
in 6 moderate-sized villages (200-4000 inhabitants) within a 1-5 km radius
from the site’s right-of-way. Vulnerable people, mainly poor households,
Population may be present due to the country’s modest level of development. There

are no residents within the site’s right-of-way, but there are some
constructions there.

Lands located in the project area are managed under the customary
administration of the village of Am Soukar and, to a lesser extent, of the
village of Am Koundjo. However, this customary land management
system is gradually disappearing as lands are being sold off due to the
industrialization and peri-urban development of the study area. Part of the
land where the project is to be located has been parcelled out and sold
by the Am Soukar village chief to residents of Djermaya and N’Djamena.
These sales have little bearing on Chadian land law, even if the buyers feel

land that their rights are legitimate.

The increasing scarcity of land resources could eventually impoverish
local populations who rely on land for their economic activities, which
are essentially agriculture-based.

The project's residents are agro-pastoralists who heavily reliant on
agricultural activities, mainly farming and livestock breeding, for their
subsistence and income. These activities are based on the use of arable lands
and, above all, of perennial or seasonal water points, such as the Dalakaina
Economic activities waterhole. These water points make it possible to water flocks and also
and livelihoods develop irrigation networks for market gardening activities in the dry season.
People in the project area use lands in various ways: as grazing sites, as
cultivated areas, and as a passageways for livestock heading to the
Dalakaina pond.

Several types of natural resources are used on the Project site but ina
very limited way due to a sparse forest cover (which implies a limited
production of wood products) and a very limited seasonal production of
low-diversity herbaceous products, caused by strong anthropic pressure.

Exploitation of natural
resources

Some Fulani nomads occasionally set up camp on the project site for very
short periods (a few days) before migrating to other grazing areas. These
populations are not particularly attached to the project site. According to the
Nomadic populations IFC criteria, these nomadic populations are not considered indigenous
populations (PS 7).

Migration in the study area is relatively limited, with young people
migrating to the capital (in search of employment) and the occasional
Migration presence of migrants transiting from there to N'Djamena. During the
flow construction of the refinery, Djermaya attracted economic migrants, but
these flows have been limited since the refinery became operational.

There is no evidence of archaeological heritage in the project area.
Cultural heritage There are no sacred sites within the project site’s right-of- way.

Water-borne diseases, primarily malaria, are highly prevalent in the study
area. Only one health center operates in Djermaya, but it lacks beds and
medical staff. This health center is relatively distant from some of the
villages in the study area, which limits its access by the poorest

Health and safety households.

Each village has one or more water points that are unreliable (broken
pumps, dry springs) and under increasing demographic _pressure.

21
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT A‘ MENT (ESIA)
INTERIM REPORT, REV

SENSITIVITY

ENVIRONMENTAL THEME

Issues

Public
Infrastructure

Educational facilities are concentrated in the Djermaya local area, which
limits access to poor households. In Douguinaga, there is a elementary
school serving the children of the area, but it is in very poor condition.
Households do not have access to electricity and rely on

{collecting dead wood for cooking.

Roads

Despite the poor quality of the road network, the NR means the study area
has a quick connection with Djermaya and the capital, providing outlets for

agricultural products sold by the study area’s inhabitants.

Road access between villages is more problematic: they are accessed via
Imultiple rural dirt roads that pass over bare lands but whose route can
|suddenly change if one of the bare lands were to be used.

[The project area is crossed by a dirt track, a 300-meter section of

which is within the site’s right-of-way.
IV. SUMMARY OF IMPACT ANALYSIS AND MITIGATION MEASURES

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

The table below provides a summary of the project’s impact analysis. The methodology and criteria used for the impact analysis (sensitivity, persistence, severity, extent, intensity, gross and residual severity) and the details

of the assessment are presented in Chapter 4 of this report.

Table 3 - Summary of the Project’s Various Gross and Residual Impacts and their Associated Mitigation Measures

eNviRONMENTAL TARGET sewsimury | pensisrence | seveeny | exrewr(e) | wrens | Grossseveary sUMMARY oF PRoPosED MITIGATION MEASURES RESIOUALSEVERITY
(SEN) (P) (Ss) () (GS) (SR)
Construction Phase
‘0 minimize GHG emissions as much as possible during the construction phase, it is recommended that the
Climate 2 2 2 2 2 \distances covered while transporting materials and personnel be optimized. For example, consideration could be
given to minimizing the distances travelled while transporting photovoltaic equipment by road (transport by river,
piggyback, etc.). In addition, all vehicles and machinery used on the site shall be subject to periodic inspections, in
laccordance with current legislation, especially as they apply to pollutant emissions.
e To preserve the topsoil layer during excavations, the first 20 to 30 centimeters of soil shall be excavated and stored
for reuse at a later date. This material should be stored in a dedicated area in the form of uncompacted windrows with
a height of 1 to 2 m to preserve soil qualities. This area may be located in the immediate vicinity of the work area,
especially where trenching is involved. These windrows shall be reused to restore the sites and the rights-of-way
occupied during the construction phase. Each completed windrow shall be protected by a tarp to avoid any erosion
before reuse. Earthworks will not take place where there is persistent moisture;
e Vehicles shall be restricted to the access tracks and areas marked out for the works, and their movements shall be
limited as much as possible. To minimize compaction of the soils used, the final access points shall be built as soon as
the works begin. Efforts shall be made to ensure that all vehicles use these various access tracks instead of others
as they move around on the site;
@ The equipment and machinery used shall be subject to very stringent regular maintenance to reduce the risk of
accidental hydrocarbon pollution (e.g. hose burst or leakage from a machine’s tank). Vehicle maintenance will
preferably be performed off-site. Alternatively, a dedicated maintenance area shall be set up and equipped to
2 a 2 2 2 prevent leakage into the natural environment (area to be turned into a retention zone);
e Anti-pollution kits (e.g.: absorbents, containment socks) shall be made available to contain any spillage.
Implementation of a response procedure to deal with accidental pollution;
Soil and subsoil Wash water from concrete buckets and mixers will not be discharged directly into the natural environment, but
will instead be collected in a watertight pit. Once the water has settled (overnight), the pH shall be checked and if
necessary, buffered with acid before discharge to restore the pH to a value close to neutrality (pH 6 to 8). Solid
deposits can be treated as inert waste.
e@ Where hazardous products are present (maintenance products for machines, fuel, etc.), they shall be stored on
covered and correctly sized retention areas;
Hazardous material storage areas shall be closed during non-working hours to avoid any risk of intrusion and pollution
resulting from a malicious act;
There shall be no uncontrolled dumping of waste on the site;
These measures shall be imposed by the Contracting Authority upon the subcontractor in charge of installing
structures and assembling the modules;
Overhead electrical cables shall be preferred. Buried cables shall be routed in a way to limit the length of cable used.
Topography 1 1 1 1 1 Negligible - Negligible
Groundwater The measures proposed to reduce and avoid impacts on soil and subsoil and surface water may also be applied to
2 3 2 2 2 avoid and mitigate impacts on groundwater. Negligible

DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

sensirviry | pensistence | seven | exrenr(E) | wrensve
ENVIRONMENTAL TARGET

(sen) (P) (s) 0]

4 3 3 2 3
Surface water

2 2 3 2 2
Shrub/grass

savannah vegetation
area

Gross SEVERITY
(65)

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

PROJECT OF PHOTOVOLTAIC POWER STATION OF

SUMMARY OF PROPOSED MITIGATION MEASURES

DJERMAYA

RESIDUAL SEVERITY
(SR)

The avoidance measures designed to address the impacts of spills are the same as those applied to the soil and subsoil;
The base camp shall be equipped with sanitary facilities and a properly sized septic-type wastewater treatment
system or equivalent;

Open rights-of-way and earthworks during dry weather periods to minimize impacts on areas susceptible to flooding
during the rainy season,

Concrete mixing plants shall be located within the site, as far as possible from the wetland and the main waterways
on the site (on the road side). Wash water from concrete buckets and mixers will not be discharged directly into the
natural environment, but shall be collected in a watertight pit. Once the water has settled (overnight), the pH shall
be checked and if necessary, buffered with acid before discharge to restore the pH to a value close to neutrality (pH 6
to 8);

Foundation drill cuttings shall be spread widely around each foundation or reused for construction purposes on the
site;

The work areas shall be regularly cleaned to eliminate waste. There shall be no discharge of washing water without
prior treatment by a de-silter/oil separator;

The generator supplying electricity to the base camp shall be equipped with a double-walled tank, if necessary, or
placed ona retention structure;

Installation of a system at the outlets of the drainage system to reduce the discharge of sediments into the wetland.
To this end the following planning principles shall apply:

Split the number of discharges to reduce the volume discharged at a single point;

Increase the discharge water return time;

Install suspended solids abatement systems such as pebble or aggregate areas at outfalls;

Revegetate ditches to increase the stability of the facilities and increase the abatement of

suspended solids.

Oo
Oo
Oo
Oo

Install a temporary water and effluent collection system within the construction site (collection ditches with outlets

Delineation and observance of the rights-of-way and protection of areas of ecological interest such as the wetland

and its surrounding vegetation;

Maintain access points around the wetland, to facilitate wildlife access regardless of the season (no barrier effect);

Opening of the rights of way and conducting earthworks during the dry season to reduce impacts on biodiversity as

much as possible;

The aim is to ensure the site has at least as many trees after the construction phase as before. Priorities for action are

as follows:

a Conserve existing trees to the extent possible.

a Replant removed trees (relocate existing trees on the site where possible or replant with new plants) at the edge of
the site (at the drainage channels or the outer fence). A one-for-one replacement ratio is recommended (2492m”).

a Provide the population with felled woods.

Prohibition of the use of phytosanitary products for brush clearing on the site (mechanical brush clearing only);

To avoid introducing invasive plant species during construction, machines should be cleaned before their arrival on

the site. Materials brought to the site should also be quality controlled.

Negligible

Negligible

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

PROJECT OF PHOTOVOLTAIC POWER STATION OF

DJERMAYA
cuwmonnatan rarer Sensiriviry | PERSISTENCE | seveasry | exrenr(E) | wrensive | caosssevermry Sunaanr oF aoposeo mmicknon measuses RESIOUAL SEVERITY
(sen) ©) () o (6s) (sr)
For a detailed description of impacts on wildlife, refer to the detailed table in Section §4.2.2.2.2. The general requirements are as follows:
@ Open rights-of-way and conduct earthworks during dry periods;
e@ Conduct land clearing during the dry season and outside juvenile bird breeding and rearing periods; clearing is best conducted between November and June;
e@ Delineate and observe the rights-of-way to avoid machine movements towards sensitive areas such as the Dalakaina pond and its surrounding vegetation;
@ Prepare campaigns to scare away reptiles before earthworks start;
@ Install anti-intrusion fences to prevent small wildlife (especially amphibians) from accessing the work area;
Wildlife @ Maintain livestock and human access points around the wetland area;
e@ Ensure that risks of pollution on the site are managed;
@ Raise awareness of the site’s ecological issues among all those working on the site;
e@ Conduct ecological monitoring of measures implemented during the construction phase and the efficiency of post-construction measures.
@ Special attention shall be devoted to the restoration of the site at the end of the works:
a Tracks and access roads shall be cleaned;
0 Site infrastructures (temporary buildings, septic tanks, storage, etc.) shall be dismantled and evacuated;
a Exposed areas shall be covered with excavated material (top soil replacement);
1 1 2 2 1 Negligible 0 Anatural re-colonization or recultivation of the stripped lands shall be carried out. Negligible
e@ Keeping the site and its surroundings clean and regularly removing waste will limit the degradation of the
landscape landscape.
@ Limitation of the speed of the machines on the building site (30 km/h);
@ Stabilization of construction site tracks;
@ Watering tracks in dry and windy weather to limit dust emissions;
e Installation of concrete production facilities 20m from site boundaries to limit off-site emissions;
@ Washing vehicle wheels at the exit of the work site before driving on the main road. In the event of excessive dust
. . 2 1 3 2 2 deposits, the vehicles shall be completely washed; Negligible
Air quality @ The number of truck trips involved in transporting materials, the routes used and the conditions under which the
trips take place shall be optimized.
e@ Regular technical inspections of the construction equipment. These operations shall be recorded ina
maintenance logbook available in each machine or vehicle.
@ Stabilization of the construction site tracks;
aol e Regular technical inspections of the construction equipment.
Soundscape 1 1 3 2 2 | Negligible e Optimization of the Number of truck involved in ronsporting materials, the routes used and the conditions under MEGIB A
which the trips take place.
e Limit waste production at the source and give priority to local recovery and recycling channels;
@ Understand and monitor waste flows and variations in their characteristics;
e@ Recover waste or destroy it under acceptable technical and economic conditions;
e Limit waste transportation in volume and distance;
e Inform the public and ensure transparency in waste management.
2 3 1 2 2 Negligible
Waste . Waste shall be managed in accordance with the waste management plan presented in Section 6.9. The principle is based on
generation selective sorting during collection, a transfer and transportation process appropriate for the type of waste involved, and
disposal that is also appropriate for the nature of the waste involved.
Population - - - - - - Null
displacement
Economic activities e@ Inaccordance with the IFC’s requirements, the loss of livelihoods derived from land use, agriculture and livestock
4 4 4 2 3 shall be offset by the project through a Livelihoods Restoration Plan (LRP).

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

Harvesting of
natural resources

Populations of
nomadic herders

Negligible

Negligible

e@ Encourage people to collect all woody, herbaceous and locust materials on the project site prior to the start of the
works or make woody materials removed from the site by mechanical means, available.

e@ No action required

Negligible

Negligible

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

sewsirry | pensistence | seveanv | exrenr(E) | wrensve

ENVIRONMENTAL TARGET

(sen) (P) (s) 7]
Community Health 3 1 4 2 2
and Safety
Health and safety of 3 1 4 2 2
workers

2 1 3 2 2

Social Influx
Road and pedestrian 3 2 2 2 2

access

Gross SEVERITY
(6s)

SUMMARY OF PROPOSED MITIGATION MEASURES

AESIOUALSEVERTTY
(sR)

For communicable parasitic diseases and diseases with the potential to become epidemics, the worker prevention
measures developed in the Worker Health and Safety Plan (WHSP, see § 6.6) should be enough to avoid infectious
outbreaks and potential spread of disease to local communities, for example through local workers.

For HIV/AIDS and STDs, a prevention measure (beyond managing this issue in the WHSP) will involve having a
specialized NGO carry out one or two prevention campaigns on the subject in Am Soukar during the construction
phase.

With respect to road safety, the project may conduct an awareness session on the subject of road hazards in Am
Soukar at the start of the construction works and then every two months during this period, in addition to conducting
road risk management activities (see Section 4.2.1.5.2.B).

Regarding potential for increased conflict and violence against women, workers shall be made aware of the need to
be respectful of local communities and women as part of the Environmental Information and Awareness Plan (see
section 6.3).

To prevent the risk of disproportionate use of force, security staff (site security officers) will receive specific training
in mediation and dialogue, and shall be reminded of Chadian regulations and international best security practices (see
§ 6.6.2.3).

Safety aspects: identification of risky tasks, wearing personal protective equipment (PPE), staff awareness raising and
training on occupational hazards and postures to be adopted to avoid accidents, staff transportation to the site using
safe vehicles.

Asystem for handling emergencies and first aid.

Health aspects with a medical check-up on hiring, to validate fitness for work, prophylaxis (vaccinations, distribution
of prophylactic materials - mosquito nets, mosquito repellents, condoms), prevention and hygiene promotion
campaigns, routine health care, medical assistance (including medical evacuation) in the event of an accident, etc.
The WHSP guidelines are presented in the ESMP (section 6.6).

Security aspects: Security personnel shall be trained in the appropriate use of force in accordance with international
best practices and applicable regulations and in appropriate conduct towards employees and neighboring
communities. Use of force shall be governed by rules of good conduct and restricted to preventive or defensive
purposes. In all cases, responses shall be proportionate to the nature and severity of the threat being addressed.

Develop a nationwide communication plan on the real job opportunities offered by the project to reduce
opportunistic immigration;

Formally prohibit gatehouse and on-site recruitment and set up the recruitment office in Djermaya;

Control access to the project by installing barriers and monitoring stations;

If possible, do not locate the base camp in Djermaya but house workers in N’Djamena (except local workers who
will live at home);

Suggest to local authorities that a village development plan be put in place to guide the settlement of

economic migrants in well identified areas.

Negligible

Create a bypass track along the eastern boundaries of the site. The width of this track (less than 20 meters) shall be
integrated into the site’s right-of-way to avoid additional land acquisitions.

Create a bypass road around the site from the southeast that is wide enough (about 10 meters) to allow
pedestrian and motorcycle access to the fields in this area.

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

wmonentae rarer sewsimury | persistence | seveany | exrenr(E) | wvrenswe | — Grossseveany sunnasnr oF paoposeo wmmcanon measumes ESIDUALSEVERITY
(sen) (P) (s) 7] (Gs) (SR)
e@ To meet local expectations as much as possible while meeting the quality requirements of the construction site,
it is recommended that a Local Staffing plan be implemented that will aim to maximize the employment of people
from the villages in the vicinity of the project. The mechanisms of this plan are described in Section 6.5.7.
e@ The Contractor and all their subcontractors shall comply with the objectives of this plan.
e A monthly monitoring and auditing system shall be used to report data on local employment (number of jobs to be
filled for residents of the villages concerned, number of jobs filled, etc.) to the Contracting Authority.
4 1 2 2 2 e@ The Contractor and all their subcontractors shall recruit workers, manage them, and provide working conditions that
eoaeloyment comply with Chad’s national regulations (in particular Act No. 038/PR/96 of December 11, 1996, establishing the
Labor Code) and with international standards3 (right to collective bargaining, freedom of association, elimination of
forced labor, abolition of child labor, etc.). They must have each worker sign a written employment contract which
shall be archived and may be audited by the Contracting Authority.
Local economic . . . . .
dynamism -
Cultural heritage It is necessary to set up a limited preventive archaeology procedure, to be deployed only at the beginning of the works,
2 1 2 2 2 during activities involving ground works (digging of various trenches, excavations, etc.). Negligible
Public - - - - - Null . Null
Infencteict
Natural hazards - - - - - Null - Null
e@ Daytime transportation shall be preferred;
@ Training in road safety rules shall be provided to carriers;
@ Traffic speeds shall be limited (30 km on the track / 60 km within towns / 80 km on the road);
@ Machine and vehicle condition shall be checked daily by drivers;
. e Asite employee shall be responsible for managing the traffic aspects of the site entrance to ensure that there is no
fechnological 3 1 3 2 2 disruption to road traffic and that no hazardous situation is created when exiting the main road.
e@ The work areas shall be fenced off and closed to the public, and easily visible prohibition signs shall be
nosted
Operation phase
Climate

3 These standards are defined in several international declarations and conventions by the International Labour Organization (ILO) and the United Nations
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

sewsirury | pensistence | seveanv | exrenr(E) | wrensve
ENVIRONMENTAL TARGET
(sen) (P) (s) 7]
Soil and subsoil 2 3 3 2 3
|Topography - - - - -
(Groundwater 2 3 2 2 2
Surface water 4 4 3 2 3
Shrubby/
herbaceous 2 1 3 2 2
savannah
vegetation area
Wetland
flora 3 4 4 2 3
Wildlife 2 3 1 2 2

Gaoss sevERTTY

(6s)

SUMMARY OF PROPOSED MITIGATION MEASURES

ESIOUALSEVERITY
(sR)

@ The electrical transformers present on site shall be preferably dry (without dielectric oil). If it is impossible to use
this type of equipment, transformers using dielectric fluids will have to be placed in a containment area. In addition,
anti-pollution kits shall be made available in each station to provide for contingencies.

@ Since the site is covered by shrubby savannah, only reworked areas, including trenches, ditches, and various spaces
used to create the drainage system shall be rehabilitated.

To protect the wetland from the risk of clogging, it is necessary to limit soil erosion and therefore the issue of suspended solids
in runoff water. To this end, the following planning principles shall apply:

Split the number of discharges to reduce the volume discharged at a single point;
Install suspended solids abatement systems such as pebble or aggregate areas at outfalls;
Increase the discharge water return time;
e@ Revegetate ditches to increase the stability of the facilities and increase the abatement of suspended solids.
The following arrangements may be considered:

e Protection of canal banks with gabion mats and turfing them with grass to ensure long-term stability;

e protection of discharge areas with aggregate;

@ Creation of secondary channels to increase the number of discharges and decrease the volume discharged at each
point;

@ Creation of a system of several series-connected ditches with flow velocity reduction by means of partition walls with
orifices. A section large enough to handle runoff from outside and inside the site. In addition, these ditches provide
significant storage volumes that could limit or even eliminate the storage volumes to be created to meet the
recommendations made in the hydraulics report (risk of flooding);

e Grassing the bottom of the drainage channels / Planting trees at the head of the slope;

e Vegetation will be managed by cutting without using phytosanitary products.

Null

To avoid any risk of conflict over the water resource, a detailed hydrogeological study shall be carried out prior to
the installation and use of the well. The study will have to confirm the capacity of the aquifer to meet the project's
needs without limiting the resources available to the local population.

Negligible

The proposed mitigation measures are the same as those stated in the section on soils and subsoil (see 4.2.2.1.1).

Grass-cutting on an annual basis with products made available to local communities Implementation of the measures proposed
in the various sections concerning the soil/subsoil (cf. 4.2.2.1.1) as well as surface water (cf. 4.2.2.1.5).

Setting up an ecological monitoring at the beginning of the exploitation to verify the good recovery of the plantations carried
out and the effective reappropriation of the site by the local flora. The follow-up is recommended at least over a period of 2
years in wet season.

Negligible

Implementation of the measures proposed in the various sections concerning the soil/subsoil (cf. 4.2.2.1.1) as well as
surface water (cf. 4.2.2.1.5).

@ Preservation of access to the wetland to limit impacts on wildlife by allowing direct access to the entire wetland
perimeter regardless of the season (no barrier effect);

e@ Toset up shrub/herbaceous plantations around ditches and/or basins, to support the return of the local biodiversity;

Installation of a fence with a large enough mesh to allow small fauna to circulate;

e Setting up an ecological follow-up system at the beginning of the operation phase to ensure that plantings have been
properly carried out and that the local vegetation has effectively returned to the site. Follow-up is recommended at
least over a period of 2 years during the wet season.

DIERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

sewsimury | persistence | seveany | exrenr(E) | wvrenswe | — Grossseveany ESIDUALSEVERITY
ENVIRONMENTAL TARGET “SUMMARY OF PROPOSED MITIGATION MEASURES plelels
(sen) (P) (s) 7] (Gs) (SR)
Planting trees around the site will enhance the integration of the facilities into the landscape. The species selected for replanting
Landscape 1 3 4 2 3 will be available locally in order to prevent any denaturation of the environment and maintain ecosystem services. 3/2]/2/2
Population - - - - - Null - - - - - Null
(Cultural heritage - - - - - Null - - - - - Null
Implementation of an incentive scheme such as a rural electrification program that could be based on solar energy since this is
(Access to . . . . . the core activity of the project proponent.
energy
Two options may be considered as a first approach: solar-home systems or solar mini-grids.
Economic activity
(Djermaya airport) . . . . . - - - - -
[Air quality . . . . . . . . . .
Soundscape 1 3 1 1 1 | Negligible - 3 | 1] 1 | 1 | Negligible

As in the construction phase, waste shall be collected, recycled or recovered by specialized companies. An

appropriate waste management plan shall be put in place for this purpose during the operation phase.

The layout of the photovoltaic park is designed to stop any propagation of fire from inside the park or from outside:

e@ a5 mwide track inside the site runs around the periphery and isolates it from potential fires from nearby
fields;

@ The shrub/grassland vegetation is maintained and controlled so that it does not represent a significant source
of fuel in the event of a fire;

e@ The same track allows the circulation of emergency vehicles and allows them to access any point of the site to
manage the fire risk;

Waste generation

1 3 1 1 2 Negligible 3 1a}1] 1 Negligible

Natural hazards 3 3 3 2 3 3/1]/2/2
e@ Automatic shutdown systems placed on the modules and in the stations allow automatic shutdown and
warning of the control center in the event of unusual overheating;
e Fire-fighting equipment (appropriate fire extinguishers) are placed in transformers and vehicles;
@ The measures relating to flooding and erosion risks are the same as those applied to soil/subsoil (cf. 4.2.2.1.1)
and surface water (cf. 4.2.2.1.5).
Various actions such as implementing a firebreak around the site and vegetation management on the site will reduce fire hazards.
. In addition, the various training courses that are available to staff, as described in the title Worker Health and Safety Plan (§
Technological 3 3 1 1 2 6.6), and Section § 6.6.2 in particular, will enable site users to act in a safer manner during various maintenance actions andto] 3 | 1 | 1 | 1
hazards

react appropriately in the event of an incident.

DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

V. ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN

The ESMP defines an action framework aimed at preventing or mitigating the significant
environmental impacts and risks identified in the ESIA for the construction, operation and
decommissioning phases.

The ESMP aims to structure the mitigation measures developed during the ESIA process in a way
that allows for their effective implementation. For each proposed action, the ESMP defines:

¢ Atechnical content;

¢ The operational plan;

¢ Planning;

¢ Responsibilities;

¢ Results follow-up and monitoring;
¢ The budget.

The ESMP shall be described in detail by Djermaya Solar, its prime contractor and selected
subcontractors during the design phase of the project, to make sure it is fully operational before the
start of the construction phase. The ESMP, as an integral part of the management system,
shall be reviewed and revised as appropriate during the course of the project, with a view to
continuously improving it.

The chapters to be detailed in the ESMP relate to the organization to be put in place and to
specific operational plans for certain aspects of ESHS management of the project:

e organization of Health, Safety, Environment and Social (ESHS) management;
e@ environmental and social information and awareness plan;
e@ environmental and social monitoring and follow-up program;

e asocial management plan including stakeholder engagement plan, complaints
management mechanism, livelihood restoration plan, local staffing plan, etc.;

e worker health and safety plan;

e liquid effluent management plan;

e air release management plan;

@ waste management plan;

e hazardous materials management plan;

e pollution prevention and control plan;

@ management plan for polluted sites and soils;
e traffic management and road safety plan;

e biodiversity action plan;
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

e@ environmental audit program;
e decommissioning and rehabilitation plan.

Overall, the implementation of the project’s ESMP is estimated at CFA F 569.4 million for the
construction phase and CFA 28.8 million annually for the operation phase.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

0. INTRODUCTION

Chad is experiencing difficulties in supplying and accessing electrical energy, which is holding back
the country’s development. Ninety-six and a half (96.5%) of the energy consumed nationwide is
produced from wood fuels, which has serious environmental consequences, especially on Chad’s
forest resources and air quality.

In addition, Chad benefits from considerable natural resources, including a large deposit of solar
energy, allowing the development of sustainable electricity production systems, reducing
deforestation and thus improving the country’s energy performance.

With this in mind, Djermaya Solar (a consortium formed by Smart Energies International SA and
Aldwych Africa Development Limited (AADL)*) is planning to install and operate a 60 MWp
photovoltaic power plant in Chad. The project is planned to be implemented in two stages, with a first
phase of 32 MWp and a second phase of 28 MWp.

In addition, Chad boasts considerable natural resources, including considerable solar energy
potential that could be used to develop sustainable electricity production systems, reduce
deforestation and improve the country’s energy performance

With this in mind, Djermaya Solar (a consortium formed by Smart Energies International SA and
Aldwych Africa Development Limited (AADL)*) is planning to install and operate a 60 MWp
photovoltaic power plant in Chad. The project is scheduled to be built over two periods, with a first
phase of 32 MWp and a second phase of 28 MWp.

The site selected for the implementation of the project is located near the town of Djermaya, about
30km northwest of the capital N’Djamena and covers a surface area of about 100 ha (for the two
phases of the project).

The project is linked to a potential industrialization of the territory located between Djermaya
and N’Djamena (airport project, 1.5 km away, slaughterhouse project, 7 km away a refinery etc.).

The figure below provides an aerial view of the project area

4 ALDA has been selected by InfraCo Africa Limited to develop projects in sub-Saharan Africa. ALDA is a subsidiary of
Aldwych International Limited

ARTELIAY 3851 2192 / AOUT 2019 19
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

Figure 4 - Project right-of-way

0.1. | DJERMAYA SOLAR’S PV PLANT PROJECT

Djermaya Solar’s photovoltaic park will be equipped with poly-crystalline modules. In the first phase of
the project, the plant will consist of 103,226 modules5 of 72 cells each, which will generate a peak
power of 32 MWp, for an estimated energy output of 2,135 kWh/kWp during the first year of operation.

The operating principle of the plant is as follows:

e Creation of a direct current by the photovoltaic cells, under the action of solar
radiation;

e Transformation of direct current into alternating current by means of inverters;
e Increased voltage to medium voltage current (HTA) by 33 kV at the transformer;

e Transmission of alternating current of adequate voltage to the delivery station via
transmission lines, and subsequent routing to the national grid.

e Djermaya Solar is responsible for the construction of the power plant and the
equipment connecting it to the grid.

e Various improvements will be necessary for the construction of the plant;

5 Assuming a peak power module of 310Wp each

ARTELIA/ 851 2192 / AOUT 2019 21
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

e Traffic lanes will be required to move around the site;

e Acollection and drainage system for runoff water from the site, which is particularly
abundant during the rainy season;

e Construction of a new receiving station to allow the grid to receive the energy
produced by the photovoltaic plant;

e A base camp during the construction phase.
The specifics of each of the facilities are detailed in Section § 2.2 Project Description and Rationale

The construction of the power plant is will last approximately one year. During the construction phase,
300 employees will be present on site to build the plant.

In addition, Djermaya Solar will be required to install equipment (transformers, replacement of
conductors, etc.) for Société Nationale d’Electricité (SNE) to facilitate the integration of the solar project
into the existinggrid. The installation of the equipment was not considered in the scope of this study.

It is understood that the delivery station and the equipment integrated into the grid will be
transferred to SNE upon commissioning.

Djermaya Solar will operate the plant for a period of 25 years. During the operation phase, a dozen
employees on average will be employed.

At the end of the 25-year period, the plant will be transferred to SNE, which will be able to choose
whether to continue operating it or to dismantle it. SNE will be in charge of redistributing the energy
produced to the entire Chadian grid.

ARTELIA/ 851 2192 / AOUT 2019 22
0.2.

0.3.

0.3.1.

DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

DJERMAYA SOLAR

Djermaya Solar is a consortium composed of Smart Energies International and Aldwych Africa
Development Limited (ADL), formed to develop, finance, build and operate the future photovoltaic
power plant (Public Private Partnership (PPP)) of Djermaya, subject of this study.

« SMART ENERGIES INTERNATIONAL:

Smart Energies International is a French developer specialized in renewable energies, in particular
photovoltaic. Smart Energies International develops, builds, finances and operates solar energy
projects in emerging countries.

The Smart Energies group, founded in 1936, is an independent power producer managing about 100
production sites, mainly solar, in France. Smart Energies also owns and manages hydroelectric and
methanisation assets, as well as assets in Italy and Germany. Smart Energies, through its subsidiary
Smart Energies International, is developing several energy production projects on the African
continent and in the Middle East.

« AADL:

ALDA is a subsidiary of Aldwych International Limited (Aldwych). Aldwych develops, builds, owns,
operates and invests in power generation, transmission and distribution facilities in sub-Saharan
Africa. Aldwych has been selected by InfraCo Africa Limited (InfraCo Africa) to develop projects in
sub-Saharan Africa.

AUTHORS

Artelia

—— Artelia Water and Environment
ARTELIA

Le First Part Dieu - 2, avenue Lacassagne

69425 Lyon Cedex 03 - France

Artelia is one of the largest independent European engineering, project management and
consulting groups. It currently employs 3,500 professionals working in 200 countries.

The group has the technical and logistical capacity to carry out a very large number of studies while
mobilizing multidisciplinary teams throughout the world.

The Artelia Group’s areas of activity include water, energy, environment, infrastructure and
industry, as_ well as urban planning.

The Group offers a wide variety of consulting and engineering services including:

consulting, diagnostic and expertise services;
e preliminary studies;

e design studies;

@ project management and coordination;

ARTELIA/ 851 2192 / AOUT 2019 23
0.3.2.

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

technical assistance;
evaluation, audit;
research;
laboratories;
training.

More specifically, the Artelia project team is composed of members of the International CSR
Department, an entity of the Water & Environment branch of the Artelia Group. This department
provides environmental and social services for international projects, especially in the energy sector.

Artelia has carried out numerous environmental and social studies for various clients (Energy
Caraibes, EDF, Groupe MATIERE, Photowatt, BP Solar, Séchilienne-Sidec, Green Solar, Akuo
Energy, Austral Energy, Casino etc.) in the context of photovoltaic power plant construction
projects, and also due diligence audits (Société Générale, Poweo, Crédit Mutuel etc.).

In addition, the International CSR Department has extensive experience in Africa. It has conducted
multiple environmental studies for the energy industry in numerous African regions and countries.
These include dam projects in Cameroon (Nachtigal project), Mali (Felou dam project) and the
Democratic Republic of Congo (Grand Inga project), as well as power grid interconnection
projects, notably in Chad, Cameroon and Nigeria.

Finally, Artelia Group is internationally recognized by many institutions such as the World Bank, the
Global Environment Facility, the European Union, the Asian Development Bank, etc.

IARC-SA

CIRA TCHAD - Djambal Barh - Rue de Koumra BP
2596 N'Djaména, Chad

Conseil Ingénierie et Recherche Appliquée (CIRA SA)
- Hamdallaye ACI 2000 BP 5016 - Bamako - Mali

CIRA-SA, Conseil Ingénierie et Recherche Appliquée is a consulting firm operating in about twenty
countries in Africa. Established in September 1991, CIRA-SA brings its expertise in all phases of
a project. CIRA-SA is accredited by the Ministry of Agriculture and Environment of the Republic
of Chad to carry out Environmental Impact Assessments (see Appendix2).

CIRA-SA has set itself the objective of providing quality services in terms of studies, consulting and
assistance. Its main fields of intervention are: transport infrastructures, hydro-agricultural and rural
development, water supply and sanitation, civil and industrial buildings.

ARTELIA/ 851 2192 / AOUT 2019 24

0.4.

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

CIRA-SA has a team of qualified professionals, capable of meeting the requirements of its clients. It
works for public administrations as well as international organizations and private companies.

In 2013, CIRA-SA worked on 67 projects, including 46 control projects and 21 studies. In Africa
the engineering firm participated in the pre-feasibility and feasibility studies for the development
of the Sarh-Abeche corridor (3 route variants totaling 2,300 km) in the Republic of Chad.

THE ESIA REPORT

0.4.1. Objective

The project is subject to an impact assessment, in accordance with its Category A classification as
confirmed by the Director of Environmental Studies (Mr. Abderraman Mahamat) and the Director
of Urban Planning (Mr. Alaina Yacoub) of the Ministry of Environment and the Ministry of
Urban Planning. The Djermaya Solar Project would likely be classified as Category B according
to IFC standards (2012), i.e., as a project with limited potential adverse social or environmental
impacts, specific to the project site, largely reversible, and easily managed through mitigation
measures.

This document constitutes the environmental impact assessment of the project under Decree
No. 630/PR/PM/MERH/2010 of August 4, 2010 on the regulation of environmental impact
assessments and Order No. 039/PR/PM/MERH/SG/DGE/DEELCPN/2012 of November 29, 2012 on
the general guide for conducting an environmental impact assessment (according to the provisions
of Article 16 of the order).

The Environmental and Social Impact Assessment (ESIA) is a technical document that identifies and
assesses the potential severity of the project’s impacts on the natural and socio- economic
environment. This study should also help improve the environmental design and consideration of
environmental and social aspects at each stage of the project, from its design to its
decommissioning.

0.4.2. Structure of the Report

Under Chadian regulations, the following structure should be used for the preparation of the
report: Order No. 039/PR/PM/MERH/SG/DGE/DEELCPN/2012 on general guidelines for
conducting an environmental impact assessment (EIA):

¢ —Non-technical summary;
¢ — Introduction;
«Chapter 1: Legal, regulatory and institutional framework;

« Chapter 2: Facility, work or project background: this chapter introduces the
background of the project as well as the installations, infrastructures and life phases of
the future power plant;

¢ Chapter 3: Description of the receiving environment: this section presents an overview of
the environmental and socio-economic characteristics of the project area;

ARTELIA/ 851 2192 / AOUT 2019 25
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

¢ Chapter 4: Analysis of the impacts of the selected variant: the potential
environmental and socio-economic impacts of the selected project as well as the
mitigation measures proposed to avoid, reduce or offset the project’s potential
impacts;

¢ Chapter 5: Technological hazards, safety measures and emergency plan: this section
presents the identified hazards related to the installations as well as the safety
measures and emergency plan associated with them to prevent and respond in the
event of an incident;

¢ Chapter 6: Monitoring and follow-up program: the monitoring and follow-up
programs include information on verifications regarding the proper implementation
of the measures recommended in Chapters 4 and 5 as well as the identification of the
persons in charge.

ARTELIA/ 851 2192 / AOUT 2019 26
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

1. CHAPTER 1: LEGAL, REGULATORY AND INSTITUTIONAL FRAMEWORK

1.1. ESIA PROCEDURE AND PROCESS

The Djermaya Solar solar power plant project is a Category A project. This means that the project is
subject to the conduct of an impact assessment in accordance with decree No.
630/PR/PM/MERH/2010 of August 4, 2010 regulating environmental impact studies and Order No.
039/PR/PM/MERH/SG/DGE/DEELCPN/2012 of November 29, 2012 on general guidelines for
conducting an environmental impact assessment (according to the provisions of Article 16 of the
order). Article 4 of Decree No. 630/PR/PM/MERH of August 4, 2010 stipulates that “ All facilities, works
and projects that are likely to have significant impacts and effects, as well as harmful repercussions on
the biophysical and human environment, due to their technical nature, their size and the environment
in which they are located, are subject to prior authorization from the Ministry in charge of the
Environment, especially in areas that are particularly sensitive such as forests, arid or semi-arid areas
subject to desertification, oases, wetlands, areas hosting protected or endangered animal or plant
species, areas of historical and archaeological interest”.

In addition, projects subject to an impact assessment and falling into category A (Article 6 of Decree
630) are subject to mandatory public consultation as set out in Article 3 of Order No.
041/MERH/SG/CACETALDE/2013__ regulating public consultations on environmental impact
assessments. In accordance with Article 27 of the same order, the EIA documents are made available to
the population at a designated location for 30 days, during which time an administrative officer will
receive complaints from the affected populations. These documents can also be consulted online on the
website of the Ministry in charge of EIAs or its partners.

Order No. 039/PR/PM/MERH/SG/DGE/DEELCPN/2012 of November 29, 2012 on general guidelines
for conducting an environmental impact assessment describes the approach to be followed for an
EIA. This approach includes six (6) steps detailed below:

ARTELIA/ 851 2192 / AOUT 2019 27
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

Table 4 - Table Stages of the ESIA Process in Chad

STEPS

‘SUB-STEPS

Step 1: Preparation by the
Directorate General of the
Environment (DGE) and
transmission to the
project owner of a
guideline relating to the
facility, work or project
subject to Article 80 of
Act No. 0014/PR/98

Sub-step 1.1: submission of the application to conduct the project ESIA to the
DGE by the Contracting Authority

Sub-step 1.2: submission of the ESIA or Environmental Impact
Statement (EIS) to the Contracting Authority by the DGE

Sub step 1.3: Preparation of ESIA terms of reference by the Contracting
Authority

Sub step 1.4: Approval of the Terms of Reference (ToR) of the ESIA by the DGE
within 14 days

Step 2: Completion and
submission of the EIA by
the Contracting Authority

Sub-step 2.1: The ESIA is conducted by a national consultancy firm approved
by the Ministry of the Environment and recruited by the Contracting Authority

Sub-step 2.2: Submission of 10 copies of the EIA report to the DGE by the
Contracting Authority against payment of the ESIA report review fee (receipt of
payment of this fee)

Sub-step 2.3: Review of the ESIA report by the DGE within 15 days

Step 3: Public
Participation

Organization of public consultations by the DGE (3 months)

Step 4: ESIA Analysis

Sub-step 4.1: Environmental analysis by the DGE within a maximum of three
months

Sub-step 4.2: Review of the ESIA by a specific working committee (for each
facility included in the project) set up by the DGE

Sub-step 4.3: Technical opinion of the competent DGE department within a
maximum of one month. Opinion submitted for information to the ministerial
departments and the administrative district concerned by the facility, work or
project

Sub-step 4.4: Notification of inadmissibility of the report by the DGE to the
Contracting Authority in the event of major deficiencies identified in the ESIA
report

Sub-step 4.5: Additional studies by the Contracting Authority within a
maximum of 21 days

Sub step 4.6: Technical opinion of the DGE. Opinion established on the basis of
the ESIA report, the public consultation report, the report of the working
committee set up and all the documents submitted in support of the application
for authorization

Step 5: Decision or
Issuance of
an Environmental Permit
by DGE

Sub-step 5.1: DGE makes a decision within a maximum of 4 months

Sub-step 5.2: Implementation of the facility, work or project by the Contracting
Authority once the environmental permit has been secured. However, the permit
will lapse or cease to have effect if the physical implementation of the project’s
activities has not started within a maximum of two years

ARTELIA/ 851 2192 / AOUT 2019

28

DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

STEPS

suB-sTEPS

Step 6: Environmental
monitoring of the
facility, works or project
by the DGE

Objective: Measure the nature, intensity and evolution of the impacts over a
given period of time - To verify the adequacy and effectiveness of the mitigation
measures implemented over an adequate period of time.

The terms of the monitoring program must be developed by the Contracting
Authority, in collaboration with the DGE or the agency responsible for building
the facility/conducting the works. These procedures are contained in the
Environmental and Social Management Plan (ESMP) that goes with the
environmental permit. The cost of monitoring shall be borne by the Contracting
Authority.

1.2. CHADIAN REGULATIONS

1.2.1. Institutional and administrative framework

e The National Assembly

The National Assembly is a body responsible for passing laws. Its mandate includes deciding on
environmental issues. The core principles concerning the protection of the environment and the
conservation of natural resources are stipulated in Article 122 of the said Constitution presented in

paragraph 1.2.2.

e The High National Committee for the Environment (HCNE)

Created by Decree No. 822/PR/MET/95 of October 20, 1995, the HCNE’s mandate is to promote,
harmonize and monitor the implementation of environmental protection policies and strategies
to ensure sustainable development in Chad. It is an interministerial body chaired by the Prime
Minister. Article 3 of the decree defines the members of the HCNE.

These include the:

Government.

Minister of Rural Development.

Minister of Livestock and Pastoral Hydraulics.

Minister of Mines, Energy and Petroleum.

Minister of Public Works, Housing and Transport.

Minister of National Education.

Minister of Commerce and Industrial Promotion.

Minister of Territorial Administration.

Minister of Communication, in charge of relations with the CST, Spokesperson for the

e Minister of Social Affairs and Women’s Affairs.
e@ Minister of the Armed Forces. The specific tasks of the HCNE are as follows :

ARTELIA/ 851 2192 / AOUT 2019 29

DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

1 ensure effective implementation of the recommendations of the Sovereign National
Conference on Environment and Development;

2 ensure effective implementation of the recommendations and Agenda 21 resulting from
the United Nations Conference on Environment and Development in Rio de Janeiro in
June 1992;

3 ensure effective integration of the Environment and Development;

4 guide sustainable development policies and ensure they are effectively
implemented;

5 make trade-offs between conflicting development and environmental protection
priorities;

6 define the procedures for the implementation and the functioning of a National
Environment Fund (FNE) to promote operations in favor of environmental protection;

7 mobilize institutional and social partners to promote the protection and improvement
of the environment.

@ The Government

The main ministries collaborating at the central level with the Ministry of the Environment in
environmental management are listed below.

e@ Ministry in charge of the Environment

The Ministry in charge of the environment is responsible for developing and implementing
government policy on the environment.

e@ Ministry of Economy and Planning

According to decree n°331/PR/PM/02 of July 26, 2002, the Ministry of Planning, Development and
Cooperation participates in the preparation and organization of the Donors’ round tables on the
development of Chad and other consultations.

e@ Ministry of Water

This ministry is responsible for designing, coordinating, implementing and monitoring the
government’s water policy.

e Ministry of Agriculture

This ministry is responsible for designing, coordinating, implementing and monitoring the
government’s agricultural policy.

e@ Ministry of Livestock

This ministry is responsible for implementing the national livestock development policy.
e@ Ministry of Mines and Energy

This ministry implements the government’s policy on energy and mining development.

e@ Ministry of Social Action and Family

ARTELIA/ 851 2192 / AOUT 2019 30
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)
INTERIM REPORT, REV

The family policy defined by the government is carried out through the development and
implementation, in collaboration with the technical ministries concerned, of education and training

programs for women in urban and rural areas.

aS

ARTELIA/ 851 2192 / AOUT 2019

31
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

e Ministry of Tourism Development

The government's policy in the field of tourism consists in an inventory of all the tourist potentialities
which the country has to ensure a national exploitation, the development of the national tourist
resources in particular of the national parks and wildlife reserves and the hunting areas in
collaboration with the minister in charge of the environment, the incentive and the support of the
private initiatives in the field of the tourism and the hotel trade.

e@ Ministry of Land Management, Urban Planning and Housing

This ministry is involved in the development of rural areas for better management and also in the
development and implementation of land legislation in collaboration with the ministries working to
reduce the living space of wildlife through population migration and the extension of crops.

e@ Ministry of Territorial Administration

This ministry is concerned by the project because of the involvement of the local and _ territorial
authorities (Communes, province...) which depend on it.

e@ Ministry of Public Health

It is responsible for the design, coordination, implementation and monitoring of the government’s
public health policy.

@ The organization of the Ministry of Environment and Fisheries Resources is defined by
Decree No. 1472/PR/PM/MEEP/2018. This ministry is composed of:

e a General inspectorate;
e aCentral administration;
e Decentralized Services;
e of the Organizations Under Trusteeship.
The central administration is itself broken down into:
e a General Secretariat;
e aDGE;
e a General Directorate for Administration, Planning and Monitoring;
e the following Technical Departments:
o Directorate of Forests and the Fight against Desertification.
o Directorate of National Parks, Wildlife Reserves and Hunting.
a Direction of Environmental Assessments and Fight against Pollutions and Nuisances.

a Directorate of Biodiversity Conservation and Adaptation to Climate Change.

ARTELIA/ 851 2192 / AOUT 2019 32
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

o Directorate of Environmental Education and Sustainable Development.
o Directorate of Fisheries and Aquaculture.
o Administrative, Financial and Material Affairs Department.

o Directorate of Studies, Planning and Monitoring.

* Deconcentrated state services

Most ministries have set up provincial delegations and departmental services. The deconcentrated
technical services play an important role with urban and rural populations in the framework
of sustainable environmental management.

Thus, as part of the monitoring of the management and control of forest resources, the Ministry
of Environment and Water has established provincial delegations of the Environment corresponding
to the 23 provinces, Forestry Inspectorates, Wildlife Conservation Sectors, fisheries sectors and
sub-sectors.

* Local authorities

According to the Constitution, the Decentralized Territorial Communities (rural communities,
communes, departments, provinces) are responsible for ensuring environmental protection with
the support of the State. As part of the implementation of the decentralization process in the
country, support for local development has been provided through specific capacity building
programs to empower rural communities to manage their lands themselves (establishment of
Local Management Structures - LMS).

1.2.2. Regulatory Instruments

The legislative and regulatory instruments governing environmental management in Chad are as
follows:

e The Constitution promulgated on May 04, 2018, some of whose provisions relate to the
principles of environmental protection. Among others, we could mention Articles 51 and
52 stipulating respectively that “every person has the right to a healthy environment” and that
“The protection of the environment is a duty for all. The State and the Autonomous Communities
shall be responsible for the safeguard and protection of the environment. Any damage caused to
the environment will be subject to fair compensation” (Article 57). The 2018 Constitution
also establishes an “Economic, Social and Cultural Council responsible for giving its
opinion on economic, social, cultural or environmental issues brought to its attention
by the President of the Republic or by the President of the National Assembly” (Article
168)

e Act N°14/PR/98 of August 17, 1998, defining the general principles of environmental
protection. This law aims to establish the principles for the sustainable management of
the environment and its protection against all forms of degradation, to safeguard and
enhance the natural resources and improve the living conditions of the population.
This law contains regulations on the development and protection of human settlements
(Article 13); on the protection of the heritage and natural environments, in particular
wildlife and flora (Article 25) and wetlands (Article 35). Title V of this law, supplemented

ARTELIA/ 851 2192 / AOUT 2019 33
DIERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

by Decree No. 904/PR/PM/MERH/2009, deals with environmental protection and the fight
against pollution and nuisances.

ii

ARTELIA/ 851 2192 / AOUT 2019 34
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

Chapter 1 of Title VI (Environmental Assessment and Emergency Plan) of this law sets
out the procedures for carrying out environmental impact studies.

Act N°14/PR/98 of August 17, 1998 is specified by the following application instruments:

@ Decree No. 904/PR/PM/MERH/2009 of August 6, 2009 regulates environmental
pollution and nuisances through various titles: (i) Title I on Environmental
Classified Facilities (ICPE); (ii) Title III on waste; (iii) Title |V on liquid and gaseous
effluents; (iv) Title V on noxious or hazardous substances;

@ Decree No. 378/PR/PM/MAE/2014 of June 05, 2014 on the promotion of
environmental education;

@ Decree No. 630/PR/PM/MERH/2010 of August 4, 2010 on the regulation of EIA;

o Order n°039/PR/PM/MERH/SG/DGE/DEELCPN/2012 of November 29,
2012 on the general guide for conducting an EIA;

o Order No. 041/MERH/SG/CACETALDE/2013 of July 9, 2013 regulating
public consultations on environmental impact studies;

@ Decree 380/PR/PM/MERH/2014 of June 5, 2014, establishing the modalities of
application of the wildlife regime and presenting lists A and B of protected species
in Chad.

e Act No. 14/PR/2008 of June 10, 2008 on the regime of forests, wildlife and fisheries
resources sets out in Article 6 Chad’s national policy on these resources. It is based
on the conservation and development of resources and the reduction of poverty and
the involvement of the population in environmental protection.

e Act N° 16/PR/99 of 18 August 1999 on the Water Code with provisions on the
management of river, lake or groundwater and the operation of hydraulic works. Article
1 of this code specifies that “all water resources, located within the limits of the national
territory, are a collective asset. As such, they are an integral part of the public domain
of the State which is inalienable and imprescriptible. Their exploitation is subject to
declaration or authorization, within the framework of the laws and regulations in
force, and in compliance with customary law.

* Decree N°579/PR/PM/MAE/2014 fixing the modalities of management of the
forest estate.

¢ Decree No. 822/PR/MET/95 of 20 October 1995 establishing the HCNE, whose
mission is to promote, harmonize and monitor the implementation of
environmental and development policies and strategies.

The legislative instruments concerning urban planning and land use are as follows:

e Laws n° 23, 24 and 25 of July 22, 1967: which respectively govern the status of state
property; the system of land ownership and customary rights; the limitations of land
rights. And their application decrees n° 186, 187, 188 of August 01, 1967

ARTELIA/ 851 2192 / AOUT 2019 35
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

e Act N°006/PR/2010 of 2010 on urban planning in its article 3 which states that “Each
decentralized territorial authority is responsible for the application of urbanization
measures in its territory. The State shall progressively transfer to the decentralized
territorial authorities the competences enabling them to manage, in compliance with
the laws and regulations of the Republic of Chad”.

Finally, the legislative instruments on working conditions:

e Act N°038/PR/96 of December 11, 1996; in accordance with article 1 of this code:
“A labor code is established in the Republic of Chad, applicable throughout
the national territory. It governs relations between employers and workers
resulting from employment contracts concluded for execution on the territory of the
Republic of Chad, regardless of the place of conclusion, residence and nationality
of the parties. [...] ». Book Ill of the same code deals with the concepts of working
conditions, health and safety at work.

1.3. INTERNATIONAL CONVENTIONS AND REGULATIONS

Chad has signed and/or ratified a number of international conventions, agreements and regulations
relating to environmental management and protection. Signing an international instrument is a
preliminary approval, unlike ratification or accession, which implies that the country agrees to be
legally bound by the provisions of the instrument. The list of conventions, agreements and regulations
concerning Chad are listed in the table below.

Table 5 - List of international conventions, treaties and regulations

‘EFFECTIV
NAME OF THE CONVENTION, TREATY, REGULATION STATUS SIGNATURE RATIFICATION: E DATE
Convention establishing the Lake Chad
Basin Commission (LCBC), bringing Chad is a founding
together four countries bordering Lake member along with | 95/99/1964 . .
Chad (Chad, Cameroon, Nigeria and Cameroon, Nigeria
Niger), CAR and Libya and Niger
Algiers, 15/09/1968
and revised by the
African Convention on the Conservation of Conference of the
Nature and Natural Resources; ‘African Union in 12/06/2004 | 01/20/2015 | 07/23/2016
Maputo on
11/07/2003
Convention establishing the Inter-State
Committee for Drought Control in the Be ear 1994
Sahel (CILSS);
Phytosanitary Convention for Africa, Adopted in September
OAU; Kinshasa, 1976
‘Agreement on the common regulation of
fauna and flora between Cameroon, Niger, | Adopted on 15/12/1977
Nigeria and Chad; 03/12/1977
03/03/1973 8
, . , Washington
Convention on International Trade in 7
Endangered Species of Wild Fauna and Order of accession Amended in
Vild Faur signed on 3
Flora (CITES Washington); 03/08/1988 jonn,
/ 06/23/1979
and
Gaborone

ARTELIA/ 851 2192 / AOUT 2019 33
DIERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

Convention on the Conservation of 23 /o)1979 7
Migratory Species of Wild Animals (CMS); Senetarein coming
1996 soon

aS

ARTELIA/ 851 2192 / AOUT 2019 34
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)
INTERIM REPORT, REV

NAME OF THE CONVENTION, TREATY, REGULATION sas sicnarune rancsTiOn Gatiits
Convention on International Trade in
Endangered Species - CITES; Membership 03/03/1973 03/05/1989
02/08/1988
Agreement on cooperation and consultation a
between the Central African States on the Membership 16/04/1983
conservation of wildlife; 02/08/1988
: Adopted in Rome on
Plant Protection Convention; 6/12/195 and revised 02/10/2005
on 17/11/1997(FAO)
International Code of Conduct on the Adopted in 1985, June
internat luc amended in 1989,
Distribution and Use of Pesticides; heed i 2013
revised in 2002 rao)
Convention on Wetlands (RAMSAR); Adopted on
Convention on Wetlands of 02/02/1971 in 1988 in 1975
International Importance in
Ramsar, Iran and
Bamako Convention on the Ban of the
Carriage of Hazardous Wastes within
Africa and on the Control of Adopted in Mali, on 30/04/1991 01/07/1992
Transboundary Movements and 30/01/1991 /04/ /07/
Management of Hazardous Wastes
within Africa;
United Nations Framework Convention 3
3 09/05/1992 & F
on Climate Change (UNFCCC); New York April 1993
: a ret Adopted in 1992 in
Convention on Biological Diversity; Rio de Janeiro 7/06/1992 30/04/1993
Vienna Convention on Substances that Adopted on
Deplete the Ozone Layer (ODS); eafi9ss May 1989
Montreal Protocol on the Adopted on Januar
Protection of the Ozone Layer; 16/09/1987 allt y
United Nations Convention to Combat 15/10/1994 4
Desertification; Paris 13/08/1996
Rotterdam Convention on the Prior
Informed Consent Procedure for Certain .
Hazardous Chemicals and Pesticides in 11/11/1998. | 49/93/2004
International Trade; Rotterdam
Stockholm Convention on 22/05/2001 3
Persistent Organic Pollutants /05/2001.8 | 6/05/2002 | 17/05/2004
Stockholm
(POPs);
Basel Convention whose objective is to
regulate the transboundary movement 10/03/2004 | 05/05/1992

and disposal of hazardous waste;

1.4. INTERNATIONAL STANDARDS

There are many international standards dealing with the environmental and social aspects of
development projects. For the purposes of this study, the standards developed by the IFC
(International Finance Corporation) were chosen as a reference because they are among the most
widely used in the world and are compatible with the standards of most other international donors
(European Investment Bank, African Development Bank, Overseas Private Investment Corporation,
etc).

ARTELIA/ 851 2192 / AOUT 2019

35

DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

The IFC standards applicable to the project consist primarily of Performance Standards (PS) and
general EHS guidelines. These are presented below.

In the event of differences between the national regulations and the IFC international standards, the
most restrictive values will be adopted by the project.

The Djermaya Solar Project is classified as a Category A project with significant environmental and
social impacts that are diverse, irreversible or unprecedented.

1.4.1. AfDB Standards

For AfDB, E&S studies must specifically address AfDB’s Integrated Safeguards System Policies and
Guidelines (ISS, 2013):

e Operational Safeguard 1: environmental and social assessment;

e@ Operational Safeguard 2: involuntary resettlement - land acquisition, relocation
and compensation;

e Operational Safeguard 3: biodiversity and ecosystem services;

e@ Operational Safeguard 4: pollution prevention and control, hazardous materials
and resource efficiency;

e Operational Safeguard 5: working conditions, health and safety

The AfDB recognizes three project categories from 1 to 3 based on the magnitude of potential
environmental and social impacts. The project is classified as category 1 according to AfDB criteria,
as the project could potentially impact more than 200 people in terms of economic displacement.

For the E&S assessment, the consultant shall refer to the following documents

e Integrated Backup System Guidelines. Volume 1: General guidance for the implementation
of Operational Safeguard 1. (AfDB, 2015).

e Integrated Backup System Guidelines. Volume 2: Guidelines on safeguards. (AfDB, 2015).
e Integrated Safeguarding System Guidelines. Volume 3: Sector Fact Sheets. (AfDB, 2015).

e Safeguards and Sustainability Series. Volume 1-Publication 4: Environmental and Social
Assessment Procedures (ESAP). (AfDB, 2015).

1.4.2. IFC Performance Standards

The Performance Standards (PS) (International Finance Corporation (IFC), 2012) (Anon., 2015) help
IFC clients improve their environmental and social performance to meet IFC-defined acceptability
criteria. Each CWS defines clear objectives, followed by specific requirements for each of the 8
themes addressed. To achieve the desired outcome, clients must implement measures that are
appropriate to the nature and scale of their business activities and commensurate with the magnitude
of the environmental and social hazards and/or impacts.

These requirements basically result in the application of a hierarchy of mitigation measures that are
intended to anticipate and avoid adverse impacts to

ARTELIA/ 851 2192 / AOUT 2019 35
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

workers, communities and the environment and, if these impacts cannot be avoided, to minimize
them and, finally, to compensate for the risks and impacts in an appropriate manner.

These LOS are as follows:
e LOS 1: Environmental and Social Risk and Impact Assessment and Management;
e@ PS 2: Workforce and working conditions;
e PS 3: Resource efficiency and pollution prevention;
e LOC 4: Community Health, Safety and Security;
e PS 5: Land acquisition and involuntary resettlement;
e PS 6: Biodiversity conservation and sustainable management of living natural resources;
e PS 7: Indigenous Peoples;

e PS 8: cultural heritage.

LOS 1: Environmental and Social Risk and Impact Assessment and Management

LOS 1 emphasizes the importance of managing the environmental and social performance of a
project throughout its life. To be effective, an environmental and social management system (ESMS)
must ensure that a dynamic and continuous process is in place and supported by the management
team, its workers, the local communities directly affected by the project and other stakeholders. A
good ESMS, appropriate to the nature and scale of the project, promotes good and sustainable
environmental and social performance and can help produce better financial, environmental and
social outcomes. LOS 1 also requires that developers be aware of and respect the human rights of the
communities in which they operate and its workforce.

The main objectives of LOS 1 are as follows:
e identify and assess the environmental and social risks and impacts of the project;

e adopt a hierarchy of mitigation measures to anticipate and avoid impacts, or where this
is not possible, to mitigate as much as possible, and where residual impacts remain,
to compensate for the risks and impacts faced by workers, affected communities and
the environment.;

e Promote improved environmental and social performance of clients through effective
use of management systems;

e Ensure that grievances from affected communities and external communications from
other stakeholders are addressed and managed appropriately;

e Promote and provide the necessary means for a concrete dialogue with the affected
communities throughout the project cycle to cover issues that may affect them, and ensure
that relevant environmental and social information is disclosed and disseminated.

ARTELIA/ 851 2192 / AOUT 2019 36
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

The client, in collaboration with other responsible government agencies and appropriate third parties,
will conduct an environmental and social assessment process and implement and maintain an ESMS
appropriate to the nature and scale of the project and commensurate with the environmental and
social risks and impacts. The ESMS includes the following elements:
(i) policy statement; (ii) identification of risks and impacts; (iii) management program:
(iv) organizational capacity and skills; (v) emergency preparedness and response; (vi) stakeholder
engagement; and (vii) monitoring and evaluation.

Stakeholder engagement is a fundamental requirement of LOS 1. To enable proper engagement, the
project proponent must implement stakeholder analysis, engagement planning, disclosure and
dissemination of all relevant information to identified stakeholders. Affected communities have the
right to be consulted regarding identified risks and impacts. To this end, it is important to disclose
relevant project information to enable communities to engage in consultation and informed
participation.

To comply with the LOS 1, the Djermaya Solar project has commissioned this ESIA to address the
environmental and social impacts and risks associated with the project and to ensure that feasible
mitigation measures are proposed. In addition, as part of this ESIA process, all stakeholders will be
given the opportunity to express their views on the proposed project, including through public
consultations.

LOC 2: Workforce and working conditions

LOS 2 requires the developer to recognize the fundamental factor that workers are its primary asset.
For this reason, LOS 2 requires the creation and maintenance of healthy worker management
relationships. The objectives of this LOS are as follows:

e@ promote fair treatment, non-discrimination and equal opportunity for workers;
e Establish, maintain and improve relations between workers and management;
@ promote compliance with national labor and employment laws;

e Protecting workers, including vulnerable categories of workers such as children,
migrant workers, third party workers and workers in the client’s supply chain;

@ promote safe and healthy working conditions and protect the health of workers;
e avoid the use of forced labor.

LOS 2 requires that sponsors adopt and implement human resource management policies and
procedures. These policies, procedures and other information must be made available to workers in
clear and understandable formats. Terms and conditions of employment will be made on a non-
discriminatory and equal opportunity basis. Similar to PS 1, a worker grievance mechanism must also
be established and maintained.

The requirements of this LOS are to protect the workforce assigned to the project through a multitude
of themes:

e ensure the health and safety of workers;

ENV ESUTE that the third parties wid hire these Workers are reputable aid
— legitimate companies;
ARTELIA/ 851 2192 / AOUT 2019 37
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

e@ Monitor the primary supply chain on an ongoing basis to identify any significant
changes that may occur;

e Ensure that no child or forced labor situations occur on the project;
e Provide a safe and healthy work environment for workers.

Thus, during the construction of the Djermaya photovoltaic power plant, particular attention will be
paid to the proper respect of this performance standard to identify any deviation and apply, if
necessary, the appropriate corrective measures.

PS 3: Resource efficiency and pollution prevention

Increased economic activity and urbanization often generate increased levels of air, water and land
pollution and consume resources that are not inexhaustible, which could potentially pose a threat to
local, regional and global populations and environments. It is further recognized globally that current
and projected concentrations of greenhouse gases (GHGs) in the atmosphere threaten public health
and the well-being of current and future generations. This Standard, therefore, defines, through these
objectives, an approach to resource efficiency, prevention and control of pollution at the project level.
These objects are the following:

e avoid or reduce adverse impacts on human health and the environment by avoiding
or reducing pollution generated by project activities;

@ promote more sustainable use of resources, including energy and water;
e reduce project-related GHG emissions.

The applicability of this CWS is determined during the environmental and social risk and impact
assessment process, while the implementation of the measures necessary to meet the requirements of
this standard is managed by the client’s ESMS.

To meet these objectives, measures must be taken regarding GHG emissions, water consumption,
waste management, hazardous materials and pesticides, among others. These measures will be taken
into account during the completion of the project’s ESIA and ESMP.

LOC 4: Community Health, Safety and Security

This Standard recognizes that activities, facilities and infrastructure associated with a project may
increase the risks and impacts to communities. While recognizing the role of public authorities in
promoting the health, safety and security of populations, this SOP covers the client’s responsibility to
prevent or minimize risks or impacts on the health, safety and security of communities that may result
from its project activities, with particular attention to vulnerable groups. Its objectives are to:

e anticipate and avoid, during the life of the project, adverse impacts on the health and
safety of affected communities that may result from ordinary or non-ordinary
circumstances;

ARTELIA/ 851 2192 / AOUT 2019 38
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

e ensure that protection of personnel and property is provided in accordance with applicable
human rights principles and in a manner that avoids or minimizes risk to affected
communities.

During the project life cycle, the client will assess the health and safety risks and impacts to affected
communities and take preventive and control measures consistent with Good International Industrial
Practices (GIIP), as described in the World Bank Group’s Environmental, Health and Safety Guidelines
or from other internationally recognized sources. The requirements of this standard are related to
community health and safety through the design and safety of infrastructure and equipment, hazardous
materials management, ecosystem services, and community exposure to disease. This Performance
Standard will be implemented during the completion of the ESIA, ESMP, construction and operation
of the Djermaya Solar project.

LOC 5: Land Acquisition and Involuntary Resettlement

LOS 5 recognizes that land acquisition and restrictions on land use by projects can have negative
impacts on the people and communities that use the land. Involuntary resettlement refers to both
physical displacement (moving or losing shelter) and economic displacement (loss of assets or
access to assets resulting in loss of income sources or livelihoods). Involuntary resettlement is
recognized when affected individuals or communities do not have the right to refuse land acquisition
or use restrictions that result in physical or economic displacement. This LOS establishes the
following objectives:

e Avoid, and whenever possible, limit involuntary resettlement by considering alternative
project designs;

e avoid forced eviction;

e anticipate and avoid, or where avoidance is not possible, limit adverse social and economic
impacts resulting from land acquisition or restrictions on land use by: (i) providing
compensation for loss of assets at replacement cost and by (ii) ensuring that resettlement
activities are accompanied by appropriate disclosure of information, informed
consultation and participation of affected persons;

e improve or at least restore the livelihoods and living conditions of displaced persons;

e Improve the living conditions of physically displaced persons through the provision of
adequate housing with security of tenure in resettlement sites.

In the case of physical displacement, the client will develop a Resettlement Action Plan (RAP) that
includes compensation for replacement costs for land and other asset losses. In the case of projects
requiring only economic displacement, the client will develop a Livelihood Restoration Plan to ensure
that affected individuals and/or communities receive compensation and other assistance that meets
the objectives of this SOP.

For the Djermaya Solar project, a Means of Existence Restoration Plan will be drafted and implemented
to meet the objectives of this PS.

ARTELIA/ 851 2192 / AOUT 2019 39
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

PS 6: conservation of biodiversity and sustainable management of living natural resources

LOS 6 recognizes that the protection and conservation of biodiversity, the maintenance of ecosystem
services, and the sustainable management of living natural resources are critical to sustainable
development. The requirements in this CWS are based on the Convention on Biological Diversity,
which defines biodiversity as “the variability among living organisms in all kinds of ecosystems,
especially terrestrial, marine and aquatic, and the ecological complexes of which they are part; this
includes diversity within species, between species and of ecosystems.”

Ecosystem services are the benefits that people, as well as businesses, derive from ecosystems.
Ecosystem services valued by humans are often made possible by biodiversity, and as such, impacts on
biodiversity can often interfere with the provision of these services.

This SOP addresses how clients can sustainably manage and mitigate impacts on biodiversity and
ecosystem services throughout the life cycle of a project.

The objectives of PS 6 are as follows:
e protect and conserve biodiversity;
e Maintain the benefits of ecosystem services;

e@ Promote the sustainable management of living natural resources through the adoption
of practices that integrate conservation needs and development priorities.

This LOS will be taken into account through the assessment of the project’s impact on the biological
environment and the measures recommended in the ESMP. The Fauna and Flora study conducted on
site revealed the presence of species protected by the Chadian government and species classified as
critically endangered (CR). No protected areas have been identified within the perimeter of the study
area or nearby (see 3.2.2.1.2 Protected NaturalAreas).

PS 7: Indigenous Peoples

LOS 7 recognizes that indigenous peoples, as social groups with identities different from those of
dominant groups within national societies, are often among the most marginalized and vulnerable
segments of the population. This standard therefore aims to ensure that the culture, knowledge and
practices of indigenous peoples are respected and preserved; to anticipate and avoid negative
impacts of the project on the communities of these peoples or to reduce, restore or compensate for
them. Its objectives are to:

e ensure that the development process promotes full respect for the human rights, dignity,
aspirations, cultures and natural resource-based livelihoods of Indigenous peoples;

e Promote culturally appropriate benefits and opportunities related to sustainable
development for indigenous peoples;

e Establish and maintain an ongoing relationship with the Indigenous peoples affected by
a project throughout the life of the project based on informed consultation and
participation (ICP);

ARTELIA/ 851 2192 / AOUT 2019 40
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

e obtain Free, Prior and Informed Consent (FPIC) from Indigenous Peoples where the
circumstances described in this performance note exist;

e respect and preserve the culture, knowledge and practices of Indigenous peoples.

In the project area and more broadly in the vicinity of N’Djamena, populations of Fulani (Foulbé or
Mbororo) and Arab nomads are present on a seasonal basis with their herds of cattle, sheep, or
camelids. These nomads occasionally graze their herds on the project site and set up camp there for a
few days, but the project site is not systematically used as a camp area because it does not have unique
characteristics compared to other areas, such as natural resources (forage, watering hole), cultural or
topographical features (obligatory crossing point). In fact, apart from the project site and the nearby
waterhole, other areas are suitable for the installation of Fulani camps because they have the same
natural resources. The Fulani do not have a set and fixed route, with recurring camp areas, but settle
during their migrations from one region to another in the areas most suitable for the grazing of their
herds.

Fulani nomads are not recognized as an indigenous population by the government of Chad but are
recognized as indigenous in Cameroon and other West African countries. They are recognized as
indigenous in Cameroon and the Central African Republic by the African Development Bank, which
does not recognize them as indigenous in Chad.

The Fulani can therefore be considered indigenous in certain respects, but the project site does not
present a particular attachment for them (ancestral use, systematic seasonal use, specific resource
located only on the project site) and does not imply any right specifically associated with the project
site (right of passage, use of resources). This indicates that the project does not fall under LOC7.

PS 8: cultural heritage

SOP #8 recognizes the importance of cultural heritage for current and future generations. The
purpose of this standard is to protect cultural heritage and to help clients do the same in their business
activities. In addition, the requirements of this CWS for the use of cultural heritage by projects are
based in part on the standards set out in the Convention on Biological Diversity. The objectives of this
standard are to:

e protect heritage from negative impacts of projects and support its preservation;
@ promote the equitable distribution of benefits from the use of cultural heritage.

The standard requires ESMS procedures (see standard 1) and consultations with affected
communities. The standard calls for mitigation measures if impacts cannot be avoided.

Cultural heritage means (i) tangible forms of cultural heritage, including material objects, movable or
immovable, properties, sites, structures or groups of structures of archaeological (prehistoric),
paleontological, historical, cultural, artistic and religious value; (ii) unique natural features or material
objects that embody cultural values, such as sacred woodlands, rocks, lakes and waterfalls; and (iii)
certain instances of intangible cultural forms that are proposed to be used for commercial purposes,
such as cultural knowledge, innovations and practices of communities embodying traditional ways of
life

During the surveys carried out for the preparation of the ESIA of the Djermaya Solar project, no sites
of cultural interest were identified within the study area or in its vicinity. In

ARTELIA/ 851 2192 / AOUT 2019 41
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

In the event of sites of cultural interest being identified at a later stage (particularly during the
construction phase), steps will be taken to protect them as best as possible in accordance with the
requirements of LOS 8.

1.4.3. General EHS Guidelines

The Environmental, Health and Safety (EHS) Guidelines (World Bank Group EHS guidelines, 2007)
are technical reference documents that provide examples of good practice for industrial projects.
Adherence to these guidelines helps to meet the criteria set forth in LOS 3 for resource efficiency and
pollution prevention. The general EHS guidelines provide general recommendations that can be
applied to a wide variety of projects. There are also industry-specific EHS guidelines that address
environmental, health and safety issues specific to a given field. However, there are no EHS
guidelines specific to solar power plants.

IFC has established these EHS Guidelines to provide guidance to project developers in the design
and implementation of their activities through measures and guidance values to avoid and limit any
potential environmental impacts. These measures are generally considered to be technically and
economically feasible in the context of the creation of new facilities. The environmental assessment
may also recommend the integration of measures from sources other than the EHS guidelines.

Where host country regulations differ from the levels and measures presented in the EHS Guidelines,
projects will be constructed to meet the more stringent one. The measures recommended by the
general EHS Guidelines will be taken into account in the ESMP to propose ways to avoid or mitigate
the negative impacts generated by the Djermaya Solar project.

1.4.4. International Labour Organization Standards

The International Labour Organization was established in 1919 and became a specialized agency of
the United Nations in 1946. It currently has 185 Member States. With a unique “tripartite” structure,
it brings together representatives of governments, employers and workers on an equal footing
to discuss labour and social policy issues.

Since 1919, the International Labour Organization (ILO) has established and developed a system of
international labour standards aimed at increasing opportunities for men and women to obtain
decent and productive work in conditions of freedom, equity, security and dignity.

International labour standards are the basic minimum social standards agreed upon by all actors in
the global economy. They are either conventions, which are legally binding international treaties that
can be ratified by member states, or recommendations, which serve as non-binding guidelines. Often,
a convention sets out the basic principles to be applied by ratifying states, while the corresponding
recommendation complements the convention by providing more specific guidelines on how the
convention might be applied. There are also stand-alone recommendations, i.e., they are not linked
to any convention. There are currently 189 conventions and 203 recommendations.

Eight conventions are termed “fundamental” and deal with issues considered to be fundamental
principles and rights at work:

ARTELIA/ 851 2192 / AOUT 2019 42
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

e Freedom of Association and Protection of the Right to Organize Convention, 1948 (No. 87).
e Right to Organize and Collective Bargaining Convention, 1949 (No. 98).

e Forced Labour Convention, 1930 (No. 29).

e Abolition of Forced Labour Convention, 1957 (No. 105).

e Minimum Age Convention, 1973 (No. 138).

e Worst Forms of Child Labour Convention, 1999 (No. 182).

e Equal Remuneration Convention, 1951 (No. 100).

e Discrimination (Employment and Occupation) Convention, 1958 (No. 111).

The main themes covered by ILO conventions and recommendations are freedom of association,
collective bargaining, forced labor, child labor, equal opportunity and treatment, tripartite
consultations, labor administration, labor inspection, employment policy, employment promotion
vocational guidance and training, employment security, social policy, wages, working time,
occupational safety and health, social security, maternity protection, as well as taking into account
the specificities of certain types of workers (domestic workers, migrants, seafarers, indigenous and
tribal peoples, etc.).).

Within the framework of the Project, the relevant ILO conventions and recommendations will be
respected when they are more binding than national labor laws.

1.5. | SUMMARY OF THE MAIN LAWS AND STANDARDS APPLICABLE TO THE PROJECT

Table 6 -Summary of the main laws and standards applicable to the project

INTERNATIONAL
THEMES NATIONAL LEGISLATION STANDARDS - VALUES/PLAN
PERFORMANCE SELECTED FOR
STANDARDS - IFC THE PROJECT

ENVIRONMENTAL MANAGEMENT AND PROTECTION

Completion of an

PS 1on the f ESIA that will assess
a assessment ani the impact of the
General May 04, 2018 Constitution; management of ieee tke
ener environmental and i
principles on iron environment of the
environmental Act N° 14/PR/98 of 17/08/1998 pociat rks and site

protection defining the general principles of

environmental protection. Conducting an ESMP to

recommend impact
reduction measures

PS 8 on cultural
heritage

Decree n°630/PR/PM/MERH/2010
‘on the regulation of EIA; Completion of an
ESIA that will assess

Order PS 1 onthe the impact of the
Environmental 1n°039/PR/PM/MERH/SG/DGE/DE assessment and project on the | h
; it EELCPN/2012 on the general management of environment of the
impact studies guide to conducting an EIA; environmental and site
social risks and
Order impacts Conducting an ESMP to
1n°041/MERH/SG/CACETALDE/20 recommend impact

consultation on ElAs.

FAITE LIATS51 21927 AOUT 2019 z
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

INTERNATIONAL STANDARDS — VALUES/PLAN SELECTED FOR
Temes NATIONAL LEGISLATION PERFORMANCE STANDARDS IFC pean
The ESIA conducted
‘Act N°14/PR/2008 on the will focus on assessing
regime of forests, fauna and PS 3 on the rational resource —
halieutic resources; use of resources and consumption,
pollution prevention; pollution risks, and
conservation of
Act N°16/PR/99 on the a biodiversity and
Protection, Water Code; PS 6 on biodiversity ecosystem systems.
exploitation conservation,
and sustainable
Decree ivi The ESMP will
management . management of living .
of natural 10°380/PR/PM/MERH/2014 natural resources and Propose alternatives
resources establishing the modalities of 4 ‘ and measures for
application of the wildlife regime ecosystem services. resource protection
and pollution control
Decree n°579/PR/PM/MAE/2014
setting the modalities for the
PS 3 on the rational
use of resources and
pollution prevention:
Consumption of The ESIA conducted
natural resources will focus on assessing
resource
GHG -
consumption,
Waste and Pesticide pollution risks, and
Management; biodiversity
conservation
LOC 4 on
community health, The ESMP will
Waste Me e wil
safety and secur i
management, Act N°14/PR/98 defining the y "y Propose alternatives
liquid effluents general principles of Nr
and gaseous, environmental protection; General EHS Guidelines -- | Tesource protection
harmful or IFCon Domestic Effluent: | 2nd pollution control
‘armful or Total Hydrocarbon
hazardous Decree n°904/PR/PM/MERH/2009 Content SL ith th
substances, on the regulation of environmental <10mg/L/pH:6-9/ Comp! farce witht e
auditory pollution and nuisances. BOD < 25 mg/L / COD various thresho
and 125 me/L Pass o35 values of the General
olfactory mg/L / Phenols < 0.5 me prectives with
nuisance ma//Sulides <1 rmanagement, si
mel reacts (© | emissions, noise, et.
Chlorides < 600 mg/L (see Table71- )
(average), < 1200
mg/L (maximum)
TOWN PLANNING AND LAND USE

ARTELIA/ 851 2192 / AOUT 2019 44
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV

THEMES

NATIONAL LEGISLATION

Land use and
urban planning

Law 67-23 and its implementing
decree n°186 concerning the
status of state-owned property;

Law 67-24 and its implementing
decree n°187 on the system of
land ownership and customary
rights;

Law 67-25 and its implementation
decree n°188 of 01/08/1967

INTERNATIONAL STANDARDS -
PERFORMANCE STANDARDS - IFC

LOS 5 on land acquisition
and involuntary
resettlement through a
Resettlement Action Plan
and/or Livelihoods
Restoration Plan;

PS 8 on cultural

VALUES/PLAN SELECTED FOR
THE PROVECT

A Livelihoods
Restoration Plan
(LRP) will be drafted
to take into account
any displacement of
economic activity

concerning the limitations of land heritage
rights
Act N°006/PR/2010 on
urban planning
WoaKiNg conormions

General
provisions
and
fundamental
rights

‘Act N°038/PR/96 on the
Labor Code

Comply with SOP 2 on
labour and working
conditions requiring that
a safe and healthy
working environment be
provided for workers.

Compliance with ILO
conventions and
recommendations

The social impact of the
project will be assessed
during the ESIA.
Measures advocating
respect for working
conditions and workers
will be implemented in
the ESMP.

ARTELIA/ 851 2192 / AOUT 2019

45
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

2. CHAPTER 2: PRESENTATION OF THE PROJECT FRAMEWORK

2.1. A PHOTOVOLTAIC PARK: DEFINITION

A photovoltaic park is a facility that generates electricity for the national grid by harnessing solar
energy. It is an intermittent production due to the daily solar cycle, unlike the run-of-river production of
hydroelectric power plants for example. Depending on the location of the park, the electricity
production can be stored or not.

A photovoltaic park consists of:

e —aset of photovoltaic panels, arranged to capture the maximum amount of solar
radiation;

e access roads and intra-site service roads. Any photovoltaic park must be accessible for
the transport of the various elements and the passage of machinery. Then, for the
maintenance and the follow-up of the installations in exploitation, these accesses
must be maintained;

e a fence installed on the periphery of the site and around the entire perimeter of the
plant.
It limits access to the site and is completed by an anti-intrusion surveillance system;

e aset of grids composed of:

e electrical cables for connection to the local electrical grid;
@ agrounding grid.

Figure 5 - Schematic diagram of a photovoltaic park
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

2.2. | PROJECT DESCRIPTION AND RATIONALE
2.2.1. Project Overview

2.2.1.1. PROJECT OBJECTIVES AND ISSUES

Chad is experiencing difficulties in supplying and accessing electrical energy, which is holding back
its economic development. Ninety-six and a half (96.5%) of the energy consumed nationwide is
produced from wood fuels, which has serious environmental consequences, especially on Chad’s
forest resources and air quality. Petroleum products account for only 3% of total energy
consumption and electricity only 0.5%.

In addition, the small amount of electricity produced is consumed up to 80% in N’Djamena (470GWh
in 2016), the country’s capital, of which only one-third of the city is electrified. At the national
level, the rate of access to electrification service is around 6.4% ((IAE), n.d.).

Electricity production and distribution infrastructures are also problematic due to their obsolescence
and undersizing in relation to the country’s current demand (the population has quadrupled since
their installation).

In addition, Chad boasts considerable natural resources, including considerable solar energy
potential that could be used to develop sustainable electricity production systems, reduce
deforestation and improve the country’s energy performance.

With this in mind, Djermaya Solar (a consortium formed by Smart Energies International SA and
Aldwych Africa Development Limited (AADL)6) is planning to install and operate a 60 MWp
photovoltaic power plant in Chad. The project is scheduled to be built over two periods, with a
first phase of 32 MWp and a second phase of 28 MWp.

Finally, the kilowatt-hour is very expensive, about 220 XAF7 when produced by thermal power plant
and about 80 XAF, almost 3 times less, by photovoltaic power plant.

On the other hand, Chad benefits from considerable natural resources, including a large solar energy
deposit of 2,135 kWh/m? according to the evaluation conducted by OST Energy, which offers with
the technology to be developed a specific yield of 2,135 kWh/KWp (for a performance ratio of 78.8%).
This solar potential can be exploited to develop sustainable power generation systems, reduce
deforestation and thus improve the country’s energy performance by focusing on renewable energy.
On the other hand, the production of hydroelectric energy is difficult to achieve in the country’s
Sahelian context (low rainfall and very unevenly distributed annually) and wind energy does not have
an interesting development potential in the project area because of a too low deposit and its character
considered too random (winds varying from 1.4 m/s in the south to 5 m/s in the north).

Based on this observation, the Chadian government has established the following priorities

6 ALDA has been selected by InfraCo Africa Limited to develop projects in sub-Saharan Africa. ALDA is a subsidiary of Aldwych
International Limited

7 Estimated cost of thermal power generation for 2017 by the consortium based on the costs indicated in the master plan of
the energy sector in Chad - Fichtner - February 2012
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e develop a more economical and reliable power generation system;

@ promote renewable energies (mainly solar) by facilitating access to these energies for
all households;

e liberalize the energy sector;
e@ to manage the forestry potential in a rational way.

The Djermaya photovoltaic power plant project is in line with the Chadian government's strategy
to develop energy resources. The project is also linked to the potential industrialization of the
region between Djermaya and N’Djamena (airport, slaughterhouse, etc.), which will eventually
become the country’s industrial capital. Indeed, the project site is located on the edge of the road
linking the two cities and an existing electricity transmission line, which reduces the investment
required to connect to the grid. Finally, as the area is not inhabited, no physical displacement is
required.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The purpose of the Djermaya photovoltaic power plant is two-fold: increase the country’s
electricity production capacity in a sustainable and environmentally friendly manner, and modernize the
electricity transmission system by renovating the line linking Djermaya to N’Djamena (changing the
cables and the receiving transformer).

The project will be the first to be conducted out by an independent power producer. It will help ensure
an efficient and sustainable energy supply for the country. It could constitute an important foundation
for the economic and social development of the Republic of Chad (Ministry of Economy, 2013).

2.2.1.2. | PROJECT LOCATION

The site proposed for the implementation of the solar photovoltaic power plant is located southwest of
the town of Djermaya, about thirty kilometers north of N’Djamena, the country’s capital, located in the
southwest of the Republic of Chad.

The project area is located near the road linking the city of N’Djamena to the Djermaya refinery. The
site covers an area of 100 hectares and was ceded by the Government of Chad by presidential
decree (Appendix3) to the DJERMAYA CDEN ENERGY company in 2014.

This area is the future industrial zone of the country and should receive various business projects in the
coming years. The project will provide electricity to the different future activities.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

SOURCE: Terms of Reference - Djermaya Solar
Figure 6 - Project Location

Figure 7 - Project Right-of-Way

Table 7 - Coordinate of the project parcel

x(a) vay tonaiuve{2) vanuoe(2)
503716 1367411 12°22’10.13 “N 15° 2’3.06 “E
504485,1 1367341,94 12°22'7.85 “N 15° 2'28.53 “E
504369,3, 1366052,13 12°21'25.89 “N 15° 2'24.68 “E
503600,01 1366118,98 12°21'28.04 “N 15° 159.21 “E

(1) UTM WGS84 Zone 33 and (2) WGS84 (in decimal degrees and in degrees minutes seconds)

It should be noted that the site layout presented above is likely to change slightly depending
on the final design of the facilities and discussions with the administration or the various
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

stakeholders in the project. The right-of-way presented represents the maximum surface
considered.

2.2.2. Technical Characteristics of the Project
It is planned to install 32 MWp of solar panels during the first phase of the project.

The plant will be composed of a maximum of 103,226 modules of 72 cells of poly-
crystalline technology and will aim to produce approximately 2,130 kWh/kWp during the
first year of operation. This energy will be made available to the Société Nationale
d’Electricité (SNE) at a negotiated rate of 79 FCFA/kWh (25-year Power Pourchasse
Agreement (PPA)) and will be redistributed throughout the Chadian grid.

The photovoltaic park consists of:

@ 256 240 m? of photovoltaic panels;

e 665 inverters and transformers and two meters;

e aset of grids composed of:

@ electrical cables for connection to the local electrical grid;
@ a grounding grid;

e@ 12 km of 6 m wide access roads, covering an area of 7.2 ha.

All of this equipment is located within the perimeter of the site. As the project is still being finalized,
the technical characteristics (number of panels, inverters, transformers, etc.) are likely to vary only
slightly.

2.2.2.1, PV MODULES
The selection of photovoltaic module technology is based on performance, efficiency and cost.
Today, 3 types of photovoltaic modules are available on the market. They are differentiated by the

type of cells that compose them. All cells are produced on a silicon basis, but the manufacturing
methods give them very different characteristics, especially in terms of productivity.

SOURCE: http://images slideplayer.fr/24/7319311/slides/slide_8,jpg

Les modules Les modules Les modules a
monocristallins polycristaliins couches minces au
silicium amorphe
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

SOURCE: http://images.slideplayer.fr/24/7319311/slides/slide_8.jpg

Figure 8 - Illustration of the different types of photovoltaic modules

Table 8 - Technical characteristics of the various types of photovoltaicpanels

(MODULE TYPE DESCRIPTION

Cells from a single block of molten silicon, “pure” cells.
Monocrystalline silicon Cells in general octagonal of dark uniform color (navy blue or gray). Best yield
(14 to 22%) 215 Wp/m?.

Cells made from a block of crystalline silicon
Polycrystalline silicon Rectangular cells with a midnight blue color and reflections. Average
efficiency (13 to 16%) 150 Wp/m?.

12%) 115 Wp/m?.
DAR
Monocrystalline panel technology is more expensive to purchase and consumes more resources. In
addition, monocrystalline panels heat up more in high temperatures and produce less than

polycrystalline panels. For the Djermaya photovoltaic power plant, the choice was therefore made to
install “poly-crystalline” photovoltaic modules.

SOURCE: Canadian Solar

Figure 9 - Photography a poly-crystalline photovoltaic panel

2.2.2.2. SUPPORTS FOR PHOTOVOLTAIC MODULES: TRACKERS

The tracker system allows the modules to follow the course of the sun throughout the day and
thus obtain better operating efficiency. The following figure shows this system.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

de

ors du tracking

Figure 10 - Mechanical characteristics of the tracke

The tables are the support for the modules. They are said to have a horizontal axis. Indeed, the
axis of rotation of the structure will be oriented north-south and will thus allow the follow-up
of the course of the sun from east to west with a maximum travel of +/- 60° around the
horizontal plane and a precision of follow-up of 1°. For this purpose, a variable speed motor
is placed at the level of each table, which is fixed in the ground via a system of piles.

Each table will host 20 photovoltaic modules and will be spaced approximately 2 m apart to
limit shading and facilitate the operation of the plant and the vegetated areas.

SOURCE: ExoTrackHZ

Figure 11 - Photograph of a solar module mounted on a 1-axis tracker
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

2.2.2.3. ELECTRICAL TRANSFORMATION EQUIPMENT
The various electrical transformation components of the photovoltaic park are as follows:

e Inverters: the inverters transform the direct current produced by the modules into
alternating current. There are 665 of them, with one inverter for every 10 lines of
20 modules;

SOURCE: SUNGROW
Figure 12 - Photograph of an inverter

e transformers: the transformers and their HV protection cells raise the voltage according to
the local recommendations of the distribution grid operator. The alternating current is
thus transformed into medium voltage of 33,000 volts. They also provide a control function
for the energy produced. In addition to the current and voltage measuring devices (voltage
transformers, current transformers and power transformers), they are equipped with
decoupling equipment (circuit breakers) and protection against lightning surges (lightning
arresters);

SOURCE: http://www.criirem.org

Figure 13 - Photograph of a transformer
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e The alternating current of the appropriate voltage is then routed to the delivery station
via the underground connection lines, to be sent to the national grid. The delivery station
with HV metering is therefore the connection point between the SNE grid and the
generating plant.

2.2.2.4. NETWORKS

The project requires the construction of a network of trenches between the panels, the transformer
stations and the delivery station. These trenches contain:

e Electrical cables: they are intended to transport the energy produced in 33,000 Volts to the
delivery structure. The installation of the cables respects all the norms and standards in
force.

e A grounding grid: made up of bare copper cables, it allows the grounding of metallic
masses, the implementation of the neutral system, as well as the evacuation of possible
lightning strikes.

The length of the trench is estimated at about 5 km to bury the cables.

As part of the project, the power line to the east of the site will need to be modified to accommodate
the power generated by the plant.

A60 kVA line of approximately 100m is planned to allow for a “feeder break” connection, as well
as the construction of a new substation, the receiving station. The substation will be located
in the eastern part of the site and will have an independent access.

2.2.2.5. THE RECEPTION DESK

The current receiving station in N’Djamena is not able to receive the electricity produced by the
photovoltaic plant. Therefore, it will be replaced by a new substation capable of accepting the output
of the plant. This installation, which is linked to but independent of the project, is described here for
information.

2.2.2.6. THE BASE CAMP AND ACCESS ROADS

A construction base camp will be set up on the site. To date, it is proposed that most of the 15-20
expatriates mobilized on the project will be housed in N’Djamena, while the local workers will probably
be housed in the town of Djermaya (N’Djamena could also be considered).

A small base for expatriate staff, with a maximum capacity of 7 to 8 people (4 on average), will be set
up on the site, close to the office premises. It will consist of 4 modular buildings, each housing two
rooms and sanitary facilities. Its use will depend on the needs of the site.

Workers will be brought to the site by a public transportation system set up by the EPC (Engineering,
Procurement, Construction) contractor. The temporary buildings of the site’s living quarters will
consist of ALGECO type modular buildings.

Different spaces will be created:
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e offices;
e base camp;
e changing rooms;

e sanitary facilities (equipped with septic tanks), about 20 (for an average of 300 people
present on the site during the construction phase);

e storage area;

e kitchens and dining halls;

e Waste storage.

No permanent fuel storage is planned on the site. If a company requests it, authorization will be given
under conditions (e.g., fuel tank with retention tank).

To carry out the construction, operation and decommissioning of the park, a grid of roads will be
required throughout the life of the facility. Access to the site will be from the N’Djamena - Djermaya road,
located to the east of the site, via a new track created as part of the project. The substation will have an
independent access.

The site will have two access points, one at the site itself and the other at the sub-station. The access
roads will be about 6 m wide and will be made of a 50 cm thick compacted rock layer to guarantee
a practicable access whatever the season.

2.2.2.7. DRAINAGE SYSTEM
A rainwater drainage system will be created on the site.

e@ The land has a natural slope oriented from west to east towards the wetland, which
acts as an outlet for the runoff water collected in the area;

e The installation of the panels will create preferential runoff areas located on each side
of the panel (due to the rotation axis of the tracker);

e The presence of traffic trails also creates preferential paths, due to the presence
of ditches on both sides of the trail.

The purpose of the drainage system will be to:
e collect all the site’s runoff (internal and external);

e ensure the proper drainage of water towards the wetland to guarantee a certain stability
of the land and limit soil erosion;

e avoid any flooding phenomenon on the site, for which water storage volumes will have
to be created (basins, ditches in the canals, etc. for example)

The drainage system will be sized based on the maximum monthly rainfall for the area with a 100-
year return period (Hydratec, 2016). Collection ditches will be created on and around the site to carry
runoff from the site and from off-site.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The development principles that will form the basis for the design of the drainage system will be as

follows:

Split the number of discharge points to reduce the volume discharged at a single point;
increase the retention time of rainwater before discharge;

Install suspended solids abatement systems such as riprap areas at outfalls and
sedimentation areas;

Install drainage stabilization systems:

Revegetate ditches to increase the stability of facilities and increase the removal of
suspended solids;
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e protect the banks of the canals with gabions and grass to ensure a perennial stability;
e Protect the discharge areas with riprap.

The drainage system will consist of a perimeter ditch to collect all water coming from outside the site.
Other ditches will be installed to channel runoff from the site. All water from the drainage system will
be discharged towards the wetland (Dalakaina pond).

The following figure shows the type of
ditches being considered.

Coupe type du fossé projete

0.50 \ 4.50m minimum |
f
Merion créer (TN+0,20)

SOURCE: (Hydratec, 2016)

Figure 14 - Cross-section of the drainage ditch proposed for the site

2.2.2.8. SECURING THE SITE

The photovoltaic plant will have a secure perimeter fence associated with a video surveillance
system, with data recording via a secure line that will also transmit production data. Monitoring will
be continuous 24 hours a day, 7 days a week, both during the construction phase and the operation
phase. A guarding and security service will be provided throughout the project. However, there are no
plans to call on the armed forces (police, gendarmerie, army, etc.) to secure the site or the
construction site.

The entire site will be fenced off as soon as work begins on Phase 1 of the project.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

A 60 inch (150 cm) wide fire line will be installed around the site to block or slow down a potential
bushfire. This installation will be regularly maintained.

Monitoring and management of site security will be provided by local maintenance and security
teams.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSME)

(ESIA)
INTERIM REPORT, REV E

2.2.3. The Various Phases in the Life of a Photovoltaic Park
2.2.3.1. PLANNING FOR THE CONSTRUCTION OF THE PHOTOVOLTAIC PARK
The work is expected to last approximately one year. However, it is important to remember that
the most favourable period for the works, notably the installation of the foundations, is during
the dry season (between December and June), and the most constraining during the wet season
(between July and November).
The various stages that constitute the work phase will follow one another, and sometimes overlap
during the realization of the work site since some works can be carried out in parallel. The phases of
the construction site can be divided into several lots, each comprising a series of tasks. The following
table presents a synthetic version of the planning proposed by Djermaya Solar.
Table 9 - Estimated time required to build the plant
[NAME OF THE SPOT NAME OF THE SUBTASK DURATION {ESTIMATED TOTAL
Installation of the fence and gate 22 days
Preparation of
the Cleaning and leveling of the site 22 days 42 days
construction
site yee
Temporary facilities 22 days
Civil engineering 75 days
Racks and foundation equipment 55 days
Rack Installation 60 days
Grounding of the installation 48 days
Construction of 226 days
e site Laying the cables 48 days
Installation of the modules 30 days
Mounting of the inverters 40 days
Interconnection line and electrical 203 days
rota
Finalization day
Testing and fccia nt
commissio Testing and commissioning 58 days 58 days
‘SOURCE: Djermaya Solar
2.2.3.2. |. CONSTRUCTION PHASE

The major phases of work expected are as follows:

e Decommissioning of the abandoned pipeline present on the site (according to available
information, this pipeline was never used). This pipeline was removed in July 2019, by the
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Chinese company Blue Ocean as part of its rehabilitation operations of the pipeline linking
the Rig-Rig field to the Djermaya refinery in partnership with SHT.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Earthworks and clearing of the site to prepare the installation of the modules.

Fence of the building site: (installation of the solar farm fence) 15x15cm mesh
fence accompanied by a shock cable to limit intrusions. The project site will be
entirely fenced (right-of-way of phase | and phase II). An intrusion detection
system will also be installed on the site to prevent theft and deliberate damage.

Creation of a rainwater collection and evacuation grid.

Installation of a base camp for workers and a storage area for the arrival of
equipment.

Placement of access roads by excavation, placement of crushed stone and
compaction.

Excavation of the trenches for the electrical grid which will be completely buried.

Anchoring of the piles for the photovoltaic panels’ supporting structures. A 30cm
diameter and 1.5m deep hole is drilled and filled with concrete. The anchoring pile
is then implanted in the concrete mass to support the modules. The realization of
7 piles for two tables (40 modules) is anticipated. The spoil will be left on site or
reused during the construction.

Installation of structures, trackers and assembly of modules:

Foundations: the structures will be implanted on piles implanted within concrete
massifs of a depth of 1,5m. The high part will be able to reach 2,30m when the
modules are inclined at the maximum, that is to say at 60° compared to the
horizontal axis.

Assembly: All table assembly will be done on site. It takes about 8 hours of labor
to install a table, including the stations and controllers but excluding electrical
work.

Cabling: the solar cables, i.e. the cables between the modules and the junction
boxes, will pass overhead from one table to the other, through cable trays.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

FI
tad

a
ae

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

SOURCE: Exosun

Figure 15 - Stepforbuildingatable

2. Installation of the technical premises: installation of the prefabricated
transformers/delivery post. Concrete foundations may be necessary for the technical
premises.

3. Installation of inverters, transformers and delivery station.

4 Wiring and connection of grids.

5 Power up, tests and commissioning tests.

6 Realization of the landscaping and the re-vegetation of the surface of the solar plant.
Generally speaking, little earth movement is expected. Only the construction of the construction site

tracks (kept during the operation phase) will be subject to earthworks. In addition, no backfill or soil
will be added.

Small shrubs and other tall plants within the project right-of-way will be cleared and trees will be
relocated where possible. If relocation is not possible, these trees will be cut down. Compensatory
measures (reforestation) will be implemented on the periphery of the site to obtain an area of shrub
and tree cover equivalent to the area removed on site.

The duration of the work will depend on several factors:
7 the number of workers involved in the work;
8 the climatic conditions, which can block the work site in the rainy season;
9 Problems not identified at this time but which may arise during the construction process.

A maximum of 400 workers are expected on the site at the height of the construction activity (300 on
average) for an estimated one-year construction period.

The park’s equipment will be shipped mainly by road from the port of Douala in Cameroon or Lomé in
Togo. This equipment represents a volume of approximately 600 containers.

2.2.3.3. ASSESSMENT OF CONSUMPTION, EMISSIONS, DISCHARGES, WASTE AND
NUISANCES PRODUCED DURING THE CONSTRUCTION PHASE

2.2.3.3.1. Natural resources and raw materials
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Based on estimates of the length of the runways required, and on the recommendations of the
geotechnical study (Terrasol, 2016), it was estimated that 36,000 m? of crushed gravelly material
would be needed to ensure the stability of the runways.

Concrete will be used to anchor the photovoltaic panels and for the foundations of the various
buildings. A volume of approximately 3,000m3 of concrete is anticipated (18,000 foundation posts
with a volume of 106l and approximately 1,200m3 for the foundations of the technical buildings).

2.2.3.3.2. Waste

Two main sources of waste are identified:
e Construction waste, related to earthworks, packaging of modules etc.

e Domestic waste, related to the presence of site workers. Considering a production of 0.5 to
0.7 kg/person/day of this waste and a maximum workforce of 400 workers, the overall
production would represent 200 to 280 kg of domestic waste per day. With a density of about
500kg/m3, this represents a volume of 0.4 to 0.6 m?/d of waste produced for 400 workers
present on site and therefore potentially up to 220 m3 of waste for one year.

The typology, origin and management method of the waste anticipated during the construction phase
are presented in the table below.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Table 10 - Summary of waste generated during the construction phase

CODES (NAME OF THE WASTE ORIGIN HANDLING, STORAGE AND DISPOSAL
Common Industrial Waste (CIW), Green Waste (GW) and Inert Waste (IW)
j Storage bin - provision of land
030105 _| Wood that does not Clearing / clearing products to the local
contain hazardous Brushwood population
substances clearing
Storage of topsoil and reuse for
site rehabilitation.
170504 | Soil and stones Earthworks Storage of excavated soil and
reuse for backfill
030308 | Paper, cardboard
150101 | Packaging P. dboard F Placed in recycling containers and
ackaging Paper/cardboar Tratsport of equipment and disposed of in a recycling facility
150102 | Plastic packaging packaging
150104 | Metal packaging
Biodegradable
200108 | ice vaste Closed garbage can and
: = Base camp recovery by the garbage
200103 | Mixed municipal waste collection system
Storage in the septic tank
200304 | Septic tank sludge Base camp regularly emptied by a
specialized company
Hazardous industrial waste (HIW)
Waste paint containing
080111* | Organic solvents or other Construction activities
hazardous substances
Stored separately on site to
- - leakage of chemicals

* Vehicle maintenance, Prevent
13.02.05" | gj transformer or other into sol surface or
13 02 06 generator leakage groundwater.

SI — Sent to a specialized disposal
160107* _| Oil filters Machine maintenance facility, or recycling if available
200133* | Batteries and similar Maintenance of machinery

and other equipment

150110* _| Contaminated packaging Construction activities

15.0202* | Rags, absorbents, Construction activities
contaminated clothing

8 Official waste classification nomenclature established by decree n°2002-540 of 18 April 2002 relating to the classification

of waste.

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The quantities of domestic waste generated can be estimated as follows

Table 11 - Estimated amount of household waste generated

ESTIMATED VOLUME
WASTE PRODUCTION PER TOTAL WASTE PRODUCTION PER DAY FOR 400
PERSON PER DAY ‘EMPLOYEES:
cana unio ine ewnine
CONSTRUCTION PHASES
0,5 kg 200 kg 0.4 m?/d 146 m?
0,7 kg 280 kg 0.6 m/d 220 m?

Concerning the other types of waste expected, it is difficult at this stage to correctly estimate the
quantity that will be produced. Nevertheless, based on feedback from similar projects, the following
information can be provided:

e Packaging waste (wood, paper, cardboard, plastic) will represent the vast majority of waste
produced during the construction phase - several hundred to several thousand cubic meters
of packaging are expected.

e Avery small amount of hazardous waste is expected, in the order of one to a few cubic
meters.

2.2.3.3.3. Nuisances (noise, odors, light emissions)
The nuisances identified for the construction phase mainly concern
e the increase in road traffic (already dense) on the N’Djamena - Djermaya road;
e dusting due to the passage of trucks;
e increased noise and risk of road accidents;
e noise from construction operations;

e light for night work or limited daylight conditions and for emergency lighting.

2.2.3.4. _ OPERATION PHASE

2.2.3.4.1. Power Generation

A photovoltaic system produces electricity from the light received from the sun. When light hits the
silicon, a conductive material contained in each cell of the panel, electrons are released to create a
direct electric current.

9 Based on an average of 300 people for a 12-month period
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The second key component of a photovoltaic system is the inverter. This device transforms direct
current into alternating current (i.e., the current that flows through the public power grid and is
consumed). Transformer stations then increase the voltage so that the current can be more easily
transported in the medium voltage lines of the grid. Surge protectors and circuit breakers are also
installed and connected to the park to protect the facilities. Before being connected to the grid, the
electricity produced goes through a meter to account for the production.

The photovoltaic plant is connected to the Chadian national grid. All the electricity produced is
bought back by SNE.

‘Consommation sur place

oO = ost ?
io |
“ | | -

22008 | o
moves |
Panneaux Photovoltaiques ey 4 Ro
Compteur Compteur
de production de consommation

SOURCE: http://www.aes-tunisie.com/userfiles/image/schema-reseau_PV.JPG

Figure 16 - Schematic diagram of a photovoltaic park

2.2.3.4.2. Organization of Operation, Maintenance and Upkeep
It is planned those 8 operators will be present on the site during the operation phase.

The maintenance plan was written by Ost-energy, it is referenced as SCHEDULE 2 - MAINTENANCE
SCHEDULE in the internal project documentation.

The plan details the various maintenance and servicing interventions for:
* general operations;
¢ civil engineering works;
* — safety and security features;

«the modules;
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

«inverters;

* transformers;

« high, medium and low voltage infrastructures;
«electrical panels;

* — structures and trackers;

« SCADA system and weather station;

« the control and measurement system;

«the fire safety system.

The details of the frequency of monitoring, verification and maintenance of the various items are
given in the internal document.

The main impact of maintenance will be the cleaning of the modules with clean water and the
maintenance of the site vegetation. The frequency of module cleaning operations is not known at this
time and will depend on the annual climatic conditions, especially the Harmattan (northeast sand
wind) blowing from December to February/March. As a first approach it is estimated that 4 cleanings
per year could be necessary. The water requirements for cleaning are estimated at 11/m? of panel,
ie. approximately 250m3 per cleaning campaign or 1,000m3/year. The water for cleaning will be
supplied by a well drilled on site. The cleaning operations will be spread over a period of about 10
days.

Water requirements for personnel are considered negligible compared to the need for cleaning.

Sufficient fire-fighting resources will be available on site to manage Accident situations.

2.2.3.4.3. Nuisances (noise, odors, light emissions)

Each line of trackers has a seasonal motor, a daily motor and a dimmer box. These motors operate
from sunrise to sunset (approximately every 10 minutes for 3 to 5 seconds). At the end of the day,
approximately one hour after sunset, the modules stop (depending on the installation’s control).

These engines have a sound power level at the source of 55 to 58 dB(A), or 37 to 40 dB(A) at 2m
distance.

No particular light emission is expected. Indeed, for installations equipped with trackers, the radiation is
always reflected perpendicular to the sun. The mirroring is suppressed because of the perpendicular
reflection of the panels.

2.2.3.5. _ DECOMMISSIONING PHASE

The photovoltaic power plant has a planned lifetime of 25 years (duration of the photovoltaic
electricity purchase obligation); beyond that, if the ageing of the modules allows it, the operation of
the plant will continue for a few more years.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

At the end of this operating phase, the installation is to be completely dismantled and the land
restored to its original state. The following table presents different examples of existing
decommissioning methods according to the types of equipment making up the installation.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)
INTERIM REPORT, REV E

Table 12 - Example of decommissioning methods for ground-mounted photovoltaicinstallations

Panneaux photovaltaiqu

metallque par des chps

meADUCTION
ccistecomn metalique
TRANSFORMATION
Onduleurs Posés au sol sans fondation levernent 3 l'aide dune grue
a a
Poste de Iivrasar Posé au sal sans fondation Enlevernent 4 l'aide diane grue
+— +— +
SUPPORT Cadres métaliques Fats 3 8 poutre en bot Oevesage
OES MODULE
Poutres en bots Fines sui Debaulonnage
+
secnins vaintenus Arrachage
: fondation Beton
OFS STRUCTURE
Q Enfouis dans un tranchee Counett
peate levement des cab
cleus Foes 3 des poteaux
- |

éCuRstt

Attachee aux poteaux entances

ste d'acces

Source: (Ministry of Ecology, 2011) - France

For photovoltaic panels:

All the photovoltaic panels and supporting structures will be dismantled. All of this equipment will be
recycled through the appropriate channels, especially the photovoltaic modules. Fig.17 below shows the
life cycle of a photovoltaic panel
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Recyclage de ef. Production
Panneaux Rew =|

ae de panneaux
asst ars YP sasoeres premetens ata photovoltaiques

Panmene
&%
byitallatve be
pernenue
Collected oon errpevnte
eT Utilisation
i = de panneaux
Peenindeve = SEES Ete _photovoltaiques

Figure 17 - Diagramofthelifecycleofphotovoltaicpanels

The recycling of photovoltaic panels is feasible within adapted channels. There is not yet a recycling structure
for photovoltaic panels in Chad. However, this type of organization exists elsewhere in the world. For example,
in Europe, manufacturers of photovoltaic panels have been grouped together since 2007 around the PV
Cycle association to organize collection and recycling. Operational subsidiaries have been created in the
various countries of the European Union to implement the system required by the Waste Electrical and
Electronic Equipment (WEEE) directive.

In France, the only eco-organization approved by the public authorities to take charge of used photovoltaic
panels for the period 2015 - 2020 is SAS PV CYCLE France, created in 2014. It has set up a collective collection
and recycling system and accepts all panels from the French market, regardless of their brand or technology.
If a producer wishes to dispose of his photovoltaic panels, he can contact PV CYCLE.

It is reasonable to assume that equivalent structures will be created in the future in Africa to allow an adequate
recycling of photovoltaic modules.

On the site, the decommissioning of the photovoltaic installations will be organized as follows:

2 The foundations of the structures supporting the photovoltaic panels (piles reinforced with
concrete blocks) will be removed by simple removal with the help of a crane of sufficient power.
The concrete blocks can be used as backfill or will be treated as inert waste. The holes left by the
concrete blocks will be filled with earth or soil of equivalent quality.

3 For the metal structure, after removal of the panels and unscrewing of the structure, it will be
recycled via the existing metal recovery channel.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)
INTERIM REPORT, REV E

4 For the inverters, they will be collected and recycled in an adapted channel.
For the installations of the base camp:

The modular buildings will be dismantled and evacuated.

Table 13 - Summary of waste generated during the decommissioning phase

[NATURE OF THE WASTE

‘RECOMMENDED TREATMENTS

Soil and earthwork materials

On-site reuse for land reclamation

Concrete and cement

Recycling

Insulation materials

Reuse or recycling

Fences

Recycling

Plastic materials

Reuse or energy recovery in a unit equipped with an acid

fume treatment unit

Polystyrene residues

Reuse or energy recovery in a unit equipped with flue gas

treatment

Building timber

Reuse or energy recovery

Aluminium, copper, steel Recycling
2.2.2. Technical Data Summary
Table 14 - summary of the technical data of the project
GENERAL DATA
Number of modules 103 226
Number of trackers 6650
Number of inverters 665
Panel surface 256 240 m?
Surface area of the parcel 1.000 000 m?
Linear of access roads/tracks 12km
Power of the park 32 MW
Expected annual production (over 25 years) 2000 kWh/kWp/year
Number of transformer stations 1
Number of delivery stations 1

2.3

IDENTIFICATION OF SOURCES OF IMPACT

The various activities and components of the project that are likely to have an impact on the
environment are defined as impact factors. A first table taken from a French Ministry of the
Environment guide identifies the pressures exerted by ground-mounted photovoltaic installations.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Table 15 - Pressures exerted by ground-mounted photovoltaic installations

Nature de Phase
Preoizaol installation exploitation
‘Consommation de surface, x ra
ulllisation de surfaces
impermeabilisation du sot x
Tassement du sol
Excavation, érosion du sol x x
Poltutions chimiques | xe fs x |
Pollutions sonores x x
Pollutions lumineuses x
Vibrations x
(Ombrage, asséchement x
Echautfement des modules x
Tensions ¢iectromagnétiques:
Perception visuelle de l'installation x
Maintenance

SOURCE: ((MEDDE), 2009)

From the project description and the previous table, the various impact factors of the project are
listed below for the various phases of the project.

Table 16 - Project Impact Factors

PROIECT PHASE IMPACTFACTOR
Physical right-of-way: Access to the site and construction activities will generate a_ physical
right-of-way on the site via the creation of accesses and construction zones involving a loss of
space with consequences on the environment and local communities (disruption of economic
activities).

Employment opportunities on the site: the site will require the recruitment of a
maximum of 400 people for unskilled to skilled job profiles.
Civil engineering works: civil engineering activities will involve land reworking and brush clearing
operations. The temporary exposure of soils can also promote erosion and the. transport of fines,
by runoff, to the surrounding environment.
Traffic: equipment, materials and machinery will be brought in by road, which will have
an impact on local traffic on the main road.
work

Consumption of resources: civil engineering activities require the consumption of raw materials
(metal, sand, etc.) and various products to carry out the work and operate the equipment
(gasoline, oil, etc.).

Liquid discharges: civil engineering activities lead to the discharge of various liquid
effluents during the works (e.g. washing water for machines, sanitary effluents).

Waste production: civil engineering activities (clearing, clearing brush, etc.) lead to the waste
production (inert waste, etc.) as do assembly and installation activities (packaging waste, off-
cuts).

Atmospheric emissions and noise: in general, the operation of equipment and vehicle. traffic
lead to the production of atmospheric emissions (GHG, dust), noise and light.

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Accident situation: a bad management of the works can lead to the appearance of
degraded mode likely to impact the people and the environment: spill of hazardous
materials, fire.

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

2.4.0.

PROJECT PHASE IMPACTFACTOR
Physical right-of-way: the permanent presence of photovoltaic panels and fences generates a physical
right-of-way on the ground and therefore possible consequences on the landscape, _ terrestrial
biodiversity and human activities.

Electricity production: the result of the conversion of solar energy into electrical energy

is sent to the public grid.

Waste production: the normal operation of a photovoltaic power plant generates little waste,
some of which is classified as hazardous industrial waste (electrical and electronic waste,

OPERATIONS maintenance oils, fluids, etc.).

The permanent presence of 12 employees on the site induces the production of
domestic waste and sanitary wastewater in reduced quantities.
Noise: the operation of a photovoltaic plant generates little or no noise.
Accident situation: a bad operation of the park can lead to the appearance of degraded mode
likely to impact people and the environment: accidental spill, fire, ...
2.4 PROJECT ALTERNATIVES
Power Source

Chad’s electricity mix is based 100% on diesel and heavy fuel oil. Electricity production is
expensive (over 20 cents per kWh) and polluting.

The solar
the most
addition,

deposit in Chad is one of the highest on the continent, which makes photovoltaics
competitive energy source compared to fuel oil in the N’Djamena region. In
the production of electricity from photovoltaic modules does not emit

greenhouse gases or pollutants during their operation.

Apart from solar energy, the alternatives to diesel and heavy fuel oil in the N’Djamena region

are non-

existent or non-competitive:

Despite the presence of the Chari River, the N’Djamena region is not suitable for
hydroelectric production. The hydrology is very irregular and the sandy terrain
makes it difficult to build a reservoir. The areas with high hydroelectric potential
are too far from the consumption centers and the electrical grid to be
economically viable.

Chad does not have significant known gas reserves. Gas is nevertheless often
produced during oil extraction and processing, but it is most often used for
domestic consumption or for local power generation (e.g., the 10 MW Mondou
power plant project). Because Chad is landlocked, importing liquefied gas is not
cost-effective.

The wind resource is weak in the N’Djamena region, with wind speeds averaging
less than 6 m/s. Most of the wind energy is located in northern Chad, where
electricity consumption is low.

An interconnection project with Cameroon is under development but will not be
operational for several years. In addition, due to strategic considerations, there
is a strong desire in Chad to develop its own energy resources.

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

In addition to the economic arguments in favor of solar energy, it is important to note
the strong political support received by the project from the Chadian government. The latter
has also registered the Djermaya Solar project among the 19 priority projects of the African
Renewable Energy Initiative in March 2017 in Conakry, Guinea10 .

2.4.1. Location

Solar resource - Irradiation is high in the N’Djamena area. The producibility of
polycrystalline panels with 1-axis trackers is estimated at more than 2,100
kWh/kWp/year.

Electricity demand - The project is located less than 20km from N’Djamena, the
capital and the main center of electricity consumption in Chad. A solar power plant
requires space and a certain distance from urban areas is necessary to find a
sufficiently large plot of land. A 100-hectare plot of land has been allocated to the
Djermaya project by presidential decree. This land is also located in a future
industrial zone.

Climate - There is no major risk of flooding, storms or strong winds. Temperatures
can be high but do not prevent photovoltaic production.

Topography - The terrain is flat, even and fairly open (few trees or significant
vegetation).

Land use - The chosen location (100 hectares in total) affects only 3 parcels of
cultivated land (3.4 ha) and 10 parcels of fallow land (11.9 ha) for a total of 11
people affected. The rest of the site (about 85 ha) is bare land that serves as both
grazing area and cultivable land but on which no development has been done to date.
There are no inhabitants settled on the land. Apart from the few cultivated hectares,
the land has little economic value.

Proximity to military or air activities - The site is close to a French military camp, but
notclose enough to cause any constraints. There are no air traffic constraints.

Land use planning, specialized or regulated areas - The project is located in a future
industrial zone. Several surrounding properties have been allocated for industrial
projects, including a major slaughterhouse and tannery complex. The project is not
located in a special regulatory area.

Environmental and social considerations

* Biodiversity - The project was moved slightly to the east (see § 2.4.5) to avoid
the humic zone surrounding the Dalakaina pond, which offers potential habitats
for many species groups. Outside of the wetland, the land has little potential
for flora and fauna, and is generally degraded by human activities.

* Land Acquisition - The land has low economic value. No relocation is required
and the amount of compensation being considered is reasonable.

© Other social impacts - The land is not used for cultural or religious practices.

10 http://tecsol.blogs.com/mon_weblog/2017/03/lancement-de-19-projets-dans-le-cadre-de-linitiative-africaine- for-the-

solar-in-good-lake.html
2.4.2.

2.4.3.

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

« Connection to the grid - One of the main reasons for selecting the site is its proximity
to the 66kV transmission line connecting the Djermaya refinery to the Lamadji
substation. This will allow the project to use the same corridor as the existing
transmission line, thus limiting the footprint of the new transmission line. In
addition, the Lamadji substation, to which the project will be connected, is located
less than 20 km away. To compensate for the intermittency of the photovoltaic
production, it is optimal to integrate it into the interconnected grid of N’Djamena
which has an installed capacity of IS7MW.

+ Accessibility - The land is located along the road linking N’Djamena to the Djermaya
refinery. This road was used to transport heavy equipment during the construction
of the refinery and is of good quality and does not require any particular
improvements. Only a 50 to 100 meter access road will need to be built to connect
the solar power plant site to the existing road.

+ Availability of labor - The surrounding villages have available labor. The project plans
to hire local staff during the construction and operation of the solar plant.

+ Geotechnical Conditions - Geotechnical conditions were deemed good at the time
of site selection. A geotechnical investigation has since validated this assumption in
2016.

+ Dust, clogging - Apart from the harmattan period (December-February), there are
no major dust problems. The cleaning frequency will be adapted to avoid any
clogging of the panels.

+ Water Availability - The water table is located at a depth of 60m. Water requirements,
which remain low due to the nature of the project, will be supplied through a
borehole.

+ Security, geopolitical risks - Chad is located in a geopolitically complex region. Its
neighbors, the Central African Republic, Sudan, Libya, Niger, Nigeria, and Cameroon,
have all been in armed conflict for several years with terrorist or secessionist
groups. The closest threat to the site is the presence of the terrorist group Boko
Haram in the Lake Chad region. Nevertheless, the Djermaya project is located
between a major French military camp andthe Djermaya refinery, which is the largest
investment in Chad to date, so the area is very secure. Economic development of the
area would enhance its stability.

Technology

An independent analysis conducted by CAMCO, supplemented by financial modeling,
concluded that the most competitive kWh is produced by combining polycrystalline panels
and 1-axis trackers.

Installed capacity

The total project has an installed capacity of 60MWp. However, a grid study concluded that,
due to the low installed capacity of the interconnected grid of N’Djamena (157MW), it is
necessary to build the plant in 2 phases, 32MW c then 28MWc, to optimize its integration.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

2.4.4. Project layout and right-of-way

The Djermaya solar power plant project was initially developed on a square-shaped right-
of-way located partly on the wetland (Dalakaina pond). This alternative to the project
proposed a development in one or two phases:

« The 60 MWp alternative, which proposed a one-time installation of the entire power plant.
This alternative implied an immediate filling of the part of the wetland included in the
perimeter of the site.

+ Alternatives of 32MWp to 45,56 MWp installed in phase | with a development in phase II of
the complementary installations allowing the plant to reach an installed capacity of 60 MWp.
These alternatives implied a filling of the wetland during phase II of the project.

Except for a time difference in the development of the wetland, these 2 types of alternatives are
similar. Thus, only the 60 MWp alternative is presented below for an analysis of the elements that led
to the displacement of the site limits.

3.2.1.1. BRIEF PRESENTATION OF THE INITIAL PROJECT

The initial project, in its 60 MW alternative, corresponds to the first design conceived by Djermaya
Solar. This design aims to maximize the use of the project area, i.e. the 100 ha of land allocated by the
Chadian government in 2014. It provides for the installation of photovoltaic modules on the part of the
land covered by the wetland and therefore the complete filling of this part of the site.

The original site footprint, square in shape and partially covering the wetland consisting of a large
pond, is shown as a red square on the map on the following page (Fig.18). The new project site, as
considered in the impact assessment, is represented as a green rectangle.

The provisional project for the implementation of the plant is presented below in Fig.19.

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

Figure 18 - Project Right-of-Way Area: Original and New

SOURCE: Djermaya Solar

Figure 19 -Layout of the 60 MW alternative

INTERIM REPORT, REV E

3.2.1.2. ELEMENTS THAT LED TO THE ABANDONMENT OF THIS ALTERNATIVE

The first point concerns the filling in of nearly 16 hectares of wetland by this alternative. It should be
remembered that the project is located in Chad in the Sahelian zone. The presence of water in such an
environment is necessarily a boon for wildlife, which is attracted by water for its survival,
especially in the dry season. The realization of the project risked negatively impacting the ecological

richness of the site.

In addition, the initial location of the site would have resulted in significant economic displacement
for farmers of cereal and vegetable growing land, especially along the Dalakaina pond (atransition zone
that is gradually drying up) where okra and cucumbers were grown in the dry season. The extent
of this displacement and the number of people affected are presented in the table below.

Table 17 Summary of Initial Impacts
NUMBER OF
AREA TOTAL NUMBER OF PEOPLE
WGECIUGES AFFECTED (HA) paces Z ‘AFFECTED
Loss of cereal crop land
P 18,3 26 26

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Loss of market gardening

5,3 79 ve}
land
Loss of Grazing area NA 450 (approx.) resident
bare land 55,2 herders from the 4
for various villages
uses Customary NA 102 people living in Am

arable land

Soukar
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

2.4.5.

Tota 78,8 105 99

In total, 99 people could have been directly affected by the Project, not counting potential users of
the arable land (about 100 inhabitants of Am Soukar) and cattle breeders from the surrounding
villages. The total area affected was about 80 ha, of which 23.6 ha is dedicated to agriculture, 55
ha is bare land that serves as both grazing area and cultivable land but on which no development
has been done to date.

In comparison, the new right-of-way affects only 3 parcels of cultivated land (3.4 ha) and 10 parcels
of fallow land (11.9 ha) for a total of 11 people affected. The loss of undeveloped bare land is greater
in area (about 85ha) but the number of people affected is similar.

The new site, by avoiding encroachment on the Dalakaina Pond transition zone, where there are a
large number of small-scale vegetable farms (79 people), significantly reduces the impacts
associated with the project.

The consortium Djermaya Solar, thus decided to modify the boundaries of the site. This request was
validated by the Chadian government in September 2017 and the land initially granted by the state
shifted to the east and extended to the north and south to keep a similar surface area to the initial
project.

The relocation of the site outside of the wetland is a strong avoidance measure for the
environmental and social impacts of the project.

No Project Alternative
Djermaya Solar has for vocation to:

« To be the first large-scale photovoltaic project in Chad, and even the first large-scale
renewable project.

« Tobe the first Independent Power Producer (“IPP”) in Chad, and even the first Public Private
Partnership (“PPP”).

+ Be the first project financing (non-recourse financing) in Chad.

« Develop and strengthen the technical, legal, commercial, financial, environmental, and social
skills of Chadian institutional actors, including access to grants to cover their consulting and
legal fees.

« Generate about 5 million euros in savings per year for the financially critical SNE, thanks to
the production of a competitive solar kWh and the savings in fuel oil.

« Produce approximately 3 TWh (1.4 TWh for phase 1) of clean energy over the life of the
project and thus save nearly 35,000 equivalent tons of CO2 per year.

« Encourage the use of local resources to ensure Chad’s energy autonomy.

« To hire locally and support the development of the Djermaya region, a real bulwark against
the instabilities of neighboring regions.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Thus, failure to implement the project could result in the following consequences:
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Delay in the development of large-scale renewable projects, including photovoltaic,
in Chad.

Delay in the development of PPPs, including IPPs, and discouragement of private investment
- developing a project of this size in Chad requires several years and several million euros at
risk. Djermaya Solar is currently the only project of this size in an advanced stage of
development. Thus, if Djermaya Solar is not realized, it is possible that the implementation
of the first PPP will be delayed by several years, which will negatively impact the country’s
economy.

Delay in the implementation of project funding in Chad.

Little or no increase in the skills of Chadian institutional actors on the PPP and
photovoltaic project aspects.

No reduction in average cost per kWh for NES in the medium term.
No reduction in Chad’s carbon footprint in the medium term.
Less energy autonomy in the medium term.

Less development in the Djermaya region, therefore more possibilities of instability.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

3. CHAPTER 3: DESCRIPTION OF THE RECEIVINGENVIRONMENT

This chapter provides a detailed description of the physical, natural and human environment likely to
be affected by the project. It is based on a review of environmental and socio-economic literature, as
well as on field surveys that specify the context in which the photovoltaic park project is located. The
description of the initial state is based on thematic maps: climate, geology, hydrography and socio-
economic elements. A final section concludes with the sensitivity of the various environmental
compartments, which also constitutes an input into the impact analysis process.

3.1. LOCATION AND AREA OF INFLUENCE OF THE PROJECT

The photovoltaic power plant project is located in Chad, in the Djermaya region, in the southwest of
the country. The terrain is relatively flat with an altitude varying between 292 and 295 m, for a total
area of 100 ha. The site is covered by mostly herbaceous vegetation with some isolated shrubs.
There is a wetland to the west of the site and an intermittent stream feeding it.

Figure 20 - Project area land use map
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

It is important to note that this zone of influence varies according to the component studied
(societal or environmental). It is thus defined more precisely in the various parts of the study,
3.2.1,3.2.2and 3.2.5.

3.2. DESCRIPTION OF THE VARIOUS COMPONENTS OF THE ENVIRONMENT
3.2.1. Physical environment
3.2.1.1. CLIMATOLOGY

3.2.1.1.1. Climatic conditions

Chad’s climate is Sahelian, but it varies greatly depending on the geographical location of the
area. The country has two seasons, a rainy season characterized by cooler temperatures and
rainfall with a quantitative gradient towards the south and a dry season with little or no
rainfall and heat that can exceed 40°C on average per month.

Three climatic zones can be distinguished, from north to south, as shown in Fig.22:

« The Saharan type zone: it covers 48% of the country’s surface and is characterized
by a low annual rainfall (less than 200 mm). In this environment, water is the main
ecological constraint, and is only present in the wadi beds, areas of groundwater
outcrop and some lakes.

« The Sahelian zone: it covers 38% of the country’s surface with a rainfall of between
200 and 600 mm per year. The hydrographic grid is formed by numerous lakes, rivers
and temporary ponds.

« The Sudan type zone: covering 24% of the country’s surface, it is the most watered
zone with a rainfall between 600 and 1200 mm per year. Its hydrographic grid is
composed of lakes and rivers (Anon., 2014).

« The project site is located in the Sahelian zone but is also influenced by the Sudanese
zone. Overall, rainfall is concentrated during the rainy season, the duration of which
varies between the north and south of the country but is mainly concentrated
during the months of July to September in the project area

200 mm 40°C
150 mm 35°C
-{
©
z -
ped
£ 100mm 30°C ®
3 a
« =
=
o
50mm 25°C
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)
INTERIM REPORT, REV E

Source: World Bank

Figure 21 - Evolutionoftheaveragetemperatureandprecipitationoveroneyearbetween 1900 and 2012intheregionofDjermaya

According to data provided by the Hydratec hydrology report (Hydratec, 2016), rainfall values vary as

follows.

Taable 18 - Monthly rainfall data at N’Djamena airport station

uanuary | resauar | marcy | arn | may | sve | suv | aug | sePremace ocroser | novemaer DECEMBER Year
Min. i) i‘) i) i) i) 2 49 34 14 i‘) i) i) 226
Mea 0 0 0 8 | 26 | 54 | 156 | 196 95 20 1 0 556
Max. i) 0 3 47 |117|124 | 307 | 394 251 81 26 6 990

SOURCE: (Hydratec, 2016)

Concerning the temperatures, they vary between 24°C for the coldest month (January) and 34°C on
average for the hottest month (April). There is also a colder period during the rainy season (July -

September).
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

© = z ~
REPUBLIQUE DU TCHAD
CARTE BIOCLIMATIQUE

SOURCE: National Center for Research Support (CNAR)

Figure 22 - Map of the various climatic zones of Chad

3.2.1.1.2. Sunshine

Chad’s sunshine is particularly important with an average of 3,750 hours in the north of the country and
2,850 hours in the south. The intensity of global radiation varies on average from 4.5 to 6.5 kWh/m?/d.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The region of Djermaya, has a very favorable solar potential for the development of solar photovoltaic
energy. The project area receives a global horizontal irradiance (GHI) of 2,193 kWh/m?/year which
corresponds to an intensity value of about 6 kWh/m?/d (Ministry of Economy, 2013).

Global horizontal irradiation Africa and Middle East
—_

sollargis

Average annual sum (4/2004 - 3/2010) 2 500 __1000km

<1600 1800 2000 2200 2400> kWhim2 © 2011 GeoModel Solar $1.0,

SOURCE: solar tools.com

Figure 23 - AnnualmeaninsolationmapofAfricaandtheMiddleEast

The site is located in a Sahelian climate, characterized by an alternating rainy season from June to
September and a dry season from November to May. Heavy rainfall can cause the appearance of
flooded areas and thus favor the appearance of vegetation.

The project area is very sunny, which constitutes a strong source of solar energy.

3.2.1.2. GEOLOGY AND SOILS

The geological formations of Chad, formed essentially during the Pan-African Orogeny (700-520 Ma),
constitute a large ensemble, about 5,000 km wide, located between the West African craton and the
Congolese craton.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The geological history of Chad is marked by thick sedimentary formations and recent volcanism. The Pan-
African orogeny favored the accumulation of Paleozoic sediments in the northern and eastern parts of
the country as opposed to the central and southern parts which only saw the accumulation of sediments
at the beginning of the Cretaceous. And this after the establishment of the grabens and horsts, whose
formation is linked to the phenomenon of the breakup of Gondwana and _ the separation of Africa and
South America, about 130 million years ago. To all these phenomena, a post-orogenic volcanism is added.
Subsidence of this region and sedimentation continued until the Quaternary (Abderamane, 2012).

CENTRAL AFRICAN
REPUBLIC
nae
PHANEROZOIG PRECAMBRIAN, UNDIFFERENTIATED
Seomert tom depcra,sinés) | Customary (TET] graces (kines aed secon)
Marty inte sete ne
—] eect) HE se ncors compo
BB exer Darterentsiog
eee
GE) vratoronsanes soaments Reece

SOURCE: (Wolff, 1964)

Figure 24 - Simplified geological map of Chad

The study area is characterized by recent Quaternary (Phanerozoic) terrains of sedimentary nature,
essentially fluvio-lacustrine sands, eolian sands, alterites and volcanites. These different layers of
deposits can reach 400 m in thickness. Several series are identified:
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e@ asandy dominated series from 50 to 60 m, which outcrops on the surface;

e aclay-dominated series from 150 to 200 m;
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

® apredominantly sandy series of about 50 m;

® apredominantly clayey series about ten meters thick in contact with the base.

The last sedimentations present on the upper layers are complex as can be seen on the following well
profile, observed near N’Djamena:

e 0-80cm: black clay;

e 80-160cm: mottled sand, rusty, very compact;
e 160-260 cm: grey clay, with rusty spots;

@ 260-270 cm: white sand;

e@ 270-340 cm: black clay, compact (Pias, 1970).

These observations are confirmed by the geotechnical study conducted by the engineering firm
Terrasol, which identified the soils on the site as exclusively clay at the surface and with a sandy
tendency at depth, locating the boundary between the two layers between 2 and 4 m deep (Terrasol,
2016).

The major geological zones of the country are shown in Fig.24 and the area near the project in Fig.25.

The study area has alkaline soils on clayey-silty alluvium, but also some localized patches of saline
alkaline soils, as can be seen on the map in Fig.26. These soils have high pH ranging from 8 to 10, an
absorbent complex greater than 15%, and high compactness. Due to their chemical composition and
the spatial configuration of their compounds, they have degraded physical properties and are not very
permeable. During the rainy seasons, they can be at the origin of numerous pools and cause flooding
(Massoumi, 1968).

The soils in the study area are of sedimentary origin, of a compact clay-silt nature and poor
in nutrients. These soils are not very permeable and favor both the accumulation of water on
the surface (formation of water bodies and more or less temporary ponds) but also runoff and
sail erasion
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

LEGENDE LEGEND

[Kandy parts of the various Ya

deltas

[sana parts of the various deltas Sub-current alluvial series
at
| ia IV, sub-current alluvial current and Delta III
series at Recent to present alluvial
deposits and Delta Il!
Ita IV, recent to present alluvial

deposits

pace f
verieg
Logone river-lag
Yl: deposits
rluvio-lagoon deposits of the Log:

Delta Ill, post-cordon 321
Delta III post-barrier 320m and lake deposits

Qua Teeny

recent clayey lacustrine series

c Gray clay sands,
cloggin
Echelle ; eging
Scale 1/1 OO contemporary alluvium at channels and
the 320m cordon basins
Kilometres Contemporary barrier 320m alluvial \ometers Stay clayed sands,
9 5 10 20 30 40 50 deposits +90 Stopping up
Cada! Of Channels and
depressions

Lagoon deposits
Lagoon deposits

Duatarna
Delta Il, pre-bead from 350 to 330m Delta II, pre-barrier 350 to
330m

Delta I, pre-bead from 400 to 350m Delta I, pre-barrier 400 to
350m

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

Lagoon
deposit
s with
sandy
parts
Lagoon
deposit
swith
sandy
parts

Ancient

alluvium
Old a

INTERIM REPORT, REV E
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Source: UNESCO.
Figure 25 - Geological map of the Djermaya region

OFFICE OF SCIENTIFIC AND TECHNICAL RESEARCH OVERSEAS
LOGONE-TCHAD SCIENTIFIC COMMISSION

SOIL MAP OF THE LOWER BASIN OF THE CHARI-LOGONE

~S Mission 1953: J. Pias and B. Lepoutre
acts fi

Sandy beige to leached sandy clay soil

Sandy beige to sandy clay soil
alternating with soil
naga alkali

Dominant naga alkali soil and sandy
beige soil with
sandy clay leached by spots

Alkali soil of interior depressions

Karate 1/909008
ee
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Figure 26 - Soil mapofthestudyarea
3.2.1.3. | RELIEF AND TOPOGRAPHY

The relief of Chad is relatively uneven and presents an alternation of plains and mountains whose
highest points are as follows:

e tothe north: the Emi-Koussi massif (3,415 m);
e inthe center: Mount Guéra (1 615 m);

e To the south: the Lam Mountains (1,160 m) (Anon., 2014).

Djermaye Sole |S Se
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Figure 27 - Relief Map of Chad
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The study area has a plain relief varying between 200 and 500 m of altitude without presence of hilly
areas.

The project site is located at an elevation of 292 to 295 m, and has a relatively flat topography with an
elevation difference of approximately 3 m between the highest (northeast) and lowest (southwest)
points. The lowest point corresponds to the wetland area to which precipitation can run off.

The site has a flat topography with a slight slope oriented positively from southwest to
northwest. The lowest point corresponds to the wetland.

3.2.1.4. HYDROGEOLOGY

Chad’s groundwater resources amount to approximately 500 billion cubic meters (Anon., 2016).
These resources are present in vast sedimentary formations within which are located aquifers in
the form of free or deep captive to semi-captive aquifers. These different sets are presented by
the maps Fig.28 and Fig.29.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

‘Source: Atlas pratique du Tehad

SOURCE: (HCNE-MEEPNUD-DAES, 2003)

Figure 28 - Hydrogeological map of Chad
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Figure 29 - Map of the major hydrogeological complexes of Chad

The project area lies within the West Pleistocene hydrogeologic unit (Fig.29), which is underlain by
Middle Pliocene sandy formations and covers 235,000 km?. The characteristics of the aquifer are not
uniform. In the Chari-Baguirmi, the hydrogeological unit of the project area, the sands may appear as a
homogeneous unit of 40 to 70 meters in thickness, but more often than not, fluvial sedimentation has
given way to episodes of lacustrine or limnic sedimentation.

Transmissivity values range from 95 m?/day to 600 m?/day and permeability values from 3 m/day to
56 m/day. The specific flow values vary between 2 ™/*/™ and 9 ™3/h/m. In N’Djamena, the storage
coefficient (S) was estimated between 4 x10-4 and 1 x10-3.

The aquifer is recharged by rainfall infiltration (more continuous south of the Chari-Baguirmi and
sparser in the Sahelian zone) and by surface water infiltration (along the Chari and Logone rivers, Lake
Chad). The relationship with the lower aquifers is not yet well established, although the
piezometric loads of the Lower Pliocene are higher than those of the Lower Pleistocene. The aquifer is
discharged by withdrawals, by direct evaporation in the clay zones, and by flow to the northeast. The
flow rates of the boreholes exploited in the framework of village hydraulics vary from 7 ™/*to 40 ™3/h
(HCNE-MEEPNUD-DAES, 2003).

The vulnerability of the aquifer to potential sources of contamination differs according to the nature
of the aquifer, especially whether it is confined or free, shallow or deep. Indeed, in the case of the free
aquifer, such as that of the Pleistocene, the problem of vulnerability to pollution can be serious given
the lentil-like nature of the sandy layers and their hydraulic interconnection with the upper
formations
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

According to the study conducted by the engineering firm Hydratec (Hydratec, 2016), boreholes
conducted on the project site did not reveal the presence of groundwater in the top 10 meters of soil.
These findings highlight the absence of a hydraulic connection between the project area and the
groundwater table communicating with Lake Chad.

Concerning the chemical quality of the waters of the Pleistocene aquifer, they present mainly two
facies:

e A bicarbonate facies (calcic, sodium or mixed); dry residues are less than 500 mg/l and
often even less than 200 mg/l.

e A marked sulphate (sodium) facies when the dry residue exceeds 1.5 g/l. The facies is
attributable to contamination of the Lower Pleistocene waters by the overlying Upper
Pleistocene evaporite horizons. The waters are then difficult to use, except for livestock
watering when mineralization remains moderate.

e The following table (Table19) presents a summary of the characteristics of the various
aquifers present in the study area.

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

Table 19 -
Aquifer Hydrogeol | cation
ogical unit
Kanem,
i Batha,
Middle and Multilayer °
system, north Chari-
(ores i Baguirmi
Pleistocene central (Sahelian ;
zone) Lake,
Salamat,
Mavo-Kebbi
Multilayer
. Central
Middle system, north Chari
Pliocen i IF
central Sahelian gos uirmi
e zone)
Multilayer Kanem, Lake,
Lower t
en system, north Chari-
central (Sahelian Baguirmi,
sands
zone) Western
Batha,

Area

(km?)

235 000

30000

130 000

Summary table of the various aquifers in the study area

Thicknes Other

Lithol
ney s(m) features

Fluvial sands 30-70
andclayey (jg.200) ‘Free to
intercalations fairly semi-
consiste captive
nt

Lenticular
fluvial sands
intercalated
in Pliocene

clays

Tvl sancs 30-70m, To the NE and to
with clayey 500 at

% the South
intercalations 70-200 at

NW of the : free,
Lake captive,
artesianism

SOURCE: (HCNE-MEEPNUD-DAES, 2003)

Hydraulic
parameters

T: 100-
600m?/d
S: 0,001
Qs: 2-8
m3/h/m

T:<350
m?/dS:
0,003

Qs: 0,7-10
m3/h/m

T: 60-450
m/d
S:0,001-
0,0001
Qs: 2-9
m3/h/m

Chemistr
y

SR: 0.3-0.5
e/l

SR: 0.2-0.5
g/\ locally,
ja. 1,5 g/l

RS: 0,4-
1,6g/!
sulfated
bicarbonate,
calcosodium
to sodium

Piezometry

Flow towards
depression: E
of N'Djamena,
piezometric
drop 2-
10cm/year

Towards
depression
east of
N'Djamena

Flow to the
Netherlands,
artesianism

INTERIM REPORT, REV E

DRAFT REPORT REV E

Refill

Rainfall,
surface
water

infiltration

Infiltration
of rains in
the south,
Lake Chad,
of the
Plioc. Inf.

Rainfall
infiltration
and
surface
runoff to
the south

Discharge Observations

Evaporation | _ Regular”
: piezometric
4mm/year monitoring
operation recommende
d

Exfiltration, Decrease in
mining, level cm/year,

groundwate impact by

rflow to NE exploitation of

N’Djamena
Evaporation _ Regional
and vertical drop,
drainage _water level
10cm/year
3.2.15. HYDROLOGY

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Lake Chad experienced recurrent periods of drought during the 1970s and 1980s and has since lost _ its
surface area and volume, seeing its river system reduced to the Chari (1,200 km) and Logone (1,000
km) rivers. These two rivers have their sources in the Central African Republic and Cameroon, respectively,

to feed Lake Chad.

As for the country’s other rivers, they are not permanently present. Lake Chad is one of the six main lakes

of Chad:

e Lake Fitri east of N'Djamena;

e Lake Iro, in the south-eastern part of the country;

Lake Chad, the largest lake in the country, bordering Niger, Nigeria, and Cameroon;

e Lake Léré, near the Cameroonian border, at the western tip of the country;

e Lake Tikem, rich in fish, near Lake Léré;

e@ Lake Ounianga, which is located in the desert and fed by groundwater (Anon., 2014).

Eaux de surface (Miions m’)

Pecans cerunine tomece dion
Gulures tradtonnetes de décrus’

(Ces besoins indicatifs sont représentés par
un dégradé bleu clair

(B Ressources en eau de surtace

Figure 30 - Summary of water needs and resources in Chad

The following map shows the various river systems in the country.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

project area

tMasestoate : Sarses 60 TOO Cher Ofer Stet tan £509 Ott

— cours eau
=.

eas Ea Ea Ey

Figure 31 - Hydrographic grids in Chad

The hydrographic grid (shown in Fig.32) in the vicinity of the project area is characterized by the Chari
and its tributaries. This river flows into Lake Chad and provides 83% of its water. The Chari drains a
watershed of 650,000 km? and has a flow rate that fluctuates significantly according to seasonality;
from 180 ™/s 4"ig the low water period (October to April) to 3,400 "3s during the rainy season (mid-
June to the end of September) (Hydratec, 2016).

In the area of the site, there is a very high variability of water resources depending on the seasonality and
volume of rainfall.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

This wide range of water resources has a significant effect on the landscape, land use by local
populations, but also in terms of attractiveness and habitat potential for plant and animal species.

Site du projet

Fossé alimenté en saison de
pluie et sec le reste du temps

N’Djamena

Lola) Re

Source: Hydratec, 2016

Figure 32- Hydrographic system in the vicinity of the site
The study area is characterized by several types of aquatic environments (ponds, ditches, water
points, natural and anthropogenic runoff), almost all of which are seasonal.

The map and photographs on the following pages help to locate and illustrate schematically these
various entities in relation to the project right-of-way.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

SOURCE: (Hydratec, 2016)

Figure 33 - Delimitation of the catchment area of the Dalakaina pond
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Figure 34 - Locationofthemainintermittentflowsidentifiedonsiteandtheirflow directions during high water periods

Within the study area, it is worth mentioning the presence of several intermittent flows and a pond
(wetland).

3.2.1.5.1. Dalakaina pond (outside the project right-of-way).

Itis fed exclusively by surface water (temporary runoff and rainwater) due to the very low permeability of
the soil and the absence of a surface water table. Locally, it plays a role as a watering place for the
livestock as well as for the irrigation of the various crops located in the vicinity. Fishing is very little
practiced there.

This wetland changes with the seasons. The central part of the pond appears to remain wet for most or
all of the year, but may disappear completely when rainfall is insufficient during the rainy season. On
the other hand, the flooded areas around the pond expand as the rainy season progresses. These
temporarily flooded areas are then suitable habitats for wildlife but also ideal for agriculture.

The following images show the significant difference between the rainy and dry seasons.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Figure 35 - PhotosoftheDalakainapondindryandwetperiods

3.2.1.5.2. Temporary watercourse, tributary of the Chari (outside the project right-
of-way)
It is located along the road linking the capital N’Djamena to the village of Djermaya. This flow crosses a

culvert under the road, about 400 m from the northeast boundary of the project site (closest point), and
then joins the Chari on its right bank, about 20 km downstream from the site.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

It should be noted that this flow does not have a clearly defined preferential bed along its entire
zl , ‘ - - . isties~of

crossed parcels.

ratec, 2016) - Dry season

SOURCE (ARTELIA 2017 ° - Wet season

Figure 36 - Ditchculvertcrossingtothesoutheastofthesite (left)andwaterflowareaatculvertoutlet(right)

3.2.1.5.3. Small flows of purely anthropogenic origin (within the project right-of-
way)

The primary purpose of these canals is to collect and channel surface water and then convey it to the
Dalakaina pond.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

- Wet season

Figure 37 - Illustrationofoneofthedryflowsintothepond (left)andslight depression along the old pipeline (right)

3.2.1.5.4. Small temporary natural or man-made water sources (inside and outside
the project right-of-way)

They fill up in the wet season and are used for watering livestock.

Figure 38 - Exampleoftemporarywaterpointsintheprojectright-of-way
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)
INTERIM REPORT, REV E

3.2.1.6. BIOGEOGRAPHICAL CONTEXT

3.2.1.6.1. Location of the study area in the regional context

The project area is located in the Sahelian strip, in the transition zone with the Sudanese strip
further south. The Chari River flows west of the site at a distance of about 15 km (see Fig.32).

When we look at the biogeographic context in which the project area is integrated, we observe the
presence of:

¢ The Chari and its tributaries that structure the territory and influence the various plant
formations that can be found.

¢ Agrid of stagnant water points, of varying sizes, some of which remain in water (only
partially) throughout the year. This grid of depressions is found continuously in the
watershed of the main rivers that structure the territory.

¢ Drier areas occupied mainly by sparsely vegetated soils.

The sudden rainfall of the rainy season allows these wet depressions to be recharged, thus becoming
pools and promoting the return of vegetation cover over a large part of the territory.

Once the rainy season is over, these ponds gradually dry up until they disappear completely in the
dry season for some.

The vegetation is totally dependent on the rains and changes with the seasons.

Sows Geowe cat

Figure 39 - Regionalcontextindryseason (left]andwetseason(right)
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The project area does not have an original character, but rather is integrated into a global context
structured by the main watercourses that are the Chari and its tributaries and where a multitude of
small temporary and/or permanent water points are found around which biodiversity and traditional
human activities of breeding and cultivation are organized.

3.2.1.6.2. Landscape of the study area

The project is located in an open savannah environment with a very flat topography, which allows a
perception of the site at a close level but limits the perception of the site at the level of the large
landscape (masking effect of the vegetation).

As previously mentioned, the landscape of the site is entirely dependent on rainfall and therefore, on the
seasons. Two different landscapes can be distinguished depending on the dry season and the wet
season. The presence of an old pipe that has never been used crosses the site in the north- south axis
(see Fig.41).

In the dry season: the site presents a relatively desert-like landscape, as can be seen in Fig.40 and Fig.41.

SOURCE: (Egis Environment, 2014) SOURCE: (Egis Environment, 2014)

Figure 40 - Photographofthesitein season
Figure 41 - - Photograph of the site in the dry
season - pipecrossingthe site

During this season, most of the site, with the exception of the wetland, is experiencing severe
drought. We note the presence of bare soil (see photos below), forming clay shrinkage
phenomena.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

SOURCE: Photographs of the Artelia / CIRA field mission

Figure 42 - Phenomenon of clay shrinkage forming soil crusts

The vegetation cover consists mainly of dry herbaceous plants. However, there are a few isolated
trees and shrubs.

SOURCE: Photographs of the Artelia / CIRA field mission
Figure 43 - Dry herbaceous plants Figure 44 - Isolated shrub (Acacia)

The wetland (Dalakaina pond) and the associated vegetation gradually regress towards its central
part (cf. Fig. 34) .

In the wet season: the landscape is very different during the wet season due to the strong
precipitation that causes a semblance of dense herbaceous vegetation. The wetland is then
flooded to its periphery and the site then takes on a green appearance (see photo below).
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Figure 45 — Various views of the site - short herbaceous vegetation

SOURCE: Photographs of the Artelia / CIRA field mission

Figure 46 - Differentviewsofthesite-wetland-shrubvegetationontheright

The landscape of the site changes strongly with the seasons due to the level of vegetation
cover.

The site is located in a region under going industrialization. This anthropization will
eventually lead to a significant modification of the landscape.

3.2.2. Biological Environment

The approach chosen to evaluate and characterize the biological environment was based on
three levels of expertise:

e ananalysis of available bibliographic data, both at the Chadian level and in the study
area;

e the realization of field surveys with the help of experts, in dry and wet periods;
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e consultation with local stakeholders and, more specifically, ethno-zoological surveys
of the villagers of Amsoukar and Amkoundjo, who frequent the study area daily.

3.2.2.1. CONTEXT OF THE BIODIVERSITY OF CHAD

3.2.2.1.1. Bioclimatic zones of Chad and the project area

Chad is affected by three bioclimatic zones, as presented previously in Fig. 22, which are from
north to south:

* The Saharan zone: vegetation is present in the oases, plains and areas where the water
table outcrops while the soils are for the most part not very evolved. In most of the other
areas the vegetation is almost non-existent. Wildlife is dominated by the antelope family
such as the dammash gazelle, dorcas gazelle, leptoceros gazelle, addax and oryx, etc.

* The Sahelian zone: the soils are ferruginous tropical sandy, poor in organic matter while the
vegetation is characterized by:

¢ The shrubby savanna occupying the southern part and where Acacia and Balanite
dominate, depending on the type of soil, with a herbaceous carpet composed of
Andropognées.

* The steppe (or pseudo-steppe), located in the northern part and characterized by very open
woody formations, the grassy carpet dominated by Aristidae. Wildlife is abundant and
varied.

* The Sudanian zone: the soils are ferruginous and tropical, rich in organic matter and wildlife
is abundant and varied. The flora consists of two different types of vegetation:

¢ the clear forest;

¢ the tree savanna.

The project study area is located in the Sahelian zone, very close to the border with the
Sudanese zone, in a transition zone, the Sahelo-Sudanese zone.

There are mainly two types of vegetation in this climatic zone of Chad: tree species and bushy,
low-growing grass species. The presence of floral and faunal biodiversity is directly related to
the presence of water.

3.2.2.1.2. Protected natural areas

Chad is one of the largest countries in Africa and is home to an extremely rich and threatened Sahelo-
Saharan biodiversity. Due to its varied climatic areas, numerous ecosystems and_ natural
environments are present throughout the country.

The grid of natural protected areas represents 12% of the national territory (14,217,530 ha), which
is insufficient to represent the diversity of territories and ecosystems. Most of Chad’s protected areas
were created before 1975, the start of the country’s civil war, with the last area dating from 2010. In
addition, Chad faces many pressures and challenges, whether human, material, economic or climatic
((Fac), n.d.). The various threats to biodiversity in Chad are presented in the following Section §
Tabl.27- 3.2.2.1.5.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

There are 19 protected natural areas and 10 classified forests (see Appendix4). The various natural
protected areas are as follows (Anon., 2016):

* 3 national parks:
* Zakouma National Park (305,000 ha);
* Manda National Park (114,000 ha);
* Sena Oura National Park (73 520 ha).
¢ 7 wildlife reserves:
* Ouadi Rimé Ouadi Achim (8 000 000 ha);
* Barh Salamat (2,095,010 ha);
¢  Siniaka Minia (464,300 ha);
¢ Fada Archei (211,000 ha);
© Binder Léré (135,000 ha);
* Mandelia (138,000 ha);
* Aboutelfane (110 000 ha).
* 1 Lake Fitri Biosphere Reserve (195,000 ha);
* 7 hunting areas, including: Aouk (1 185 000 ha);
© Melfi (426,000 ha);
* Douguia (59,000 ha);
* Kouloudia (65,000 ha);
* Barh Erguig (70,000 ha);
*  Chari-Onoko (366,400 ha);
¢ Lake Algae (360 000 ha).

¢ 1 pilot community hunting area, the Binder Léré (40,000 ha).

In addition to this division, six areas in the country have been identified as RAMSAR sites. RAMSAR sites
are wetlands of international importance, both from an environmental and societal point of view. They
are likely to harbor sensitive species and play an important role as rich, high conservation concern
ecosystems. Each protected area is administered by a conservator who is responsible for its
management and _ protection.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Pare national 3 492520
| Réserve de faune | | | 10875300 ;
| TOTAL | | 10 | 11367820 | 1000 |

Source : UICN/PACO, 2008 ; Brugitre & Scholte, 2013

Figure 47 - Characteristics of the various protected natural areas in Chad

Abou Telfane

Bahr Salamat

Binder Léré
Fada Archei
Manda

Mandelia

OQuadi Rimé-Ouadi Achim

Siniaka Minia

Zakouma

Séna Oura

* Toutes les aires protégées n'ont pas PgR? (DOUMENBE CH 2O18] Conrées geelocalisées.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Figure 48 - Location of Chad’s various natural protected areas

The project site is not affected by any protected natural areas, the closest identified areas are the
following sites:

* Cameroonian part of Lake Chad (Cameroon), RAMSAR site n°1903: site located at
the closest to about 70km from the Project.

«The Flooded Plain of Waza Logone (Cameroon), RAMSAR site n°1609: site located at the
closest 15km from the Project.

«The Mandelia Wildlife Reserve (Chad): the closest site is located 55 km from the Project.

No natural areas protected by law are affected by the project. The closest areas are not
affected by the project's right-of-way.

3.2.2.1.3. State of Vegetation in Chad

The presence of flora is extremely related to the nature of the soils, the type of relief, the presence
of water and the climate of the considered area.

The presence of vegetation is very strongly correlated with the precipitation regime and as can be
seen on the following map (Fig.49), the length of the growing season closely follows the division of the
various bioclimatic zones.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Moins de 20 jours

Lonqueur de la saison = De 40 3 60 jours
de végétation
De 60a 100;
(entre 1990 et 1999) i -
HE Pts de 100jours

TCHAD

IGER

Tendagce a l'augmenation
fie la lonqueur de
é saison de végétation

Zone

. a.

“~* “Source? OECD Data 2006

Figure 49 - Length of the vegetation season based on the geographical area

The project site is located at the boundary between the two zones where vegetation length ranges
from 40 to 60 days and 60 to 100 days.

Chad also has very important forest resources and would represent 44.71% of the national territory.
These forests are totally dependent on the available water resource. The stratification of the climate
from the arid north, to the humid south, draws the following forest types (Anon., 2016):

Unproductive mixed formations:

This concerns the tree savannahs in the ecological conditions. This type of vegetation
belongs to the Sahelian domain.

The gross volume on bark does not exceed 20m3/ha. The dominant height does
not exceed 7 m.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

* Clear forest formations:

They are constituted by gallery forests along the watercourses and the islands of dense dry
forests which give way in places to degraded formations with open forests and wooded
savannahs. These dense unmanaged forests are productive. The gross volume on_ bark is
about 120 ™/ra,

* Productive mixed formations:

These are the forests and wooded savannahs of the Sudanian zone. The gross volume on
bark is greater than 60 3/2,

The following map (Fig.50) shows the type of vegetation present in the various bioclimatic areas. It can
be seen that the most forested areas are located in the south of the country, in contrast to the
relatively desert areas (bare soil, dunes and little herbaceous vegetation) in the north.

According to this map, the project area, located in the Sahelo-Sudanian transition zone, should
therefore be mainly covered by Acacia seyal thicket formations and Acacia shrub savannahs that
transition to the Cymbopogon pseudo-steppe.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Open forests with dominant leguminous and Combretaceous plants

Wooded savannah with dominant legumes and Combretaceous changing to a clear forest in
clumps

SUDANIAN DOMAIN
Wooded savannah with Combretaceous changing to a clear forest in clusters

Wooded savannah more or less dense with Combrétacées (Terminalia, Anogeissus,
Combrétum) SAHELO-SOUDANIAN AREA

Acacia seyal thickets

Acacia shrubby savannah passing to the pseudo-steppe in the «

SAHELIAN DOMAIN
Pseudo-steppe with Cymbopogon, then with Aristida, Cenchrus and Mimosaceae

Steppe with Aristida, Panicum, Cornulaca, Monacantha and rare
Mimosaceae

GROUPINGS BELONGING TO SEVERAL DOMAINS

Very sparse vegetation of reg soils: Capparidaceae Clear tree

savannah with Anogeissus and Bosweilia dominant
Light wooded savannah with Mimosaceae (Acacia mellifera dominant) and Burseraceae

Vegetation of river banks (dominant Sudano-Guinean species)

Dunes, Barkhanes, unfixed ergs & Normal Lake Chad before J : »
Scare: SOA de
Bare Dake chad "Petit Tehad 1999 Source: SD

SOURCE: SDEA
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Figure 50 - The various types of vegetation in Chad by bioclimatic zone

Regarding the plant species present in Chad, it is estimated that there are approximately 4,318 species of higher plants including
71 endemic species and 11 threatened species according to the _ Sth National Report on Biodiversity of Chad. However, these
numbers are far from comprehensive due to the lack of a complete inventory at the national level (Anon., 2014). Furthermore,
the International Union for Conservation of Nature (IUCN) red list only lists 6 threatened species. As part _of this study, an extraction

of the database was performed on 15/12/2016. It is from this 2019 IUCN data that the analysis was conducted.

®
état sauvage (EW
]
|
Données suffisantes | | Risque
extinction
|
Evalué ‘
> 9

Données insuffisantes (DD)

Non évalué (NE)
Source: (IUCN, n.d.)

Figure 51 - DifferentlevelsoflUCNextinctionriskrankings

Table 20 - Level of extinction risk for flora in Chad

CATEGORY

i)

There is a very close link between climatic conditions, especially rainfall, and the type of plants found in
the various regions of Chad. Chad has significant forest resources, especially in the south of the country.

The number of endemic and threatened plant species is most likely underestimated due to the lack of
available scientific data.

According to the bibliographic data presented above, the project area is occupied by a mixed
vegetation of Acacia thickets and a shrubby savannah passing to the pseudo steppe.
3.2.2.1.4. State of Wildlife in Chad

According to the 6th National Biodiversity Report of Chad (Anon., 2014), Chad’s wildlife diversity is

estimated to include 722 species of animals (wild and domestic) (878 wild species according to the IUCN)
not including the insect group which appears to be richer in specific diversity.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The most studied and known fauna is composed of mammals, birds, reptiles and fish. Currently, 131
species of large mammals are known, 532 species of birds of which 354 are residents, 117 palearctic
migrants, and 260 Afro-tropical migrants, as well as 177 species of fish.

In addition to these species, Chad abounds in many other types of fauna that are little studied. This is
for example the case of mollusks, arachnids, turtles, etc. Much research remains to be done to
identify as many animal species as possible. This research concerns, in particular, amphibians,
crustaceans, insects, reptiles, fishes but also birds. This research would allow to enrich the knowledge
on wildlife diversity of the country but also on Africa in general.

Concerning the threatened species, the following data could be extracted from the IUCN databases.

Table 21 - Level of extinction risk for wildlife in Chad

rorat Do
12
Table 22 - Risk level by species group
THREATENED SPECIES
7 Other Mushrooms
Mammals Birds Reptiles Amphibian Fish Mollusks invertebrat and protists Total
15 13 2 i) 1 4 i) 0 35

‘SOURCE: (IUCN, nd.)

Thus, there are 35 threatened species and one extinct species in the wild. The complete list of
threatened species is presented in the following table.

Table 23 - List of threatened wildlife species in Chad

SEHD ramuy Genre species REDUSTSTATUS
22695189 ACCIPITRIDAE Gyps africanus
22695207 ACCIPITRIDAE Gyps rueppelli
22695185 ACCIPITRIDAE Necrosyrtes monachus
22695250 ACCIPITRIDAE Trigonoceps occipitalis
165397 BITHYNIIDAE Gabbiella neothaumaeformis
512 BOVIDAE Addax nasomaculatus
8968 BOVIDAE Nanger dama
22694053 CHARADRIIDAE Vanellus gregarius
5660 CROCODYLIDAE Mecistops cataphractus
6557 RHINOCEROTIDAE Diceros bicornis
22695180 ACCIPITRIDAE Neophron percnopterus
22695238 ACCIPITRIDAE Torgos tracheliotos
165387 BITHYNIIDAE Gabbiella tchadiensis
8972 BOVIDAE Gazella leptoceros

DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)
INTERIM REPORT,REVE

12436 CANIDAE Lycaon pictus
2810 PLANORBIDAE Biomphalaria tchadiensis
sPécis ID ramuy Genre species
22732272 ACCIPITRIDAE Circaetus beaudouini
22696116 ACCIPITRIDAE Polemaetus bellicosus
22680339 ANATIDAE Marmaronetta angustirostris
1151 BOVIDAE Ammotragus lervia
8973 BOVIDAE Eudorcas rufifrons
8969 BOVIDAE Gazella dorcas
22690419 COLUMBIDAE Streptopelia turtur
182323 CYPRINIDAE Barbus zalbiensis
12392 ELEPHANTIDAE Loxodonta africana
219 FELIDAE Acinonyx jubatus
15951 FELIDAE Panthera leo
22692039 GRUIDAE Balearica pavonina
10103 HIPPOPOTAMIDAE Hippopotamus amphibius
12765 MANIDAE Smutsia temminckii
165377 PLANORBIDAE Bulinus obtusus
22696221 SAGITTARIIDAE Sagittarius serpentarius
163423 TESTUDINIDAE Centrochelys sulcata
22104 TRICHECHIDAE Trichechus senegalensis

SOURCE: (IUCN, n.d.)

Among these different species, 15 species of mammals, 4 species of birds as well as crocodiles and Nile
lizards are fully protected at the national level. There are two lists: the A list of protected species and

the B list for which protection is only partial. The complete lists (A and B) are presented in
Appendix5.

Table 24 - The two types of wildlife protection lists in Chad

usta | ust
26 species of mammals, 19 species of birds and one 25 species of mammals, 23 species of birds and 7
species of reptiles; these species are fully protected species of reptiles; these species are partially

protected

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

my

BORKOU

NIGERIA

REPUBLIQUE
CENTRAFRICAINE

CAMEROUN, ‘Wetton ettate pt de | £00 ma

SOURCE: http://www.ambtcha O jon/Vegetationfaune.jpg

a ere
nO
malas a

ED eect fossa ce tetas
rn een

Figure 52 - Summary map of the various types of flora and fauna species present in Chad according to the climatic domain

A. Mammals
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The patrimonial interest of the known Chadian fauna is essentially related to large mammals. In the
Sahelo-Sudanian zones, we find species such as:

Giraffes (Giraffa camelopardalis);
Buffalo (Syncerus caffer);

elephants (Loxodonta africana);
hartebeests (Alcelaphus buselaphus);
damalisks (Damaliscus korrigum);

the red-fronted gazelles (Gazella rufifrons);

buffalo cob (Kobus kob);

cobes defassa (Kobus defassa);

the great kudu (Tragelaphus strepsiceros);

Derby Elks (Tragelaphus derbianus);

antelopes:

the hippotragues (Hippotragus equinus);
Grimm’s duiker (Sylvicapra grimmia),
red-sided duiker (Cephalophus rufilatus);
deer (Capreolus capreolus);

harnessed guib (Tragelaphus scriptus);

ourébi (Ourebia ourebi);

probably the last populations of lions of the Sahelian countries (Panthera leo);

of cheetahs (Acinonyx jubatus);

of wild dogs (/ycaon pictus).

Spotted hyenas, leopards, jackals, ratels, civets, Gambian mongooses and other genets; primates
(patas, baboons, cercopithecines and other galagos), rodents (porcupines, hares, squirrels, rats, etc.)
are also present.

Chad has a large number of elephants distributed mainly in several protected areas. The Lamentin
(Trichechus senegalensis) is characteristic of the Binder-Léré Wildlife Reserve. The pangolin (order
Pholidotes) is also present (Anon., 2014).

B. Avifauna
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Chad has a very high diversity of birds, with 8 sites of importance for birds and biodiversity identified in
the country. The country is home to 516 different species according to BirdLife International
(Birdlife, 2016), including 401 terrestrial species and 115 aquatic species.

Of these 516 species, 215 are considered migratory. No endemic species are present in Chad.

IUCN Red List status for all birds

TOTAL | 516 (69%) | Breeding Endemic| 0
Landbirds| 401 | Seabirds | 7
Migratory} 215 | Waterbirds = | 115

TUCN Red List Status

(ex) Extinct Q

@ Extinct in the Wild Q

wed Globally Threatened | 13 (117%)
wed %% threatened 3% (173%)

Q viticany Endangered 5 @ic @NT @GTB

fen) Endangered 2
IUCN Red List status for globally
w Vulnerable threatened birds (GTBs)

(NP Near threotenedSQURCE: (Birdlifé, 2016)

a oo

Data Deficient Q

lo

The numbers in brackets refer to the country's
rank when compared to other countries and
territories globally.

@cR @EN @vU

Figure 53 - SummaryofthestatusofdifferentbirdspeciesinChad

Thirteen (13) species are threatened (3% of the total number of species), of which five (5) are
identified as critically endangered, two (2) as endangered and six (6) as vulnerable according to the
IUCN.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

Table 25 - Bird species listed by IUCN in Chad

INTERIM REPORT,REVE

SPECIES IDENTIFICATION NUMBER srecis coMMON NAME carecory
3376 Gyps rueppelli Rippell’s vulture
3172 Vanellus gregarius Sociable lapwing
3382 Trigonoceps occipitalis Bald Vulture
3373 Gyps africanus African vulture
3372 Necrosyrtes monachus Scavenger vulture
3371 Neophron percnopterus Percnoptera

SPECIES IDENTIFICATION NUMBER SPECIES comMoN NAME catecory
3381 Torgos tracheliotos Oricu Vulture
467 Marmaronetta angustirostris Marbled marmoronet
2784 Balearica pavonina Crowned crane
2498 Streptopelia turtur Turtle Dove
3547 Polemaetus bellicosus Martial eagle
3562 Sagittarius serpentarius Sagittarius Messenger
31639 Circaetus beaudouini Beaudouin’s Eagle
‘SOURCE: (Birdlife, 2016)
C. Reptiles

For reptile species, Nile Crocodiles (Crocodilus niloticus), Nile Varans (Varanus niloticus), and
Python seba (Anon., 2014) are found in Chad.

The IUCN red list identifies three species of turtles in Chad. These are the furrowed turtle (Geochelone
sulcata) classified as vulnerable, the Senegal Trionyx (Cyclanerbis senegalensis) also classified as
vulnerable and the Nubian Trionyx (Cyclanerbis elegans) classified as critically endangered.

Still according to the IUCN, there are also long-snouted crocodiles (Mecistops catphractus) classified as
“critically endangered” by the IUCN.

D. Frogs

This group of fauna is dependent on the aquatic environment for its reproduction and thus its life
cycle. Indeed, the juveniles, initially in the form of tadpoles develop in the stagnant waters of the
ponds before joining the ground at the adult age. Some species may bury themselves and enter
hibernation or torpor in the dry season (starting in October-November) while waiting for rainfall to
return (Seignobos, 2014). The IUCN lists 8 species of amphibians in Chad. They are all species of the
order Anura. All species identified by the IUCN database are classified as LC.

Table 26 - Endangered amphibian species in Chad
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

SPECIES COMMON NAME CATEGORY
Ptychadena bibroni Broad-banded Grass Frog Lc
South African sharp-nosed frog

Ptychadena oxyrhynchus (South African sharp-nosed frog) uc
Ptychadena trinodis Dakar grassland frog LC
Sclerophrys* maculata Hallowell’ Toad LC
Sclerophrys regularis African common toad Lc

(or Amietophrynus* regularis)
Sclerophrys* steindachneri Steindachner’s Toad LC
Sclerophrys* xeros Subsaharan Toad LC
Xenopus muelleri Muller's Platanna Lc

‘SOURCE: (IUCN, n.d)
‘The genera Amietophrynus and Sclerophrys are synonymous

According to the study, the most hunted species are anurans, in particular:
3.0 ptychadena sp;
3.1 ptychadena trinodis;
3.2 euphlyctis occipitalis;
3.3 hemisus marmoratus sudanensis;
3.4 pyxicephalus adspersus.

Some of these species, notably Ptychadena trinodis and more broadly the genus Ptychadenae are
cited in the IUCN list presented in the table above.

E. Conclusion

Chad's wildlife includes large mammals such as hippos, giraffes and elephants, as well as a
large number of bird species thanks to the various wetlands found throughout the country.

As for the flora, the lack of scientific knowledge makes the conservation work difficult.
However, we note that according to the IUCN, the critically endangered species include 4
species of vultures, | species of wader, 2 species of cattle, 1 species of crocodile, 1 species of
rhinoceros and 1| species of mollusk.

3.2.2.1.5. Threats to biological diversity

Chad’s biological diversity is threatened directly or indirectly by various phenomena (listed in
Table27). The main ones are as follows:

¢ Bush fires: This is an ancestral practice that has the effect of weakening the vegetation,
making it vulnerable during the annual dry period. They contribute to the degradation
of soils by wind deflation and to the reduction of microbial activity due to the heat
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

developed. This has the effect of slowing down the natural restoration of the soil and the
fertility of the fallow soil.

¢ The load on the rangelands: due to the concentration of livestock around easily
accessible wells, some areas may experience a loosening of the surface layer of the soil
as a result of heavy trampling by livestock. This makes the soil more vulnerable to erosion
and leads to soil impoverishment for agriculture.

* Deforestation: the main factor of deforestation is the abusive cutting for the supply of
firewood to the populations.

¢ Extensive exploitation and shortening of fallow periods: the overexploitation of land
and the non-restitution of nutrients taken by livestock leads to a decrease in soil fertility.

© The increase in poaching and insecurity linked to armed conflicts that are detrimental to
large fauna.

¢ Lack of policies and regulations regarding the management and protection of the
environment and wildlife.

© The lack of scientific knowledge and data on the species present in the territory and their
conservation status.

¢ Invasive species represent a real risk for biodiversity, especially aquatic plant species
(freshwater hyacinth, water fern etc.). This vegetation invasion represents a serious
obstacle to the multiple functions that rivers and_ lakes play and negatively affects the life
of the populations. The fishermen and in particular the fish traders suffer a significant
reduction in their earnings. Farmers who practice traditional rice cultivation see their
exploited spaces considerably reduced and those who practice irrigation with water
control spend a lot of time cleaning the canals. The areas covered by fodder that serve
as supplementary feed for animals are literally being invaded. This situation is exacerbated
by the lack of control and availability of control tools and easy contamination (high
germinative power of the seed, circulation of the plant by means of transport or animals
through their coat, intestines or hooves). In addition, there is a lack of competent
personnel and poor equipment for control and scientific and technological research
and communication (Anon., 1999).

Table 27 - List of direct and indirect threats to the environment

DIRECT CAUSES INDIRECT CAUSES

Overgrazing of domestic animals Lack of a land use policy and strategy

Excessive pruning Weakness of the regulations
Poor course management Lack of a a ee caving land use by
Excessive exploitation of fish through the use of Lack of scientific data on the country’s
substandard fishing gear biodiversity
Shoreline and watershed deforestation
Expansion of cash crop monocultures without Reduction of fallow time

maintaining or creating adjacent protective
vegetation cover

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Grouping of several thousand head of livestock Climate change
Treed forage Armed conflicts
Traditional Pharmacopoeia Absence of instruments regulating the

abusive use of important means of

Large loads of animals for a long time in one e
dewatering at low water level

place
Lack of a resource management plan

Non-compliance with fishing
Increasing export of fish to other countries regulations

SOURCE: (Anon, 1995)

Chad's biological diversity is under strong pressure from various human activities that have
a direct or indirect impact.

The lack of strong environmental regulations and armed conflicts do not allow to actively
fight against the different threats.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

3.2.2.2. FIELD SURVEYS

3.2.2.2.1 | Methodology used

To understand the ecological issues within the study area and the project right-of-way, two field
campaigns were conducted:

© a first one in dry period (October 2016), carried out by the CIRA-SA firm;

* asecond one in the wet season, (August-September 2017), carried out by ARTELIA and
ERE Développement Cameroun.

Floristic and faunistic inventories were carried out using the transect method associated with
quadrats (White & Edwards, 2000). This method allows for the best possible gridding of all the
environments in the study area and thus for the most accurate evaluation of issues at stake.

As an example, the mapping of the transects and quadras set up during the wet period surveys is
presented below.

Figure 54 - Location of transects and quadras during surveys in wet periods

The findings presented in the following sections are a synthesis of these two assessments.

3.2.2.2.2 Natural habitats and flora

The strict right-of-way of the project is affected by open environments such as meadows and
pastures, agricultural plots, small watering holes for livestock, remains of old buildings (foundations), etc.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The habitats can be described as modified and are subject to anthropogenic pressure marked
by farming and ranching activities. Also noteworthy is the presence of an abandoned pipeline
(removed in July 2019) as well as drains for irrigation.

Field surveys during the dry season show that the herbaceous layer is very weak. The vegetation is
dominated by perennial grasses: Andropogon sp, Hyparrhenia sp, Aristidasp, Cymbopogon sp.

Table 28 - Dry season grass cover composition (source CIRA-SA, 2016).

RECOVERY IUCN
ORDER RECOVERY me ons
1 Andropogon sp 30% Lc
3 Aristida sp 10% -
4 Cymbopogon sp. 5% -
5 Anthropized and degraded savannah, bare 55%
soil and crops .

Vegetation formations in the project area are heavily degraded by the need for firewood, aerial forage,
and agricultural plots as seen in the photographs below.

SOURCE: Photographs of the Artelia / CIRA field mission

Figure 55 - Herd of goats grazing in the right of way of the project Figure 56 - Bérébéré cultivation plot in near
the Dalakaina pond
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

SOURCE: Photographs of the Artelia / CIRA field mission

Figure 57 - Example of localized woody vegetation in the flooded area Figure 58 - Drainage ditch discharging into the
duringhigh water (transition area ) Dalakaina pond

The inventories conducted during the wet season show that the open environments present
are mainly dominated by the Poaceae, the Grasses and the Mimosaceae. These are followed
by Fabaceae and Malvaceae which have the same proportions and then weakly by other families.

Figure 59 - View of the project site covered with grasses, a few
isolated shrubs and

Figure 60 - Example of an area where natural
vegetation has been almost completely eliminated

. over very large areas. The one having given way to
other herbaceous plants. It is almost village huts.

impossible to
devoid of woody plants

ii,
ARTELIA
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Figure 61 - Aquatic plant formation of water soft characterized
bya layer of Figure 62 - Dominated anthropogenic formations by
Poaceae used as pasture

Polygonaceae, Gramineae and
Nymphaeaceae from the periphery to
the center of the Dalakaina pond
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The botanical inventories in the field made it possible to determine 33 species divided into 18
families, as shown in the table and the figure below.

Table 29 - List of inventoried plant species (Source ERE, 2017)

NOT OM FRENCH NOTOM SCIENTIFIC FAMILLE IUCN (2017)
Calotropis procera Calotropis procera Apocynaceae N/A
Heteranthera callifolia Pontederiaceae N/A
D37 FAMILY
Polygonum POLYGONACEAE -
Polygonum salicifolium BUCKWHEAT N/A
D9B FAMILY
CONVOLVULACEAE -
Aquatic spinach Ipomea aquatica MORNING GLORY N/A
Sesban Sesbania sesban Fabaceae N/A
Pistachio herb Senna obtusifolia Fabaceae N/A
Aristida sp. Poaceae N/A
Prickly amaranth Amaranthus spinosus Amaranthaceae N/A
Abutilon Abutilon mauritianum Malvaceae N/A
Echinochloa
Bourgoutiere obtusiflora Poaceae N/A

Balanites aegyptiaca
Desert date tree tree Balanitaceae N/A

Tamat Acacia ehrenbergiana Mimosaceae Lc

Acacia tortilis

False gum tree Mimosaceae Lc
Raddiana
Neb- neb Acacia nilotica Mimosaceae N/A
Spermacocea sp. Rubiaceae
Celosia sp. Amaranthaceae
Nenuphar Nymphea lotus Nymphaeaceae N/A
Red Baron Imperata Cylindrica Poaceae N/A

Abelmoschus
Okra esculentus Malvaceae N/A

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Sesbania pachycarpa Fabaceae N/A
Commenlina sp. Commelinaceae
NOT OM FRENCH NOT OM SCIENTIFIC FAMILLE IUCN (2017)
Acacia mimosa Acacia seyal Mimosaceae N/A
Brachiaria sp. Poaceae
Cyperus sp. Cyperaceae
Eragrostis sp. Poaceae
D37 FAMILY
POLYGONACEAE -
Polygonum sp. BUCKWHEAT
Argentinian fleabane Conyza bonariensis Asteraceae N/A
Undetermined 1 Curcubitaceae
Undetermined 2 Poaceae
Undetermined 3 Malvaceae
Undetermined: 4%
Undetermined 5
Undetermined 6

Abondance absolue

¢

Famille des especes

Figure 63 - Species abundance by family within the project right-of-way.

Note: no protected and/or conservation concern floristic species have been identified during the field surveys.
Overall, within the study area, shrub and tree vegetation remains very sparse.

Two main species are encountered, Acacia seyal and Balanites Aepyptiaca (LC). Shrub and tree
densities are mainly located outside the project right-of-way, in the peripheral zone of the Dalakaina
pond, which is flooded only during high water.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Table 30 - List of woody species inventoried (Source CIRA-SA, 2016).

ORDER SPECIES aT
1 Acacia seyal :
2 Balanites aegyptiaca (Ammannia aegyptiaca) (LC)
3 Acacia nilotica -
4 Ziziphus mauritiana -
5 Acacia sieberiana -
6 Calotropis procera -

Data ta processing of the satellite image allowed to identify on the totality of the surface of right-of-
way of the project the zones covered by trees and shrubs. This woody cover represents an area of 2492
m? or 0.06% of the total area of the project area. The following figure presents these different zones.

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Figure 65 - Foot of Acacia seyal at the edge of the Dalakaina
Figure 66 - Foot of Balanites aegyptiaca in the project

Around the project’s right-of-way, there are various temporary water points, mainly of anthropic origin,
but also the Dalakaina pond, which has a permanent character, despite a strong retreat of the flooded
areas in the periphery during the dry period.

This pond is respectively characterized, from the middle to the periphery by Nymphaeaceae,
Graminaceae and Polygonaceae. The aquatic vegetation consists mainly of Nenuphae sp, and various
aquatic plants such as Mimosa sp. or Cyperus papyrus.

Its perimeter is strongly marked by anthropic activities (agricultural fields, wood cutting, etc.), but this
wetland and the associated vegetation formations are of high conservation concern for wildlife in general
and migratory birds in particular.

Indeed, the conditions created by the presence of a water point and the development of aquatic
vegetation offer potential habitats for many species: reproduction for amphibians, wintering, resting
and feeding for birds, hunting for reptiles and finally the development of a fish fauna (tilapia, eel,
catfish).

The banks of the wetland are also partly cultivated for cucumbers and okra. Farmers dig gullies
from the pond to bring water closer to the fields.

SOURCE: Photographs of the Artelia field mission

Figure 67 - ViewoftheaquaticvegetationassociatedwithDalakainaPondduringthewet season

3.2.2.2.3 The mammals
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

No mammal species were observed during the field campaigns.

According to the findings of ethno-zoological surveys conducted in the villages of Amsoukar and
Amkoundjo, which border the project, four species of mammals belonging to three families are likely to
frequent the site:

¢ The dorcas gazelle (Gazella dorcas) and the dama gazelle (Gazella dama)
which are observed in a punctual way by the villagers.

* The wild dog (Lycaon pictus) also occasionally crosses the project right-of-
way and its surroundings.

¢ Finally, the presence of the African Elephant (Loxodonta africana) should not
be totally discounted. The last observation of this animal by villagers was two
years ago, in an area located about 17 km from the village of Amsoukar (a
passing animal).

Mammalian use of the study area remains possible, but is severely limited by human
activity and habitat potential. At best, the study area remains a transit zone for certain
species.

Table 31 - List of mammals likely to frequent the study area (Source ERE, 2017).

Protection
GameD Scientific names Families status in cre
names state
Chad* (list)
Elephant Loxodonta africana Elephantidae A
Lycaon Lycaon pictus Canidae A
Gazelle dama Gazella dama Bovidae A
Dorcas Gazelle Gazella dorcas Bovidae B Ml
Tist A: fully protected species / list B: partially protected species according to Act N'"14/PR/2008 of June 10, 2008
According to the protection status in Chad, the species L. africana, G. dama and L. pictus
are A-listed while G. dorcas is B-listed. Although these potentially present species have
not been recorded within the strict project right-of-way, they present a strong
conservation issue as they are classified as threatened on the IUCN red list (2017).
3.2.2.2.4 Birds
The surveys carried out in the field have allowed us to identify about thirty species,
most of which are migratory and/or wetland-dependent.
The vast majority of the species observed and/or potentially present frequent the
pond and its peripheral environments, which are located outside the strict right-of-way
of the project.
Table 32 - List of bird species observed during the field campaign during the wet season (Source ERE/ARTELIA)
Protectio
Cites ed
French names Scientific names Families QEEWS — Migratory
(List) in statu
Chad s .
(2017)
Cattle egret Bubulcus ibis Ardeidae N/A Lc v
Intermediate Heron Egretta intermedia Ardeidae N/A Lc

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMEI

(ESIA)

INTERIM REPORT, REV E

Melanocephalus heron Ardea melanocephala Ardeidae N/A uc
African open mouth Anastomus lamelligerus Ciconiidae N/A uc v
Jabiru of Africa Ephippiorhynchus Ciconiidae A D uc
(
Protectio cites IUCN
French names Scientific names Families WEEE statu s | Migratory
(List) in statu
chad (2017)
African Spoonbill Platalea alba Threskiornithidae A uc v
Falcone Ibis Plegadis falcinellus Threskiornithidae N/A uc v
ilbis sacred Threskiornis aethiopica Threskiornithidae N/A uc v
Gambia army goose Plectropterus gambensis Anatidae B uc v
Egyptian Goose Alopochen aegyptiaca Anatidae B uc v
Helmeted duck Sarkidiornis melanotos Anatidae B uc v
Widowed Dendrocygna viduata Anatidae B uc
Fawn Dendrocygne Dendrocygna bicolor Anatidae B uc v
Northern pintail ‘Anas acuta Anatidae B uc v
Northern Shoveler Anas clypeata Anatidae B uc v
Summer teal ‘Anas querquedula Anatidae B uc v
Teal of winter Anas crecca Anatidae B uc v
Scaup Aythya ferina Anatidae B vu v
Tufted Duck Aythya fuligula Anatidae B uc v
Snake Sagittarius serpentarius Sagittariidae A vu
African Gallinule Gallinula angulata Rallidae N/A uc v
Crowned crane Balearica pavonina Gruidae A vu
White stilt himantopus himantopus Recurvirostridae N/A uc v
Osprey Pandion haliaetus Pandionidae A uc v
African Gymnogen Polyboroides typus Accipitridae A uc
White-billed Alecto Bubalornis albirostris Ploceidae N/A uc
Least Sandpiper Calidris minuta Scolopacidae N/A uc v
Black-headed Lapwing Vanellus tectus Charadriidae N/A uc
Spurred Lapwing Vanellus spinosus Charadriidae N/A uc
Whip-poor-will Chlidonias leucopterus Laridae N/A uc v
Ashy Heron Ardea cinerea Ardeidae N/A uc v
Franciscan Eupletus Euplectes franciscanus Ploceidae N/A uc
Barn Owl Tyto alba Tytonidae N/A u uc
Minute weaver Ploceus luteolus Ploceidae N/A uc
Black Kite Milvus migrans Accipitrids N/A uc

Legend: Migratory (v), Vulnerable (VU), Near Threatened (NT), Least Concern (LC), Not

applicable

protected species according to Act N°14/PR/2008 of 10 June 2008.

or no response (N/A). List A: fully protected species / list B: partially

Among the species observed, six and eleven species respectively are listed A and B,
according to the protection status of Chad. In addition, three species seen, namely: the
crowned crane (Balearica pavonina), the serpentine (Sagittarius serpentarius) and the
scaup (Aythya ferina) are classified vulnerable according to the IUCN protection status

(2017).

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The majority of the species observed are migratory (this observation is also valid for
the species potentially present) and only six species namely: Barn Owl (Tyto alba),
Crowned Crane (Balearica pavonina), Serpentine (Sagittarius serpentarius), Widow
Swan (Dendrocygna viduata), African Jabiru (Ephippiorhynchus senegalensis), and
Intermediate Heron (Egretta intermedia) appear to be non- migratory (Table IV, V).

On the other hand, only a few species were observed within the strict project right-of-way
during the inventories, namely: Vanellus tectus, Bubulcus ibis, Egretta intermedia, Ardea
cinerea and Calidris minuta. These species present a low conservation stake.

Figure 71 - (Anastomus lamelligerus African
openbill)

4 ie

Figure 70 - African Gallinula (Gallinula angulata)

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Figure 72 - Black Kite (Milvus migrans) Figure 73 - Sacred ibis (Threskiornis aethiopica)

Figure 74 - Melanocephalic Heron (Ardea

melanocephala)

Figure 75 - Spurred Lapwing (Vanellus
spinosus)

Source: Photographs of the Artelia / CIRA field mission - 2016 2017

Overall, avifauna is rich and diversified and the Dalakaina pond site offers potential habitats for many other
species, especially migratory ones. According to local residents, migratory birds stay around and in the
ponds of the two villages and the Dalakaina pond in particular during the period from June to September of
each year.

Bibliographic data and surveys of villagers suggest that more than sixty species belonging to 17 different
families are likely to frequent the Dalakaina Pond site. This richness of bird life is explained by the geographic
location of the study area, near several important bird areas:

« Between two wetlands of international importance, namely the Lake Chad basin and the Waza
Logone floodplain (Fig.15);

« Inaddition, it borders two areas of Cameroon classified as important sites for bird
conservation by Birdlife International (2001);

* It is located less than 14 km as the crow flies from Cameroon and about 80 km south of Lake
Chad (also classified as important for bird conservation by Birdlife International).
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

150
Kilométres

Source (ERE, September 2017

Figure 76 - BirdlifelnternationalmapofCameroonandChad(2001)

3.2.2.2.5 Herpetofauna

The inventory of amphibians has identified 2 species within the Dalakaina pond. These two species
present a low conservation stake. It should be noted that in the dry season, the project’s right-of-way
area is completely abandoned by the amphibians, who take refuge in the wetter areas. During the
wet season, a large part of the project’s right-of-way is flooded and thus becomes favorable to
amphibians. This observation is all the more visible in the ditches and canals that cross the area.

Table 33 - List of amphibians observed in the study area

Protection IUCN
‘ ' qn CITES
French names Scientific names Families status (List) Statu
. status
in Chad s
Toad Bufo sp. Bufonidae N/A - -
- Pyxicephalus edulis Pyxicephalidae N/A N/A Lc

The local population also confirms the presence of small frogs that can be heard especially during the
rainy season. Two species are described by the users of the pond

These were the Ourdoudou frog (ardjaja in local language) and the jumping frog (achacha in local
language). Songs were also heard during the visit in the wet season but the corresponding species
could not be identified.

Regarding reptiles, three species were observed, including one species of snake that was seen on
several occasions, within and around the project right-of-way area, and two species of lizards.

The discovery of moults during the dry period tends to confirm that the study area is frequented all
year round by snakes.
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)
INTERIM REPORT, REV E

Table 34 - List of reptiles observed in the study area

Protection CITES IUCN
French names Scientific names Families status (List) Statu
in Chad status |g
: Psammophis elegans Lamprophiidae N/A
agama sp Agamidae N/A
Common agama Agama agama Agamidae N/A Lc

Participatory surveys of local villagers identified 14 other species that could potentially be
present, such as various species of monitor, snakes and vipers. Among these potential species,

the spurred tortoise (Geochelone sulcata) is classified as “vulnerable” in accordance with the
IUCN protection status (2017).

a

Figure 77 - Pyxicephalus edulis, species common in wetlands on and
around the project

Figure 78 - Snakemoltfoundinthe project right-of-
way

i Pe

Figure 79 - Common agama near the village Figure 80 - agama sp on the project site

of Amsoukar

Source: Photographs of the Artelia / CIRA field mission - 2016 2017

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

3.2.2.2.6 Fish

The project’s strict right-of-way does not include any aquatic environments likely to support fish
fauna. Only the Dalakaina pond has sufficient water levels to support fish and other aquatic
species.

During the wet season surveys, sampling was conducted with the help of local villagers to
identify the diversity within the pond.

Table 35 - List of fish identified in Dalakaina Pond

Protection cies IUCN
French names Scientific names Families status (List) Statu
a status

in Chad s
Tilapia of the nile Oreochromis sp. Cichlidae N/A N/A N/A
Catfish Claria sp. Claridae N/A N/A N/A
Catfish Protopterus sp 1. Protopteridae N/A N/A N/A
Catfish Protopterus sp 2. N/A N/A N/A

A total of four fish species were inventoried. The species inventoried are of low importance and
are not consumed by the local population.

Figure 81 - Tilapia Figure 82Catfish Figure 83 - Silurus

Source: Photographs of the Artelia / CIRA field mission - 2016 2017
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

3.2.2.2.7 Insects

Data collection on the site made it possible to observe a very abundant species of ant called Messor
barbatus belonging to the family Formicideae and the subfamily Myrmicineae.

This species is found on non-vegetated surfaces which correspond to the feeding areas of birds.
Indeed, the birds come to feed there, during the management of the reserve stocks of millet, which
represent the food of the ants.

Source: Photographs of the Artelia ERE 2017 field mission

Figure 84 - Messor barbatus

3.2.2.3, SUMMARY OF THE ETHNO-ZOOLOGICAL SURVEYS

Ethno-zoological surveys were carried out in the villages of Amsoukar and Amkoundjo to obtain
additional information on the local fauna and flora (in addition to bibliographic data and field
inventories) and to better understand the relationships between villagers and local biodiversity.

These surveys took the form of individual interviews with 17 villagers and two participatory
meetings in each of the two villages.

Figure

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The main findings are as follows:

e 87% of the villagers interviewed claim to consume animals for food and socio-cultural
purposes, and that the majority come from the ponds in the above-mentioned villages,
especially the Dalakaina pond.

e The birds captured in the villages of Amsoukar and Amkoundjo are mainly intended for self-
consumption and the rest for socio-cultural activities, namely handicrafts and the treatment
of certain diseases.

e 60% of the villagers interviewed claimed to know about the existence of anuran capture
sites, while 40% claimed the opposite. It is important to note that local populations do not
consume anurans, as they do not eat them.

e 75% of villagers surveyed said that reptiles were important for food, 17% for trade and self-
consumption, and 8% for socio-cultural activities.

e all residents are fully aware of the existence of the law protecting animals.

The use of animals in the study area by villagers is summarized in the table below.

Table 36 - Wildlife use by villagers according to ethno-zoological survey findings

common Vernacular POs Importance: food / medicinal / commercial / other
name (Arabic)
© Consumption by Muslims and Christians
Flesh (1) Treatment of spinal pain
Varan “Waral” Grease (2) @ Manufacture of shoes and knife sheaths
Skin (3) © Treatment of mycosis with varanus fat
@Sale
Carapace/ ~ Used to heal infected wounds and as a millet ut
Turtle “Aboungada ensil (cup)
Flesh ~ Consumption
- Consumption by Christians at the local level
Anurans “Coco” - Treatment of bloated bellies in children (05 months to
(Frogs and “mnoure” 1year)
toads) - Treatment of scorpion and snake bites
- Capture and sale
Guinea fowl Egg - Treatment of earache
Heron - Cold Treatment
Bird “Houbara” - Treatment of rheumatism and sexuality problems
Sacred Ibis Feathers - Making of the fans
Bird “Amzazour” Faeces ~ Treatment of mumps and boils
Lycaon - Treatment of back and ear pain
Seba Bile - Treatment of earache
Python
Spinal bones
Snake “Ambourloum” and carcass - Treatment of body inflammations
Catfish Catfish grease ~ Treatment of headaches by massage

3.2.2.4. SUMMARY OF ISSUES

The two field campaigns, conducted in dry and wet periods, highlight the following points:
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

- The habitats affected by the project right-of-way are highly impacted by anthropogenic
activities and are considered modified.

- No protected plant species and/or conservation concern species were inventoried during
the field surveys.

- The habitats with the highest stakes correspond to the Dalakaina pond and the wet
vegetation associated with it. These habitats are refuge and hunting areas for reptiles,
breeding areas for amphibians, resting and feeding areas for birds (and even breeding
areas for some species).

- The remnants of the acacia-dominated woodland on the periphery of the pond also serve
as habitat for some birds.

- Within the strict right-of-way of the project, wildlife issues are low due to the use of the land
for agricultural activities (grazing and seasonal farming).

- Ethno-zoological surveys show that there is still a strong link between the habits and
customs of the villagers and the local biodiversity. The evolution of environmental protection
regulations tends to modify this observation.

- The potential in terms of habitats and floristic diversity varies very strongly between the dry
and wet seasons, so it is possible to identify three distinct zones:

e@ The open environments which concern the essential part of the project’s right-of-way
zone. They are dominated by herbaceous vegetation that presents a low conservation concern
because of its relatively degraded state. It is used as a feeding area for livestock and in
some places as a cultivation area, and because of the human presence, it presents little
interest for fauna, at most a place of transit for large fauna (hyenas and small canids, for
example) and of temporary presence for certain reptiles.

e@ The temporarily flooded transition zone around the Dalakaina pond, located outside the
project’s right-of-way and which changes according to the season, and which therefore
presents a moderate stake. It has little or no vegetation in the dry period but can be
frequented by numerous species in the high water period and used for human activities
(mainly crops).

e@ The Dalakaina pond, located outside the project right-of-way, is in water for a large part of
the year and can serve as a habitat for many groups (breeding for amphibians, wintering,
resting and feeding for birds, hunting for reptiles and certain mammals, for example), but
also as a watering area for livestock and an irrigation area for local agriculture.

Note: In the IFC Performance Standard 6 “Conservation of Biodiversity and Sustainable Management of
Living Natural Resources” natural habitats are classified as modified, natural or critical.

e Altered habitats are areas that may contain a large proportion of exotic animal and/or plant
species and/or where human activity has significantly altered the primary ecological
functions and species composition. Modified habitats may include areas developed for
agriculture, plantations, coastal areas reclaimed from the sea, and areas reclaimed from
wetlands.

e Natural habitats are composed of viable assemblages of plant and/or animal species that
are largely native and/or whose primary ecological functions and species compositions
have not been fundamentally altered by human activity.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e Critical habitats are areas of high biodiversity value, including habitats of critical
importance for critically endangered and/or endangered species; areas of high importance
for endemic and/or restricted distribution species; areas of high importance containing
significant international concentrations of migratory and/or unique species; critically
threatened and/or unique ecosystems; and/or areas that are associated with key
evolutionary processes

By transposing this habitat classification to the habitats encountered in the project right-of-way,
the open savannah habitats (mostly herbaceous) as well as the temporarily flooded
environments (transition zone) can be considered as modified habitats, due to the strong local
pressure of human activities.

The wetland, without constituting a habitat of major interest and/or sheltering rare or
threatened species, still constitutes an area regularly frequented by wildlife and continues
to provide the ecological conditions essential to the local survival of many species. In this sense
it is considered a natural habitat.

Figure 86 - Syntheticmapoftheissuesintermsofnaturalhabitatswithintheprojectright-of- way and its immediate surroundings

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

In summary, it can be noted that no protected plant species and/or conservation concern species
have been inventoried at the project site and that wildlife issues are limited. The habitats
encountered are classified as modified and do not present any particular issue.

The wetland located to the west, and southwest of the project area represents a local biodiversity
issue due to the relatively desert-like conditions of the area, especially during the dry season. The
issue should be put into perspective if the site is placed in its regional context, considering the lar ge
number of similar environments present in the Chari watershed.

3.2.3. Initial state of pollution

The presence of pollution in the soil and water (surface and underground) was investigated
during a field sampling campaign. The samples were then sent to an international accredited
laboratory for analysis. In-situ water quality and noise measurements were also performed.

3.2.3.1. AIR QUALITY

Due to the proximity of the national road located to the east of the site, the air quality of
the site is impacted by emissions due to heavy traffic.

The Djermaya refinery located about 7 km north-east of the site is also the source of emissions
that degrade the air quality of the region.

The air quality of the area is therefore considered to be degraded

3.2.3.2. SOUND ENVIRONMENT AND VIBRATIONS

The site is located less than 500 meters west of the road linking N’Djamena to Djermaya. This
road _ is very busy with many types of vehicles. It is used in particular by many trucks serving the
Djermaya refinery. In addition, with the proposed construction of a new slaughterhouse near
the project area, and more generally, the potential industrialization of the area, this road
would be increasingly busy.

This sustained road traffic causes localized noise nuisance along the route of the road.

Noise measurements were made during the day in the project area to get an overview of the
dominant noise sources at the various stations located on the map below.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Figure 87 - carte de localisation des stations de mesures de bruit

Table 37 - Findings of noise spot measurements

MEASURING POINT GPS COORDINATES ‘SOUND VOLUME DOMINANT NOISE CO-DOMINANT NOISE
(wes #4) (08(A))
Longitude:
Outline of the pond 15° 1'50.84” 55,4 Wind Bird calls
Latitude:
12°21'54.48”
Longitude:
Bollard n°4nearthe | 15°2'23.159” 43,4 Wind -
Pond Latitude:
12°22'1.31’
- Longitude:
“olsce cher Ar 15°2'40.079” 52 Wind Passage of
Sou Kar Latitude: vehicles
12°21'45.453”

The noise measurement sheets are presented in Appendix6.

The spot measurements are indicative contrary to the measurements on periods of 24 hours reflecting
more the reality of the sound activity of the site. However, these measurements allow us to have an
estimate of the sound environment. This “initial state” will make it possible to estimate the impact of
the noise produced by the future installations.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The measurements carried out make it possible to identify different noise sources depending on the
location. Noise is mainly due to wind and birds near the pond, and mainly due to wind and passing
vehicles near the road bordering the site to the east.

There are no regulatory thresholds for noise in Chad. It is therefore proposed to compare the ambient
noise values with the indicative values presented in the following figure.

160 dB Avion au décollage
120 dB
Seuil de la douteur

105 dB Concert / Discotheque
Klaxon

Restaurant scolaire
Automobile

Salle de classe
Fenétre sur rue

Salle de séjour
Chambre a coucher
Vent léger

SOURCE: http://www.ecoresponsabilite.ademe.fr/

Figure 88 - Noise scale
With values recorded reaching a maximum of 55.4 dB (A) near the road, noise ambient temperature in the area is considered low.

. SOILS
. Methodology

The purpose of soil quality analyzes is to establish an initial state of the area on which the power
station will be built and to assess existing pollution.

During the field campaign, 3 soil samples were taken at several locations. Generally, samples were
taken from the surface (between 10 and 100 cm deep) using a shovel and a trowel.

The analysis program conducted by the ALcontrol laboratory is detailed below:
@ Heavy metals (As, Cu, Zn, Cd, Pb, Cr, Hg, Ni).
® Volatile Organic Compounds (VOC)

& Polycyclic aromatic hydrocarbons (PAHs)

@ Volatile Organic Halogenated Compounds (VOCs).
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

® Total hydrocarbons (HCT C10-C40).

The table below lists the locations of each soil sampling point.

Table 38 - Location of soil samples

Bank of the pond_Dalakaina Edge of the pond 33 P 0503347 1366930
Pipeline_Pipeline junction point Pipeline weld point 33 P 0503906 1366125
Crop plot_fields Crop plot 33 P 0503755 /1366148

The following map shows the location of the sampling points.

Figure 89 - Location map of soil sampling stations

The sample sheets are presented in Appendix6.

. Findings

Asummary of the findings is presented in the table below (the Al Control laboratory analysis report is
provided in Appendix7).

In the absence of regulatory values in Chad, the findings were compared to Dutch regulatory values
(Dutch Intervention Values - Rehabilitation Circular des sols 2009, Ministry of Housing, Urban Planning
and the Environment, General Directorate of Environmental Protection) usually used in an
international context.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Meaning of “target value” and “intervention value

Target value: the target value provides a reference indication in terms of soil quality. These values are
thresholds from which preventive actions can be implemented.

Intervention value: values exceeding the thresholds and requiring an immediate intervention of
depollution and rehabilitation concerning the quality of the soils (important pollution requiring
sanitary emergency measures). These high concentrations indicate that the quality of the
soil may be detrimental to humans, fauna and flora.

SEUILS DE LA REGLEMENTATION HOLLANDAISE

Concentration en polluant

Valeurs fournissent les seuils 4 partir desquels
des actions de prévention peuvent étre engagées

Figure 90 - Limitvalues under theDutchregulation

THE EGeND

LeseND

lue below the limit of quantification

A
<

Parameter detected but below target value threshold

Value between the target value and the intervention limit value

Value above the intervention limit

Table 39 - Soil test results

Samplingstation

Parameter Unit CASNO. Uncertaint Limit of
y(%) quantification
Bank of the Pipeline_Pipeline
pond_Dalakaina | junction point pl
Metals
arsenic me/ke DM | _7440-38-2 18 <1
cadmium mg/kg DM | _7440-43-9 20 <0,2 <0,2 <0,2

chrome mg/kg DM | _7440-47-3 25 <1
copper mg/kg DM | 7440-50-8 28 <1

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

mercury mg/kg DM _ | _7439-97-6 20 <0,05 <0,05 <0,05
lead mg/kg DM_| _7439-92-1 20 <10
nickel mg/kg DM _| _7440-02-0 23 <1
zinc mg/kg DM | 7440-66-6 14 <10

vocs
benzene ug/| 7143-2 20 <0,05 <0,05 <0,05
toluene ug/| 108-88-3 19 <0,05 <0,05 <0,05
ethylbenzene ug/| 100-41-4 23 <0,05 <0,05 <0,05
orthoxylene ug/I 95-47-6 25 <0,05 <0,05 <0,05
para- and metaxylene ug/| 179601-23-1 30 <0,05 <0,05 <0,05
xylenes ug/| - 30 <0,05 <0,10 <0,10
Total BTEX ug/I - 30 <0,2 <0,25 <0,25

PAHS:
naphthalene mg/kg DM 91-20-3 33 <0,02 <0,02 <0,02
acenaphthylene mg/kg DM | _ 208-96-8 33 <0,02 <0,02 <0,02
acenaphthene mg/kg DM 83-32-9 33 <0,02 <0,02 <0,02
fluorene mg/kg DM 86-73-7 20 <0,02 <0,02 <0,02
phenanthrene mg/kg DM 85-01-8 20 <0,02 <0,02 <0,02
anthracene mg/kg DM | __120-12-7 20 <0,02 <0,02 <0,02
fluoranthene mg/kg DM | _ 206-44-0 20 <0,02 <0,02 <0,02
pyrene mg/kg DM | __ 129-00-0 20 <0,02 <0,02 <0,02
benzo(a)anthracene mg/kg DM 56-55-3 13 <0,02 <0,02 <0,02
chrysene mg/kg DM | __218-01-9 13 <0,02 <0,02 <0,02
benzo(b)fluoranthene mg/kg DM | __ 205-99-2 13 <0,02 <0,02 <0,02
benzo(k)fluoranthene mg/kg DM | _ 207-08-9 13 <0,02 <0,02 <0,02
benzo(a)pyrene mg/kg DM 50-32-8 13 <0,02 <0,02 <0,02
dibenzo(ah)anthracene mg/kg DM 53-70-3 17 <0,02 <0,02 <0,02
benzo(ghi)perylene mg/kg DM | _ 191-24-2 17 <0,02 <0,02 <0,02
indeno(1,2,3-cd)pyrene mg/kg DM _| __ 193-39-5 7 <0,02 <0,02 <0,02
Sum of PAHs (10) VROM mg/kg DM : 21 <0,2 <0,20 <0,20
Sum of PAHs (16) - EPA mg/kg DM - 21 <0,32 <0,32 <0,32

voc
1,2-dichloroethane mg/kg DM _|__ 107-06-2 24 <0,03 <0,03 <0,03
1,1-dichloroethene mg/kg DM 75-35-4 31 <0,05 <0,05 <0,05
cis-1,2-dichloroethene mg/kg DM | _ 156-59-2 14 <0,03 <0,03 <0,03
trans-1,2-dichloroethylene mg/kg DM | _ 156-60-5 18 <0,02 <0,02 <0,02
dichloromethane mg/kg DM 75-09-2 18 <0,02 <0,02 <0,02
1,2-dichloropropane mg/kg DM 78-87-5 16 <0,03 <0,03 <0,03
1,3-dichloropropene mg/kg DM | _542-75-6 33 <0,1 <0,10 <0,10
tetrachloroethylene mg/kg DM _|__127-18-4 27 <0,02 <0,02 <0,02
tetrachloromethane mg/kg DM 56-23-5 31 <0,02 <0,02 <0,02
1,1,1+trichloroethane mg/kg DM 7155-6 25 <0,02 <0,02 <0,02
trichloroethylene mg/kg DM 79-01-6 20 <0,02 <0,02 <0,02

DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)
INTERIM REPORT, REV E

chloroform mg/kg DM 67-66-3 14 <0,02 <0,02 <0,02
vinyl chloride mg/kg DM 75-01-4 62 <0,02 <0,02 <0,02
hexachlorobutadiene mg/kg DM 87-68-3 24 <0,1 <0,1 <0,1
bromoform mg/kg DM 75-25-2 33 <0,05 <0,05 <0,05
HCT
fraction C10-C12 mg/kg DM : 28 <5 <S <S
fraction C12-C16 mg/kg DM : 28 <S <s <s
fraction C16-C21 mg/kg DM : 28 <S <s <s
21-C40 fraction mg/kg DM : 28 <S <s <s
total hydrocarbons C10-C40 mg/kg DM . 28 20 20 20

Interpretation of results from laboratory analysis of soil samples:

The results of the laboratory analyses of the soil samples were compared with the Dutch
standards. The various parameters are commented below:

¢ Heavy metals including arsenic, chromium, copper, lead, nickel and zinc were
found in each soil sample. However, the concentrations are all below the target
values with the exception of copper for the sample taken from the crop plot which
very slightly exceeds this target value. These concentrations are likely natural
(geochemical background) and the project site can be considered pollution free for
these parameters.

¢ No VOCs were quantified in any of the samples.
« No PAHs were quantified in any of the samples.
« No VOCs were quantified in any of the samples.
* No total hydrocarbons were quantified in any of the samples.

The soil samples taken show no trace of contamination.

. SURFACE WATERS

. Methodology

The purpose of the surface water quality analyses is to establish an initial state of the area on
which the power plant will be built and to evaluate the existing pollution.

During the field campaign, 2 surface water samples were taken at several locations. In
addition, in- situ analyses (pH, conductivity, temperature) were performed before sampling
for each sample.

The analysis program carried out by the ALcontrol laboratory is detailed below:
« heavy metals (As, Cu, Zn, Cd, Pb, Cr, Hg, Ni);

¢ vocs;

¢ 16 PAHS;

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

* HCTC10-C40.

The table below lists the locations of each surface water withdrawal point.

Table 40 - Location of Surface Water Withdrawals

SAMPLE NAME LOCATION GPS cooROINATES
Dalakaina Edge of the pond 33 P 0503347 1366930

Collector (zone 2) At the collector level 33 P 0503630 1366796

The following map shows the location of the sampling points.

DUERVAYA FHOTOVOLTAICPONERH ANT EET
ENVIRONVENTALANDSOCAL MPACT ASSESSVENT (ESIA)
INTERMREPORT,REVE

ENVIRONVENTALAND SOCAL IVPACT ASSESSVENT (ESIA) inTERIM REPORT, REV E

The results of the point measurements are presented in the table below.

Table 41 - Resultsof'in situ surfacewotermecsurarents

| Ahomsrver | PH q@nuaMy TEVPERATURE

coerfare) | —~@ te art
selelbipeebdiety HE er aeh oar ny a cot vas indicating lowmineralized andnonsalinewater.
Asummay of the results is presented in the table below (the analysis report fram the Al Control laboratory is provided in Appendix.
Intheabsenceof regulatory values in Chad, the resultswere comparedito twosourcesof quality limit. values:

© TheWhOdhinkingwater quality limits (4th edition, 2011), which providea qualitative view forhumen consumption.

¢ TheCenadian Criteria for the Protection of Freshwater Aquatic Life (2013), which assesses water quality for living species in

theeiroment.
Table 42 - Results of surface water analyses
WO dike CGredin
; : Samples ie aay Citeatorthe
Pollutants Unit GENO. yl | quantification Natural Collector aint) Freshneter
Mare (pond Aczatic ‘Life
dalakaina_Dalakaina | tributary)_Zone 2 (2013)
Metals
Asnic pel 740382 5 Ss 0 5
Gorm pe 74089 5 02 3 Ives)
Chore re 740473 Fy a <l 50 :
| Copper re 740508 10 2 23 84 2000 -
Mercury bel 7439976 ys) 0105) 6 O@6
Lead rm 782-1 Rn 2 20 <20 10 ~
Nel pel 740020 DR 3 3 6,5 vi) -
Tine bef T0666 5 <10 <10 <10 2000" 0

DIERVAYASOLAR
DJERVAYA PHOTOVOLTAIC PONERF_ANT PROJECT,
ENVIRONVENTALANDSOCIAL MPACT ASSESSVENT (SIA)

INTERIMREPORT,REVE

vocs
pel pa) 02 02 02 10
pel it) 02 02 02 700
pel B 02 02 <2
pel 3B 1 01 1
pe 30 2 <02 <2
pel 30 <3 <03 <03
pel 30 <l <l <a

PAHS:
pel B Qi 01 Qi
pel 19 1 01 1
pel B Ol 01 1
pe 5b O05 O05 O05
pel pa OD OM OD
pe 20 OM OM <2
pe a <2 O02 <2
pe a <2 O02 <2
pe 5b <2 O02 <2
pe a <2 O02 <2
pe 19 OM OM <2
pe 20 O01 01 01
pe 2 O01 <1 O01
pel a OM OM <2
pel iy OD OD OD
pel iy OD OM OD
pe 19 <3 <03 <03
pe 19 <6 <06 <6

HCT
pe 36 Es} Ss Ss - 1
pe/ 36 Ss Ss Ss 50 B
pel 36 s Ss Ss : :
re 36 s s Ss
pel 36 <2 a a

‘LEGEND
Value belowthe lmitof quantification
Valueabove the limits for the protection of aquatic life (Canada)

SS

Indicative value, relate to tasteancl sible detaroratin ofwater (rot
relatedito health factors)

Chronicexposure (long term)

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Interpretation of laboratory results of water analyses:
2 parameters were quantified in the samples:

+ Copper in both samples, in concentrations of the order of the limit of quantification, well
below the limits set by the WHO (factor 1000 for the Dalakaina pond and factor 250 for the
natural collector).

- Nickel for the sample of the natural collector, in concentration lower by a factor of
10 compared to the limit value fixed by the WHO.

For 2 parameters, cadmium and mercury, the laboratory’s limits of quantification are too high and
do not allow comparison of sample concentrations to Canadian criteria for the protection of
freshwater aquatic life. These boxes are therefore colored yellow to mark this uncertainty.

The surface water samples collected donot show no evidence of contamination.

. GROUNDWATER

. Methodology

The purpose of the groundwater quality analyses is to establish an initial state of the area on which
the power plant will be built and to assess existing pollution.

During the field campaign, one groundwater sample was taken. It was not possible to carry
out additional sampling because of the absence of other sampling structures (wells) in the project
area.

The analysis program carried out by the ALcontrol laboratory is detailed below:
¢ heavy metals (As, Cu, Zn, Cd, Pb, Cr, Hg, Ni)
* VOCS;
* 16 PAHS;
HCT C10-C40.
The location of the sampling point is shown in Fig. 91. The

sampling form is attached in Appendix6.

. Findings
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Asummary of the findings is presented in the table below (the Al Control laboratory analysis
report is provided in Appendix7).

In the absence of regulatory values in Chad, the findings were compared to Dutch regulatory values
(Dutch Intervention Values - Soil Remediation Circular 2009, Ministry of Housing, Urban
Development and the Environment, Directorate General of Environmental Protection).

Meaning of “target value” and “intervention value:

Target value: the target value provides a reference indication in terms of soil quality. These values
are thresholds indicating when preventive actions can be implemented.

Intervention value: values exceeding the thresholds and requiring an immediate intervention of
depollution and rehabilitation concerning the quality of soils (important pollution requiring
emergency sanitary measures). These high concentrations indicate that the quality of the
groundwater may be detrimental to humans, fauna and flora.

SEUILS DE LA REGLEMENTATION HOLLANDAISE

Concentration en polluant

Valeurs fournissent les seuils 4 partir desquels
des actions de prévention peuvent étre engagées |

Values whose exceedance requires emergency remedi

Figure 92 - Limit values under the Dutch regulation

In addition, the findings were also compared to the WHO limit values for drinking water quality
(4th edition, 2011), in addition to the values established by the Dutch regulations.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT,REVE

Table 43 - Results of groundwater analyses

Sampling Dutch
Uncertaint Limit of station val
POGAGDABAP Yale GAS WG. vy (%) quantification
Toc Target
Amsoukar_PMH value
Metals
arsenic ug/l | 7440-38-2 15 <5
cadmium ug/I 7440-43-9 15 <0,2
chrome ug/l | 7440-47-3 10 <1
copper ug/I 7440-50-8 10 <2
mercury ug/I 7439-97-6 29 <0,05
lead ug/l | 7439-92-1 12 <2
nickel ug/l | 7440-02-0 12 <3
zinc ug/I 7440-66-6 15 <10
vocs
benzene ug/I 71-43-2 20 <0,2 <0,2 0,2
toluene ug/I 108-88-3 19 <0,2 <0,2
ethylbenzene ug/I 100-41-4 23 <0,2 <0,2 4
orthoxylene ug/I 95-47-6 25, <0,1 <0,1 -
para- and metaxylene ug/| ee 30 <0,2 <0,2 -
xylenes ug/I - 30 <0,3
Total BTEX ug/l - 30 <1
PAHS
naphthalene pe/| 91-20-3 23 <0,1 0,01
acenaphthylene ue/ | 208-96-8 19 <0,1 <0,1 -
acenaphthene ug/I 83-32-9 18 <0,1 <0,1 -
fluorene ug/l 86-73-7 15 <0,05 <0,05 -
phenanthrene ug/I 85-01-8 24 <0,02 0,003
anthracene ug/I 120-12-7 20 <0,02 0,0007
fluoranthene ug/I 206-44-0 21 <0,02 0,003
pyrene ug/l 129-00-0 21 <0,02 <0,02 -
benzo(a)anthracene ug/I 56-55-3 15 <0,02 0,0001
chrysene ug/! 218-01-9 25 <0,02 <0,02 0,03
benzo(b)fluoranthene ug/I 205-99-2 19 <0,02 <0,02 -
benzo(k)fluoranthene ug/l | 207-08-9 20 <0,01 0,0004
benzo(a)pyrene ug/! 50-32-8 22 <0,01 0,0005
dibenzo(ah)anthracene ug/ 53-70-3 21 <0,02 <0,02 -
benzo(ghi)perylene ne/| 191-24-2 17 <0,02 [02 [0.0003
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Value below the limit of quantification

indeno(1,2,3-cd)pyrene ue/| | 193-39-5 17 <0,02

Sum of PAHs (10) VROM ug/| - 19 <0,3 <0,3 -

Sum of PAHs (16) - EPA ue/| - 19 <0,57 <0,57 -

Hc

fraction C10-C12 ug/| - 36 <5 <5 -

fraction C12-C16 ug/| - 36 <5 <5 -

fraction C16-C21 ug/| - 36 <5 <5 -

C21-C40 fraction ug/| - 36 <5 <5 -

total hydrocarbons C10- C40 ual - 36 0 0 50
LEGEND

Parameter detected but below target value threshold

Value between the target value and the intervention limit value

Value above the intervention limit

* Value higher than the WHO values

Interpretation of laboratory results of water analyses:

The results of the analyses carried out by the ALcontrol laboratory for the groundwater
sample were compared with the various limit values presented in Table 43 .

For groundwater, no parameter was quantified in the laboratory. All the analyses
presented findings lower than the limits of quantification.

It is noted that for groundwater, the laboratory limits of quantification for many parameters
(metals, PAHs and xylene) are too high and do not allow comparison of sample
concentrations with Dutch target values. These boxes are thus colored in yellow to mark
this uncertainty. This uncertainty is nevertheless to be put into perspective, because the
action limits, values whose exceedance is indicative of pollution, are well above the limits
of quantification for all these parameters. One can thus consider that the analyzed sample
does not present any trace of contamination.

The groundwater sample collected shows no evidence of contamination.

. SUMMARY

At the end of the field mission, the conclusions concerning the current state of the pollution
onthe site are
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e The measured noise levels are relatively low and have allowed the identification of
the main noise sources in the perimeter and in the vicinity of the site.

e Nocontamination of the site soils has been identified.

e No surface water contamination of the site has been identified.

@ Na cranndwater cantaminatian af the cite hac heen identified

22. Risks
. NATURAL
. Seismic

No data regarding seismic risk in the study area could be found. However, it appears that
Chad is not known to be a high seismicity area.

. Flooding

The site is located in the flood zone of the Chari Baguirmi, which is characterized by two
phenomena: the overflow of the Chari and the accumulation of surface water in the natural
depressions of the watershed. These two phenomenaare reinforced by the heavy rainfall that
can fall on the area during the rainy season and the impermeability of the site’s soils, which
favors the risk of flooding.

A. Risk of flooding by overflow of the Chari River

The Chari River has already recorded floods, especially in the neighborhoods of N’Djamena.
The largest known flood dates back to 1947-1948 with a peak flow of nearly 4,000 ™3/sin
N’Djamena.

On the other hand, at the project site, the risk of flooding by overflow of the Chari can be
excluded. As confirmed by the Hydratec hydrological report (Hydratec, 2016), the presence of
natural barriers of a topographical nature (see Fig.93) between the bed of the Chari and the project
site (14 km apart) allows us to affirm that the risk is zero.

ees sts LSE te oN
§
seal B eg
3 an
=| 2.4
va 3
' 3
H &
t a
1
Sea? Mf
t
M7

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

SOURCE: (Hydratec, 2016)

Figure 93 - TopographicprofilebetweentheChariRiverandtheprojectsite

B. Risk of flooding by surface accumulation

Due to the topographic configuration of the site and the nature of the soil, surface water
accumulation phenomena may occur. Indeed, the wetland forms a water reservoir that
can reach about fifty hectares.

According to the Hydratec hydrological report (Hydratec, 2016) the flooding caused by the
accumulation of surface water can reach the elevation of 293.5 m knowing that the altitude of
the site varies between 291.83 and 295.09 m. The risk of flooding on the project right-of-way
area is therefore proven.

. Soil erosion

The soils present in the project area are sedimentary in nature and formed from very fine
particles, notably clay. This composition induces a particular mechanical behavior of the soil,
characterized by a strong compactness and a strong capacity of withdrawal and swelling.

This type of soil is particularly sensitive to erosion because of the fineness of the particles
that can be easily carried away by wind, runoff, but also by the creation of ponds. The risk
of soil erosion on the project site is therefore proven.

Two natural risks are identified for the site, a risk of flooding by surface accumulation and a
risk of soil erosion.

. TECHNOLOGIES

. The Djermaya refinery

The Djermaya refinery is located approximately 7.5 km northeast of the Djermaya PV plant
site. This industrial complex may present risks due to the nature of its activities and
industrial processes. However, the distance separating the site from the refinery is sufficient
for the site not to be affected by the direct effects of the installation.

. Road transport

The national road linking the capital N’Djamena to the village of Djermaya runs east of the solar
power plant site. The road is located, for its closest portion, at 450 m from the project site.

This road is very busy since it is used by many carriers making the connection between
the capital and Djermaya, including a large number of trucks from the Djermaya refinery
that make deliveries of fuel oil.

There are many different types of users:
¢ trucks, especially tankers delivering fuel oil from the refinery to the power plant;
* cars;

¢ two-wheelers (bicycles, motorcycles, mopeds, etc.);
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

¢ pedestrians;
¢ livestock

* etc.

The various pictures below illustrate these different users.

Figure 94 - DifferenttypesofusersoftheroadlinkingN’ DjamenatoDjermaya

This road is particularly hazardous and will have to be considered as a sensitive element
during the deliveries of material.

3.2.4.3. TOXICOLOGICAL

No toxicological hazards that could affect the site have been identified.

3.2.5. Humanenvironment

3.2.5.1. STUDY AREA

As shown on the map below, the project is located in the province of Hadjer Lamis, in the
department of Haraze Al Biar and in the sub-prefecture of N’Djamena-Fara, about 30 km
north of the capital N’Djamenaa. It is located in a rural area, bordered on the east by the
paved national road linking N’Djamena to Lake Chad and Massaguet and on the west by a
pond called Dalakaina.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Mardi Kangaloms

@Bol 1 Bissam Vg neere :
\ AmDoback | 3 Arrsiled : Higjeidje»
‘ Modekragui \
Dour-Doum '
- <4 BmvDiamena Bala
Kouloudia 3 ae
--.° 4 © - Fitr
Tounay ~ 7, Massakory Z ie Yeo
Moito ‘
roject area Dababa R e
H. eisr @Massaguet a \ at
NDjamens-Fars haat) ¢
een “=, HADJER\ 7”
< <a ER
euN'Djaména LAMIS a
y) unias Marache ' i
xSundou! \, i
: Pours \ ‘
° x Gama
Mandalia Tie ype
1s Lougoun 2 ; a Mokofi

La-Lourmia

Figure 95 - Administrativedivisioninthevicinityoftheprojectarea

The project study area, for the human environment, covers two elements:

The site’s location zone, which corresponds to the project’s direct impact zone. In
this zone, no villages or dwellings are located, with the exception of Fulani nomadic
camps that settle there temporarily for very short periods.

The zone located within a 5 km radius of the project site, which corresponds to the
zone of indirect impact. In this zone are 6 localities, represented on the map below.

A medium-sized community, Djermaya, located about 4 km northeast of the project
area, near the Djermaya refinery

5 small villages: Am Soukar, the closest hamlet to the project area (less than 1 km);
Douguinaga, located less than 2 km east of the project area; Am Koundjo, about 3

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

km north of the project area (on the outskirts of Djermaya); Délékéna, about 2 km
southwest of the area; Kilmé, about 4 km south of the area.

Several seasonal camps are also located in this area, which is very frequented during
the dry season by various Chadian nomadic groups.
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)
T,REVE

+ ss
[peyet de carraeprcteeatans
Djermaya Solar Somer

\ilages et prrcipsis infrastructures pubtiques ||
‘etpewes oe ia zone doa.ce

Figure 96 - Map of villages and major public and private infrastructure in the study area
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

3.2.5.2. METHODOLOGY

The study and characterization of the human environment were carried out from a collection and
analysis of bibliographic data and a field mission that allowed for in-depth socio-economic surveys.

The objectives of the field mission were:
e identify all human activities in the project area;
e collect socio-economic data from local stakeholders;

e to carry out, in the villages surrounding the project area, investigation activities to better
understand the socio-economic context in which the populations live;

e@ assess the socio-economic issues that will require special attention in managing the
impacts of the project.

All of the data collected in the field has been incorporated into this impact assessment. In addition,
missions conducted as part of the Livelihoods Restoration Plan (LRP) from January 10-26, 2017 and
October 9-19, 2017 supplemented some of the previously collected data.

3.2.5.3. GOVERNANCE

3.2.5.3.1. Administrative organization

In accordance with the Constitution promulgated on May 4, 2018, 11 Chad is organized into
decentralized autonomous communities under the supervision of the State but with administrative,
financial, property and economic autonomy. These authorities are organized as follows: provinces,
departments, communes and rural communities. The chief towns of the provinces, departments and sub-
prefectures have the status of communes. There are therefore no communes in the study area.

The decentralized autonomous communities have competencies 12 in land use planning, economic,
socio-educational, health, cultural and scientific development, as well as in the protection and
enhancement of the environment.

More precisely, the competences between the 4 levels of decentralization are distributed as follows:

¢ Province: design and planning of the State’s economic and social action, monitoring and
evaluation of the regional development plan in consultation with the Departments,
Communes and rural communities.

© Department: participation in the development and implementation of the provincial land use
plan.

¢ Commune: elaboration and execution of communal investment plans and intermunicipal
development charters.

11 And Act N.10-019 of October 13, 2010 determining the fundamental principles of the administrative organization of
the territory of the Republic of Chad.

12 Transferred by Act N.06-033 of December 11, 2006 on the distribution of competences between the State and

the decentralized territorial authorities and completed by Act N.00-002 of February 16, 2000 on the Statutes of the
decentralized territorial authorities
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

¢ Rural community: elaboration and execution of a local program of economic, social, health,
cultural and scientific development.

The national government state is represented in these communities by administrative units, which are
decentralized entities of the central government. These units are the provinces, departments and
communes. The functions of these units are as follows12:

¢ Province: a framework for the representation of the State in the decentralized local authority
at the provincial level. It is the higher level administrative unit at the direct disposal of the
central power where the public authority of conception, coordination, animation and
control of deconcentrated public services is exercised.

¢ Department: administrative unit where the public authority of coordination, animation
and management is exercised.

¢ Commune: administrative unit of management. It is the framework of representation of the
State to the Communes and the Rural Communities

As of 2018, the country has twenty-three (23) provinces, one hundred and seven (107) departments and
three hundred and seventy-seven (377) communes.

The province of Hadjer-Lamis is divided into 3 departments and 9 sub-prefectures presented in the
table below.

Table 44 - Administrative organization of the province of Hadjer-Lamis

DEPARTMENT HEADQUARTERS communes
Dababa Bokoro Bokoro, Gama, Moito

Dagana Massakory Karal, Massakory, Tourba

Haraze Al Biar Massaguet Mani, Massaguet, N’Djamena Fara

The project is located in the sub-prefecture of N’Djamena Fara. It is surrounded by rural communities
grouped into villages and hamlets that are managed in a customary manner, under the supervision of
a hereditary village chief.

3.2.5.3.2. Local public governance

The local public authorities with significant influence in the study area are divided between
deconcentrated and decentralized authorities.

The deconcentrated authorities are the Provincial Governor, the Prefect and the Sub-Prefect. Their
attributions, defined in decree N.01-154 of March 15, 2001 on the attribution of the Heads of
administrative units, are the following:

© The Provincial Governor: placed under the hierarchical control of the Ministry of the Interior,
Security and Decentralization, the Provincial Governor is the representative of the
Government within the limits of his or her constituency. Under the supervision of the Prime
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Minister and under the control of the Ministers, the Governor ensures the coordination
of all public services in his district.

22 As defined in Act N.10-019 of October 13, 2010, which determines the fundamental principles of the administrative
organization of the territory of the Republic of Chad.

¢ The Prefect: like the Governor, the Prefect of the Department is, within the limits of his
district, the Head of the Administration. He controls the activities of the public and para-
public services installed in his district.

¢ The Sub-Prefect: The Sub-Prefect is the custodian of the powers of the Republic and
ensures the maintenance of order and security. He manages the Traditional and Customary
Chieftaincies.

The decentralized public authorities are the provincial council, the departmental council, the municipal
council and the mayor. The powers and responsibilities of each of these entities are defined in Act N.0O-
002 of February 16, 2000 on the Statutes of decentralized territorial authorities.

As the decentralization reform has not yet been fully implemented, the public authorities resulting
from this reform (provincial and departmental councils in particular) have only been partially established
in some provinces.

3.2.5.3.3. Customary governance

According to Organic Act No. 10-013/PR of August 25, 2010 on the status and powers of traditional and
customary authorities, the heads of administrative units are supported at the grassroots by
traditional and customary authorities.

Today, traditional and customary powers are hierarchical in the following way:

¢ The sultans: they exercise their powers over sedentary populations in several sub-
prefectures.

¢ The canton chiefs and the tribal chiefs: the canton chiefs manage several villages of
sedentary populations in the same sub-prefecture; their tribal chief counterparts manage
several “feriks “13 of nomadic populations.

¢ The group leaders: they manage an intermediate entity between the canton and village
chiefs, and may be sedentary or nomadic.

¢ Village chiefs and ferik chiefs: they manage the villages and feriks, which are the smallest
entities grouping a community.

As auxiliaries to the administration, the traditional and customary authorities have administrative
(ensuring the protection and conservation of customary heritage, assisting the administration in its
mission of supervising the population, collecting taxes, informing and sensitizing the population about
public policies, etc.) and judicial (collaborating in the search for the perpetrators of crimes and
misdemeanors and handing them over to the administrative and judicial authorities) responsibilities.
They also have conciliation powers (conflict resolution, etc.).

13 Temporary encampments of nomadic populations, which generally group about ten families, rarely more than twenty.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

These authorities are chosen from among the traditional chiefs of the locality. In the event of death,
dismissal, or physical or mental incapacity, the authority is replaced by a member of the lineage
chosen by the family council. A remnant of the conflict with Chadian political parties, traditional and
customary leaders are subject to the obligation of neutrality, prohibited from militant and partisan
activities, and must resign from their positions if they want to engage in political activities (Institute for
Research and Debate on Governance (IRG), 2013).

In the project area, the villages are all headed by a hereditary chief. Most chiefs have been in place for
several decades (Am Soukar: 20 years, Am Koundjo: 38 years, Douguinaga: 40 years, Dalakaina: 10 years
and Kilmé: 24 years).

The village chiefs are assisted by a village council composed of notables, elders and religious leaders
(imams). These authorities are responsible for making decisions on behalf of the community by
consensus. They are active in mediation and local conflict resolution.

Young people are not involved in village decision-making but are simply informed of the decisions
made. Women are frequently left out of local decision-making processes.

3.2.5.3.4. Security and social order

The ongoing security instability around the shores of Lake Chad with the widespread presence of Boko
Haram extends from the project area, close to Lake Chad (about 80 km) and the road leading to northern
Cameroon and Nigeria, to the capital city of N’Djamena. Several recent events have confirmed this
localized instability:

¢ On July 11, 2015, the national press reported the death of two suicide bombers who
allegedly blew themselves up in Djiugéré. They reportedly targeted the Djermaya refinery
located about 6 km from the project area (ALWIHDA Info, 2015).

¢ On January 31, 2016, two suicide attacks took place in the Haraze Al Biar department near
Lake Chad. The first attack was carried out by a man in the village of Guité, at the entrance
to the local market; the second attack, which took place shortly thereafter in Mitériné, was
carried out by two teenage female suicide bombers. These attacks, linked to the influence
of Boko Haram in the area, claimed the lives of a dozen civilians and injured more than 50
others.

Despite these trends, no such attacks have been reported in the project’s area of influence (Djermaya and
its surroundings). Similarly, no conflicts have been recorded beyond fights and disagreements between
villagers. The very limited consumption of alcohol under the influence of religion helps to limit brawls.
When a conflict breaks out, the village chief and the elders mediate and take legal action if the situation
escalates.

The nearest police station is in Djermaya, where there are also offices of the technical services of the
water and forests and of the customs. The army also carries out daily checks of users of the national road
(opening of trunks, searching of loads, etc.).

3.2.5.3.5. Intra and inter-village relations

The villages in the project area claim to be related or allied and have good relations. Historically, the
original village is said to be Am Koundjo, founded about 350 years ago by an Arab lineage leader named
Bakari. Am Koundjo, which means place of gathering in Arabic, is believed to have been founded
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

after several Arab lineages came together to escape an insecure situation (IARC-SA, 10/26/2016).
The boundaries of each village are not clearly established by physical markers, but the land where the
project will be located is said to be largely under the landholding of the village of Am Soukar, except for
the northern quarter of the site which is managed by the village of Am Koundjo. (See Local land issues
in chapter 3.2.5.4.2).

3.2.5.4 LAND SYSTEMS AND LAND USE

3.2.5.4.1 Modern law and customary law

The Chadian land tenure system is characterized by a legal complementarity combining modern law (land
registration or title system) and traditional law (customary rights system), according to the three laws of
July 22, 1967.14

In modern law,15 ownership of land is established by the procedure of registration, which consists in
the establishment and registration of a title of ownership: the land title. Only this title guarantees
ownership of land within the meaning of Article 544 of the Civil Code.

Modern law also recognizes customary rights where there is a development of the land that findings in
“at least a permanent and visible footprint on the land. Thus, agricultural activities and forestry
developments are likely to confer customary rights. On the other hand, any land that is “deemed
vacant and without a master” or that is not developed even though customary rights are exercised on
it, may be registered in the name of the State.

Customary law, which plays an important role in the country, especially in rural areas, is based on local
rules, based on social values and norms. In this system, land is collectively owned by a clan or lineage.
The agricultural land is organized around a “chief of the land,” a descendant of the founding lineage of
the village. Individual access is obtained by virtue of patrilineal descent. This right of access is maintained
and can be transmitted from one generation to the next, as long as the land is developed and
exploited; under these conditions, the farmer is assured that he will not be dispossessed of it, except
in the case of serious misconduct against essential social principles. In this way, the farmer is assured
that he will not be dispossessed of the land, unless he commits a serious offence against essential
social principles. Traditional practices also recognize rights for nomadic herders, such as access to
rangelands or to pasture around watering holes.

Modern law and customary law fit well together in the context of agricultural and forestry activities.
The person exploiting a piece of land under customary law can thus apply for registration following the
same procedure as for any other land.

On the other hand, pastoral land tenure, which characterizes a grazing area managed by communities,
is not recognized by modern law: while traditional rules recognize herders’ rights of access, their
grazing areas are considered by modern law as vacant and unowned land. This situation prevents the
sustainable securing of pastoral activities and can encourage the emergence of conflicts between herders,

14 Laws No. 23, 24 and 25 of July 22, 1967, and their implementing decrees No. 186, 187 and
188 of August 1, 1967, which govern respectively: the status of state property, the system of land
ownership and customary rights, and the limitations of land rights. In addition, the Constitution of
the Republic of Chad of 1996 (revised in 2005) recognizes and protects property rights.

15 Article 1 of Act No. 24 of July 22, 1967, on land ownership.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

farmers and landowners. However, such conflicts do not occur in the project’s area_of influence, where
relations between the various land users are cordial.

3.2.5.4.2 Local land issues

In the study area, which is still rural, access to land is customary and governed by village guardianship
authorities. This access is free of charge after agreement from the village chief. Land is essentially
untitled and land rights are passed down from generation to generation. Customary access rights to land
differ according to the intended use of the land:

¢ The grazing areas are spaces shared by all villagers and benefit from a right of use open
to all. These grazing areas are located on areas of bare land owned by many individuals.

¢ Access to agricultural land is more regulated and involves obtaining a permit to farm issued
orally by the village chief.

The land on which the project site is located is largely owned by the village of Am Soukar, except for the
northwest quarter of the site, which is managed by the village of Am Koundjo.

However, customary land management is in the process of disappearing asa result of land
speculation linked to the proximity of the study area to the capital. This speculation is caused by the
industrialization of the area, desired by the authorities, and by the peri-urbanization encouraged by the
city dwellers of N’Djamena and Djermaya.

Several phenomena attesting to these trends have been observed:

e The city dwellers and influential people of N’Djamena buy land along the road to set up
commercial farms. In the vicinity of Am Soukar, there are several small farms, as shown in
Fig.96.

e@ Many individuals from Djermaya or N’Djamena also buy bare land from villagers for housing
or agricultural projects (or even for speculation). For example, almost all of the land in the
project area east of the old pipeline was sold or donated by the village chief of Am Soukar.
The plots are often bounded (see photos below) with surfaces ranging from a few hundred
square meters to 4 hectares. For the moment, they remain bare.

SOURCE: Photographs of the Artelia / CIRA field mission

Figure 97 - Terminals on the project site
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e The local authorities have encouraged the demarcation of housing plots around the village
of Am Soukar: the areas to the south of the village and between it and Douguinaga have
been demarcated by the land registry.

e Atthe same time, the national authorities are expected to grant large tracts of land to private
companies for the construction of major industrial projects (refinery, livestock complex and
slaughterhouse, new airport in N’Djamena).

A large proportion of village land, previously managed customarily and passed on from father to son, was
sold by village authorities. The sale was often accompanied by the issuance of a certificate of sale by
the village chief. In some cases, land buyers obtained certificates of ownership from the Sous- Préfet or
rural land rental orders from the Préfet (see photos below of the various types of documents
consulted). The legal validity of these documents is questionable under Chadian land law, which
recognizes only the Titre Foncier (TF) as proof of ownership (see previous section). According to the
village chief of Am Soukar, a one-hectare plot of land is worth 2 million CFA francs, or 200 CFA francs per
square meter.

SOURCE: Photographs of the Artelia / CIRA field mission

Figure 98 - Certificate of Sale, Rural Land Lease Order and Certificate of property

The village authorities, by selling customary land, contribute to the scarcity of land resources
necessary to maintain agriculture and livestock, the main sources of income for local communities. They
therefore create a risk of impoverishment of these communities.

These authorities are also vulnerable to undervaluation of their land, fraudulent transactions and land
grabbing on their untitled land.

The monetization of land often leads, in the long term, to an increase in the risk of land conflicts
between villagers or even between villages, especially when they have not delimited physical
boundaries between them or do not physically mark the limits of their land (see section 3.2.5.3.5). This
emergence of conflicts has already been observed during the census of agricultural plots on the project
site as part of the Livelihoods Restoration Plan. The chiefs of Am Soukar and Am Koundjo came into
conflict over the boundaries of their village lands. An agreement was reached with the presence of
a seasonal river northwest of the project site as the land boundary between the two villages. Since
then, no new conflicts have arisen between the two village chiefs, who work in good understanding.

Finally, the concession of land by the state for large industrial projects has also led to problems of
compensation for local communities losing their land. As an example, compensation for those
affected by the refinery was not paid until early 2017, 6 years after the industrial site began operating.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

3.2.5.4.3. Land use

In the study area, the dry soils are primarily dedicated to animal grazing. The edges of ponds (located off-
site) and seasonal rivers are used for rain-fed and irrigated agriculture, livestock watering and grazing.

On the project site, the land use is similar to the rest of the study area:

« The area east of the old pipeline, where the majority of the bounded bare land is located,
as well as the central area west of the old pipeline, is dedicated to livestock grazing (see
section 3.2.5.8.2 on livestock activity).

* To the east of the old pipeline is an old brick factory with a borehole and a water retention
basin, now abandoned.

¢ The northwest quarter of the site and a small portion to the south of the site are dedicated
to cereal crops during the rainy season (see Section 3.2.5.8.1 on agriculture). These areas
are frequently cultivated but may be left fallow if annual rainfall is low.

According to the village chief, all the land in the project area (including grazing land) is cultivable in years
with excellent rainfall. This information is partially confirmed by observation of satellite images (such as
the one below, from 2010) that show the presence of fields east of the old pipeline, outlined by the yellow
square (these fields were not visible on site during the field visits).

Source: Google earth
Figure 99 - Satelliteimageofthecentralareaoftheprojectsiteandagriculturalplots

(yellow square)

The proximity of the capital is encouraging a change in land use throughout the study area:
agricultural and grazing land, especially along the national highway, is gradually being converted to
accommodate small-scale economic activities (rural agricultural concessions, warehouses, construction
companies) or larger ones (the Djermaya airport or slaughterhouse project). The State facilitates these
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

changes by granting land in this area to allow the establishment of large energy projects (such as the
Djermaya refinery or the present project).

3.2.5.5. POPULATION AND DEMOGRAPHY

3.2.5.5.1. Demographics of the study area

Chad currently has a population of 11,039,873. Its population is very unevenly distributed across the
national geographic space: nearly half of the inhabitants live in only 10% of the country’s total area
(Anon., 2015), mostly in the southern part of the country, with the north being desert and largely
uninhabited.

Chad has a strong population growth (3% in 2013) but down from 3.7% in 2000 (World Bank, 2012).

According to the latest census (Republic of Chad, 2009), the population of Hadjer Lamis province is
566,858, which represents 5 percent of the Chadian population. The distribution by age group,
gender and area of residence at the provincial level is illustrated by the age pyramid (Republic of Chad,
2009) ‘presented in Fig.100 below.

80 years and older
75-79 yearsjold
70-74 yearsjold
65-69 yearsjold
60-64 yearsjold
55-59 yearsjold
50-54 yearsjold
45-49 years |old
40-44 years |old
35-39 yearsjold
30-34 years|old
25-29 years jold
20-24 yearsjold
15-19 years|old
10-14 years/old

5-9 years|old

'

1-4 years
7 O year = MEN Rural
BARN Trhon m= WOMEN

Figure 100 - Age pyramid, Hadjer Lamis province

16 Age pyramid created from data from the RGPH of 2009.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

150,070 people live in the department of Haraze Al Biar, which represents about a quarter of the
provincial population

Table 45 - Demographics in the province of the study area

PROVINCE ean DEPARTMENT oman conmonweatra ey

Massakory 111934

Dagana 188 348 Karal 48 016
Tourba 28 398
Bokoro 114050

Hadjer Lamis 566 858 Dababa 228 440 Gama 32 066

Minto 82 324
Massaguet 52776

Haraze Al) 450070 Mani 65 225

Biar
N’Djamena- 32.069
Fara

Source: Based on the 2009 General Census of Population and Housing (RGPH)

The sub-prefecture of N’Djamena Fara, where the project is located, has a population of 32,069
(6,166 households), or 21% of the departmental population and barely 5.7% of the provincial
population. The population is composed of 50.3% men and 49.7% women. The population of the sub-
prefecture is very young, with 56.9% of individuals under the age of 18. Conversely, only 5.5% of the
population is over 60 years old, which is consistent with the low life expectancy of the country (50.7
years in 2012 (World Bank, 2012)).

The number of inhabitants of the villages in the indirect impact zone of the project is presented in the
table below17.

Table 46 - Demographics of study area communities

Locaury ESTIMATED NUMBER OF INHABITANTS
‘Am Koundjo 1446
Am Soukar 102
Djermaya 1765
Douguinaga 940
Dalakaina 398
Kilmé 912
Total 5563

17 The figures presented here are all from a census conducted by the N'Djamena Fara sub-prefecture. The year of this census is
not indicated on the document provided, but it can be estimated that it dates back, at_ most, to the last RGPH, i.e. 2009.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

A total of 5,563 people could potentially be indirectly affected by the project.

Nomadic groups of various origins (Fulani, Arabs from the Batha province) also seasonally frequent the
study area. However, the high mobility of these nomadic populations makes it impossible to formally
count them and to know their exact numbers.

3.2.5.5.2. Vulnerable populations

Vulnerable groups are defined by IFC in its RAP Development Manual as “This group includes “persons
who, because of their gender, ethnicity, age, physical or mental disability, economic disadvantage
or social status, are likely to be more adversely affected by resettlement than others and may not be
fully able to avail themselves of or benefit from resettlement assistance and related development benefits.
Also included in this group are the particularly vulnerable conflict-displaced persons and refugees.

The identification of vulnerable populations has not been the subject of detailed surveys by ARTELIA18
but regional and local data can shed light on the presence of vulnerable groups in the study area:

e Almost half of the Chadian population (46.7% in 2011 according to the World Bank) lives
below the national poverty line. The main source of vulnerability for the populations in the
study area is therefore undoubtedly poverty.

© Of the 6,166 households in the sub-prefecture of N’Djamena Fara, 12.5% are headed by
women, or 770 households. Since the study area represents about half of the sub-
prefecture’s population, it is expected that many households will be headed by women.

e 5.5% of the population of the sub-prefecture is over 60 years old, or 1,763 individuals.

e Chad hosts a number of refugees from neighboring countries (Nigerians, South Sudanese,
Central Africans). However, these are located outside the study area, on the borders with
their respective countries (although there are Nigerian refugees on the shores of Lake
Chad).

e According to the Internal Displacement Monitoring Center,19 there are approximately
111,500 people displaced by armed conflict or climatic hazards in Chad. However, these
are based in eastern Chad, so there are no internally displaced persons in the study area.

The vulnerable populations in the study area are therefore most likely to be poor households, the
elderly, female heads of household, and people with disabilities.

3.2.5.5.3. Gender issues

The status of women in Chad is complex, subject to the influences of customary law, the Muslim
religion, modern law inherited from France (the colonizing country until 1960) and also international
law.

Both customary law and Islam are traditionally unfavorable to the equality of men and women.
Women are generally devoted to functions such as procreation, educating children and the maintenance

18 Accurate identification is usually done through a RAP or PRME.

19 http:/Avww.internal-displacement.org/. The Internal Displacement Monitoring Centre (IDMC) is an institution attached
to the NGO Norwegian Refugee Council. IDMC provides information and analysis on displacement around the world.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

of her home. Her freedom of opinion and participation in decision- making processes are not
encouraged.

Despite the integration of provisions promoting gender equality into the constitution (Articles
13 and the Chadian Civil Code (inherited from the colonial period) and the government’s
efforts to encourage this equality (notably through accession to international conventions
such as the Convention on the Elimination of All Forms of Discrimination against Women
(CEDAW) and the implementation of dedicated public policies), the status of women in Chad
remains deeply unequal. A report on the implementation of CEDAW in the country emphasizes
the following challenges to changing attitudes and the status of women:

© permanence of unequal conceptions in customary law that continue to apply in many
provinces of the country (exclusion of women from inheritance, lack of land rights,
dependence on the spouse for decision-making);

* women’s perception of their own status and role;
* women’s poor knowledge of their rights.

In the study area, women’s activities are centered on household maintenance and market gardening.
Most women cultivate their own market garden plots. Lands are cultivated after authorization from the
village chief. The money generated by the sale of agricultural products belongs to women, who put it to
work for the household when an expense has to be made. The men remain responsible for the main
expenses of the household (health, education, home improvement, etc.).

Marriages are arranged by the parents and involve the payment of a dowry, which may, for example,
consist of 2 million CFA francs, 3 oxen, and 3 suitcases of clothing. Women are married at a very young
age, sometimes as young as 12/13, and can have up to 10 children. Men practice polygamy (up to 4
wives) without the consent of their previous wives, leading to households with up to 40 children.
Separation of a woman from her spouse is possible, but cases are rare. After a separation, a woman
must wait 3 months before she can get back together. Domestic violence is rare, as is alcohol
consumption by spouses.

As in the rest of the country, the situation of women in the study area is unequal due to the persistence of
customary law: they are excluded from village decision-making processes, and although they attend
public meetings, they do not actively participate unless they are asked to. However, women do not
perceive this inequality and feel relatively empowered.

3.2.5.5.4. Migration

Migration flows in the study area are strongly influenced by a rural to urban exodus, encouraged by

e Proximity to the capital N’Djamena (30 km): this concentrated 34.8% of the migratory flows
of the entire country in 2014 (INSEED, 2014). Local communities confirm the attraction that
this city represents for young people.

¢ The development of Djermaya, where the construction of the refinery has made the city
attractive to rural migrants seeking economic opportunity.

e The proximity of neighboring countries (Cameroon, Nigeria, and Niger, about 70 km away
as the crow flies), which are also recipients of Chadian migrants but on a limited scale.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

In general, village communities are negatively affected by the migration of young men to the capital for
their studies or to seek employment. These villages do not attract newcomers, but rather are places
of transit where migrants settle temporarily before trying their luck in Djermaya or the capital.

Without official data to confirm it, the demographic trend in these villages would therefore be oriented
towards a decline in the young population, which could however be compensated by the high birth
rate that Chad has (6.38 children per woman in 2012 (World Bank, 2012)).

However, this trend could be reversed. The study area could thus, in the years to come, become
increasingly attractive to migrants because of its proximity to the capital and a phenomenon of peri-
urbanization that can already be observed with the installation of numerous notables and private
entrepreneurs.

3.2.5.5.5. Ethnic groups and languages

Chad is composed of many ethnic groups. The 12 main ones are the Sara, Arabs, Mayo-Kebbi, Kanem-
Bornou, Ouaddai, Hadjarai, Tandjilé, Goranes, Fitri Bartha, Peuls, Baguirmiens, and Iro (for more
information, refer to Figure Fig.101) (Anon., 2015).

The study area is predominantly populated by Arabs followed by Goranes (Anon., October 2016), two
ethnic groups that are among the main groups in Chad and that populate other parts of the country.
Arab or Fulani nomads also settle in this area seasonally (see next section on this topic).

Main ethnic groups Main languages spoken
Mousse
e Marba Boulala
Fula ye Mounda *”
langua Baguirmi ng
ge e Iro 2% 2% 2%
Fula
languag Mas
2% n 1% e sa
Fitri Batha 2% Others 3% 2%
5% 2% Zaghaw
Gorane Sara
6% 28%

Tandjilé
6%

Arabic
12%

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Figure 101 - MainethnicgroupsandlanguagesinChad

The Chadian population is characterized by a significant linguistic diversity. There are more than 130
languages divided into three major language families (Chamito-Semitic, Nilo-Saharan and Niger-
Congo), to which are added numerous dialects. Most of these languages are spoken by only a small
number of speakers (for details of the main languages, see Fig. 101). The main ones are local Arabic, Sara
Gorane, Kanembou, Maba, Zaghawa, Peul, Mousseye, Moundang, Marba, Boulala and Massa.

In addition, according to the constitution, the two official languages of Chad are classical Arabic and
French. These two languages are the languages of the “state” (legislation, administration, education,
etc.), but not of the population: as a mother tongue, no one speaks Classical Arabic taught in schools, and
the proportion of Chadians who understand French is probably less than 30 percent (Anon., 2015).

Local Arabic is the majority language spoken in the study area.

3.2.5.5.6. Indigenous populations

The Fulani nomads, also known as Foulbé or Mbororo, number approximately 250,000 according to the
1993 census (International Work Group for Indigenous Affairs). They live in central Chad and migrate
annually over great distances from the central provinces, which they visit in the rainy season, to the
southern provinces, which they visit in the dry season. These migrations, called transhumances, are
motivated by deficits in forage and water resources in the northern provinces during the dry season.
At this time, many nomadic groups (including camel drivers from Batha province) come to settle in
the Djermaya region and on the outskirts of N’Djamena, occupying vacant land for a few days to several
weeks.

These nomads occasionally graze their herds on the project site and set up camp there for a
few days, but the project site is not systematically used as a camp area because it does not have
unique characteristics such as natural resources or water compared to other areas. The Fulani do
not have a set and fixed range, with recurring camp areas, but settle during their migrations
from one region to another in the areas most suitable for the grazing of their herds.

Figure 102 - Fulanicampsinstalledforafewdaysontheprojectsite

Fulani nomads are not recognized as an indigenous population by the government of Chad. However, they
have rights and duties as set out in Act No. 4 of October 31, 1959, regulating nomadism in the territory
of the Republic of Chad.

The Mbororo Fulani are also considered indigenous in Cameroon and other West African countries
(African Commission Working Group on Indigenous Populations/Communities, 2006). They are
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

recognized as indigenous in Cameroon and the Central African Republic by the African Development Bank,
which does not recognize them as indigenous in Chad (see section 1.4.2).

In Chad and at the international level, several organizations recognize the Fulani as indigenous
populations: AFPAT (Association des Femmes Peules Autochtones du Tchad), a Chadian organization
committed to the promotion of the rights of indigenous Fulani populations; or the International
Work Group for Indigenous Affairs (IWGIA).

The Fulani populations meet certain criteria developed by the IFC to define an indigenous population in
its performance standard n.7, namely:

© Self-identification as members of a distinct indigenous cultural group and recognition of this
identity by others: the Fulani identify themselves as a distinct group but are not recognized
as such by the Chadian state.

© Collective attachment to distinct geographical habitats or ancestral territories in the project
area and to the natural resources existing in these habitats and territories: the Fulani
nomadize on lands belonging to a dozen countries (Guinea, Mali, Céte d'Ivoire, Nigeria,
Niger, Chad, Senegal, etc.). They carry out their migrations without a fixed route, moving
according to the rains to areas where grazing is abundant. They are therefore not culturally
and specifically attached to the project site, which they do not systematically visit during
their migrations, and only when they do so for very short periods.

* Customary cultural, economic, social or political institutions distinct from those of the
dominant society or culture: the Fulani have a way of life that distinguishes them from the
rest of the Chadian population. They have cultural institutions specific to their group and
their rights are notably defended by the AFPAT, but they do not have their own economic
or political institutions.

e A distinct language and dialect, often different from the official language or languages of
the country or region in which they live: the Fulani speak Pulaar, a language that is
effectively distinct from the official and majority languages of Chad.

The Fulani can therefore be considered, in some respects, as indigenous.

3.2.5.5.7. Religion

Although Chad is a secular state, religion plays an important role. The most widely practiced religions are
Islam (58.4 percent) in the Sahelo-Saharan regions and Christianity (34.6 percent, including 18.5 percent
Catholic and 16.1 percent Protestant) in the southern regions. Animists represent only 4.0 percent of
the population (Republic of Chad, 2009). There are tensions between Christians and Muslims (with a
north/south divide, with the north perceived as Muslim and Arabic-speaking and the south as Christian
and Francophile), as well as between moderate Muslims and fundamentalists (Anon., 2015).

In the province of Hadjer Lamis, the population is almost entirely Muslim: 98.2% Muslim, 0.8%
Catholic, 0.6% Protestant, and 0.3% animist.

In the study area, the Muslim religion predominates. Several religious buildings are used by the
inhabitants (see photos below and Fig.96 which locates these infrastructures):

* 2 mosques in Djermaya;
© 1 mosque in Am Koundjo;

* 1 mosque in Douguinaga;
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

2 mosques in Am Soukar: a small one and a larger one built by an orchard owner 400 m
north of the hamlet.

SOURCE: Photographs of the Artelia / CIRA field mission

Figure 103 - MosqueofAmSoukar(topleft}andmosquesofDjermaya

There are also a few medersas (Koranic schools) attached to the mosques and cemeteries in each village.

Like all Muslims, people in the project area celebrate Muslim holidays such as Ramadan and
Tabaski. They also hold animist ceremonies related to rain and harvests.

3.2.5.6. CULTURAL HERITAGE

3.2.5.6.1. | Natural Areas of Community Importance

Significant natural areas are usually composed of landscape ensembles (mountain ranges, rivers, lakes)
or individual elements (waterfalls, especially imposing rocks) that are deeply rooted in local culture,
myths and legends, and community customs. In the study area there are no such areas.

3.2.5.6.2. Sites of heritage and archaeological interest

Chad’s archaeological heritage is still largely unknown, due to a lack of archaeological research and the
uneven geographic distribution of the campaigns conducted since the beginning of the 20th century
(concentrated in northern Chad and around Lake Chad). To date, there is no bibliographic evidence to
confirm the potential presence of archaeological heritage in or around the project area.

However, preventive archaeological campaigns conducted prior to the construction of the Chad-
Cameroon pipeline between 1999 and 2004 revealed the presence of numerous sites of interest on the
Chadian portion of the pipeline, which is 178 km long. Some of these sites have been classified as
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Chadian national heritage by ministerial order (BOUIMON Tchago, 2013). The presence of
archaeological heritage in the project area cannot therefore be totally excluded, even if it is unlikely.

3.2.5.6.3. | Community Sacred Sites

Sacred sites or sites of cultural importance to local communities, mainly mosques and cemeteries, are
all located near village boundaries. According to local communities, there are no sacred sites in the
project area.

3.2.5.7. ACCESS TO PUBLIC SERVICES

3.2.5.7.1. Education
The Chadian education system is organized, according to the guidelines of Act N°16/PR/2006, as follows

e Aformalsystem, which includes primary , basic,
secondary and higher education.

e  Aninformal system, including non-formal education (e.g., public literacy
centers) and informal education.

In terms of efficiency, Chad has made significant progress in terms of school coverage. However, less
than one-third of school-age children reach the end of primary school, which places Chad among the
countries with the lowest completion rates in sub-Saharan Africa. Deficiencies in the quality of
education are regularly noted.

Significant imbalances remain in the system in terms of disparities by gender,20 geographic
location, and household income. The province of Hadjer Lamis has one of the lowest school
enrollment rates in the country (see figure Fig. 104). The literacy rate is also much lower
than the national average (8.1 vs. 22.3%).

20 Through role representation and status, parents prefer to invest more in the schooling of boys than girls,
the latter often being considered as matrimonial goods, guarantees of biological and social reproduction.
Girls and women are thus sent to marriage at an early age and cannot continue their schooling.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

N'djamena
Mayo-Kebbi Ouest
Logone Occidental

Logone Oriental
Tandjae
Mandoul
Moyen-Chari
Mayo-Kebbi Est
National
Borkou

Guéra

Sila
Chari-Baguirmi
Tibesti

Salamat
Ouaddar
Ennedi
Batha

Kanem
Lac
Barh-£l-Gazel

Figure 104 - Enrollment rate by province Source

The total population counted, aged 15 and over, is largely illiterate, uneducated and without a
diploma. % of people aged 15 and over cannot read or write, 68.9% of them have no education and 84.8%
have no diploma. The rural environment on the one hand and the female gender on the other are
disadvantaged in terms of education.

In the study area, the main educational infrastructure available is located in Djermaya. Two facilities are
identified and located in Fig.96:

e  Apublic elementary school (see photo below).
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e Aschool complex accommodating primary and secondary levels, private.

‘SOURCE: Photographs from the Artelia / CIRA field mission

Figure 105 - Public school of Djermaya

Both infrastructures are in good condition, but the quality of the teaching offered suffers from a lack of
personnel and equipment.

The village of Douguinaga also has an elementary school where children from the surrounding
villages, especially Am Soukar, attend. However, the conditions of reception of the pupils and the
teaching are mediocre with two very rudimentary classrooms (see the photos below).

Figure 106 - Douguinaga Primary School

3.2.5.7.2. Health

Chad’s epidemiological profile is characterized by the prevalence of endemic and epidemic diseases,
primarily malaria, 21 tuberculosis, 22 acute respiratory infections, HIV/AIDS 23 and diarrhea.
Malnutrition is also an important cause of morbidity and mortality.

Despite significant efforts in terms of health infrastructure, biomedical equipment, staff training and
financing, health indicators are not always satisfactory. Average life expectancy at birth is lowerthan the

21 616,722 cases were reported in the country in 2012, including 1,359 deaths with a case fatality rate of 0.2%.

22 In 2012, the National Tuberculosis Program (NTP) recorded 10,800 cases of all forms of tuberculosis (TB),
including 3,849 new cases of pulmonary tuberculosis plus (PMT+), or 35.64%, and a therapeutic success

23 The national HIV prevalence is 3.3% according to the 2005 seroprevalence survey.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

average for sub-Saharan Africa. Infant and child mortality and a high fertility rate place Chad among
the least developed countries in this area.

Chad’s current health system is not yet able to meet the health challenges it faces. According to the
Agence Francaise de Développement (AFD), “the human resources system is deficient in terms of health
care personnel (doctors, pharmacists, state-registered nurses, midwives), with a high concentration in
urban centers (particularly N’Djamena). This shortage is due in particular, on the one hand, to the low
capacity of training institutions, both public and private, to train a large number, and, on the other hand,
to the failure of the system for enrolling these agents in the civil service” (Agence Francaise de
Développement (AFD), 2016). Hence the implementation, under funding from AFD and other
organizations, of the 24 phase of the Health Sector Support Project (PASST2) by the Ministry of Public
Health.

Beyond these considerations, the cost of care, which is often excessive in relation to the standard of living
of the population, hinders the use of medicine by the majority of people.

In the study area, health services are, as with education, concentrated in the Djermaya local area with
only one operational health center in the city (see photos below). This center has 7 beds, 1 state- qualified
nurse and a midwife. It has a consultation room, an observation room, a delivery room, a_ prenatal
consultation room and a pharmacy. It handles emergencies, general consultations and deliveries and
covers 67 villages, i.e., approximately 16,000 inhabitants. Serious cases are nottreated by this center and
should be referred to the hospital in Massaguet. However, the vast majority of patients want to be
sent to hospitals in the capital, which are closer and provide better quality care.

SOURCE: Photographs of the Artelia / CIRA field mission

Figure 107 - Djermaya Health Center
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The center has a manual pump for water that works all year round, but does not have an electricity
supply (the installed generator no longer works), which penalizes the delivery of certain care and the
conservation of medicines in optimal conditions. It suffers from a lack of medicines, a limited number of
beds and the dilapidated state of some equipment (including a broken delivery bed). It receives limited
assistance from NGOs or international organizations, with only one support program deployed by the
Italian Cooperation, which _ is specifically aimed at combating child malnutrition.

The profile of pathologies mostly observed by the center is in line with the national trend: malaria is the
most commonly treated condition, followed by acute respiratory infections caused by dust,
traumatic accidents caused by road accidents and syphilis. Other cases of STDs have been observed,
but HIV/AIDS remains rare. The center offers HIV testing and then refers patients to hospitals in
N’Djamena. At the village level, the main disease reported is malaria. Waterborne diseases are also
mentioned due to the presence of stagnant water in seasonal ponds. Contagious diseases with epidemic
potential are rarer but can occur.24

There is also a problem with deliveries. In the absence of an ambulance at the disposal of the health
center, complicated cases often cannot be treated in time. In the villages, deliveries are done with the
help of traditional birth attendants.

In addition to the health center and hospitals in the capital, the inhabitants of the study area rely on
traditional medicine and use local plants, leaves and barks, to prepare decoctions. Given the low
diversity of the flora and the anthropization of the environment, which has greatly degraded it, it is
unlikely that the project site will provide such plants.

3.2.5.7.3. Water, hygiene and sanitation

At the national level, the rate of access to drinking water is estimated at 42.9%. However, this rate
masks disparities both in the distribution of types of infrastructure and in the access rate at the
provincial level.

The province of Hadjer Lamis is one of the most favored provinces, with more than 75 percent of the
population having access to clean water. Nevertheless, the proportion of households that take at least
half an hour to collect drinking water is particularly high.

In the study area, water is supplied in a variety of ways depending on the uses of the water withdrawn.

e Seasonally in the various ponds and streams that form after the rainy season or
semi- permanently in the Dalakaina pond. The water collected can be used for
drinking after treatment or for washing dishes and clothes.

e At boreholes with manual pumps (human-powered pumps or HPM), which are
found in most villages:

o Am Soukar has a manual water pump (with a 45 m deep borehole), in average
condition but functional all year round.

a Douguinaga has 3 pumps, only one of which is functional all year round.

a Am Koundjo has 5 boreholes with manual pumps, 3 of which are out of order.

24 During interviews conducted with village leaders in October 2016.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e The location of these pumps is shown in Fig.96. The quality of the water pumped is
good enough to not require any special treatment (addition of chlorine or filtration).
Households store water in large jars in their kitchens.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

SOURCE: Photographs of the Artelia / CIRA field mission

Figure 108 - Hand pump and water storage jars at Am Soukar

Despite the existence since 2011 of a decree requiring villagers to contribute financially to the
management of their water point and the formation of water point management committees,25 access to
hand pumps in the study area is free, not regulated, and not managed by a village management
committee. In some communities (notably Djermaya), the number of water points is insufficient to
meet everyone’s needs, and the quality of the water is poor and a source of disease.

In terms of sanitation, the inhabitants of the study area essentially use traditional banco toilets found in
each family compound. In the absence of toilets, some people go out into the open. There is no
wastewater management system, which is a factor in the proliferation of contagious waterborne
diseases (dysentery, cholera, etc.).

There is also no household waste management system and waste is thrown away in the nature,
contributing to the degradation of the villagers’ living environment.

3.2.5.7.4. _ Energy, transport and telecommunications

Although a high voltage line passes near the project area, the villages in the study area do not have any
electricity connections.

In Djermaya, some inhabitants have solar panels. Otherwise, households use wood, charcoal and cow
dung as fuel for cooking. It should be noted that since tree cutting is prohibited, villagers limit
themselves to collecting dead wood. Otherwise, they can buy wood on the market in Djermaya. The use
of natural resources for energy production, although limited, increases the pressure on local resources
of wood products, contributing to deforestation and desertification in the region.

In terms of telecommunications grids, villagers have access to mobile telephony with three national
grids available: Tigo, Airtel and Salam. The poor quality of the grid and the still prohibitive cost of
telephony penalize the development of the sector nationwide.

Villagers also have access to local radio stations.

25 Order No. 24/MHUR/2011 on the definition and terms of use of village participation in the construction of drinking water
facilities.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The preferred means of transportation in the study area are private motorcycles, motorcycle cabs, taxi-
brousse and bicycles. A bus station in N’Djamena serves as a departure point for long trips by villagers.

The road linking N’Djamena to Massaguet, although paved, is strewn with potholes and used by
multiple users (cars, trucks, in particular many tankers from/to the refinery, carts, bicycles) and
frequently crossed by herds of cattle and sheep, which greatly increases road insecurity on this axis
(see photos below).

This road provides a quick connection (45 minutes by car) between the project area and the capital,
facilitating trade while contributing to the peri-urbanization of the study area.

SOURCE: Photographs of the Artelia / CIRA field mission

Figure 109 - Condition and traffic on the N’Djamena - Massaguet road

In addition to this road, villagers use rural dirt roads that are often in poor condition. These tracks
cross bare land and their route can change rapidly if any of the land they cross becomes cultivated or
developed. One of these tracks, linking the national road at Am Soukar to the villages of Am Koundjo
and Abdjogana, is partially within the site’s right-of-way (for a stretch of about 300 meters).

3.2.5.7.5. Leisure

The inhabitants of the study area have few leisure activities outside of wedding ceremonies and other
family events. Djermaya and Am Koundjo each have a soccer field. Djermaya has a few restaurants and
cafes.

3.2.5.8. ECONOMIC ACTIVITIES AND LIVELIHOODS

At both the national and local levels, economic activities are based primarily on livestock and
agriculture. The populations of the study area are agro-pastoralists and practice other activities
(fishing, trade, production of fired bricks) on a reduced scale.

3.2.5.8.1. Agriculture

The villagers practice traditional agriculture, using rudimentary tools (scythes, hoes, picks, machetes) to
prepare their fields and put them under cultivation. They use pesticides and weed killers but not natural
fertilizer (manure). They do not have access to motorized traction and do not use animal traction
because of the hardness of the soil. On average, a farmer cultivates an agricultural area of 1 to 2 ha.

Most of the agriculture practiced is subsistence, with the uneaten portion of the crops being sold on
local markets. No cash crops (cotton, tobacco, etc.) were observed in the study area. Villagers own a
few fruit trees (mango, lemon, guava).
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The calendar below, which applies to the entire province of Hadjer Lamis and therefore to the study
area, shows two main agricultural periods:

e Adry season, from November to mid-April.

«  Arainy season, from mid-April to October

HADJER LAMIS/NORD GUERA

Figure 110 - Agricultural calendar of the province of Hadjer Lamis

The intensity of agricultural activity and the types of products grown are highly dependent on the
season.

During the rainy season (mid-April to October), agricultural activity is very intense. Villagers grow
cereals (mostly maize and red sorghum, with occasional sesame) on large plots of land near the
seasonal rivers that feed the Dalakaina pond. These plots are irrigated naturally by rainwater or by
diverting water from the rivers to small-scale irrigation systems. The villagers also grow market
garden produce and establish small nurseries along the rivers. Depending on rainfall, the area under
cereal cultivation can be increased to raise household income.

In the dry season (November to mid-April), the intensity of agricultural activity decreases. The
fields that were used for cereal crops are left fallow and new crops are planted in other areas, notably in
the tidal zone of the Dalakaina pond. This area expands in size as the dry season progresses, opening
up as the pond dries out. The open spaces are made up of loose, clayey soil that is rich in nutrients
due to sediment deposits. The villagers grow mainly market gardening, with okra and cucumbers
being the main crops grown, both of which are more profitable than other crops such as watermelon,
tomatoes, beans, etc. They also grow sorghum, which is the main crop grown in the area. They also
grow white sorghum or béré-béré, a cereal with limited water requirements.

Because of lack of access to water and the aridity of the land, villagers establish small market
gardens along the Dalakaina pond. Fig.111 below shows market gardens near the pond

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Figure 111 - Okra and cucumber fields grown on the project site, bordering the Dalakaina pond

From the waterhole, farmers install irrigation systems based on canals dug with hoes and equipped with
water pumps. The photo below shows the preparation of these canals. There is thus a strong
dependence of food agriculture on the water resources provided by the seasonal lakes.

—

SOURCE: Photographs of the Artelia / CIRA field mission

Figure 112 - Preparation of irrigation systems for plots, Dalakaina pond

Straddling the dry and rainy seasons, three months are particularly critical for villagers: May, June and
July. During this period, the food reserves stored in the granaries are rapidly depleted, while the fields
are just being cultivated again. This period, known as the “lean season”, is the most difficult of the year
for farmers and can endanger their food security.

Most of the products are self-consumed and are processed manually or at the mills available in
Djermaya. The products sold are sold on the markets of Djermaya and N’Djamena (see chapter
3.2.5.8.5). During harvest periods, wholesalers come directly to the fields to buy agricultural products.

Both women and men own their own agricultural plots, which they farm independently, but they also
cultivate some fields together. The men are then responsible for plowing and sowing, the women for
harvesting. Children also contribute to the work in the fields.

Farmers suffer from a lack of access to modern agricultural equipment and inputs that would allow
them to control insect pests (especially locusts) and other
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

“They are also concerned about the lack of fertile land. They also complain about a lack of fertile land.
They receive no support from the government or private organizations.

They are also very dependent on rainfall, and a year of drought can have very significant consequences
for their food security.

The proximity of the study area to the capital has also favored the development of orchard areas,
operated by city dwellers with a higher standard of living than the local communities. These people can
use agricultural labor, animal traction and even tractors to work their land.

3.2.5.8.2. Breeding

A. Typology of the breeders

Livestock farming is practiced in the Project area and more globally in the entire Hadjer-Lamis
province by three distinct communities:

e Permanent local herders from 4 villages: Am Soukar, Douguinaga, Am Koundjo and
Délékéna26. The livestock consists of cattle and goats. The cattle and goats are taken to
graze collectively in the project area by young shepherds and even by the children of the
herders.

e Nomadic herders belong to two distinct communities: Arab camel drivers from the Batha
province and Fulani herders who own large herds of cattle. Both groups make annual
migrations that bring them to the N’Djamena and Djermaya regions at certain times of the
year.

B. Local breeders

The number of permanent herders is not known exactly, but interviews with the chiefs of each of the 4
villages from which they come have made it possible to collect the following data, which are
declarative and therefore approximate:

e Am Koundjo: about 100 herders.

e Am Soukar: about 100 farmers.

e Douguinaga: about 50 farmers.

e Délékéna: about 200 herders.
Locally bred cattle and goats are the type of cattle most commonly owned by people in the study area. The size of
the herds varies from 2 to 100 head of cattle depending on the financial resources of the breeders. The inhabitants

have poultry to a lesser extent. Livestock products are consumed or sold, especially in the rainy season when the
state of health of the animals is good and allows them to produce milk and meat in quantity.

26 These villages are located within a radius of 3 km around the Project
area.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

SOURCE: Photographs of the Artelia / CIRA field mission

Figure 113 - Goatfarmer

As in many other parts of the country, livestock are seen as savings to cover potential financial
problems. The money generated by the sale of crops is invested, for example, in the purchase of new
animals on the local markets in Djermaya or N’Djamena. The proceeds from the sale of livestock are used
to purchase food, pay for health care, school fees or clothing, and sometimes to cope with social shocks
(death of a family member, drought, natural disaster, etc.). Livestock are an essential component of
women’s dowries at marriage and are passed on from father to son.

Livestock rearing is a male activity, but involves women (selling milk) and children (herding). Some
owners may also use labor from outside the household to guard their herd.

The livestock is raised extensively. They feed during the day in grazing areas more or less close to the
villages and drink from seasonal and permanent ponds. Households that have the means to do so may
also rent private water wells to water their livestock. The Chari River is not used by herders in the study
area because it is so far away (about 20 km). At night, livestock are parked in the yard of the owner’s
concession (especially for small herds of goats) or in a pen (see photo below).

Figure 114 - CattlepensandcattleinDouguinaga
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Livestock depend almost entirely on natural resources (pasture, forage, watering holes) for their
survival. The availability of these resources varies greatly with the seasons.

e In the rainy season, they are available throughout the study area. Herd movements are
then limited to the vicinity of their enclosures and villages;

e In the dry season, water and fodder resources become increasingly scarce. Herd
movements then extend beyond the villages. The herds are guided by shepherds to good
quality grazing areas and to semi-perennial water points such as the Dalakaina mayor or
the Toi pond. To compensate for the lack of fodder, some herders produce hay or collect
the waste from their crops (corn, bean curd), while others buy bran or oilcake on the market
in Djermaya.

The photos below clearly show these wide variations, especially in the availability of forage
resources. The photo on the right (dry pasture and no forage plants), taken from the project site
in late October, contrasts sharply with the photo on the left (green pasture), taken in early
September.

SOURCE: Photographs of the Artelia / CIRA field mission

Figure 115 - Views of the project site
Breeding conditions are made difficult by two problems:

Variations in the availability of water resources: drought can lead to the death of many animals, as
was the case in 2013 when a famine decimated several herds. The presence of watering troughs or
boreholes, which would provide water in the dry season, could alleviate this problem.

The presence of diseases such as scabies, foot-and-mouth disease, trypanosomiasis: herders cannot
always treat affected livestock because of the high cost of drugs and veterinary care.

Beyond these problems, breeders face many obstacles that contribute to weaken the profitability of
their activity:

The scarcity of grazing areas, the depletion of plant resources that grow there and the disappearance
of water points under the combined effects of changes in land use and climate change that accentuate
extreme weather events.

@ The increase in conflicts between herders and farmers: livestock roaming and
destroying agricultural plots generates these conflicts.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Cc. Nomadicbreeders

Arab camel drivers from the Batha province are established in several camps at distances between 3 and
10 km from the project site. There is a permanent camp in the Lamadji local are, in the 10th
arrondissement of N’Djamena (photos of which are presented below).

SOURCE: Photographs of the Artelia field mission

Figure 116 - Camel herders’ camp at Lamadji, N’Djamena

Other camps are created between October and March during the dry season, when herders flee the
drought in northern Chad to benefit from less harsh living and breeding conditions. An interview with
camel drivers from the Lamadji camp27 noted that a camp is established closer to the project site each
year, at the village of Kilmé. During this interview, camel drivers also indicated that they primarily use
the grazing and water resources available near their camp and rarely travel to the Project site, although
this may occur.

Fulani herders, during annual migratory cycles, occasionally establish their camps on the Project site or
near other villages in the study area for very short periods, usually less than a week.28 During the
complementary field mission for the Livelihoods Restoration Plan (LRP) study conducted in October
2017, a Fulani encampment was present on site (see photos below) and information could be collected
from its customary chief. The encampment consisted of 6 families, all of whom had relatives, with a herd
of approximately 120 oxen. The camp leader indicated that his group spent the rainy season in
Massaguet before moving further south to Cameroon and then gradually moving up to Lake Chad where
they will settle for the remainder of the dry season. He also indicated that the camp was only set up for
a few days, as the herders had already left in search of other pastures.

27 Interview conducted on October 12,2017 with the camp representative.
28 Such an encampment was observed at the project site by ARTELIA during its October 9-19, 2017 field mission
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

SOURCE: Photographs of the Artelia field mission

Figure 117 - Fulani camp on the project site

D. Livestock in the project area

The project area is an important grazing area throughout the year. Cattle, goats and camels
are brought there to graze by young herders. Similarly, the Dalakaina waterhole is a vital watering
point for livestock, especially in the dry season when other watering points gradually dry up.
The herds access the waterhole from the south and west so as not to encroach on the market
garden crops planted to the east of the waterhole.

SOURCE: Photographs of the Artelia / CIRA field mission

Figure 118 - Grazingherdsonthesite
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

3.2.5.8.3. Freshwater fishing

Fishing is a marginal activity in the study area. The fishermen are either from the villages in the study area
or migrant fishermen from Lake Chad. They fish in the seasonal pools and the Dalakaina pool. Access to
these pools is not regulated and any fisherman, native or non-native, can come and fish there at his
convenience. The fishermen use nets, bows, spears and nets. They catch catfish and _ tilapia (see photos
below).

SOURCE: Photographs of the Artelia / CIRA field mission

Figure 119 - Fishing activity in the Dalakaina pond
The fish are then consumed by the women themselves or sold fresh, smoked and dried. Fish oil is also
a product for sale.

The fishing activity is less and less practiced because of a drying up of the water bodies, an
impoverishment of the halieutic resource and a lack of adequate equipment.

3.2.5.8.4. Harvesting of natural resources

The villagers collect natural resources from their immediate environment for self-consumption, much
less for commercial purposes.

However, these withdrawals are very limited, as the natural environment of the study area produces few

natural resources due to a degraded state caused by anthropic pressure. Among the resources
withdrawn are as follows:

The dried straw is used as fodder for animals or to cover roofs and make temporary houses.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Small dead wood: the felling of trees being prohibited, the populations collect the dead wood
in order to make firewood. This collection is however very limited since there are very few
trees in the project area, which implies a low wood production.
® The earth used to produce clay bricks. There are numerous brick factories along the
RN and at the entrance to Djermaya (see their location in Fig. 96). Within the Project
right-of-way, a brick factory was opened in 2013 but is no longer in use today (see
photos below)

SOURCE: Photographs of the Artelia / CIRA field mission

Figure 120 - Abandoned brick factory east of the project site

e Plants with medicinal properties (see 3.2.5.7.2), to a very limited extent since the diversity
of the flora has been greatly degraded by human activities (agriculture and grazing).

e Locusts collected at the project site (see photos below). In the dry season, the land is turned
over to collect the locusts that nest there and that will be sold on local markets. However,
this activity remains very marginal and dependent on rainfall.

e Hunting is not widely practiced in the area (see section on ethnozoology on this subject).

Figure 121 - Locust Collection Site
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Excessive harvesting of wood products, overgrazing and agricultural development contribute to the
degradation of the natural environment of the project site, and of the study area in general, with a
rarefaction of the forest cover anda progressive desertification leading to a decrease in the
availability of natural resources for the local populations.

3.2.5.8.5. Shops and markets

Commercial activities are concentrated in the town of Djermaya, which has fixed businesses, street
vendors and some restaurants. A weekly market is held in the town every Tuesday (see photos
below) as well as a daily market. The market is conducive to the marketing of agricultural products by
villagers in the study area. Villagers also frequent the markets in N’Djamena.

ae |
SOURCE: Photographs of the Artelia / CIRA field mission

Figure 122 - Djermaya weekly market

3.2.5.8.6. Industrial activities

Under the action of the government and thanks to its proximity to the capital, the area of Djermaya
sees the establishment of many industrial projects such as the refinery of Djermaya (7 km from the
project area), inaugurated in 2011 and which covers the national needs in fuel. Other projects at a less
advanced stage:

e The Djermaya sheep industrial complex (1.5 km from the project area): currently
under construction, this project will see the creation of a park capable of housing
10,000 head of cattle as well as a modern slaughterhouse with a capacity of 70,000
tons of meat per year. This project, co-financed by the Development Bank of Central
African States (BDEAC) and _ built by the Turkish company Tana, was expected to
open in 2017 and generate 200 skilled jobs and approximately 5,000 direct and
indirect jobs (Journal du Tchad, 2014). Construction of this infrastructure was
halted midway through.

e  Djermaya - N’Djamena airport (11km from the project area), currently at the
conceptual stage.

The industrialization dynamic of the area will most likely be reinforced in the coming years.
3.2.5.9. LIVING CONDITIONS

3.2.5.9.1. Housing and equipment

Habitat in the study area varies between solid houses (earthen walls and tin roofs), which represent
half of the observed habitat, and earthen houses or huts with thatched roofs (see photos below). A
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

family compound often has several buildings with different functions: living room, bedrooms, kitchen,
etc.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

SOURCE: Photographs of the Artelia / CIRA field mission

Figure 123 - VarioustypesofhabitatinAmSoukar

Household equipment is simple and reflects a low standard of living, but far from extreme poverty: it
consists of kitchen utensils (pots, jars, calabashes), carpets and hangings, foam mattresses, crockery,
radios and cell phones.

3.2.5.9.2. Living conditions

At the national level, the living conditions of the Chadian population are marked by a very high poverty
rate affecting 47% of the population (World Bank, 2011). Chad’s Human Development Index ranks it
185th out of 187 countries, reflecting a very low standard of living.

This trend is reflected in the study area: villagers lament their impoverishment, due to a scarcity of
natural resources (water and fisheries resources, fodder in grazing areas) and fertile land that allows
them to cultivate and raise the products and animals they need for their subsistence.

This impoverishment of the inhabitants of the study area is likely to increase with the increase inland use
in the area, which will further limit the availability of agricultural land and grazing areas for livestock
and increase pressure on water resources.

3.2.5.9.3. Solidarity

Solidarity and mutual aid function essentially at the family level. When a household has financial
difficulties, it can rely on its close relatives (brothers, sisters, cousins, etc.) to obtain the money
needed to cope. At the broader level of the village community and in the various villages of the study
area, several economic mutual aid associations exist. These associations are as follows:

e The Am Soukar Group (30 members), involved in agriculture and trade.
« The women’s tontine “S’entendre” in Am Soukar.
e The Am Koundjo Charity Association (60 members), working in the fishing sector.

e The Naga Association in Douguinaga (100 members).
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e Youth Assistance (AGD) in Djermaya (100 members).

e The Al Wihda Group in Djermaya (60 members), whose objectives are the promotion of
local economic development and youth employment. This group has official statutes signed
by the Prefecture of Massaguet.

State services are not very present and no NGOs have intervened in the study area in the last 5 years.
3.2.5.10. PUBLIC CONSULTATIONS

3.2.5.10.1. Framework of the consultation

A. National legislation

Chadian legislation on impact studies and public consultation stipulates that the Ministry of the
Environment is responsible for making the impact assessment known to the general public by posting
it within three months of submitting the complete file to its services. The Ministry must also collect the
opinions of local populations and other stakeholders concerned by the project during a 45-day open
consultation. During this consultation, any person interested in the project may request access to the
impact assessment and submit an opinion noted in a register opened for this purpose.

Chadian legislation is therefore relatively limited in terms of consultation, since it leaves it up to the
affected populations to inform themselves about the project, whereas international best practices
recommend that Contracting Authoritys themselves organize public information by inviting those
affected by the project to information meetings organized by them.

B. _IFCRequirements

LOS 1, Environmental and Social Risk and Impact Assessment and Management, includes specific
requirements for stakeholder engagement in projects, including external communication and
grievance management (sections 25-36). Standard No. 1 focuses on the following aspects:

e Ensure that people who may be affected by or have an interest in the Project are involved
as stakeholders, with particular attention to vulnerable and/or disadvantaged groups.

@ Manage external communication to reach relevant stakeholders and facilitate dialogue
between the Project and these stakeholders.

e Tailor stakeholder engagement to the specificities of the Project and the affected
communities, ensuring that a locally tailored and effective information and consultation
approach is implemented.

e Disseminate relevant information about the Project to help stakeholders understand the
risks, impacts, and opportunities associated with it. This includes issues related to the
purpose, nature, scale, and duration of the Project, the potential environmental and social
impacts associated with the Project, as well as the proposed mitigation measures, the
stakeholder engagement process, and the Project’s complaint and grievance management
mechanism.

e Ensure that a dual process of information and consultation is conducted, from the outset of
the Project planning phase, with all relevant stakeholders; that it is conducted in a culturally
appropriate manner, free from intimidation or coercion; and that it is properly
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

documented; that stakeholders are able to express their views and that these views are
effectively taken into account by the Project.

International good practice therefore recommends being proactive in informing those affected and
stakeholders of projects for which impact studies are conducted.

3.2.5.10.2. Consultation process

A. ESIA Consultation Activities

The consultation process for the Djermaya project, which must meet the requirements defined by
national legislation and international standards, was part of the broader dynamic of field investigation.
Each socio-economic investigation activity (interview with the village chief, focus group, etc.) was an
opportunity to solicit and collect the opinions of the population on the project.

The table below summarizes the outreach and consultation activities conducted during the ARTELIA
/ CIRA grouping field mission between October 23 and 28, 2016.

Table 47 - Consultation activities carried out

iE EEE STUTIT

Focus group with farmers

Interviews with the leaders of the 6 villages in the study area

26/10/2016 Public information meeting in Am Soukar (81 participants including 20 women)
Focus group with fishermen

27/10/2016 Interview with the Prefect of the Department of Haraze El Biar

25/10/2016

The public information meeting of 26/10/16 was held in the village of Am Soukar in the presence of
representatives of the villages of Am Soukar, Am Koundjo, Douguinaga, Djermaya, Dalakaina and
Kilmé. It was organized through the village chief of Am Soukar.

The session was attended by a total of 81 people: 61 men (village leaders, elders, youth) and 20
women (married women, young girls). An attendance list (Appendix9) was signed and minutes were
written (Appendix10). A poster prepared by ARTELIA (see photo below) in French and Arabic was used
as a basis for discussion and circulated at length among the audience.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Apel) ABU, oly gl) aug Alaa 6 y pte PROJET DE CENTRALE
Yo PHOTOVOLTAIQUE DE DJERMAYA

7 Sepenan = CU Captal = Sma Roegen = Aiteycn Aten Deoningment

Figure 124 - Posters prepared for information about the project

This meeting included a presentation of the project with a detailed explanation of how a photovoltaic
power plant works, the Contracting Authorities, the impact assessment process and its consequences
for the local communities. Afterwards, the participants were able to express their opinions, fears and
expectations regarding the project (see next section).

In addition to this meeting, the Consultant met with some authorities and sought to elicit the views of
local communities on the project through various activities (individual interviews, focus groups).

The information and consultation on the project was very much appreciated by the local population.
They expressed their support for the project, which was seen as a good initiative for the electrification of
the country, and recalled that they had already been informed about it on several occasions.

When asked what they hoped for from this project, the populations mentioned the following points:

e The possibility of benefiting from electricity, if possible free of charge (if not,
question about the cost), from the photovoltaic plant.

e@ The employment of young people from the village on the site for unskilled jobs.

e The improvement of village facilities in terms of public interest infrastructures:
drinking water wells, health center, elementary school, etc.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e@ The development of market gardening areas.

e Support in fishing equipment.

e Equipping women with grain mills to lighten their domestic load.
People also expressed some concerns about the project, including

@ The future of land users in the project area and the type of compensation/disposal that will
be offered by the project. The villagers have carried out a unilateral census of the
agricultural plots located in the project area. According to them, this document can serve
as a basis for the work of the property valuation commission.

e The fear of not being compensated after the experience of the Djermaya refinery, which led
to expropriations but did not result in compensation until 7 years after its construction
(in January 2017).

e@ The hope of not being the “left behind” of this project.

B. LRP Consultation Activities

As part of the implementation of the LRP, numerous consultation and dialogue activities were carried
out with local communities and people affected by the project. The activities took place in three
phases between 2017 and 2019. A short summary of these activities is presented here knowing that more
information as well as minutes and attendance lists are inserted directly into the LRP.

e An initial mission was conducted in January 2017 to survey all PAPs and properties within
the initial Project right-of-way. To carry out this census, several meetings were held with
village authorities, PAPs and their representatives. In addition to these meetings, the
Consultant met with several representatives of local and national authorities who could be
involved in the LRP, either by providing input or as potential participants in its
implementation.

e Given the magnitude of the impacts and after the decision taken by the Project and
validated by the Government to change the location of the site to avoid them, a second
census mission was conducted in October 2017. At the end of this mission, the chief of the
village of Am Soukar considered that the census was incomplete because several people
had not been able to make the trip to the site within the allotted time. He therefore refused
to recognize the validity of the deadline and the completeness of the census.

e To complete this census, two new field missions were conducted in July and August 2019.
During these missions, new information, consultation and negotiation meetings were
organized with the PAPs.

In addition to LRP’s own consultation activities, the October 9-19, 2017 supplemental mission
conducted consultations with nomads in the vicinity of the site and on site at that time of year:

e With the camel drivers established in the Lamadji camp, north of N’Djamena, a meeting
was organized on October 12, 2017. The camel drivers appreciated being informed about
the project and said that they graze their animals preferably near their camp but that they
could sometimes travel as far as Djermaya and thus frequent the project site. They also
indicated that another camp was frequently set up closer to the project area, in the village
of Kilmé.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e With the chief of the Fulani camp established on the project site on October 17,
2017. The project was presented to him. The latter appreciated being informed
and indicated that he had set up his camp on the site for only a few days
before moving again towards Lake Chad. He noted that his group frequented the
Djermaya area each year but did not systematically camp at the project site (last
year they set up camp next to the village of Douguinaga).

3.2.6. | Summary of the sensitivity of the natural and man-made environment

The analysis of the initial state of the site allowed the collection of the data necessary to
evaluate the intrinsic sensitivity of the various components of the natural and human
environment of the site.

Thus, we define by:

e Issue: a criterion or theme attached to a portion of the territory which, given its
current or foreseeable state, is of value with respect to environmental, heritage,
cultural, aesthetic, monetary or technical concerns.

e Sensitivity: the level of an environmental issue in relation to the project. Sensitivity
expresses the risk of losing all or part of the value of an environmental issue as a
result of any project. In the present methodology, four levels of sensitivity have
been distinguished to classify the environmental issues with respect to the project:
nil/negligible, low, moderate and high.

The tables below present the environmental issues and their sensitivity assessed using
the following grid:

Table 48 - Sensitivity of environmental items

High sensitivity to the creation of a photovoltaic park

@ the parameters of the environment with which the project will have a direct and/or
permanent interaction leading to a degradation or an improvement of their
condition;

e@ the parameters of the environment requiring a particular technical control;

Moderate sensitivity to the creation of a photovoltaic park
e@ environmental parameters of particular sensitivity with which the project will only
have an indirect and/or temporary interaction leading to a degradation or

improvement of their condition

e@ the parameters of the environment requiring some technical adaptations

(1) Negligible

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Low sensitivity to the creation of a photovoltaic park

their condition

@ parameters of the environment with which the project will have an indirect
and/or temporary interaction that does not result in a change or improvement in

Negligible or no sensitivity to the creation of a photovoltaic park

Table 49 - Summary of the sensitivities of the initial state

ENVIRONMENTAL THEME

Climate

sssues SENSITIVITY

The site is located in a Sahelian bioclimatic zone characterized by a_rainy
season from June to September and a dry period from November to
May. Rainfall can cause the appearance of flooded areas and thus
vegetation.

The region is also affected by climate change (reduced water supply,
desertification) and has a very carbon-intensive energy supply (oil- fired
power plants, firewood etc.).

Soils and sub-soils

The soils in the study area are of sedimentary origin, of a compact clay-
silt nature and poor in nutrients. They are thus vulnerable to erosion
phenomena. In addition, in the event of precipitations, they can lead to
the formation of water bodies, or even floodable zones.

Relief / topography

The site has a flat topography with a slight slope oriented positively from

southwest to northwest. The lowest point corresponds to the wetland. Negligible

Groundwater

Groundwater samples were taken at a depth of 60 m, which means that
the groundwater table is at a significant depth. In addition, the
groundwater is not connected to

at Dalakaina Pond and the soils are relatively impermeable.

Surface water

Biological

There is a very high variability of water resources according to the seasons
in the project area. Water, which is abundant during the rainy season,
quickly becomes scarce in the dry season. A wetland is present near the
project site, which collects runoff from the area due to the topography of
the site.

The Dalakaina pond is a local concern and offers potential habitats for
many species groups

environm
ent

Landscape

Habitats globally degraded or even modified by human activities and
offering little potential for flora and fauna

The site is located in a semi-desert area, so the landscape issue is
reduced. However, the site will probably be visible from the road
located to the east linking N'Djamena to Djermaya.

Negligible

Air quality

‘NUISANCE

The air quality is degraded by the road axis near the site as well as by
the atmospheric emissions of the Djermaya refinery located 7 km from
the site to the north-east.

Sound environment

Given the rural location of the study area, noise sources are low.
Nevertheless, the proximity of the road to the east of the area, leads the
site to be in the band affected by the noise of the road. However, there

are no urbanized areas near the site.

Negligible

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The project area is located close to the refinery and a road with high traffic
volume. In addition, the area is destined to become the industrial pole of the
region.

However, the road running alongside the site has many characteristics that
favor the occurrence of accidents. Because of this, the road risk is areal issue,
especially with the industrialization of the area.

Technological risks

The study area is potentially at risk of flooding due to heavy rainfall during
the rainy season combined with impervious soils, preventing rainwater
infiltration.

Natural hazards

ENVIRONMENTAL THEME Issues SENSITIVITY

HUMAN ENVIRONMENT

The study area is rural and sparsely populated. Inhabitants live in 6

moderate-sized villages (200-4000 inhabitants) within a 1-5 km radius of

the site right-of-way. The presence of vulnerable people, mainly poor

Population households, is likely due to the low level of development of the country. No
people reside within the site right-of-way but some

built assets are located there.

The land in the project area is under the customary management of Am

Soukar and, to a lesser extent, of Am Koundjo. However, this customary

management is tending to disappear in favor of commercialization under

the pressure of industrialization and peri urbanization in the study area.

A portion of the land where the

The project is to be located on a piece of land that has been divided up and

sold by the chief of the village of Am Soukar to residents of Djermaya and

Land N'Djamena. The legality of these sales is weak in terms of Chadian land law,
even if the buyers feel legitimate in their rights.

The scarcity of land resources could eventually lead to the

impoverishment of local populations, who depend on access to land for

their economic activities, which are essentially agricultural.

The project's residents are agro-pastoralists who are heavily dependent on
agricultural activities, mainly farming and livestock breeding, for their
subsistence and income. These activities are based_on the exploitation of
arable land and, above all, of perennial or seasonal water points, such as
Economic activities the Dalakaina waterhole. These water points allow for the watering of the
and livelihoods herds but also for the development of irrigation grids to practice market
gardening in the dry season.

The land in the project area is used in several ways by local residents: as

a grazing site, as a cultivated area, and asa livestock

Several types of natural resources are exploited on the Project site but
ina very limited way due to the low forest cover (implying a low
production of wood products) and the very limited seasonal production
of herbaceous products with low diversity, caused by strong anthropic
pressure.

Exploitation of natural
resources

Populations of Fulani nomads occasionally set up camp on the project site
for very short periods (a few days) before migrating to other grazing areas.
The project site does not present any particular attachment for these
Nomadic populations populations. These populations are considered indigenous by some

associations and present several criteria of autochthony according to the
IFC performance standard 7.

Migration movements in the study area are relatively limited, with youth
migration to the capital (in search of employment) and the occasional
Migratory presence of migrants transiting from where to N’Djamena. During the
movements construction of the refinery, Djermaya attracted economic migrants, but
these flows have been limited since the refinery became operational.

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

There is no evidence of archaeological heritage in the project area.
Cultural heritage There are no sacred sites within the project site right-of- way.

Water-borne diseases, primarily malaria, are very important in the study
area. Only one health center operates in Djermaya, but it suffers from a
lack of beds and medical staff. Itis relatively distant from some of the
villages in the study area, which limits its access to the poorest

Health and safety households.

Each village has one or more water points that are unreliable (broken
pumps, dry springs) and under increasing demographic pressure.

ENVIRONMENTAL THEME Issues SENSITIVITY

Educational facilities are concentrated in the Djermaya local area,
which limits access to poor households. In Douguinaga, an elementary
Public school serves children in the area, but its condition is very
Infrastructures rudimentary.

Households do not have access to electricity and rely on

collecting dead wood for cooking.

Despite the poor quality of the road grid, the RN allows the study area to
be quickly connected to Djermaya and the capital, providing outlets for the
agricultural products of the study area’s inhabitants.

Road access between villages is more problematic: access is via multiple
rural dirt roads that pass over bare land but whose route can suddenly
Road access change if one of the bare lands were to be used.

The project area is crossed by a dirt track, a 300-meter section of

which is within the site right-of-way.

4.

4.1.
The

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

CHAPTER 4: ANALYSIS OF THE IMPACTS AND THE CHOSEN
ALTERNATIVE

IMPACT ASSESSMENT METHODOLOGY
assessment of the project’s potential impacts on the environment is a three-step process:

The first step consists, firstly, in establishing impact factors based on the project description (see §2.
Chapter2:presentation oftheprojectframework) and, secondly, in establishing an estimate of the
sensitivity of the environment based on the description of the baseline situation (see § 3.2.6). These
two aspects are respectively the conclusions of Chapter2: presentation oftheprojectframework and
Chapter3:descriptionof thereceivingenvironment, on the basis of which the impact analysis is
conducted.

The impact factors (see Table16- Project Impact Factors) are identified for each phase of the project,
namely (i) the construction phase, (ii) the operation phase and (iii) the decommissioning phase. The
risk of accidents is also considered as an impact factor.

The sensitivity of the environment is qualitatively noted on 4 levels from negligible to strong.

The second step consists in establishing an environmental risk analysis by estimating the potential
impact of each impact factor on each sensitive component of the environment. The characterization
of the impact is carried out following the methodology presented in this section.

This approach is based on a rating of the impacts according to different factors as well as
on expert opinion. This method makes it possible to present quantified impacts, but also to
qualify these data. The findings are first presented in the form of a text describing the origin
and consequences of the potential impact. In a second step, a summary table summarizes
all these potential impacts to visualize the stakes in a global and rapid manner (see

§ 4.4).

The third step consists of establishing the measures to reduce, accompany and compensate for
the potential impact, and then estimating the residual impact of all the impact factors on each
sensitive component of the environment. The same rating system is used as for the potential impacts.

Methodological limitation. The ability to accurately analyze the impacts of a project on the natural
environment should be kept modest. We believe that a final classification of the impact into 4 categories
(i) no impact, (ii) minor impact, (iii) moderate impact, and (iv) major impact, represents the maximum realistic.
Our experience has also shown that a classification for the same ESIA by different experts results in significantly
different impact classifications, especially for potential impacts that imply implementation of the project

without

special precautions. The sensitivity and experience of the experts influence the rating even if the main

issues and measures emerge in the end.

4.1.1.

Intensity of the impact

The prospective analysis of the likely impacts of the project on the facility site and in the immediate
vicinity of the project is classified according to the methodology detailed below. Impact is defined
by its intensity (1) which combines the following elements:
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e persistence (P), which shows the duration of the impact (short-term or long-term);

e severity (S), which expresses qualitatively and/or quantitatively the damage generated
by the impact;

e extent (E), which represents the area in which the impact is expected.

Impact intensity is the average of persistence, severity and extent.

I= (P+G+E) /

The result is rounded to the nearest number. If the severity is zero, the intensity is zero.

Table 50 - General principles for rating intensity

PERSISTENCE OF IMPACT (P) SCORE

Permanent effect: impact with irreversible damage. 4
Long-term effect: impact with long-term reversible effects (3-10 years). 3
Medium-term effect: impact with reversible effects in the medium term (3 years). 2
Short-term effect: impact with reversible effects in the short term (a few months). 1
scone

SEVERITY OF THE imPAcr (S)

Major: high consumption of raw materials (or moderate consumption of scarce raw materials), water, energy
or fuel. Significant pollution of air, water and land resources by toxic, non-biodegradable and environmentally
damaging substances. Physical and/or economic displacement of populations. Loss of non-displaceable and/or
irreplaceable cultural heritage or of great  historical/archaeological/symbolic/community value. Potentially | 4
serious damage to human health (communities or workers). Significant unsorted and untreated waste
generation and high noise emissions. Significant changes to the ecosystem. High disturbance to landscape or
heritage.

Moderate: moderate consumption of raw materials (or low consumption of scarce raw materials), water, energy
or fuel. Low air pollution, limited impact on water or land resources by non-biodegradable substances.
Moderate damage to community and worker health and safety. Loss of movable and/or replaceable cultural | 3
heritage. Significant waste generation with separation and treatment, and noise emissions above regulatory
thresholds. Changes to the ecosystem, landscape or heritage.

Minor: low consumption of the most used raw materials, water, energy and fuel, Acceptable air pollution, low
pollution of water or land resources by biodegradable substances. Low waste production with separation

, , , os 2
or treatment. Low risks to community and worker health and safety. Acceptable noise emissions. Acceptable
changes to the ecosystem, landscape. Loss of low value cultural heritage.

Negligible: no consumption of raw materials. Use of alternative energies. No atmospheric emissions or discharge

of polluted liquids. No production of special waste. Noise emissions equivalent to the environment. Minimal | |

changes to the ecosystem and landscape. No disturbance to cultural heritage. Minor changes to local

communities.

No impact 0
“exten or impact (E) SCORE

“~~

ARTELIA
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Global scope: consequences with widespread impact and areas indirectly affected (e.g. relocation of waste
disposal) or directly affected (e.g. air pollution and its influence on climate change). Consequences have an impact | 4
on the global environment (national scale).

Regional scope: consequences that may affect other regions of Chad. 3

Local scope: consequences limited to the area near the project.

One-time extent: consequences limited to the perimeter of the project and the area directly around the
project.

4.1.2. Impact ranking: severity

The severity (S) of the impact is classified by taking into account the intensity (I) of the
impact and the sensitivity of the receiving environment (Se) (see § 3.2.6) and the table
below. It is important to keep in mind that an intensity estimated at a level 4 is classified
as a severity

This is a “major” project, regardless of the sensitivity of the environment.

Table 51 - Severity of impact

napacrintensity (I)

seven (S)
o 1 2
() F Negligibl Negligibl
necuce | No impact e impact e impact

ABLE

2 ; Negligibl
B| sow No impact e impact
:
2 (3) No impact
‘MoDERA
@ No impact

TRO

The assessment of potential impacts is therefore based on expert opinions that take into
account qualitative, quantitative and semi-quantitative aspects. Finally, the potential
impact can be grouped into two categories:

e Negative impact: impact generating pollution and environmental or social
damage (see severity ranking (S) in the table above). It can be:

@ No impact (blank);

@ Negligible (blue): the impact is low enough that no mitigation measures are
required;

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

@ Minor (yellow): the impact is low, but measures, in particular good
environmental and social practices, must be mentioned;

@ Moderate (orange): impact that requires avoidance and mitigation measures
to become acceptable;

@ Major (red): this impact concerns very sensitive environmental and social
targets or those whose intensity is very high and requiring specific measures.

e Positive impact: impact that is favorable to the environment, to development
or that can benefit development.

4.1.3. Definition of mitigation measures and determination of residual impacts

Once the potential impact is assessed, a series of avoidance and mitigation measures are
proposed. There are different types of measures

e Avoidance and mitigation measures for potential impacts observed during the
construction and operation phases (these measures will be implemented through
the policy frameworks described in the EMP).

e Avoidance and mitigation measures for potential impacts specific to the project.
These measures are included during the project design phase.

e The implementation of these measures will have the effect of reducing the severity
of the impact. The impacts will thus become residual impacts. If they are negligible
or minor, no compensation measures will be necessary.

e Compensation measures are used when a residual impact is considered significant.
Compensation measures are only implemented when avoidance or mitigation
measures cannot be implemented or are deemed insufficient.

e It should be noted that follow-up measures may be recommended to verify
predicted environmental impacts or to evaluate the effectiveness of planned
measures over time.

Before describing the detailed analysis of potential and residual impacts, a general
presentation of the issues is given below. This presentation, made in two matrices, each
dedicated to a specific phase of the project, allows a quick visualization of the potential
impacts foreseen according to the elements of the project and the affected environment,
before detailing the origin and consequences _ of the impact.

4.2. IMPACT SIGNIFICANCE ASSESSMENT

4.2.1. Impacts and measures associated with the construction phase
4.2.1.1. IMPACTS AND MEASURES ON THE PHYSICAL ENVIRONMENT

4.24.14. Climate impacts and measures
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Significant GHG releases could impact the climate through the accumulation of different
activities on a national or global scale.

The GHGs emitted during the construction phase will come from the exhaust gases of the
construction machines and transport vehicles during their operation on the site, but mainly
during the transportation of equipment and materials necessary for the work (in
particular the transfer of equipment in containers from the port of Douala in Cameroon or
Lomé in Togo).

However, these GHG emissions are not likely to modify the overall impact on the climate
given the duration of the construction site (approximately 1 year). In addition, these
emissions will be largely inferior to the one coming from the vehicles circulating on the road
located near the project.

ross TESOUAL
sensmumy | penssrence | sevenry | exrewr(ey | rensive | om, | renasrence | sevenn | exrenr(e) | mensve | SDUME
(sen) a) ) o (os) ©) ‘) 0 (sR)

2 2 2 2 2 2

The residual impact on climate during the construction phase is therefore considered to be a
medium-term, minor and local effect. The severity of the impact is minor.

To minimize GHG emissions as much as possible during the construction phase, it is recommended
that the distances covered while transporting materials and personnel be optimized. For example,
consideration could be given to minimizing the distances travelled while transporting photovoltaic
equipment by road (transport by river, piggyback, etc.).

In addition, all vehicles and machinery used on the site will be subject to periodic inspections, in
accordance with current legislation, especially as they apply to pollutant emissions.

4.2.4.1.2. Impacts and measures on soil and subsoil

The construction phase uses polluting materials and products (fuel, oil, etc.), which, if poorly
managed, can present a risk of accidental spillage. If no special precautions are taken in the use of
these products, they can spread and infiltrate the soil, causing soil and subsoil pollution that is difficult
to absorb. In addition, during periods of heavy rainfall, surface runoff would wash away the impacted
soil, carrying the spilled products with the rainwater and polluting areas located downstream from the
point of impact, following the dip observed by the subsoil. The use of concrete for the foundations
can lead, in the vicinity of the preparation facilities, to an increase in pH linked to the discharge of
laitance and negatively impact the fertility of the soil. However, the work will employ very limited
volumes of hazardous material.

The cutting of vegetation undertaken on the site as well as the circulation of machinery could lead to a
loss/destruction of topsoil. The topsoil (surface layer of the soil) contains the main elements
necessary for plant growth (humus, micro-organisms, fungi, etc.). The loss of topsoil is responsible for
the decrease of soil fertility and vegetation cover. It can result in an increase of the runoff
coefficient and thus a degradation of the soils by surface erosion and also of the stability of the soil.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The passage of construction machinery is also likely to degrade the soil by compacting it and creating
ruts, which can cause erosion problems during rainfall. It should be noted, however, that the soils in
the area are already very compact, especially in the dry season. In addition, the burial of power lines,
the installation of foundation piles and the creation of traffic lanes on the site are also likely to cause
soil destructuring and a mixing of the various horizons.

Finally, the discharge of domestic effluents (grey and black water) linked to the presence of
employees on the site can have a negative impact on the soil qualities (chemical and bacterial
pollution).

sen| P| G@)e| os (GROSS SEVERITY plolelus RESIDUAL SEVERITY

The residual impact on the soil and subsoil during the construction phase is therefore considered to
have a medium-term, minor and temporary effect. The severity of the impact is minor.

To avoid any accidental pollution of the soil and subsoil during the construction phase, the following
measures are proposed:

¢ To preserve the topsoil layer during excavations, the first 20 to 30 centimeters of soil will
be excavated and stored for reuse at a later date. This material should be stored in a
dedicated area in the form of uncompacted windrows with a height of 1 to 2 m to preserve
soil qualities. This area may be located in the immediate vicinity of the work area,
especially where trenching is involved. These windrows will be reused to restore the sites
and the rights-of-way occupied during the construction phase. Each completed windrow
will be protected by a tarp to avoid any erosion before reuse. Earthworks will not take
place where there is persistent moisture;

« Vehicles will be restricted to the access tracks and areas marked out for the works, and their
movements will be limited as much as possible. To minimize compaction of the soils used,
the final access points will be built as soon as the works begin. Efforts will be made to
ensure that all vehicles use these various access tracks instead of others as they move
around on the site.

¢ The equipment and machinery used will be subject to very stringent regular maintenance
to reduce the risk of accidental hydrocarbon pollution (e.g. hose burst or leakage from a
machine’s tank). Vehicle maintenance will preferably be performed off-site. Alternatively,
a dedicated maintenance area will be set up and equipped to prevent leakage into the
natural environment (area to be turned into a retention zone).

« Anti-pollution kits (e.g.: absorbent, containment socks) will be made available to contain
any spillage of products. The use of these kits will be supervised by a response
procedure in the event of accidental pollution.

« Wash water from concrete buckets and mixers will not be discharged directly into the
natural environment, but collected in the watertight pit. Once the water has settled
(overnight), the pH will be checked and if necessary buffered with acid before discharge
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

to restore the pH to a value close to neutrality (pH 6 to 8). Solid deposits can be treated
as inert waste.

« Where hazardous products are present (maintenance products for machines, fuel, etc.),
they will be stored on covered and correctly sized retention tanks.

« Hazardous material storage areas will be closed during non-working hours to avoid any
risk of intrusion and pollution resulting from a malicious act

¢ There will be no uncontrolled dumping of waste on the site.

« These measures will be imposed by the Contracting Authority upon the subcontractor in
charge of installing structures and assembling the modules.

¢ Overhead electrical cables will be preferred. Buried cables will be routed in a way to limit
the length of cable used.

4.2.1.1.3. Impacts and measures on topography

During the construction phase, earthworks are necessary for the installation of the technical premises
(delivery and transformer stations) as well as for the construction of the traffic lanes.

The developments will take place on land with little topography and in localized areas. The general

relief will therefore not be impacted, only some reshaping will be required.

The piles will be installed by drilling, which will involve small-scale local soil reworking, as well as the
construction of the substations, grid trenches, drainage channels and accesses. The piles will be installed
by drilling, involving minor local soil reworking.

There will be almost no change in elevation.

sen| P| G@|e| or (GROSS SEVERITY Pl G@|e |] ft | resouatseverry

afifafaja Negligible ajajajfa Negligible

The residual impact on the topography during the construction phase is therefore considered to have a
medium-term, negligible and temporary effect. The severity of the impact is negligible.

4.24.14. Impacts and measures on groundwater

The risks of groundwater pollution during the construction of a photovoltaic park are low. They can
be indirectly impacted following a spill of products on the ground and then an infiltration through the
subsoil (see § 4.2.1.1.1).

Nevertheless, as previously stated, the clayey soils are not very permeable and do not favor
infiltration. In addition, the small quantity of hazardous products used limits the risk of significant
contamination of the soil and therefore of infiltration into the groundwater.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The temporary sealing will only be due to the installation of the site’s living quarters, which is a
negligible surface compared to the site’s surface.

sen | Pp | olels GROSS SEVERITY ep | a |e | 6 | aesiouaseveary

2) 3}; 2]/2]2 afafajfa Negligible

The residual impact on groundwater during the construction phase is therefore considered to be
short-term, negligible and local. The severity of the impact is negligible.

The measures proposed to reduce and avoid impacts on soil and subsoil and surface water may also be
applied to avoid and mitigate impacts on groundwater (see § 4.2.1.1.1 and § 4.2.1.1.5).

4.24.15. Impacts and measures on surface water

The construction phase is likely to have an impact on surface waters if toxic and polluting materials are
drained into the watercourse in the event of accidental chemical spills or poor wastewater
management. Given the nature of the soils and the observed slope, any potential pollution is likely to
be drained to the wetland to the west of the site.

In addition, due to the nature of the soils on the site, there is a risk of soil erosion which can have a
real impact on the quality of surface water. Indeed, during the runoff of rainwater on the site, it can
be loaded with fine particles due to the easily erodible nature of the soil. This is reinforced by the
drilling of the foundations for the tables, which will create localized deposits of uncompacted soil over
the entire site. This water, loaded with fine matter, can then be discharged into the wetland and thus
impact its quality.

The direct discharge of wash water (laitance) from concrete preparation facilities can lead to the
creation of effluents loaded with suspended matter and with a high pH that can have a negative
impact on the quality of the water. In addition, the direct discharge of washing water (laitance) from
the concrete preparation installations can lead to the creation of effluents loaded with suspended
matter and with a high pH likely to have a negative impact on the quality of surface water.

No effluent discharge is planned during the construction phase other than sanitary discharges and
washing water from the concrete preparation facilities.

sen | Pp | olels GROSS SEVERITY ep | a |e | 6 | aesiouaseveary

The residual impact on surface water during the construction phase is therefore considered to be
medium-term (if clean-up work is undertaken), minor and local. The severity of the impact is
moderate.

To limit any potential risk, specific devices will be put in place:

¢ Open rights-of-way and earthworks during dry weather periods to minimize impacts on
areas susceptible to flooding during the rainy season.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

« The avoidance measures designed to address the impacts of product spills are the same as
in § 4.2.1.1.2.

« The concrete preparation facilities will be located within the site as far as possible from the
wetland and the main waterways of the site and therefore on the road side.

« Wash water from concrete buckets and mixers will not be discharged directly into the
natural environment, but collected in the watertight pit. Once the water has settled
(overnight), the pH will be checked and if necessary buffered with acid before discharge
to restore the pH to a value close to neutrality (pH 6 to 8).

¢ Foundation drill cuttings will be spread widely around each foundation or reused for site
development.

¢ Install a temporary water and effluent collection system within the construction site
(collection ditches with outlets equipped with sediment traps such as straw bales or riprap)
to channel and treat any runoff into the wetland from the construction site.

¢ The base camp will be equipped with sanitary facilities and a properly sized septic-type
wastewater treatment system or equivalent.

¢ The work areas will be regularly cleaned to eliminate waste. There will be no discharge of
washing water without prior treatment by a de-silter/oil separator.

« The generator supplying electricity to the site’s living quarters, if necessary, will be equipped
with a double-walled tank or will be placed on a retention tank.

4.2.1.2. IMPACTS AND MEASURES ON THE BIOLOGICAL ENVIRONMENT

FORESEEABLE IMPACT RISK
IMPACT SOURCE ‘SPECIES OR GROUPS OF SPECIES POTENTIALLY
CONCERNED

IMPACT DURING THE CONSTRUCTION PHASE

« Plant species

« Passage of motorized vehicles « Low-mobility species or families of species
Destruction * Opening of rights-of-way (bush (mainly amphibians and insects)
of specimen clearing, earthworks and stripping of| »* Species or families of species during their
of species lands). breeding and rearing periods.

« Destruction of a few Acacia seyal and desert
date palm trees

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

+ Bush clearing and earthworks within |All groups concerned
the technical premises and parking « Resting, wintering and breeding habitats for
lot (site right-of-way) amphibians: ditches, ponds, wetlands, etc.
* Various types of pollution (chronic, « Reptile hunting and breeding habitat: tall
Destruction accidental) on natural habitats and grass
or species’ habitats « Feeding, resting and nesting habitat for birds:
deterioration Material storage area crop edges, tall grass, wetlands...
of species Development of invasive exotic « Hunting and transit habitats for other
habitat species in species’ habitats mammals: shrubby savannah, wetlands
¢ Bush clearing and earthwork of the
right-of-way All species of fauna and in particular birds during
Disturbance © Noise and dust emissions nesting and rearing, insects and amphibians during
of specimens Machine and staff traffic larval growth
of species
4.2.1.2.1. Impacts and measures on habitats and vegetation

The clearing of rights-of-way (brush clearing, earthworks and access development) constitutes the
most important impact on the biological environment and particularly on natural habitats.

Only the species or groups of species with proven ecological conservation concern in the study area are
considered and are likely to be affected by the project (due to the proximity or nature of the
developments). The biological diversity of the environments present is relatively low.

The impact on habitats is linked to the anthropization of the environment for the development of the
photovoltaic activity. This modification leads to the end of the original ecological functionality of these
environments.

In the case of the project, they only concern the destruction of open shrub/grassland savannah type
environments whose diversity and density of plant cover varies according to the season. For the
record, no species of protected or endangered flora has been identified in the area and the habitats
present are considered degraded/modified by human activities.

sen | Pp | olels GROSS SEVERITY ep | a |e | 6 | aesiouaseveary

2)/2/3]2]2 1f2}ajfa Negligible

The residual impact on the savannah area and associated flora during the construction phase is
therefore considered to be a short-term, minor and local negative effect. The severity of the
impact is negligible. For the record, the project’s rights-of-way are located outside the zones at stake,
which represent the Dalakaina pond and its surrounding vegetation.

The following measures are proposed to reduce the impact on flora, including the wetland and various
habitats:

¢ Delimitation and observance of the construction site rights-of-way and protection of
sectors of ecological interest such as the wetland and its surrounding vegetation.

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Preferably carry out the work of opening the rights-of-way and earthworks during the
dry season to limit as much as possible the impact on the vegetation cover (much
denser and more diversified during the rainy season), but also on the micro-wetlands
(watering holes, ditches) which fill up with water during the wet season.

Maintain access around the entire perimeter of the wetland, which will allow wildlife access
in all seasons.

Clearing and earthwork respectful of biodiversity.

The aim is to ensure the site has at least as many trees after the construction phase as
before. Priorities for action are as follows:

o Preserve the trees present as much as possible, especially the acacia seyal which are few
in number.

o Replanting removed trees (relocation of existing trees on site if possible) at the edge of
the site (at the drainage channels or outside fence). Species similar to those present
will be used. A one-to-one replacement ratio is recommended (2492m? of shrub and
tree vegetation to be replaced). The surface approach has been favored in view of the
predominantly shrubby nature of the species present. The details of the replanting plan
will be consolidated according to the elements available (the age and size of the
available plants will allow to define the surface density of replanting). The objective is
to achieve neutrality between the cleared area and the replanted area (no loss of
biodiversity, no loss of ecosystem services).

a Provide the population with felled woods.

Prohibition of the use of phytosanitary products for the clearing of the site (mechanical
clearing only).

@ To avoid introducing invasive plant species during construction, machines should be

cleaned before their arrival on the site. Materials brought to the site should also be quality
controlled.

4.2.1.2.2. Impacts and measures on wildlife

During the construction period, noise and vibration nuisances, as well as the presence of workers on the
site, will disturb the wildlife present on the site.

Wildlife is sensitive to the structure:

Because of the disturbances caused during the works: direct but temporary impacts;

Because of the destruction of species that are not very mobile or during certain
phases of their biological cycle (notably the reproduction periods) during the passage
of the machines;

Because of the loss of habitats by modification of the environment by work activities;

Because of poaching by personnel employed on the site.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

¢ Given the nature of the project, the impacts on common, protected and/or heritage
fauna, notably through the destruction or disturbance of individuals, are only localized
at the project site (construction site right-of-way).

The installation works of the photovoltaic power plant cause a disturbance of wildlife, caused by the
passage of the machines and the men on the building site in particular because of the generated noise.
The sensitivity of the species to disturbance is largely a function of the time of year during which
the disturbance occurs.

The period of reproduction and rearing of young is the most critical and generally occurs when the
vegetation and natural habitats are most conducive to meeting the ecological requirements of the
various groups (in terms of food, shelter for example), namely during and/or at the end of the rainy
season in the case of the Djermaya site (period from July to October).

Regarding habitats, the earthwork for accesses, channels and premises will lead to the permanent
removal of vegetation cover. However, this removal/degradation will only be temporary in the areas
where the piles will be installed and the structures built.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Table 52 - Impacts on protected and/or heritage wildlife species

GROUP 'SSUEIN THE IMPACT TYPE ‘COMMENT Suan MEASURES Saliznany
VICINITY OF BRUTE RESIDUAL
THE PROJECT
Delineate and mark the work site rights-of-way so
that they are visible to animals
. i issi Limit travel on the site by following traffic plans -
Disturbances Noise and emission of dust y 8 pl Negligible
(mammals in savannah areas) Awareness of the personnel
Follow-up of the building site by
Mammals an ecologist
Alteration of open savanna habitats
Habitat destruction The ‘site’s right-of-way will constitute a Maintain a corridor around the wetland to allow Negligible
local barrier to the movement of various wildlife to circulate
species
The implementation of the runoff management
; Pollution by indirect discharge of water system should allow for the control and reduction of
. Alteration of the water | loaded with suspended matter and/or sedimentation into the wetland.
Fish Null quality of the pond polluting substances (hydrocarbons, oils, Management of pollution risks on the
etc.) site Staff awareness
Follow-up of the construction site by an ecologist

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Carrying out earthworks in the dry season so as to
make the work areas unattractive to amphibians
The implementation of the runoff management
system should allow for the control and reduction of
sedimentation into the wetland.

Putting in place barrier-type devices

“Anti-intrusion’” during the work phases which will
take place during the wet season
Management of pollution risks on the
/ degradation of site Staff awareness

habitats Follow-up of the construction site by an ecologist

Temporary destruction of breeding
habitats (water holes, ditches, artificial
channels) during the wet season Pollution
by indirect discharge of water loaded

nd with suspended matter and/or polluting

destruction substances (eg.
hydrocarbons, oils)

Destruction of

individuals
Amphibians

DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)
INTERIM REPORT,REVE

SEVERITY ESS ‘SEVERITY
BRUTE RESIDUAL

ISSUE IN THE
VICINITY OF

GROUP ‘TYPE OF IMPACT COMMENT

Prior to the start of earthworks, plan to organize
several walking scare campaigns to allow snakes and
lizards to flee the work area and to collect any| Negligible
turtles

Risk of destruction of individuals considered
low for these species which have a
significant capacity of escape

Destruction
of
individuals

Carrying out earthworks in the dry season so as to
make the work areas unattractive to reptiles Putting
in place barrier-type devices
“Anti-intrusion” during the work phases which will
take place during the wet season Awareness of the

personnel
Follow-up of the construction site by an ecologist

Reptiles

Destruction /|Habitat destruction due to opening of
and rights-of-way and construction of the plant.
degradation
of habitats

Carrying out earthworks in the dry season to make the
work areas unattractive to species that frequent
open areas and thus avoid any direct destruction of
individuals

The clearing of land during the dry season and
outside the breeding and rearing periods of juvenile
birds. The clearing of bushes is best done between
November and June.

If the work takes place during the
Destruction breeding season, there is a risk of
of destroying the broods or even of the
adults abandoning their nests.

Negligible

individuals

Delimit and mark out the construction site to avoid any

Degradation of |The right-of-way will constitute a very movement of machines and personnel towards the

of ecological local and temporary barrier during the
functions construction phase.

sensitive environments that constitute the pond
and its surrounding

Avifauna

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Carrying out earthworks in the dry season to make
the work areas unattractive to species that frequent
open areas and to reduce disturbance to migratory
species

Optimize travel on the site by following traffic
plans.

‘Awareness of the personnel

Follow-up of the building site by

an ecologist

Activity related to machinery and
personnel during the construction phase
may disturb avifauna, especially during the
breeding period when they are most
Disturbances sensitive to disturbance. Too much
disturbance can disrupt their reproductive
cycle, or even prevent them from reaching
term.

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Overall, for all identified wildlife groups it is also recommended to:

* Establish a schedule for the execution of the works that will have to take into account the
seasonal nature of the project’s climate. In this sense, it is recommended to carry out the
opening of the right-of-way as well as the earthworks during the dry season to limit as much
as possible the impacts on the flora and fauna and to avoid the presence of water in the
work area.

¢ Delimit and mark out the rights of way so as to avoid any divagation of the machines and
the personnel towards the sectors of ecological interests (pond and its vegetal belt).

¢ Install “anti-intrusion” barriers during the work phases that will take place during the wet
season. This type of device aims to prohibit access to the construction site to small fauna,
amphibians and reptiles mainly. As an example, these barriers can take the form of semi-
underground impermeable tarps (approximately 1m high) that will be placed along the
construction site in contact with the wetland.

¢ Maintain access to the wetland along its entire perimeter for people and livestock (no barrier
effect).

¢ Ensure that risks of pollution on the site are managed.

* To make all those involved in the work site aware of the ecological issues at the local level
and the nature of the environmental requirements that will be put in place.

¢ Provide for the presence of an ecologist to monitor environmental measures during the
construction phase and to advise the Contracting Authority and the construction
company or companies throughout the construction period.

4.2.1.3. IMPACTS AND MEASURES ON THE LANDSCAPE, AIR QUALITY, ACOUSTIC
ENVIRONMENT AND WASTE PRODUCTION

4.2.1.3.1. Impacts and measures on the landscape

The study area is located in a relatively sparsely populated and deserted area, and the landscape
issue is low. The area is currently undergoing industrialization and should eventually become a major
industrial pole for the development of the country’s economy.

The realization of the project requires the setting up of temporary construction zones used for the
logistics of the works. In terms of landscape effects, these zones include the storage of materials and
equipment, the parking area for machines, the waste storage area, etc.

The visual impacts of the work zones are therefore essentially linked to their extent. Thus, the
construction site installations, but also the movement of the machines within and outside the
construction site zone can lead to a temporary modification of the perception and the atmosphere of
the site. The landscape will be more artificialized.

The construction site surfaces are not very high, but will be visible from the road located to the east
of the site.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

sen | Pp | olels GROSS SEVERITY ep | a |e | 6 | aesiouaseveary

1 1 2 2 1 Negligible 1 1}2ia Negligible

The residual impact on the landscape during the construction phase is therefore considered to
have an effect at
Short-term, negligible and local. The severity of the impact is negligible.

Good waste management practices will help minimize visual impact:

4.2.1.3.2.

special attention will be paid to the restoration of the site at the end of the work:
Temporary access areas and routes will be cleaned;

the infrastructures of the site (temporary buildings, septic tanks, storage...) will
be dismantled and the materials evacuated;

Exposed areas will be covered with excavated material (top soil replacement);
a natural recolonization or recultivation of the stripped land will be carried out;

keeping the site and its surroundings clean and regularly removing waste will limit
the degradation of the landscape.

Air quality impacts and measures

Emissions to be considered during this work will be:

dust resulting from earthmoving, drilling and moving activities;
dust emitted by concrete production facilities;

particles from engine exhaust.

The dust emitted will be due to the fragmentation of soil or subsoil particles. It will depend strongly
on the dryness of the soil and the wind. In the event of wind, dust clouds can be pushed towards
the houses and be a source of nuisance for the neighboring populations and for the natural
environment. Nevertheless, the environment of the project is by nature already dusty. Localized dust
emissions are also to be expected in the vicinity of the concrete preparation facilities.

In addition, the emission of exhaust gases from the construction equipment will be limited insofar
as the vehicles used comply with the emission standards for atmospheric discharges. It should be
noted that the use of crushed stone on the tracks will limit dust emissions from passing trucks.

sen | Pp | olels GROSS SEVERITY ep | a |e | 6 | aesiouaseveary

2 1 3 2 2 1 1}2ia Negligible

The residual impact on air quality during the construction phase is therefore considered to be
short-term, negligible and local. The severity of the impact is minor.

The following measures will be implemented to control dust and air emissions, including:
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

¢ The limitation of the speed of the machines on the building site (30 km/h).

+ The construction of tracks and traffic lanes and their stabilization with rockfill from the
start of operations.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

¢ Watering tracks in dry and windy weather to limit dust emissions.

¢ Installation of concrete production facilities 20m away from the site boundaries
to limit off-site emissions.

* Washing vehicle wheels at the exit of the work site before driving on the main
road. In the event of excessive dust deposits, the vehicles will be completely
washed.

© Optimization of the number of truck trips for the transportation of materials,
routes and conditions of travel.

« Regular technical controls and maintenance of the construction equipment.
These operations will be recorded in a maintenance logbook available in each
machine or vehicle.

4.2.1.3.3. Impacts and measures on the acoustic environment

The sound environment of the environment will be modified by the operations of earthwork,
drilling of the pile foundations and construction of the structures.

Backup warning devices for construction equipment have sound levels that are audible from
agreat distance for safety reasons.

For the rest of the operations (assembly, connection, etc.), nuisances will be limited to vehicle
noise. As the vehicles will not cross any inhabited area between the road exit and the project
site, the noise nuisance will be extremely reduced.

sen | P| o|e|s (GROSS SEVERITY Pp | a |e | 1 | aesiouacsevearry

1 1 3 2 2 Negligible 1}2/2)2 Negligible

The residual impact on the site’s sound environment during the construction phase is
therefore considered to be short-term, negligible and local. The severity of the impact is
negligible.

The following measures will be implemented to limit noise emissions, including:
¢ stabilization of the construction site tracks;
«regular technical inspections of the construction equipment;

* Optimization of the number of truck involved in transporting materials
routes and conditions.

4.2.1.3.4. Impacts and measures on waste generation

The lack of waste management can produce various impacts, starting with soil contamination
which then reverberates in ground and surface water. In addition, a construction site whose
waste is not managed in an effective way brings nuisances for the residents: olfactory
nuisances, visual nuisances, etc. and lead to the development of parasites carrying disease.
It is thus necessary to ensure an adapted and effective waste management.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The waste will be recovered or eliminated in the channels duly authorized for this purpose. The
waste produced throughout the construction phase is of different categories:

¢ DI: soil stripped during civil engineering activities, concrete

¢ DV: vegetal waste from brushwood clearing.
« Simple household waste: steel, packaging waste, miscellaneous household waste.
© Special industrial waste: solvents, oils, geotextile membrane, etc.

The construction phase mainly produces non-hazardous waste, including pallets, reels and
plastics used to transport the various elements. This waste is collected in dumpsters and
recycled where possible. In this case, the largest volume of waste generated during the
construction phase will result from the clearing of the site (green waste) and the packaging
waste of the photovoltaic equipment.

In addition, the production of simple household waste resulting from the presence of the
base camp, site personnel (meal packaging and waste similar to household waste) and
the work (containing various non-toxic substances, plastic cable sheaths, metal cables) will
be limited. Finally, the few special industrial wastes will be produced in very small quantities
(grease, paint, etc.).

‘SEN P G E— 1 GROSS SEVERITY P G E— t ‘RESIDUAL SEVERITY
2]/3};1]2]2 afaf2fa Negligible

The potential negative impact of waste generation on soils is considered to be short-term,
negligible and local. The severity of the impact is negligible.

Good waste management during these phases will considerably reduce the impact. Overall,
waste management is based on the following main principles which will be integrated into the
specifications of the companies working on site:

A. Limit waste production at the source and give priority to local recovery and recycling
channels;

B. Understand and monitor waste flows and variations in their characteristics;

C. Recover waste or destroy it under acceptable technical and economic conditions;
D. Limit waste transportation in volume and distance;

E. Ensure good waste traceability by setting up tracking slips and a register.

Waste will be managed in accordance with the waste management plan presented in Section
6.9. The principle is based on selective sorting during collection, a transfer and transportation
process appropriate for the type of waste involved, and disposal that is also appropriate for
the nature of the waste involved.

4.2.1.4. IMPACT AND MEASURES ON THE HUMAN ENVIRONMENT
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

4.2.1.4.4 Impacts and measures on the physical movement of people

The project’s physical footprint is located 30 km north of N’Djamena in a sparsely populated
rural area surrounded by villages that are relatively far apart. There are no buildings for
housing or other purposes (farm buildings, watering holes, etc.) on the project site.

The first dwellings are located about 300 m from the eastern boundary of the site, and the
nearest village (Am Soukar) about 500 m from the same boundary.

Therefore, the project will not require the relocation and resettlement of any dwellings
and the households that reside in them. There will be no impact in terms of physical
displacement.

However, there are a few non-residential built assets within the Project right-of-way,
namely a_ water well and a 4m? retention pond that were installed to produce bricks by hand,
as well as portions of fences on two private properties. The owners of these properties will
need to be compensated and are included in the EMRP.

4.2.1.4.2. Impacts and measures on economic activities

The project site is located in an area that is still rural, although it is subject to urbanization
pressure due to its proximity to N’Djamena. The activities of local communities are heavily
dependent on agriculture and livestock.

The project’s right-of-way will encroach on 100 ha and affect several areas used for
subsistence purposes by the inhabitants of the villages of Am Soukar and Am Koundjo and,
toa lesser extent, of Douguinaga and Délékéna.

A large grazing area, covering a large part of the right-of-way (about 85 ha), will disappear.
This area is used year-round by herders from the four villages surrounding the project area
(Am Koundjo, Am Soukar, Douguinaga and Délékéna) and occasionally by nomadic herders in
the dry season. It is essential for feeding livestock, especially in the dry season when grazing
resources become scarce. It is also a crossing point for herds coming from Am Soukar to the
east to drink from the Dalakaina pond. This grazing area can also be partially or totally
cultivated when the annual rainfall is very high.

In total, approximately 450 herders will be affected, with herd sizes ranging from 2 to 100
head of cattle. Nomadic herders will be negatively affected, but to a negligible degree (see
next section).

An area of grain crops (corn, red sorghum, white sorghum) covering a smaller portion of the
ROW to the northwest and south of the project site will also be lost. This area of
approximately 15 ha is cultivated annually by about ten farmers.

¢ Finally, the project will result in the loss of land resources for a certain number of
owners of bare land, bounded or not, purchased from the authorities of the village
of Am Soukar for agricultural, housing or speculative purposes.

¢ It will be necessary to clear the land of all these activities before the start of the works,
which will lead to the expropriation of the landowners, the people exploiting the
agricultural land and the loss of access to the pastures for the breeders using them.

sen | P| o|e|s (GROSS SEVERITY ep |a@ |e | 4 | aesiouacseverry

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The impact on economic displacement is therefore considered to be permanent, of major
severity, and of local extent. The severity of the gross impact is major and becomes
moderate after the implementation of compensation measures.

¢ In accordance with IFC requirements, the loss of livelihoods generated by land
use, agriculture and livestock will be compensated by the project through a LRP as
described in Section 6.5.1.

Certain measures recommended in the impact assessment, such as making the site’s
mowing products available to local populations, help reduce the social impacts of the project
and will be integrated into the LRP.

4.2.1.4.3. Impacts and measures on natural resource extraction

The site’s right-of-way will affect the collection of natural resources, mainly straw, firewood,
and locust collection, carried out by the local residents of the Project. However, these
withdrawals are limited due to the highly modified state of the natural environment of the
site, which produces and possesses few and very undiversified natural resources.

sey | p |G }e}s (GROSS SEVERITY Pp | a |e | 1 | aesiouacsevearry

2 1 1 1 1 Negligible 1dy/ijiji1 Negligible

The loss of the Project site will therefore represent an impact of negligible severity.

It is recommended to encourage the local population to collect all woody products, grass and
locusts on the project site before the start of work or to make available to the population the
woody products removed from the site by mechanical means.

4.2.1.4.4. Impacts and measures on nomadic herder populations

Nomadic herders, both Arab and Fulani camel drivers, leave their animals to graze on the site
when they are established near it. The Fulani occasionally use the project site to set up camp
for what are generally very short periods. They do not systematically and exclusively settle
on the project site during their annual migrations, since the site does not have a unique
character that would make it preferable to other locations.

In addition, nomadic Fulani herders, like camel drivers, have no ancestral attachment to the
territories they occupy during their transhumance and therefore to the project site. They
settle in the areas most favorable to their herds, i.e., with satisfactory forage and water
resources, and select their next settlement site according to these criteria, sending young
herders to scout for them. This is why their camping and grazing areas may vary from one
year to the next, depending on climatic conditions.

Nomadic herders will therefore be negligibly affected by the loss of grazing area, for the
following reasons:

¢ The presence of Arab camel drivers in the vicinity of the Project site is limited to 4
months of the year and they allow their herds to graze indiscriminately within
and outside the site boundaries.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The presence of Fulani herders in the project area is even shorter, usually only a few
days, and is not systematic since they also settle in other areas near the project site.

The availability of grazing resources outside the Project area is more than sufficient to
ensure that the loss of this space does not significantly affect the nomads.
Indeed, the region remains very rural with large areas of available grazing land,
which ensures that mobile nomads can find forage elsewhere.

The Project does not restrict access to the Dalakaina waterhole, which will still be
accessible to nomads and which, although an important watering place for their
livestock, is not the only watering place in the area (there are other waterholes and
the Chari River about 15 km away).

sey | p |G }e}s (GROSS SEVERITY Pp | a |e | 1 | aesiouacsevearry

2)afajaja Negligible afafajfa Negligible

The residual impact on nomadic herder populations is therefore considered to be short-

term,

negligible in severity, and localized to the project site. The severity of the impact is

negligible.

No measures are planned for the nomadic herders, apart from maintaining a track around the
site to the north to allow them to access the Dalakaina pond. This measure is provided
for in Section 4.2.1.4.8.

4.21.45.

Impacts and measures on community health and safety

The health and safety of project residents may be adversely affected by the following factors:

Risks of overloading sanitation facilities and water points in the event of large social
influxes (see section 4.2.1.4.7).

Risk of spreading epidemic diseases caused by the birth of an outbreak among
workers and risk of spreading STDs, hepatitis and HIV/AIDS, which would be spread
by the workers, strongly minimized by the small number of workers on the site, the
short duration of the site and the absence of a locally established base camp.

Risk of traffic accidents between a project vehicle and a resident (see Section
4.2.1.5.2.B which covers traffic risk).

Risks of increased conflict between workers, economic migrants (see section
4.2.1.4.7 on social influx) and risks of increased violence against women;

Risk of disproportionate use of force by security personnel (there is no provision for
the use of security forces).

sey | p |G }e}s (GROSS SEVERITY Pp | a |e | 1 | aesiouacsevearry

The impact on the health and safety of local communities during the construction phase is
therefore considered to be short-term, major in severity and local in extent. The severity
of the impact is moderate, minor after the implementation of the following measures:
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

¢ For communicable parasitic diseases and diseases with the potential to become
epidemics, the worker prevention measures developed in the Worker Health and
Safety Plan (WHSP, see next section) should be enough to avoid infectious outbreaks
and potential spread of disease to local communities, for example through local
workers

¢ For HIV/AIDS and STDs, a prevention measure (beyond managing this issue in the
WHSP) will involve having a specialized NGO carry out one or two prevention
campaigns on the subject in Am Soukar during the construction phase.

¢ With respect to road safety, the project may conduct an awareness session on the
subject of road hazards in Am Soukar at the start of the construction works and then
every two months during this period, in addition to conducting road risk
management activities (see Section 4.2.1.5.2.B).

« Regarding potential for increased conflict and violence against women, workers will
be made aware of the need to be respectful of local communities and women as
part of the Environmental Information and Awareness Plan (see section 6.3).

* To prevent the risk of disproportionate use of force, security staff (site security
officers) will receive specific training in mediation and dialogue, and will be
reminded of Chadian regulations and international best security practices (see §
6.6.2.3).

4.2.1.4.6. Impacts and measures on worker health and safety

On the construction sites of photovoltaic power plants, the workers are only slightly exposed
to risks that can affect their safety. The risks typically observed are mainly traumatic
accidents caused by unsafe working conditions or road accidents. On the other hand, the
electrical risk is present for the specialized workers who will perform this type of work on the
site.

In terms of health, workers, whether on or off the job site, are exposed to various risks
summarized below:

« Risks of contracting diarrheal diseases of the gastroenteric type, dysentery,
parasitic diseases and risks of epidemic propagation due to the promiscuity of
the workers: the predominance of poor hygiene conditions at the work site,
including a defective drinking water supply and sanitation system, unsanitary
toilets, poorly maintained kitchens, potentially constitute a threat to the good
health of the workers.

* Worker exposure to malaria.

¢ Exposure of workers to STDs and HIV/AIDS if they associate with sex workers outside
the base (and spread of these diseases among the communities). Although
HIV/AIDS was not mentioned as a particularly prevalent condition in the study area,
it may be on the rise.

In terms of security, the plant site will be guarded by guards to prevent the risk of intrusion,
theft and terrorist risks. The security situation in the area will be re-evaluated before the start
of work and then on an ongoing basis so that the measures put in place can be adapted to
the security context of the area. It may thus be necessary to set up escorts for material
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

deliveries or to accompany expatriate personnel (these measures are given as examples
and are not firmly proposed at this stage) by public or private agents.

sen | P| G|e| GROSS SEVERITY p|aojlelr RESIDUAL SEVERITY

The impact on worker health and safety during the construction phase is therefore
considered to be short-term, of major severity and local in scope. The impact has moderate
to minor severity after implementation of a Worker Health and Safety Plan (WHSP)
covering in broad terms:

¢ Safety aspects: identification of risky tasks, wearing personal protective equipment
(PPE), staff awareness raising and training on occupational hazards and postures to
be adopted to avoid accidents, staff transportation to the site using safe vehicles.

« Asystem for handling emergencies and first aid.

« Health aspects with a medical check-up on hiring, to validate fitness for work,
prophylaxis (vaccinations, distribution of prophylactic materials - mosquito nets,
mosquito repellents, condoms), prevention and hygiene promotion campaigns,
routine health care, medical assistance (including medical evacuation) in the event
of an accident, etc.

* Security aspects: Security personnel will be trained in the appropriate use of force in
accordance with international best practices and applicable regulations and in
appropriate conduct towards employees and neighboring communities. Use of
force will be governed by rules of good conduct and restricted to preventive or
defensive purposes. In all cases, responses will be proportionate to the nature and
severity of the threat being addressed.

The WHSP guidelines are presented in the ESMP (section 6.6).

4.2.1.4.7. Impacts and Measures on Social Influx

By offering numerous economic opportunities, real or imagined, the project is likely to generate
social influxes to the Project area during the construction phase. It will attract rural migrants
seeking daily employment on the construction site and also merchants or entrepreneurs
seeking to develop businesses for the construction site workers.

These migrants will probably settle along the national road, at the entrance to the site and
in the village of Am Soukar. It is less likely that they will settle in the villages of Am Koundjo
or Délékéna, as these are very isolated from the main road and difficult to access via rural
roads in poor condition.

These influxes will have indirect impacts on the local communities by causing demographic
pressure that will result in

« An economic dynamism accompanied by inflationary phenomena.
« Increased land pressure.
¢ Accelerated degradation of natural resources.

« Pressure on the water supply infrastructure in Am Soukar.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

* More limited pressure on health and education infrastructure in Djermaya (since
migrants are often single men, pressure on education infrastructure will be
minimal. They will be slightly more important for the health center).

© Risks of social tensions and insecurity with a potential increase in violence against
women.

However, given the short duration of the project and the limited number of workers, these
influxes should be temporary and limited to a few months before the start of construction
and until the plant is commissioned. They are not expected to be significant in volume given
the modest scale of the project.

sen | P| o|e|s (GROSS SEVERITY ep |a@ |e | 4 | aesiouacseverry

2]}1)/3]2]2 afaf2fa Negligible

The impact on social influx (and its indirect consequences) during the construction phase is
therefore considered to be short-term, moderate in severity, and local in extent. The impact
has a minor and negligible severity after the implementation of the following remedial
measures, which are primarily aimed at minimizing social influx:

* Develop a nationwide communication plan on the real job opportunities offered
by the project to reduce opportunistic immigration.

¢ Formally prohibit gatehouse and on-site recruitment and install the recruitment
office in Djermaya.

* Control access to the project by installing barriers and monitoring stations.

¢ If possible, do not set up the base camp in Djermaya but house the workers in
N’Djamena (except for the local workers who will live at home).

* Suggest to local authorities that a village development plan be put in place to
guide the settlement of economic migrants in well identified areas.

To monitor the effectiveness of these measures, it is recommended that the village chief of
Am Soukar set up a monitoring system for the installation of migrants. The village chief could
count the number of settlements each month and report this figure to the Contracting
Authority.

In the event of large influxes (for example, more than 5 people per month in Am Soukar, i.e., a
monthly increase of 5% of the village’s population), a measure could be triggered: the
construction of ahand- pumped borehole in Am Soukar to meet the additional needs created
by the influxes.

4.2.1.4.8. Impacts and measures on road and pedestrian access

The siting of the project will restrict road and pedestrian access for residents in the project
area, including:

« Inits northeastern part, the site right-of-way will cut approximately 300 meters of a
rural dirt road used by vehicles and trucks coming from the national road and
heading towards the villages of Am Koundjo and Abdjogana (the latter being
accessible only by rural roads, including the one that will be cut).
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

* Bypassing the site from the south will be impossible for pedestrians and livestock
due to the presence of a private fenced area immediately adjacent to the
southeast boundary of the site. Farmers with fields south of the Project site will
have to detour approximately 500 meters to access their fields.

¢ Access to the pond for local residents and for cattle and sheep herds will be
complicated by the presence of the site.

sey | p |G }e}s (GROSS SEVERITY ep |a@ |e | 4 | aesiouacseverry

Given the sensitivity of the environment, the severity of the residual impact is minor.

To maintain road access and facilitate bypassing the site by cars, motorcycles, pedestrians
and livestock, the Project will implement the following measures:

* Create a bypass track along the northeast boundary of the site from the existing
rural dirt road that will be cut. The width of this track (less than 20 meters) will be
incorporated into the site right-of-way so that no additional land acquisition is
required.

* Create a bypass road around the site from the southeast that is wide enough (about
10 meters) to allow pedestrian and motorcycle access to the fields in this area.

4.2.1.4.9. Impacts and measures on local employment

Employment on the site will be relatively high but short term, with a maximum of 400
people (this number may vary depending on the nature and timing of the work) employed
for approximately 8 months of work (see section 2.2.3.2).

The positions to be filled will vary between the following areas:

* Civil engineering for site preparation activities: earthworks, installation of the site
fence, digging of the rainwater drainage grid, installation of access roads and
various excavation works for the electrical grid and the installation of solar panels.

¢ Electrical engineering: installation of photovoltaic modules, transmission grid
and_ electrical transformation equipment, etc.

« Logistics and general services: transportation, security, office maintenance, catering,
etc.

The recruitment of labor on the site will have a limited temporary positive effect in helping
to reduce unemployment in the study area.

There are strong expectations from the communities surrounding the project that they will be
offered jobs on the site (see section 3.2.5.10). However, the project may have difficulty
meeting these expectations for several reasons:

© The level of education of the inhabitants in the project area remains very low,
their skills are focused on agricultural activities with little experience in civil or
electrical engineering. Their profile may not correspond to the positions to be filled
on the site.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

« The proximity of N’Djamena could encourage project recruiters to source labor
directly from the capital without resorting to locally available labor.

As a result, employment opportunities for the project’s local residents could be very limited,
generating frustration and opposition to the project as well as tensions between workers from
outside the area and the local population. These issues could lead to work stoppages with
possible financial losses due to construction delays.

sey | p |G }e}s (GROSS SEVERITY Pp | a |e | 1 | aesiouacsevearry

The impact on local employment during the construction phase is therefore considered to be
short-term, minor in severity and local in scope. Given the sensitivity of the environment, the
severity of the impact is moderate and then minor after implementation of the following
measures.

To meet local expectations as much as possible while meeting the quality requirements of
the construction site, it is recommended that a Local Staffing plan be implemented that will
aim to maximize the employment of people from the villages in the vicinity of the project.
The mechanisms of this plan are described in Section 6.5.7.

The Contractor and all their subcontractors shall comply with the objectives of this plan.

A monthly monitoring and auditing system will be used to report data on local employment
(number of jobs to be filled for residents of the villages concerned, number of jobs filled, etc.)
to the Contracting Authority.

The Contractor and all their subcontractors shall recruit workers, manage them, and provide
working conditions that comply with Chad’s national regulations (in particular Act No.
038/PR/96 of December 11, 1996, establishing the Labor Code) and with international
standards 29 (right to collective bargaining, freedom of association, elimination of forced
labor, abolition of child labor, etc.). They must have each worker sign a written employment
contract which will be archived and may be audited by the Contracting Authority.

4.2.1.4.10. Impacts on local economic dynamism
The project will have the positive impact of supporting local economic vitality through:

* The employment of local people from the project villages (through the Local
Staffing plan) who will be paid more than what their subsistence activities generate.

« The purchase of materials or products by the project, offering additional income
to local merchants and small entrepreneurs (Djermaya and N’Djamena).

« The presence of workers on the site who can spend their income with the small local
traders of Djermaya.

« Migration phenomena that could lead to a temporary or even permanent
increase in population size, economic activities, and household incomes.

29 These standards are defined in several international declarations and conventions by the International Labour Organization
(ILO) and the United Nations
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

¢ The beneficial effects of the compensatory measures implemented within the
framework of the LRP, which aims to restore the standard of living of the
populations and if possible, to improve it.

This economic emulation will allow households to increase their income and improve their
living conditions. These positive effects will have a limited duration in time, being
concentrated in the construction phase to gradually decrease in the exploitation phase of
the solar power plant after the departure of the workers and the economic migrants, the
end of the compensatory measures of the LRP, etc.

4.2.1.4.11. Impacts and measures on cultural heritage

As explained in Section 3.2.5.6, the study area and project site have not been subject to
any archaeological surveys to date. In addition, no community sacred sites have been
identified on the project site.

However, civil engineering work requiring soil excavation may reveal artifacts of potential
interest to Chadian heritage.

sey | p |G }e}s (GROSS SEVERITY ep |a@ |e | 4 | aesiouacseverry

2]}af2])2]2 afaf2ifa Negligible

The impact on the archaeological heritage potentially present during the construction
phase is therefore considered to be a short-term effect, of minor severity and local extent.
The severity of the gross impact is minor and becomes negligible after the implementation
of measures.

It is necessary to set up a limited preventive archaeology procedure, to be deployed only at

the beginning of the works, during activities involving ground works (digging of various
trenches, excavations, etc.).

4.2.1.4.12. Impacts and measures on public infrastructure

No public infrastructure (roads, schools, health centers, water points) are located within
the project right-of-way. There is therefore no impact in terms of displacement of public
infrastructure.

The only impact that the project may generate on public infrastructure is an indirect
impact due to the migratory phenomena that it may cause (see section 4.2.1.4.2).

4.2.1.5. IMPACTS AND MEASURES ON RISKS

4.2.1.5.4 Impacts and measures on natural risks
There is a risk of flooding, but it is not modified by the activities of the construction
phase. The impact on natural risks during the construction phase is therefore

considered to be nil.

4.2.1.5.2. Impacts and measures on technological risks
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

A. Impacts and measures on the electrical/fire risk

During the construction phase, the risks for the personnel are related to the work of
electrical installations and the start of fire.

The electrical risk exists in particular during the connection of the panels and the
assembly of the various electrical components. There are three types of fire outbreaks:

¢ short circuit on a construction machine;
¢ electrical short circuit during assembly;
¢ Incorrect tightening of the cable terminals.

To avoid fire outbreaks on the site machines, they will be equipped with fire extinguishers
and will have to undergo periodic maintenance.

The risk of electrical short-circuiting during assembly will be taken into account through the
following measures:

¢ the use of class Il connectors, not propagating flames;
«the presence of fire extinguishers;

¢ the obligation to use qualified and authorized personnel, wearing PPE.

Tightening will be done with a torque wrench. Concerning the bad tightening of the cable
terminals, a thermographic control will be carried out on the connections at the end of
construction to detect an increase of heat on the connections and tightening.

The clearing will allow in the event of a fire to limit the spread of fire in situ. In addition, the
presence of a firebreak will help to eliminate the risk of fire spreading to the outside of the
site, but also to avoid the spread from the outside.

Thus, the potential impacts of the project on technological risk will be nil.

B. Impacts and measures on road risk

The close study area is located near a road that is heavily used by various types of vehicles
(trucks, cars, bicycles, pedestrians, herds, etc.). The transport and supply of materials will be
carried out by road, which will increase the number of heavy vehicles on the roads, and
potentially the risk of accidents with various road users.

The road is already very busy and hazardous. Indeed, in the absence of a pipeline from the
Djermaya refinery, fuel oil deliveries are made by heavy trucks. This traffic is daily and very
sustained.

The passage of heavy goods vehicles for the delivery of equipment (approximately 600
containers for all the equipment) and the daily transport of personnel will further increase
the already high road risk for this traffic route.

sey | p |G }e}s (GROSS SEVERITY Pp | a |e | 1 | aesiouacsevearry

4.2.2.

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The residual impact on road risk during the construction phase is therefore considered to be
short- term, minor and local. The residual severity of the impact is moderate.

To reduce the risk of accidents on the roads, the following measures will be implemented:
« daytime transportation will be preferred;
* training in road safety rules will be provided to carriers;

¢ Traffic speeds will be limited, especially for vehicles transporting materials (30 km
onthe track / 60 km within towns / 80 km on the road);

* machine and vehicle condition will be checked daily by drivers;

« A site employee will be responsible for managing traffic aspects at the site
entrance to ensure that traffic is not disrupted and that no hazardous situation is
created when exiting or entering the main roadway;

¢ the work areas will be fenced off, closed to the public and easily visible prohibition
signs will be posted.

Impacts and measures associated with the operation phase
4.2.2.1. IMPACTS AND MEASURES ON THE PHYSICAL ENVIRONMENT

42.214 Climate impacts and measures

Two aspects are considered for the impacts made to the climate:
e local climate;
e the global climate.

Local climate:

Photovoltaic modules can cause heat to be released and create a change in the local
microclimate. This is why it is recommended to use materials that limit the rise in
temperature for the supports and to respect a distance of more than 0.80 m between the
modules and the ground to guarantee a homogeneous vegetation cover.

Global climate:

The operation of the park itself does not cause any GHG emissions. In fact, during the
operation phase, the operation of the park itself will not cause any coz emissions.

GHG emissions from the operation of the PV park will come mainly from the vehicles used to
transport maintenance personnel. Due to the low maintenance required by the operation
of a park, these emissions will be minimal.

The TOE, or Tonne of Oil Equivalent, is the unit of counting energy that allows us to compare
the energy content of different sources (kilowatt hours of electricity, steres of wood, ™ of gas,
..) to one ton of oil. According to the Commissariat a |’Energie Atomique et aux Energies
Alternatives, in its 2014 energy handbook “Memento handbook”, the energy equivalence
between renewable energy and TOE is: 1 MWh = 0.086 TOE.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

In the present project, the installed power is about 32 MWp in phase I, that is to say an
annual production estimated at 73 764 MWh/year (considering a production factor of 2000
kWh/KWp/year), that is to say about 6 343 TOE/year. Considering the phase I! of the project
we obtain a production equivalent to 11 894 TOE/year.

The consumption of fossil energy increases the amount of GHGs in the atmosphere. The
amount of GHG or CO2 emissions is also calculated from the TOE. For equivalent electricity
production, amore conventional method of electricity production using a fossil fuel such as
coal, the Intergovernmental Panel on Climate Change (IPCC) gives an emission factor of
At of coztoe, which leads to an equivalent production of 6,343 TOE/year) to an emission of
25,400 T of coajyearfor Phase | and 47,600 T of co2/yearfor Phase Il.

By taking into account all the carbon contributions of the project, according to a life cycle
approach, we can complete the above findings by considering the energy necessary for the
manufacture and transport of the modules. It is recognized by the international scientific
community that in the case of photovoltaics, the stages that weigh the most on the balance
sheet concern the manufacture of the panels, regardless of the technology chosen. The
energy expenditure to manufacture the photovoltaic system comes from 40% of the silicon
refining process (French Ministry of Ecology, 2011). The global contribution in GHG of the
manufacturing process can be evaluated on the basis of data produced by the International
Energy Agency, which considers an energy payback time of about 1.7 years (Rolf
Frischknecht, 2015) for polycrystalline cells (data based on an installation located in Europe
with an irradiation rate of 1700 kWh/m?/year, a performance ratio of 0.75 and a lifetime of
the installation of 30 years). Although the solar irradiation of the project area is significantly
higher (2193 kWh/m?/year), the lifetime considered for the Djermaya Solar installation is
shorter than that considered in the IEA study (25 years). Finally, the order of magnitude
advanced here for the energy return time of the installation seems relatively appropriate.

Thus, the project of creation of photovoltaic park makes it possible to fight against the
rejection of GES in the atmosphere since with equivalent production, it avoids the emission of
25 400 T of CO2equ/year in phase | and 47 600 T of CO2equ/year in phase II. Considering the
entire life of the plant from phase II onwards, 1,108 kt of CO2equ for the entire operating life
of the park, taking into account the energy payback time.

The operation of the facilities will therefore have a positive impact on climate change
and the production of greenhouse gases.

4.2.2.1.2. Impacts and measures on the soil and subsoil
The photovoltaic plant installed on the site will have only a small effect on the soil and subsoil.

First of all, the concrete pile foundations will be small (30cm in diameter) implying a small
footprint. Indeed, the surface occupied by these foundations is estimated for phase | at about
1650 m?, which is a negligible percentage compared to the surface of the site.

The presence of the modules will lead to the site being covered by 378,624 m? of panels in
phase II,

¢ asurface area of approximately 38% of the total surface area of the site. The waterproofed
areas will be limited to the technical premises, the roads and parking lot being made up
of permeable surfaces (gravel / compacted riprap).
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

In addition, the interception of rain on the plot by the panels results in a runoff of rain
causing an accumulation of water towards the low point of the panels with the following
consequences

« A pronounced erosion on the area of impact of water on the ground, with the
creation of preferential flow paths for runoff water. This phenomenon, which is
very noticeable with fixed solar panels, is mitigated by solar tracker technology
because of the rotation movement of the panels, which spreads the runoff over a
larger area.

« Heterogeneous soil water supply.

« A risk of progressive clogging of the wetland by the addition of sediments due
to soil erosion.

The main erosion phenomena are to be anticipated in the channels of the drainage system because of
the runoff that can be particularly significant during heavy rainfall in the rainy season. Indeed, the
drainage system will collect all the runoff from the site and from part of the wetland watershed (see
3.2.1.5) and discharge it.

Figure 125 - Schematic of potential water runoff from the soil

It therefore appears necessary to set up erosion control systems on the site, and in particular at
the level of the drainage system channels. These developments will have the effect of limiting the
phenomena of erosion but also of limiting the influx of suspended matter within the wetland
which could be detrimental to this environment. There are no plans to store chemicals on the site
during the operation phase. On the other hand, the presence of trackers, vehicles and
transformers can be a source of pollution in the event of a leak or spill. In addition, 12 employees
will be permanently present on the plant site, which will lead to wastewater discharges.

sey | p |G }e}s (GROSS SEVERITY ep |a@ |e | 4 | aesiouacseverry

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The residual impact on the soil and subsoil during the operation phase is therefore considered
tobe amedium-term, minor and local effect. The severity of the impact is minor.

¢ The electrical transformers present on site will be preferably dry (without dielectric
oil). If itis not possible to use this type of equipment, transformers using dielectric
fluids must be placed in a containment area. In addition, anti-pollution kits will be
made available in each station to provide for contingencies;

* Since the site is covered by shrubby savannah, only reworked areas, including
trenches, ditches, and various spaces used to create the drainage system will be
rehabilitated.

To protect the wetland from the risk of clogging, it is necessary to limit soil erosion and
therefore the issue of suspended solids in runoff water. To this end, the following planning
principles shall apply:

¢ Split the number of discharges to reduce the volume discharged at a single point.

* Install suspended solids abatement/erosion control systems such as cobble or
aggregate areas at outfalls.

« Increase the discharge water return time.

¢ Vegetate ditches to increase the stability of the landscape and increase the
removal of suspended solids.

¢ Straw bale filters can also be installed in areas near the wetland to prevent runoff
from the drainage system. The following features can be considered:

¢ The Protection of canal banks with gabion mats and turfing them with grass to
ensure long-term stability.

« Protection of discharge areas with aggregate.

* Creation of secondary channels to increase the number of discharges and
decrease the volume discharged at each point.

* Creation of a system of several series-connected ditches with flow velocity
reduction by means of partition walls with orifices. A section large enough to
handle runoff from outside and inside the site. In addition, these ditches provide
significant storage volumes that could limit or even eliminate the storage volumes
to be created to meet the recommendations made in the hydraulics report (risk of
flooding);.

* Grassing the bottom of the drainage channels / Plantingtrees at the head of the
slope.

* Vegetation will be managed by cutting without using phytosanitary products.
4.2.2.1.3. Impacts and measures on topography

Once the construction is completed, the operation of the new structures will not change the
elevation of the area. The impact is therefore nil.

4.2.2.1.4. Impacts and measures on groundwater
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

As stated in the previous sections, the risks of soil and groundwater contamination are very
low. The first aquifer levels are relatively deep (no water on the site before 60 m depth) and
relatively protected by the clay layer covering the site. The absence of soil sealing by the
project allows the underlying aquifer to be recharged during rainy periods, even if this
phenomenon is marginal due to the quasi- impermeable nature of the soils in the area.

The polycrystalline panels are made of inert material that does not allow the dissolution of
hazardous particles in meteoric waters. No pollution of groundwater is expected from the
presence of the panels.

Asmall amount of sanitary water will be produced due to the presence of the 12 employees
onsite. This effluent will be managed by an adequate wastewater treatment system (septic
tank or equivalent). No significant impact is expected from these discharges.

Finally, the quantity of impervious surfaces affected by the project is low. Only the
technical and personnel premises are concerned. The surface of the foundations of the
piles of the structures installed in the ground being of small surface, no disturbance of the
subterranean flows is anticipated at the level of the park itself. Therefore, it can be
considered that the impact on groundwater quality is negligible to nil.

A well will be drilled on site to ensure the water needs of the operation and primarily the
cleaning of the panels in the dry season. Annual water requirements are estimated at
approximately 1,000m3/year for four annual panel cleaning campaigns. The water needs
for the personnel are considered negligible. Although these volumes are relatively small
and the groundwater resources in the project area are significant, these water withdrawals
may compete with water withdrawals by the local population and increase pressure on this
resource.

sen | P| o|e|s (GROSS SEVERITY ep |a@ |e | 4 | aesiouacseverry

2]/3};2])2]2 afafajfa Negligible

To avoid any risk of conflict over the water resource, a detailed hydrogeological study will be
carried out prior to the installation and use of the well. The study will have to confirm the
capacity of the aquifer to meet the project’s needs without limiting the resources available
to the local population. If necessary, an alternative water source will have to be identified.
Water withdrawals will be measured and monitored to avoid inappropriate use of the
resource.

42.215. Impacts and measures on surface water

The operation of a photovoltaic park does not involve the discharge of liquid effluent, polluting
ornot. Any leaks from the transformer stations will be collected in a retention tank. In
addition, given the volume of fluid used and the low probability that the retention tank will
not fulfill its role, contamination of the latter would be very unlikely.

However, there are risks of chronic pollution that could be linked to the use of cleaning
products when cleaning the panels. The inclination of the panels of 25 to 30° allows a self-
cleaning of their surface during rainy episodes. Nevertheless, if necessary, the maintenance
of the panels will be limited to a simple brushing and a rinsing with water without additives.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The installation of impervious structures on the ground or covers, on a site that did not
contain any, can locally disturb surface runoff. In the operation phase (as in the construction
phase), the sealed surface is not significant. Only a sealing linked to the installation of the
transformation and delivery stations and the personnel premises is anticipated (cf.
4.2.2.1.4). The roads created are not tarred and are stabilized with crushed stone, thus
allowing water to infiltrate and not stagnate and run off the surface. On the other hand,
the creation of access roads on the site will lead to the creation of preferential water
evacuation routes that must be managed by the installation of a properly sized water
evacuation system that will allow the fight against erosion phenomena.

Finally, the coverage of approximately 38 ha of the site by the photovoltaic panels will create
localized modifications of surface runoff that could lead to: (i) minor modifications of
the hydrological functioning of the site as well as (ii) erosive phenomena that could
directly impact the quality of surface water. These aspects are dealt with in the section on
soils and subsoil (see 4.2.2.1.1).

sey | p |G }e}s (GROSS SEVERITY ep |a@ |e | 4 | aesiouacseverry
4 4 3 2 3 2 2)2)2

Residual impacts on surface waters will be negative, short-term, minor, and local. The
severity of the residual impact is moderate after implementation of the impact reduction
measures.

The mitigation measures proposed are the same as those stated in the section on soils
and _ subsoil (see 4.2.2.1.1).

4.2.2.2. IMPACTS AND MEASURES ON THE BIOLOGICAL ENVIRONMENT

4.2.2.2.4 Impacts and measures on habitats and flora

Once the work is completed, the installation of the panels should not be a hindrance to the
recovery of savannah-type herbaceous vegetation, as is currently the case throughout the
project area.

Furthermore, the presence of the panels will not cause any modifications to the topography
and flow conditions. Therefore, the flooding of the land will be preserved, and will allow
the conservation of the floristic species that are currently found in wet periods on the site.

The use of chemical weed killers is to be avoided in this project. In the absence of the use
of phytosanitary products, the anticipated residual impact will be short-term, minor and
local. The severity of the impact is negligible.

sey | p |G }e}s (GROSS SEVERITY Pp | a |e | 1 | aesiouacsevearry

2)/2]/3]24]2 afaf2ifa Negligible

During the operation, the maintenance of this area could be by annual mowing with the
provision of the products of the mowing to the local communities (see for more details the
LRP).
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

With regard to the flora of the wetland, no direct impact is to be expected on the Dalakaina
pond. On the other hand, indirect effects cannot be ruled out on the quality of the water
in the wetland, in connection with the management of water from drainage within the site.
On this point, it should be remembered that various devices are proposed to limit the
qualitative and quantitative impacts related to the discharge of this water.

Implementation of the measures proposed in the various sections concerning the soil/subsoil
(cf. 4.2.2.1.1) as well as surface water (cf. 4.2.2.1.5) should make it possible to obtain a
residual impact with short-term, minor and local consequences. The severity of the impact
is minor.

sey | p |G }e}s (GROSS SEVERITY Pp | a |e | 1 | aesiouacsevearry

It should be noted that the installation and development of the ditches on the site has been
planned in such a way as to create humid micro-habitats likely to host a diversity of plant and
animal species. Ecological monitoring will be carried out at least during the first two years
of operation in the wet season to verify the proper recovery of the vegetation on the site
and its facilities.

4.2.2.2.2. Impacts and measures on wildlife

The impacts of the project on wildlife are mainly concentrated during the construction phase
of the project. Based on various feedbacks, the evaluations show that the impacts related to
the operation phase of photovoltaic power plants are limited.

A. Mammals / large fauna

The impact on large fauna will materialize in the form of an inability to frequent the area.
Indeed, the site fence will prevent large wildlife from accessing the project site. However, the
data collected during the field mission show that this fauna already rarely frequents the
project area and that the project area is only a transit area.

Maintaining access around the wetland will limit impacts on wildlife by ensuring direct access
to the entire wetland perimeter in all seasons. Water management facilities on the site will
not interfere with the movement of species.

The impact on large wildlife is negligible.

B. Avifauna

It is often argued that photovoltaic panels could be mistaken by aquatic or shorebird birds
for water surfaces due to the light reflection and reflection phenomenon produced by
the solar cells. This phenomenon would have the effect of encouraging avifauna to land
on the panels, resulting in collisions with the installations and a loss of energy during
migration periods.

The 2011 report from the French Ministry of Ecology, Sustainable Development and Energy
(MEDDE) states that feedback from a large-scale ground-mounted photovoltaic installation
in the immediate vicinity of the Maine-Danube Canal and a large impoundment occupied
almost year-round by waterfowl, revealed no evidence of such a risk of confusion.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Furthermore, the report states that “many birds such as mallard, goosander, grey heron,
black-headed gull or cormorant were observed flying over the PV installation without showing
any change in their flight direction (circling, attracting).

In a 2010 study (B6nigk, 2010), it was possible to disprove the hypothesis that birds confuse
solar panels with water surfaces and injure themselves when trying to land on their surface by
studying the Lieberose and Schneeberger solar installations in Germany. No negative
effects were identified during monitoring programs conducted in 2006 by the Federal Agency
for Nature Conservation.

However, there is a lack of knowledge about the effects of polarized light on aquatic insects,
which are a food source for many birds. A study published in 2009 (Gabor Horvath, 2009)
cites several examples where smooth, dark artificial surfaces - car bodies, asphalt roads,
glass building facades, photovoltaic panels or plastic films used for agricultural greenhouses -
polarize light and are therefore mistaken by insects for aquatic surfaces. According to this
study, such surfaces would disrupt the feeding, reproduction or orientation of several
insect species. The impact on insects is therefore suspected but further studies are needed
to confirm it.

Given the strong avifauna issues around the Dalakaina pond and therefore in the vicinity
of the project, the residual impact is still considered negative and permanent, but minor and

local.
‘SEN P G iz I GROSS SEVERITY P G E— t ‘RESIDUAL SEVERITY
2/3 /]/1]2)]2 3/1) 2/2

However, as a preventive measure, white markings can be used on solar panels to avoid
any risk of ecological trap effect (Bonigk, 2010).

C. Small fauna

The impact on small fauna will be nil due to the installation of a permanent fence around the
power plant with a sufficiently large mesh to allow the various species to circulate on the site.

This management measure makes the site transparent for different groups such as
amphibians and reptiles.

D. Noise

Each line of trackers has a motor operating from sunrise to sunset (approximately every 10
minutes for 3s to 5s). These engines typically have a source sound power of about 55 to 58
dB(A), or 37 to 40 dB(A) at 2 m distance (French Ministry of Ecology, 2011).

Noise emissions from engine operation are low (in terms of emergence) compared to
ambient residual noise in the natural environment (e.g., the sound of leaves being blown
by the wind is equivalent to 35 dB(A)). The wildlife group that would potentially be the most
likely to be disturbed by the noise is birds. However, the phenomenon of habituation to noise
for birds is well known, as shown for example by the mixed results of long noise scare
campaigns at airports.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Large mammals do not frequent the area, if at all. Most of wildlife movements take place at
night when the engines are no longer active. The effects of noise should therefore be minor
to negligible.

—. Conclusion

The impact on the various groups of fauna will be low to negligible and the project’s setback
from the wetland (see § 2.4) will further limit the residual impacts on fauna by maintaining
direct access to the entire wetland perimeter.

Ecological monitoring will nevertheless be carried out during the beginning of the operation
phase to verify the application of the management measures proposed in the ESIA and the
ESMP as well as the effective effectiveness of these measures. Monitoring is recommended
at least over a 2-year period during the wet season.

4.2.2.2.3. Impacts and measures on the landscape

The study area is located in a relatively deserted area, still sparsely populated and likely to
become an industrial hub: the landscape issue is low.

The visual impacts of the power plant will be mainly related to the presence of the photovoltaic
panels (surface occupied) and to the reflections emitted by the panels and the structures.
The risk of mirroring by reflection of the sunlight on the panels is limited in the case of
this project, as the trackeurs technology allows a perpendicular reflection of the radiation
throughout the day.

The project is located in an open savannah environment and the topography of the project
area is very flat, which allows for a perception of the site at a close level but limits the
perceptions of the site at the level of the larger landscape (vegetation masking effect).
Experience shows that the installations are generally visible within a radius of 3 km around
the site. Beyond this distance their perception is that of a “grey pattern”.

The project site is located approximately 250 m (closest) to a busy road along which the
main landscape impacts will be concentrated. This area is slightly elevated from the site,
which increases the perception of the project area from the road. The perception of the site
from the Dalakaina pond, an area used by the villagers for agriculture and watering their
herds, will also be modified.

From a landscape point of view, the development of the solar power plant will have a
significant and lasting impact on the area. The implantation of the power plant and the
associated roads will transform in an irreversible way the landscape and will initiate the
transformation of a rural landscape to an industrial landscape. However, it should be
remembered that the project is located in an area that is set to become a major industrial
hub (international airport project, slaughterhouses, refinery, etc. ....). The landscape
transformation of the project area is part of a voluntary process of setting up an industrial
dynamic and is in phase with the general evolution of the project area. The visual impact of
the project is therefore ultimately important but not significant.

sey | p |G }e}s (GROSS SEVERITY Pp | a |e | 1 | aesiouacsevearry
1 3 4 2 3 3 2) 242

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The residual visual impact will be negative, permanent (throughout the operation but
reversible) and
minor.

Plantingtrees and shrubs around the periphery of the site will reinforce the landscape
integration of the facilities. The species selected for the replanting operations will be locally
present to prevent any denaturation of the environment and to maintain the ecosystem
services.

4.2.2.3. IMPACT AND MEASURES ON THE HUMAN ENVIRONMENT

4.2.2.3.4 Impacts and measures on populations

In the operational phase, unless the project site is expanded to increase the number of
installed PV equipment and the power of the plant (again causing a loss of agricultural land
and grazing areas), the impacts on local populations will be nil (except for a limited visual
landscape impact, see 4.2.2.3).

4.2.2.3.2 Impacts and measures on cultural heritage

No elements of importance to the cultural and historical heritage of local populations were
identified on the project site.

4.2.2.3.3. Impacts and measures on access to energy

The people living near the project site have already expressed strong expectations regarding
access to electricity, wishing to benefit from it if possible free of charge (see section 3.2.5.10).

If the project does not meet this expectation, at least partially, the social acceptability of the
project could be compromised with a risk of opposition that could result in malicious acts.

It is therefore recommended that the project implement a bonus measure consisting, for
example, of a rural electrification program that could be based on solar energy since this is
the core business of the project leader.

Two options can be studied as a first approach: the option of solar-home systems or solar mini-
grids. A limited comparative analysis of these two options, highlighting the advantages and
disadvantages, is proposed in the two tables below.

Table 53 - Study of the solar kit option

SOLAR OPTIONIN KIT

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)
INTERIM REPORT, REV E

Description of the device

Sale, at a subsidized rate by the project, of solar equipment (from
small lamps to solar kits of various sizes equipped with bulbs, sockets for
telephones, radio, TV, etc.) to households in the study area.

Poor households that do not have the financial resources to pay for it
would be offered microfinance solutions (e.g., through online or mobile
banking).

The project could also include with the products sold a maintenance
contract for a limited number of years, and form a local grid of
repairers.

Benefits

Quick and easy installation for immediate provision of energy access
to the entire target population

No need to develop an electrical grid

Low maintenance

No emission of harmful substances, better for the health of users

Disadvantages
and constraints

Table 54 -Study of the mini-grid option

Power supply limited to small electrical appliances (light bulb,
telephone, radio, TV)

The equipment must be strong, robust and durable. Faulty equipment or
equipment that breaks down quickly will result in additional costs for
households (repair costs) or even abandonment of the equipment, which
would mean that the program has failed. The evaluation of the supplier is
therefore the key element that will ensure the success of the operation.
The development of microfinance solutions requires the involvement

of a specialized structure (microfinance institution, bank offering this type
of service). Itis therefore necessary to assess the existing structures in
Chad that are willing to accompany the project in the

Description of the device

‘MINI-GRID oPrion
Implementation of solar panels producing electricity for a number of
users connected to a closed off-grid electrical grid. In general, a diesel
generator is used as a back-up to the solar panels when production is
insufficient. The generator then feeds the grid or batteries. The access to
electricity is not constant (time to recharge

the batteries).
Connection of beneficiary households to the grids against prepaid payment
for the service, for example via a cell phone.

Benefits

Powers larger appliances (fridge, sewing machine, fan, etc.)
Opportunity to serve a larger number of beneficiaries to achieve
economies of scale.

Low maintenance

No emission of harmful substances outside the periods of use of the
generator (better for the health of users)

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

@ Need to establish a grid connecting villages that are far apart.

. . As for the domestic panels, power cuts.
Disadvantages

and constraints

The approach chosen will depend on the choices made by the project leader and will vary according to the
number of villages benefiting from the program and therefore the final number of beneficiaries. If a small
number of beneficiaries are targeted (for example, only the village of Am Soukar with 102 inhabitants), the
solar kit approach seems ideal. On the other hand, if the project leader wishes to target a larger number of
beneficiaries (covering, for example, the two villages closest to the project area, namely Am Soukar and Am
Koundjo), the mini-grid option could become financially more interesting.

In both cases, the technical and financial feasibility of these two options will have to be studied in greater
depth. This study will have to analyze the electricity needs of the beneficiaries (households living in the
village or villages targeted by the program), their financing capacities, and the existing microfinance and
mobile banking institutions that can help implement the scheme.

It should be noted that neither of these two programs will offer a substitute for fuelwood for cooking (unless
solar ovens are also put in place).

4.2.2.3.4. Impacts and measures on economic activities

Photovoltaic panels, because of the light they reflect, can present risks for pilots of
airplanes and aircraft when they are located too close to sensitive maneuvering areas
(landing/takeoff). Due to the proximity of the site to the Djermaya airport project, the issue
of pilot glare from photovoltaic panels has been studied.

A. Regulatory instruments

There are no regulations in Chad on this point, which is why two examples were chosen, in
France and the United States.

e In France

There is no purely regulatory instrument, but a technical information note from the French
Civil Aviation Authority (DGAC) has been produced, in which it is considered that (§2.2, p 5):

“Only projects for the installation of photovoltaic panels located less than 3 km from any
point of an aerodrome runway or control tower should be subject to a specific prior analysis.
Thus, the competent civil aviation authority gives a favorable opinion to any project located
more than 3 km from any point of an aerodrome runway or a control tower as long as they
respect the easements and regulations applicable to them (see §1.2).”

¢ Inthe United States

The Federal Aviation Administration (FAA) published a technical guide in 2010 “Technical
Guidance for Evaluating Selected Solar Technologies on Airports” completed in 2013 by the
“Interim Policy, FAA Review of Solar Energy System Projects on Federally Obligated Airports”.
This second document revises and completes section §3.1.2 “Reflectivity” concerning glare.

These documents address an impact assessment methodology for projects located on airport
lands but not for projects outside of airports. Indeed, the methodology must be followed
for the former projects, but is optional for the latter.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

“Solar energy systems located on an airport that is not federally-obligated or located
outside the property of a federally-obligated airport are not subject to this policy.
Proponents of solar energy systems located off-airport property or on non-federally-
obligated airports are strongly encouraged to consider the requirements of this policy when
siting such systems.”

“Solar energy systems located at a non-federally obligated airport or located off the
property of a federally obligated airport are not subject to this policy. Proponents of solar
energy systems located  off-airport or at non-federally obligated airports are strongly
encouraged to consider the requirements of this policy when siting such systems.”

However, the FAA’s recommended methodology involves Solar Glare Analysis Tool (SGAT)
software, which does not take into account systems with trackers.

A final paper, “SOLAR PHOTOVOLTAIC ENERGY FACILITIES: ASSESSMENT OF
POTENTIAL FOR IMPACT ON AVIATION,” commissioned from Spaven Consulting in 2011
by developer RPS Planning & Development, draws the following conclusions:

e “The only likely significant risk with this technology is the potential risk of pilot
glare or reverberation caused by the reflection of sunlight off the PV panels.

e Photovoltaic solar panels are designed to absorb rather than reflect light. As a
general rule, the panels are designed to reflect only 2% of the light that reaches
them. The light reflected from the solar panels will therefore have a significantly
lower intensity than glare from direct sunlight.

e It is unlikely that solar installations located outside of airport areas would cause
glare problems for pilots.

e No evidence of pilot glare has been found for existing solar projects around the
world. This includes many projects in the United States where the Federal
Aviation Administration regularly evaluates such projects for their potential glare
impact.

e The United Kingdom and United States air accident databases do not contain any
accident cases in which glare from a solar installation is cited as a factor in the
accident.”

In conclusion, based on this research, it would appear that projects outside the 3km radius
do not present a significant risk of glare.

B. The case of the future Djermaya airport

From the preliminary layout plans of the Djermaya airport project, consulted at the Ministry
of the Environment in N’Djamena, it was possible to locate the future runways of the airport.
It is necessary to emphasize that the realization of the infrastructure according to these
plans is not confirmed, nor is the realization of the project itself.

The proposed airport is located to the east-southeast of the proposed Djermaya PV plant.
The runways have a north-east-south-west orientation and are located approximately 11
km from the edges of the power plant site. Compared to the regulatory distance of 3
kilometers recommended by the DGAC, the runways of the future airport are located at a
distance higher by a factor of 4.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Due to the location of the airport, which is well over 3 km (approximately 11 km) from the
site, the potential impact on the glare of pilots during take-off and landing maneuvers is
considered to be zero.

The proposed location of the Djermaya airport project studied in this impact assessment is
presented in the following figure.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

(par rapport au projet de centate
Je Ojermaya

= Seo
Aferenial

Figure 126 - MapofthefutureairportprojectinDjermaya

4.2.2.4. IMPACTS AND MEASURES ON THE ACOUSTIC ENVIRONMENT, AIR QUALITY AND WASTE
PRODUCTION

4.22.41. Air quality impacts and measures

The electrical production system of a photovoltaic panel is purely physical and does not generate any gaseous
emissions.

The energy produced from the photovoltaic plant will avoid the consumption of energy that has an impact
on air quality, such as carbon resources (wood, oil, etc.), and thus reduce air pollution.

The operation of the structures will therefore have a positive impact on air quality.
4.2.24.2. Impacts and measures on the acoustic environment
Noise emissions caused by the operation of the engines are relatively low in terms of acoustic power (estimated

at 37 to 40 dB(A) at a distance of 2 m, see 4.2.2.2.2.D) and emergence (compared to ambient residual noise
in a natural environment - for example, the sound of leaves being blown by the wind is equivalent to 35 dB(A)).
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Considering that the first dwellings are located approximately 300 m from the site boundary, no noise impact is
anticipated at the level of site residents.

Disruptions related to the operation of maintenance vehicles could occur, but these are considered
negligible given the low maintenance rate required for the operation of a solar plant.

sen | P| Go | ce] ot GROSS SEVERITY p|olels RESIDUAL SEVERITY

1 | 3} 1] 1] 41 | Negligible 3 faijaija Negligible

The residual impacts of the project on the noise environment are negative, long-term, negligible, and one-time.
The severity of the impact is negligible.

42.2.4.3. Impacts and measures on waste generation

The operation of a photovoltaic park produces very little waste, however, much of it is classified as special
industrial waste. It is mainly waste from maintenance activities, and therefore used parts and materials:

e Electrical and electronic waste (WEEE) from the maintenance of solar and electrical installations.
This category of waste is the one mainly produced by the activity of the site during the
replacement of worn or defective parts.

e@ Other maintenance waste, in small quantities:

e small quantities of used oil related to the maintenance of engines and gears of
tractors;

e soiled rags and packaging;

e batteries, neon lights, aerosols;

e ordinary industrial waste including in particular the packaging of maintenance parts: scrap metal,
plastic and cardboard packaging, wooden pallets;

e domestic waste related to the human presence on the site (12 people).

As maintenance is not a regular activity, the amount of waste produced is not significant.

sen | P| Go | ce] ot GROSS SEVERITY p|olels RESIDUAL SEVERITY

1 | 3 | 1] 4] 2 | Negligible 3)ajajfa Negligible

The residual impacts of the project on waste generation are negative, long-term, negligible, and one-time. The
severity of the impact is negligible.

As in the construction phase, waste will be collected, recycled or recovered by specialized companies. An
appropriate waste management plan will be put in place for this purpose during the operation phase.

4.2.2.5. IMPACTS AND MEASURES ON RISKS

4.2.25.1. Impacts and measures on natural risks
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The risk of surface ponding flooding is known (Hydratec, 2016) and may affect the project site. Indeed,
flooding would make access to the site difficult and could prevent emergency response in the event of an
incident.

The excess water generated by the project due to the installation of the panels, roads and platforms, generates
an additional volume of 13,200 ™3 discharged downstream, which could aggravate the risk of flooding. As
recommended by the hydrological study, it is necessary to regulate the volume of input to the wetland. To
do this, it is recommended that additional retention capacity be created, but preferably outside the wetland
or its expansion zone to limit the impacts on the biological and human environment. It could be possible to
create basins at the level of the drainage system outlets, but with the smallest possible footprint. Another
solution consists of creating a system of ditches on the project site to contain all or most of the water
directly on the site. The additional capacity would be created using much smaller ponds than the previous
solution (reduced costs and environmental impacts).

The risk of erosion is hazardous for the long-term stability of the installations. Erosion phenomena can
destabilize the foundations of the structures to which the photovoltaic modules are attached. However, as
indicated in section 4.2.2.1.1, erosion phenomena will essentially impact the drainage system channels and
to a lesser extent the areas below the panels (limited risk in the case of solar trackeurs). The implementation
of the recommended measures reduces the risk of erosion to an acceptable level.

The risk of lightning can cause a fire. The main areas of fire outbreak will be the technical premises. However,
the small quantity of combustible materials on the site will limit the risk of fire and specific measures will be
put in place.

sen | P| Go | ce] ot GROSS SEVERITY p|olels RESIDUAL SEVERITY

The residual impacts of the project on natural hazard are negative, long-term, negligible, and local. The
severity of the impact is moderate.

The layout of the photovoltaic park is designed to stop any propagation of fire from inside or outside the park:

e a5 mwide track inside the site runs around the periphery and isolates it from potential fires
from nearby fields;

e The shrub/grassland vegetation is maintained and controlled so that it does not represent a
significant source of fuel in the event of a fire;

e@ the same track allows the circulation of emergency vehicles and allows them to access any point
of the site to manage the fire risk;

e Automatic shutdown systems placed on the modules and in the stations allow automatic
shutdown and warning of the control center in the event of unusual overheating;

e fire fighting means (appropriate extinguishers) are placed in the transformers and the
vehicles of the operational teams;

e the site is occupied 24 hours a day, 7 days a week;

@ The measures relating to flooding and erosion risks are the same as those applied to soil/subsoil
(cf. 4.2.2.1.1) and surface water (cf. 4.2.2.1.5).
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

4.2.2.5.2. Impacts and measures on technological risks
During the operating phase, the main industrial risks are as follows

e fire and explosion risks in the technical rooms containing transformers, HTA equipment and
inverters, and in the electric motors of the tracking systems;

e electrical risks for personnel involved in the maintenance of installations or in their vicinity;

e the risk of soil contamination by cadmium present in the photovoltaic cells of the modules in
the event of breakage of the panels.

The electrical risks will mainly concern the terminal blocks and the electric motors. It should be noted that the
site will have a cleared strip of land all around the installations to act as a firewall and limit the spread of a
possible fire as described in the previous section § 4.2.2.5.1.

Concerning the risks of cadmium pollution, they can only appear in the event of panel breakage, and are very
limited as presented in the MEDDE report (French Ministry of Ecology, 2011). The increase in cadmium
concentration is limited in the study to 0.24 mg of cadmium per kg of soil, for a natural cadmium
concentration between 0.1 and 1 mg of cadmium per kg of soil. The risk of environmental contamination is
therefore not significant.

sen | P| Go | ce] ot GROSS SEVERITY p|olels RESIDUAL SEVERITY

3 f/aja}a Negligible

The residual impacts of the project on technological hazards are negative, long-term, negligible, and one-
time. The severity of the impact is negligible.

Various actions such as implementing a firebreak around the site and vegetation management on the
site will reduce fire hazards.

In addition, the various training courses that are available to staff, as described in the title Worker

Health and Safety Plan (§ 6.6), and Section § 6.6.2 in particular, will enable site users to act in a safer

manner during various maintenance actions and to react appropriately in the event of an incident.
4.2.3. Impacts and measures associated with the decommissioning phase

The direct impacts of the decommissioning site will be:

= These are the same as those of the construction site (noise, traffic of machines with the
risks that it supposes on the road, the ground and the underground water, waste).

» Either lower than the construction site (access roads already in place).

Recycling related to decommissioning will take place in several years, and this problem has
been anticipated from the project phase by selecting easily recyclable technologies. Most of the park’s
used materials can be recycled (see § 2.2.3.5 and the table below):

» Photovoltaic modules made of more than 85% glass, aluminum and crystalline silicon
cells, all easily recyclable materials;
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

= the support structures of the modules and anchoring piles in steel, an easily recyclable
material;

* electrical equipment mainly made of copper, glass, aluminum etc. and totally recyclable.

= The absence of foundations and the use of concrete blocks minimizes the waste
production.

Table 55 - Waste generated by the decommissioning phase (non-exhaustive list)

NAME OF THE WASTE ORIGIN HANDLING, STORAGE AND DISPOSAL

DEMANTELEMENT

Steel

Concrete Ripping out the foundations

Plastic Decommissioning of piles and _ steel Panels sorted and sent to the
structures. appropriate channels

Glass

WEEE Recovery of the panels

Modules

It should be noted that since decommissioning will take place in at least 25 years, new techniques
and technologies will eventually make it possible to optimize module recycling.

In addition, all the structures can be dismantled. The removal of the concrete piles will allow
for complete reversibility of the area at the end of the operation.

The work in the decommissioning phase will use the same techniques and means as the
construction phase, and the environmental protection measures taken will be, for the most part,
the same as during this first phase. They will consist above all of ensuring the protection of the soil
and adequate waste management (see §4.2.1.3.4). Access roads will already have been created
and/or improved.

4.3. CUMULATIVE IMPACTS
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

4.3.1. Methodology

The methodology used for the cumulative impact analysis is based on the IFC guide: Cumulative
Impact Assessment and Management: Guidance for the Private Sector in Emerging Markets. It
follows the main steps of the approach presented in this guide, namely:

. Determine the spatial and temporal boundaries of the analysis.

. Identify the environmental and social components of value.

. Identify all projects that may influence these components.

. Determine the initial state of these components.

. Assess cumulative impacts and their significance to the components.

. Develop and implement strategies, plans and procedures to manage cumulative impacts.
Cumulative impacts essentially mean assessing whether similar impacts between different existing
or future projects present synergistic or antagonistic effects (non-linear effects) or whether they are
simply additive. If the effects are merely additive, then the measures implemented on a project-
by- project basis are deemed to be necessary and sufficient. On the other hand, if synergistic effects
are to be suspected, such as a threshold effect, then the measures developed specifically for each

project considered individually may be insufficient. Additional cross-cutting measures can then be
proposed _ if the project’s contribution is significant.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

4.3.2. Temporal and spatial limits

The analysis covers the surroundings of the project within a 10km radius around the solar
power plant project and the residential areas surrounding the project site. The projects
taken into consideration are known and planned in the short or medium term (2 to 10
years), but in any case_ they are mostly major and/or structuring and significant for the
analysis. Thus, the numerous minor projects that will necessarily be developed in the near
future due to the urban development of the area are not taken into account (such as
individual constructions, the establishment of a gas station or the opening of a small shop
or workshop for example).

4.3.3. Environmental and social components of value

Among the physical, natural and human environments, the following components have a
particular value that requires consideration in the cumulative impact analysis.

Table 56 - Composantes environnementales et sociales de valeur

[Environment |Composante environnementale et sociale

= — Air quality
Physical «Soil quality
= Surface water quality
= Groundwater quality
Biological «Terrestrial biodiversity
«Landscape
* — Habitat
Human « — Economic activities and livelihoods

«Social and organizational dynamics
= Health and safety
«= Nomadic population

Projects Selected for Analysis

The information available on the projects in the study area is summarized in the table
below.

Table 57 - Projects selected for cumulative impact analysis

Name Description Stadium

Located 7 km from the site of the photovoltaic plant.
Owned by the Société de Raffinage de Ndjamena SA
(60% CNPC - 40% Chadian State), the refinery,

inaugurated in 2011, processes about 1 MT of oil per
year. The refinery also produces 5OMW of electricity.

Djermaya Refinery In operation

DJERMAYA PHOTOVOLTAIC POWE

DJERMAYA SOLAR
R PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Djermaya
Slaughterhouse

Located 1.5 km from the PV plant site.
Construction of the Djermaya slaughterhouse
began in 2017 but was subsequently halted. The
project is now at a standstill but could potentially
restart

In project

N’Djamena-
Djermaya airport

The N’Djamena-Djermaya international airport project
has been under study for more than 10 years (initially
by the Chinese company CAMCE). A development by
the Turkish company Summa is currently under
discussion with the Chadian President.30 The
Djermaya airport would be for mixed use (military and
civilian). It would be seven kilometers long and 3.5
kilometers wide, covering an area of 24 square
kilometers. The runway would be 3,500 meters long
and 60 meters wide. The project would also include a
2x3 lane expressway of 16 km to connect the city of
Ndjamena to the new airport. The schedule for this
project is not yet known.

yet confirmed. Its realization will probably not

be concomitant with the solar power plant

In the preliminary
study phase

Connection line for the
Djermaya Solar power
plant

Within the framework of the Djermaya Solar project,
a 17.5km 33kV electrical connection line will be
created to connect the plant to the Lamadji
substation

In project

4.3.5.

Cumulative Impact Analysis

Table 58 - Cumulative Impact Matrix

>
2
Components z ial
$
6 fof
5 S
s| 8
2) ele
Z| 2) $) 3/8
s| 3| 2) g]2
& S| s/¢4
=| 3/ 2) 3/8
~@|&l 6/ ala
Existing or planned activities
Djermaya refinery ra |ra | fa | fa | fa | fa | ra |] fa | fa | if | Fa
Djermaya slaughterhouse n [fa | fa | fa | fa | N | NJ] fa | ra | N | Fa
Djermaya Airport ra [ra | fa | ra | if | w | it | if | im | im | im
Djermaya Solar Project, n [wf n |n]a | fa | nw] ra | ra | nN | Fa
Djermaya solar power plant wlwlwtwtwletlulwtiwlntln
connection line project

30 https://www.alwihdainfo.com/Tchad-|-aeroport-international-de-Djermaya-pourrait-enfin-voir-le- day_a71506.html

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Significance of cumulative impacts Fa | - | Fa | Fa If i
Influence of Djermaya Solar N | N JON n | fa | fa | N | Fa | Fa N | Fa
Additional measures N | N]ON N N n ]n]on N N N

Impact: Positive: Po; No impact: N; Low: Fa; Significant: Si; Important:
Im; Interaction Simple additive: Add; Synergy: Syn; Antagonist: Ant
Additional measures: Yes: Y; No: N

4.3.6. Analysis of the contributions of the Djermaya Solar project

The analysis focuses on the contributions of the Djermaya Solar project to overall impacts in
the area.

The Djermaya solar power plant project is part of the current industrialization dynamic
of the Djermaya region. Indeed, in addition to the creation of the refinery in the north-
west of the site in 2011, a project for the construction of industrial slaughterhouses has
been started but has not yet been completed. Other industrial projects could see the light
of day especially since a project for an international airport and an associated expressway
has been under study for several years.

The industrialization of the area will necessarily lead to impacts on biodiversity by reducing
the space available for local fauna and flora. The receiving environment of the project
area is already largely modified by agricultural and pastoral activities. The Djermaya solar
project contributes little to the launching of this dynamic, the surroundings of Djermaya
being still little occupied by industrial activities at the moment. The localized impacts
of the various projects will be added as the industrialization of the area progresses.
Major infrastructures such as the creation of the airport, and the associated expressway,
may create a barrier effect for terrestrial wildlife migrations.

From a landscape point of view, the impacts of each project add up, transforming the visual aspect of
the previously village-like, rural and semi-arid region. Again, the contribution of the project is small
because it would be only the second to be installed in the area, which is currently little occupied by
industrial facilities. The construction of the connection line to the power plant will also have a local
impact on the landscape around the power plant, but the effect will quickly fade due to the linear
nature of the line and the presence of vegetation along the road acting as a screen. Nevertheless, the
landscape impacts of the photovoltaic power plant project and its connection line are without any
measure with those induced by the installation of an airport.

For the human environment, the project participates, to its extent, in the gradual transformation of
the land market which is part of the perspective of the reconversion of the area towards an industrial
and residential vocation. The project area is experiencing a situation of land pressure. The ownership
system is gradually changing from a traditional system where land is considered a collective resource to
a system of individual ownership. It is likely that over time the impacts of the various projects will
influence the social and organizational dynamics of the surrounding villages (Djermaya, Am Soukar, Am
Koundjo, Dalakaina, Douguinaga, and Kilmé) and will be cumulative in a synergistic manner, especially
with respect to social influxes, local governance and community relations, socio-cultural values, gender
issues, external relations, and public safety and order. The influence of the Djermaya Solar project on
these dynamics remains low, however, as impact management measures are associated with the
temporary construction phase (not requiring a base camp to house workers at night) and the number
of employees is very low in the operational phase.

Finally, for the nomadic populations, the project’s right-of-way is relatively limited in area, which
should not, in principle, constitute a major obstacle to the passage of herds or access to the Dalakaina
waterhole (accesses are preserved or reconstructed by the project). On the other hand, the
construction of the airport and the associated project to widen the 2x3 lane road could create a
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

significant barrier effect for transhumance. In addition, the progressive industrialization of this peri-
urban area, if it proves to be effective, will eventually lead to a strong densification of land use in the
entire surrounding area. This could constitute an additional obstacle to transhumance.

Finally, it is important to emphasize that apart from the refinery, no other important project has yet
been concretized or precisely programmed, which further limits the possibilities of studying
cumulative effects with the Djermaya solar power plant.

The project’s contribution to impacts in the project area is low. No additional measures are
recommended.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

44. IMPACT SUMMARY

Table 59 - Summary of the various gross and residual impacts and associated mitigation measures

bs SENSITIVI | PERSIST | SEVERIT | EXTENT | INTENSIT GROSS RESIDUAL
INVIRONMENTAL TARGET TY ENCE y (E) y SEVERITY SUMMARY OF PROPOSED MITIGATION MEASURES plelels SEVERITY
(sen) (P) (S) (i) (GS) (SR)

Construction Phase

‘© minimize GHG emissions as much as possible during the construction phase, it is recommended that the
Climate 2 2 2 2 2 distances covered while transporting materials and personnel be optimized. For example, consideration could be

iven to minimizing the distances travelled while transporting photovoltaic equipment by road (transport by river,
piggyback, etc.). In addition, all vehicles and machinery used on the site will be subject to periodic inspections, in
laccordance with current legislation, especially as they apply to pollutant emissions.

5 To preserve the topsoil layer during excavations, the first 20 to 30 centimeters of soil will be excavated and stored
for reuse at a later date. This material should be stored in a dedicated area in the form of uncompacted windrows
with a height of 1 to 2 m to preserve soil qualities. This area may be located in the immediate vicinity of the work
area, especially where trenching is involved. These windrows will be reused to restore the sites and the rights-of-
way occupied during the construction phase. Each completed windrow will be protected by a tarp to avoid any
erosion before reuse. Earthworks will not take place where there is persistent moisture;

6 Vehicles will be restricted to the access tracks and areas marked out for the works, and their movements will be
limited as much as possible. To minimize compaction of the soils used, the final access points will be built as soon as
the works begin. Efforts will be made to ensure that all vehicles use these various access tracks instead of others
as they move around on the site;

7 The equipment and machinery used will be subject to very stringent regular maintenance to reduce the risk of

Soil and subsoil 2 3 3 2 3 accidental hydrocarbon pollution (e.g. hose burst or leakage from a machine’s tank). Vehicle maintenance will
preferably be performed off-site. Alternatively, a dedicated maintenance area will be set up and equipped to
prevent leakage into the natural environment (area to be turned into a retention zone);

8 Anti-pollution kits (e.g.: absorbents, containment socks) will be made available to contain any spillage of products.
Implementation of a response procedure to deal with accidental pollution;

9 Wash water from concrete buckets and mixers will not be discharged directly into the natural environment,
but will be collected in a watertight pit. Once the water has settled (overnight), the pH will be checked and, if
necessary, buffered with acid before discharge to restore the pH to a value close to neutrality (pH 6 to 8). Solid
deposits can be treated as inert waste.

10 Where hazardous products are present (maintenance products for machines, fuel, etc.), they will be stored on
covered and correctly sized retention areas;

11 The storage areas for Hazardous material storage areas will be closed during non-working hours to avoid any risk of
intrusion and pollution resulting from a malicious act;

5 There will be no uncontrolled dumping of waste on the site;
6 These measures will be imposed by the Contracting Authority upon the subcontractor in charge of installing

Soil and subsoil 2 3 3 2 3 structures and assembling the modules; 2 2} 142

7 Overhead electrical cables will be preferred. Buried cables will be routed in a way to limit the length of cable

Topography 1 1 1 1 1 Negligible - 1) 1 | 1 | 1 | Negligible

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Groundwater

>

The measures proposed to reduce and avoid impacts on soil and subsoil and surface water may also be applied to
avoid and mitigate impacts on groundwater.

1 | 1 | Negligible

JENVIRONMENTAL TARGET

SENSITIVI
TY

(sen)

PERSIST
ENCE

(?)

SEVERIT

Y
(S)

INTENSIT

Y
())

Gross
SEVERITY
(GS)

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

SUMMARY OF PROPOSED MITIGATION MEASURES

INTERIM REPORT, REV E

RESIDUAL
SEVERITY

(SR)

Surface water

The avoidance measures designed to address the impacts of product spills are the same as those applied to the soil
and subsoil;

The base camp will be equipped with sanitary facilities and a properly sized septic-type wastewater treatment
system or equivalent;

Open rights-of-way and earthworks during dry weather periods to minimize impacts on areas susceptible to flooding
during the rainy season,

Concrete mixing plants will be located within the site, as far as possible from the wetland and the main waterways
on the site (on the road side). Wash water from concrete buckets and mixers will not be discharged directly into
the natural environment, but will be collected in a watertight pit. Once the water has settled (overnight), the pH
will be checked and if, necessary, buffered with acid before discharge to restore the pH to a value close to neutrality
(pH 6 to 8);

Foundation drill cuttings will be spread widely around each foundation or reused for construction purposes on the
site;

The work areas will be regularly cleaned to eliminate waste. There will be no discharge of washing water without
prior treatment by a de-silter/oil separator;

The generator supplying electricity to the base camp will be equipped with a double-walled tank, if necessary, or
placed ona retention structure;

Installation of a system at the outlets of the drainage system to reduce the discharge of sediments into the wetland.
To this end the following planning principles shall apply:

a Split the number of discharges to reduce the volume discharged at a single point;

a Increase the discharge water return time;

o Install suspended solids abatement systems such as pebble or aggregate areas at outfalls;

a Revegetate ditches to increase the stability of the facilities and increase the abatement of suspended solids.
Install a temporary water and effluent collection system within the construction site (collection ditches with outlets
equipped with sediment traps such as straw bales or riprap) to channel and treat any runoff into the wetland from
the construction site,

Shrub/grass
savannah
vegetation area

Delineation and observance of the rights-of-way and protection of areas of ecological interest such as the wetland

and its surrounding vegetation;

Maintain access points around the wetland, to facilitate wildlife access regardless of the season (no barrier effect);

Opening of the rights of way and conducting earthworks during the dry season to reduce impacts on biodiversity as

much as possible

The aim is to ensure the site has at least as many trees after the construction phase as before. Priorities for action

are as follows:

a Conserve existing trees to the extent possible;

a Replant removed trees (relocate existing trees on the site where possible or replant with new plants) at the edge
of the site (at the drainage channels or the outer fence). A one-for-one replacement ratio is recommended
(2492m?).

a Provide the population with felled woods.

Prohibition of the use of phytosanitary products for brush clearing on the site (mechanical brush clearing only);

To avoid introducing invasive plant species during construction, machines should be cleaned before their arrival

on the site. Materials brought to the site should also be quality controlled.

1 1 Negligible

1 | 1 | Negligible

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

PROJECT OF PHOTOVOLTAIC POWER STATION OF

DJERMAYA
ENVIRTONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

ENVIRONMENTAL SENSITIVI | PERSIST | SEVERIT | EXTENT | INTENSIT Gross RESIDUAL
TARGET ry tig y Y SEVERITY SUMMARY OF PROPOSED MITIGATION MEASURES plole SEVERITY
(sen) (P) (5) () (GS) (SR)

For a detailed description of impacts on wildlife, refer to the detailed table in Section §4.2.2.2.2. The general requirements are as follows:
@ Open rights-of-way and conduct earthworks during dry periods;
@ Clearing should be carried out during the dry season and outside the breeding and rearing periods of juvenile birdlife. Optimally, clearing is recommended between November and June;
@ Delimit and respect the rights of way to avoid the divagation of the machines towards the sensitive zones that are the Dalakaina pond and its vegetal belt;
@ Prepare campaigns to scare away reptiles before earthworks start;
Wildlife @ Install anti-intrusion fences to prevent small wildlife (especially amphibians) from accessing the work area;
e@ Maintain access around the wetland for people and livestock;
e@ Ensure that risks of pollution on the site are managed;
@ To make all the participants of the construction site aware of the ecological stakes of the site;
@ Conduct ecological monitoring of the implementation of measures during the construction phase and of the effectiveness of post-construction measures.

e Special attention will be given to the restoration of the site at the end of the work:
a the tracks and access roads will be cleaned;
a the infrastructures of the site (temporary buildings, septic tanks, storage...) will be dismantled and the

materials evacuated;

Landscape 1 1 2 2 1 Negligible a Exposed areas will be covered with excavated material (top soil replacement); 1 1 2 1 Negligible
a natural recolonization or recultivation of the stripped land will be carried out.

e Keeping the site and its surroundings clean and regularly removing waste will limit the degradation of the
landscape.

The limitation of the speed of the machines on the building site (30 km/h);
Stabilization of the construction site tracks;

Watering tracks in dry and windy weather to limit dust emissions;

Installation of concrete production facilities 20m from site boundaries to limit off-site emissions;

10 Washing vehicle wheels at the exit of the work site before driving on the main road. In the event of excessive
dust deposits, the vehicles will be completely washed; 1} 4 | 2 | 1 | Negligible

11 The number of truck trips involved in transporting materials, the routes used and the conditions under which

the trips take place will be optimized.

CHIT

Air quality 2 1 3 2 2

12 Regular technical inspections of the construction equipment. These operations will be recorded in a

maintenance logbook available in each machine or vehicle.
Stabilization of the construction site tracks;

Regular technical inspections of the construction equipment.
Optimization of the number of truck trips for the transportation of materials, routes and conditions of
tat the production of waste at the source and give priority to local recovery and recycling channels;
Understand and monitor waste flows and variations in their characteristics;
To ensure the recovery of waste or its destruction under acceptable technical and economic conditions;
Limiting the volume and distance of waste transport;

10 Inform the public and ensure transparency in waste management.
Waste will be managed in accordance with the waste management plan presented in Section 6.9. The principle is 1}1)2 1 Negligible
based on selective sorting during collection, a transfer and transportation process appropriate for the type of waste
involved, and disposal that is also appropriate for the nature of the waste involved.

Soundscape 1 1 3 2 2

ona

Negligible

1 | 2 | 2 | 2 | Negligible

OMIUD

faste generation

Population

displacement . - - - - Null - -|-f-]- Null

DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Economic 6 In accordance with the IFC’s requirements, the loss of livelihoods derived from land use, agriculture and livestock
activities 4 4 4 2 3 will be offset by the project through a Livelihoods Restoration Plan (LRP). 2) 2
Harvesting of Encourage people to collect all woody, herbaceous and locust materials on the project site prior to the start of the
jhatural | 2 1 1 1 1 Negligible works or make woody materials removed from the site by mechanical means, available. 1 | 1 | Negligible
Populations
ofnomadic 2 1 1 1 1 | Negligible  Noaction required 1 | 1 | Negligible
)
SENSITIVE | PERSIST | SEVERIT | EXTENT | INTENSIT GROSS RESIDUAL
at tarcen OMEN Ty ENCE y (E) y Sata ‘SUMMARY OF PROPOSED MITIGATION MEASURES ell SEVERITY
(sen) (P) (S) () (Gs) (SR)
6 For communicable parasitic diseases and diseases with the potential to become epidemics, the worker prevention
measures developed in the Worker Health and Safety Plan (WHSP, see next section) should be enough to avoid
infectious outbreaks and potential spread of disease to local communities, for example through local workers
7 For HIV/AIDS and STDs, a prevention measure (beyond managing this issue in the WHSP) will involve having a
specialized NGO carry out one or two prevention campaigns on the subject in Am Soukar during the construction
phase
8 With respect to road safety, the project may conduct an awareness session on the subject of road hazards in Am
Soukar at the start of the construction works and then every two months during this period, in addition to conducting
Community Health road risk management activities (see Section 4.2.1.5.2.B).
and Safety 3 1 4 2 2 9 ° oan ° , . | 2} 2
Regarding potential for increased conflict and violence against women, workers will be made aware of the need to
be respectful of local communities and women as part of the Environmental Information and Awareness Plan (see
section 6.3).
10 To prevent the risk of disproportionate use of force, security staff (site security officers) will receive specific training
in mediation and dialogue, and will be reminded of Chadian regulations and international best security practices
(see § 6.6.2.3).
© Safety aspects: identification of risky tasks, wearing personal protective equipment (PPE), staff awareness raising
and training on occupational hazards and postures to be adopted to avoid accidents, staff transportation to the site
using safe vehicles.
© Asystem for handling emergencies and first aid.
@ Health aspects with a medical check-up on hiring, to validate fitness for work, prophylaxis (vaccinations,
distribution of prophylactic materials - mosquito nets, mosquito repellents, condoms), prevention and hygiene
neat ort 3 1 4 2 2 promotion campaigns, routine health care, medical assistance (including medical evacuation) in the event of an 2/2
workers accident, etc.
@ The WHSP guidelines are presented in the ESMP (section 6.6).
© Security aspects: Security personnel will be trained in the appropriate use of force in accordance with international
best practices and applicable regulations and in appropriate conduct towards employees and neighboring
communities. Use of force will be governed by rules of good conduct and restricted to preventive or defensive
be all iil ba tinnata ta tha nat, a iniaf tha theaat haina add mn

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Develop a nationwide communication plan on the real employment opportunities offered by the project to
reduce opportunistic immigration;

Formally prohibit gatehouse and on-site recruitment and install the recruitment office in Djermaya;

Control access to the project by installing barriers and monitoring stations;

no disruption to road traffic and that no hazardous situation is created when exiting the main road.
The work areas will be fenced off and closed to the public, and easily visible prohibition signs will be posted.

Social Influx 2 1 3 2 2 If possible, do not locate the base camp in Djermaya but house the workers in N’Djamena (except for the local 2 1 Negligible
workers who will live at home);
Suggest to local authorities that a village development plan be put in place to guide the settlement of
economic migrants in well identified areas.
Create a bypass track along the eastern boundaries of the site. The width of this track (less than 20 meters) will be
integrated into the site’s right-of-way to avoid additional land acquisitions.
Road anv estrian 3 2 2 2 2 Create a bypass road around the site from the southeast that is wide enough (about 10 meters) to allow 2/4
access pedestrian and motorcycle access to the fields in this area.
SENSITIVI | PERSIST | SEVERIT | EXTENT | INTENSIT
RONMENT ALT ARCE TY ENCE y (E) y SEVERITY SUMMARY OF PROPOSED MITIGATION MEASURES E 1 Seventy
(sen) (P) (S) () (Gs) (SR)
To meet local expectations as much as possible while meeting the quality requirements of the construction site,
it is recommended that a Local Staffing plan be implemented that will aim to maximize the employment of
people from the villages in the vicinity of the project. The mechanisms of this plan are described in Section 6.5.7.
The Contractor and all their subcontractors shall comply with the objectives of this plan.
A monthly monitoring and auditing system will be used to report data on local employment (number of jobs to be
filled for residents of the villages concerned, number of jobs filled, etc.) to the Contracting Authority.
Local 4 1 2 2 2 The Contractor and all their subcontractors shall recruit workers, manage them, and provide working conditions 2 1
employment that comply with Chad’s national regulations (in particular Act No. 038/PR/96 of December 11, 1996, establishing
the Labor Code) and with international standards 31 (right to collective bargaining, freedom of association,
elimination of forced labor, abolition of child labor, etc.). They must have each worker sign a written employment
contract which will be archived and may be audited by the Contracting Authority
Local . . . . .
economic - - ye
It is necessary to set up a limited preventive archaeology procedure, to be deployed only at the beginning of the works,
Cultural heritage 2 1 2 2 2 during activities involving ground works (digging of various trenches, excavations, etc.). 2 | 1 | Negligible
Public Infrastructure
- - - - - Null - -|- Null
Natural hazards - - - - - Null - - - Null
Daytime transportation will be preferred;
Training in road safety rules will be provided to carriers;
Traffic speeds will be limited (30 km on the track / 60 km within towns / 80 km on the road);
Machine and vehicle condition will be checked daily by drivers;
Technological 3 1 3 2 2 A site employee will be responsible for managing the traffic aspects of the site entrance to ensure that there is a

31 These standards are defined in several international declarations and conventions by the International Labour Organization (ILO) and the United Nations
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Operation Phase

Climate : : : : : Positive i - - - -

FETT casi (rai aaa EXTENT | INTENSIT GROSS RESIDUAL
TARGET (E) y SEVERITY SUMMARY OF PROPOSED MITIGATION MEASURES pieglels Savaitin/
(sen) (P) (S) () (Gs) (SR)
= The electrical transformers present on site will be preferably dry (without dielectric oil). If it is impossible to use
this type of equipment, transformers using dielectric fluids will have to be placed in a containment area. In addition,
anti-pollution kits will be made available in each station to provide for contingencies.
= Since the site is covered by shrubby savannah, only reworked areas, including trenches, ditches, and various
spaces used to create the drainage system will be rehabilitated.
To protect the wetland from the risk of clogging, it is necessary to limit soil erosion and therefore the issue of suspended
solids in runoff water. To this end, the following planning principles shall apply:
= Split the number of discharges to reduce the volume discharged at a single point;
= Install suspended solids abatement systems such as pebble or aggregate areas at outfalls;
= Increase the discharge water return time;
= Vegetate ditches to increase the stability of the landscape and increase the removal of suspended solids.
The following arrangements may be considered:
= Protection of canal banks with gabion mats and turfing them with grass to ensure long-term stability.
Soil and subsoil 2 3 3 2 3 = Protection of discharge areas with aggregate. 2/l2l2]2
= Creation of secondary channels to increase the number of discharges and decrease the volume discharged at
each point.
= Creation of a system of several series-connected ditches with flow velocity reduction by means of partition walls
with orifices. A section large enough to handle runoff from outside and inside the site. In addition, these ditches
provide significant storage volumes that could limit or even eliminate the storage volumes to be created to meet
the recommendations made in the hydraulics report (risk of flooding);
= Grassing the bottom of the drainage channels / Plantingtrees at the head of the slope.
= Vegetation will be managed by cutting without using phytosanitary products.
Topography . . . . . . . . . . Null
To avoid any risk of conflict over the water resource, a detailed hydrogeological study will be carried out prior to the
Groundwater 2 3 2 2 2 installation and use of the well. The study will have to confirm the capacity of the aquifer to meet the project’s needs 1 | 1] 1) 1 | Negligible
without limiting the resources available to the lacal nonulation
Surface water 4 4 3 2 3 The proposed mitigation measures are the same as those stated in the section on soils and subsoil (see 4.2.2.1.1). 2/2)2)2

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

rass-cutting on an annual basis with products made available to local communities

Shrubby/ Implementation of the measures proposed in the various sections concerning the soil/subsoil (cf. 4.2.2.1.1) as well as surface
herbaceous water (cf. 4.2.2.1.5). oT
savannah 2 1 3 2 2 ( ) 1 | 1 | Negligible
vegetation area . - Pa a ae F F .
Setting up an ecological monitoring at the beginning of the exploitation to verify the good recovery of the plantations carried
out and the effective reappropriation of the site by the local flora. The follow-up is recommended at least over a period of 2
Wetland flora 3 4 4 2 3 Implementation of the measures proposed in the various sections concerning the soil/subsoil (cf. 4.2.2.1.1) as 1/4
well as surface water (cf. 4.2.2.1.5).
SENSITIVE | PERSIST | SEVERIT | EXTENT | INTENSIT GROSS RESIDUAL
at tarcen OMEN TY ENCE y (E) y Seuailin? SUMMARY OF PROPOSED MITIGATION MEASURES elt Satan?
(sen) (P) (s) () (Gs) (SR)
= Preservation of access to the wetland to limit impacts on wildlife by allowing direct access to the entire wetland
perimeter regardless of the season (no barrier effect);
= To set up shrub/herbaceous plantations around the noues and/or basins, to support the return of the local
Wildlife 2 3 1 2 2 biodiversity; ; a 2/2
= Installation of a fence with a large enough mesh to allow small wildlife to circulate
= Setting up an ecological follow-up system at the beginning of the operation phase to ensure that plantings have been
properly carried out and that the local vegetation has effectively returned to the site. Follow-up is recommended at
Planting trees around the site will enhance the integration of the facilities into the landscape. The species selected for
Landscape 1 3 4 2 3 replanting will be available locally in order to prevent any denaturation of the environment and maintain ecosystem services. 2) 2
Population - - - - - Null - - - Null
Cultural heritage - - - - - Null - - - Null
Implementation of an incentive scheme such as a rural electrification program that could be based on solar energy since this is
Access to energy . . . . . the core activity of the project proponent. - .
Two options may be considered as a first approach: solar-home systems or solar mini-grids..
Economic
activity - - - Null
(Djermaya - - - - - Null
airport)
Soundscape 1 3 1 1 1 . 1 1 N ble
jaste generation 1 3 1 1 2 As in the construction phase, waste will be collected, recycled or recovered by specialized companies. An 1 1 Negligible
appropriate waste management plan will be put in place for this purpose during the operation phase.

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Natural hazards

The layout of the photovoltaic park is designed to stop any propagation of fire from inside the park or from outside:

a5 m wide track inside the site runs around the periphery and isolates it from potential fires from nearby fields.
Shrub/grassland vegetation is maintained and controlled so that it does not represent a significant source of fuel
in the event of fire.

the same track allows the circulation of emergency vehicles and allows them to access any point of the site to
manage the fire risk.

Automatic shutdown systems placed on the modules and in the stations allow automatic shutdown and
warning of the control center in the event of unusual overheating.

fire-fighting equipment (appropriate fire extinguishers) are placed in transformers and vehicles.

The measures relating to flooding and erosion risks are the same as those applied to soil/subsoil (cf. 4.2.2.1.1) and
surface water (cf. 4.2.2.1.5).

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

PROJECT OF PHOTOVOLTAIC POWER STATION OF

DJERMAYA

ENVIRTONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

hazards

In addition, the various training courses that are available to staff, as described in the title Worker Health and Safety Plan (§
6.6), and Section § 6.6.2 in particular, will enable site users to act in a safer manner during various maintenance actions and
to react appropriately in the event of an incident.

ENVIRONMENTAL TaRGer | SENSITIVI | PERSIST” ] SEVERIT | EXTENT | INTENSIT GROSS ESOT
tv ENCE y (E) uf SEVERITY SUMMARY OF PROPOSED MITIGATION MEASURES SEVERITY
(sen) (P) (S) () (Gs) (SR)
Various actions such as implementing a firebreak around the site and vegetation management on the site will reduce fire
hazards.
Technological 3 3 1 1 2

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

5. | CHAPTER5: TECHNOLOGICAL RISKS, SAFETY
MEASURES AND EMERGENCY PLAN

. ACCIDENT RISK ANALYSIS

. Accidentology

The analysis was carried out on the basis of accidents recorded by BARPI (Bureau d’Analyse des
Risques et Pollution Industriels), which depends on the French Ministry of the Environment. BARPI
compiles and makes available a list of accidents that have occurred at industrial facilities in France
and abroad. This census is carried out in the ARIA database (Analyse Recherche et Information sur
les Accidents).

To select the accidents relevant to the installations built within the project, the keyword
“photovoltaic” was used.

A total of 59 accidents were identified, of which 10 were considered relevant to the proposed
installation. These accidents all concern photovoltaic installations located on roofs, as the ARIA
database does not contain any accidents concerning ground-based solar power plants. Thus, only
accidents that could be transposed to the context of the Djermaya Solar project were selected.

The selected accidents are presented below:

Table 60 - Accidentology for the keyword “photovoltaic” (ARIA - BARPI database)

ARIA DATABASE - BARPI

KEYWORD: PHOTOVOLTAIC: 59 HITS (06/24/2016)

rm cescnmnon THE cae Pree use one,
N°45136 - 05/04/2014 - FRANCE - 47 - SAMAZAN
YYY.YY - Undetermined activity
The electrical cables of a 12 kWp photovoltaic panel installation -
on the roof of a 2,000 m? workshop caught fire. The fire spread| '"flammation Properly
to the insulation of the building. The fire department ofthe electrical
1 | extinguished the flames with a dry chemical extinguisher and| _¢lectrical - installations
a variable flow hose. The installation company made the| Cables of the toan
electrical system safe . The Photovoltaic electrical
photovoltaic panels were being installed on an_ industrial system disconnect
building under construction. They had not yet been connected Fire switch

to the electrical switch.

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

ARIA DATABASE - BARPI

KevwoRD: PHOTOVOLTAIC: 59) tuces (24/06/2016)

PHENOMENE RETURN
DESCRIPTION OF THE ACCIDENT HAZARDOUS EXPERIENCE

N°44519 - 28/10/2013 - FRANCE - 11 - NARBONNE
G47.11 - Retail sale in non-specialized stores with food
predominating.

A buried electrical box caught fire around 12:25 pm at the foot
of a metal pillar supporting the photovoltaic installation covering] Fire - -
the parking lot of a hypermarket. The fire was extinguished
with a powder extinguisher before the fire department arrived.
A security perimeter was set up while waiting for the installation
to be shut down by a specialized technician. The intervention

ends at 2:30 pm.
N°43615 - 27/03/2013 - FRANCE - 43 - POLIGNAC
000.00 - Individuals

A fire broke out around 2:30 p.m. on the roof of a house with ;
12 m? of photovoltaic panels. The electricity distribution service malfunction
switched off the panels and the firemen extinguished the fire. The Fire of the PV

house was damaged and the panels melted. The 5 inhabitants system
were rehoused with relatives. A malfunction of the photovoltaic

system is believed to be the cause of the fire.

N°43184 - 21/12/2012 - FRANCE - 25 - BREMONDANS -
A01.41 - Raising of dairy cows

A fire broke out around 9:00 p.m. in a farm building in

1,300 m2, supporting 900 m? of photovoltaic panels, and
composed of 3 modules: a stall housing 30 cows and 9 heifers,
a storage of 400 t of fodder and a room housing the inverters
connected to the photovoltaic panels. The farmer evacuated
some of the animals and the water department opened the
fire reserve of the nearby water tower. The emergency ;
services set up a safety perimeter, controlled the spread of the fire Fire Possibly a
with two hoses and left the fodder and the inverter room, which short circuit
was still powered, to burn overnight. Six cows and 9 heifers . in the PV -
perished. The building was damaged, the fodder stock was Electrica system
destroyed, as well as a tractor, a trailer and a quad bike. The gas|_! voltage
and electricity distribution services, as well as the mayor, went to
the site. The damaged building is subject to a municipal order of
imminent danger because of the electrical danger linked to the
photovoltaic panels. A. short circuit could be the cause of the fire
in the building built 3 years earlier.

N°42445 - 17/07/2012 - FRANCE - 87 - BONNAC-LA-
COTE - 000.00 - Individuals

The

A fire broke out around 4:30 p.m. in the photovoltaic panels on presence of
the roof of a house. The latter caught fire shortly afterwards. PV panels
The presence of these panels complicated the intervention of| Fire - made it
the emergency services which mobilized 25 firemen and 5 difficult for
vehicles during 1 hour. The house was destroyed, but there were rescue
no victims. An investigation was carried out. workers to
respond

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

ARIA DATABASE - BARPI

KevwoRD: PHOTOVOLTAIC: 59) tuces (24/06/2016)
PHENOMENE RETURN
bescriprion oF THE ACCIDENT ‘HAZARDOUS ess EXPERIENCE

N°42247 - 05/06/2012 - FRANCE - 79 - CHICHE
‘AQ1.50 - Associated crop and livestock farming

A fire broke out at 2:45 p.m. in the protection box of the 300 m? _____ | Accessibility
photovoltaic installation of a 2,000 m? barn housing 100 t of hay. short circuit

A technician from the company operating the panels cut off the Fire in the

power supply to the box located 10 m high. The intervention of| housing protection

the fire department began and ended at 7 pm. The damage was
limited to the box.

N°41755 - 10/02/2012 - FRANCE - 14 - SEPT-FRERES -
01.41 - Raising of dairy cows

A fire broke out around 8:10 pm on the roof of a recent 2,000 m?
barn equipped with 1,400 m? of photovoltaic panels. The 110) Fire . .
cows were evacuated and the electrical grid was cut. The
firemen extinguished the fire at 23:45. A surveillance is
maintained until 3 am.

N°40204 - 04/05/2011 - FRANCE - 87 - LE PALAIS-SUR-
VIENNA - 000.00 - Individuals

A fire broke out around 4:00 p.m. on recently installed
photovoltaic panels on the roof of a new bungalow owned by a
private individual. The fumes emitted bothered one person who
was transferred to hospital for checks. The material damage is
important, a part of the roof having collapsed in the house.

Absent at the time of the events, the 4 occupants of the house
had to be rehoused. Alerted by children and then adults who
reported having seen “flames running on the panels’, 15
firemen sprayed the roof abundantly in an unsuccessful attempt
to contain the disaster; the rapid spread of the flames led to the
general blaze of the house. The solar panels of the damaged
house, even on the ground, continue to produce electricity (110
volts continuously). The fire was declared extinguished around
4:20 pm. According to the press, the photovoltaic production
would have been multiplied by 2 in 10 years in the

department, with 2 500 houses of individuals equipped with Poor Better ¢
solar panels. This type of disaster, both new and very rare, raises installatio cone °
many questions, especially in terms of safety. The first findings of Fire nof PV installati
the firemen would indicate that the photovoltaic panels would panels installations

be at the origin of the disaster, but the police are investigating
to confirm or not this hypothesis. Professional and institutional
organizations would tend towards more security during the
installation of panels; indeed, a decree makes mandatory since
2010 the control of the conformity of these installations at home.
According to some organizations in charge of these certifications,
the number of non-standard installations would be on the rise,
the head of a company specifying that the incidents noted would
be related to “poorly done installations and not to the panels
themselves’,

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

ARIA DATABASE - BARPI

KEYWORD: PHOTOVOLTAIC: 59. ces (24/06/2016)
rerun
N escmiemow oF THE AccioeNT cosas cause exPeneNce
N°39743 - 23/01/2011 - FRANCE - 42 - BELMONT-DE-LA-
LOIRE - 000.00 - Individuals
Photovoltaic panels caught fire around 3:50 am on the roof of a Electrical Better
house. The firemen extinguished the fire, the panels were orthermal | control of
g | destroyed. The causes and circumstances of the fire are not] Fire insulation PV
known; the installation was only producing 3 V at the time of the defect installations

fire for 100 V during the day. As the fire broke out on the panel
itself, the emergency services suggested that it was due toa defect
in the electrical or thermal insulation.

N°38619 - 13/07/2010 - FRANCE - 67 - ROESCHWOOG
A01.50 - Associated crop and livestock farming

On the roof of a farm shed, 120 m? of photovoltaic panels out of
the 1,600 m? installation caught fire. The electricity services
isolated the installation from the electrical grid and the installer’s
10 | Safety technician went to the site. The fire department did not act

on the fire, which extinguished itself at around 4:30 pm. A patrol
was carried out the next day and the operator had the site
guarded for 2 days to ensure that the safety perimeter set by
the fire department was respected. The installer dismantled
the panels during the night of July 15 to 16.

Fire - -

The boxes highlighted in blue correspond to accidents for which it is impossible to know if the PV
panels were the cause.

Preliminary risk analysis

The objective of the Preliminary Risk Analysis (PRA) is to identify any significant accidents that could
occur at the solar plant during the operational phase, to identify the existing prevention, mitigation
and protection measures related to each “feared event”, to quantify, in terms of occurrence and
severity, each consequence of all feared events, and to select the scenarios requiring further detailed
analysis.

1. PRA METHODOLOGY

The RPA was carried out by ARTELIA. The hazardous situations (final event) were evaluated in terms
of frequency of occurrence and in terms of severity of the consequences for people, the environment
and material assets.

These evaluations are carried out with a qualitative method using the criteria of frequency and
severity classes.

The RPA table is presented in the Appendix. In the RPA table, the feared events are identified by the
following colors:

¢ ingreen, the accidental phenomena that have no potential effects outside the site
and that do not require detailed study,
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

© inred the major accidents, with potential off-site effects, selected for a detailed risk study.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT,REVE

2. PRA CRITERIA

During the PRA, severity and probability are given qualitatively or semi-quantitatively. The reference
values used are presented below.

The severity is assessed using the qualitative and quantitative scale below for human, environmental

and material damage.

The methodology presented below was developed by Artelia Eau & Environnement, basedonthe
recommendations of the French decree of 29/09/05 relating to the evaluation and consideration of
the probability of occurrence, the kinetics, the intensity of the effects and the severity of the
consequences of potential accidents in the hazard studies of classified installations subject to
authorization. This methodology allows in particular the consideration of the consequences on site
(internal consequences).

Table 61 - Human Severity Scale

“SAFETY OF PEOPLE
LEVEL oF SeveRITY (ae EXTERNA L
(stare)
; j ER does not go out
1-Minor INo irreversible effect EI does not go out
El <1 person EL does not
lexit ELS
ER spell
2 - Moderate Irreversible effects El does not go out
El <10p EL does not
lexit ELS
Possible lethal effect on a person and
permanent disabilities EI exit
3 - Major El <100p EI <10p
EL <10p EL does not go out
ELS < 2p

Lethal effect on one person and several
lpermanent disabilities

Possible lethal effect on a person and
lpermanent disabilities

4 - Catastrophic El < 1000p EI <100p
EL <100p EL <10p
ELS < 20p ELIS < 2p
Numerous deaths Lethal effect and permanent
5 - Disastrous El > 1000p \disabilities SEI > 100p SEL
EL > 100p > 10p
£LS > 200 ELS > 2p
Note: SER : Threshold of Reversible Effects
SEI : Threshold of Irreversible Effects

SEL First Lethal Effect Threshold (1% lethality) SEL

Significant Lethal Effect Threshold (5% lethality)
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT,REVE

Table 62 - Environmental Severity Scale

LEVEL OF SEVERITY

pouurion

1- Minor Minor impact (no action required)

Moderate pollution (requiring remediation measures, duration < 1 week and
2 - Moderate , r on

no impact on the food chain and terrestrial life)

Significant impact (external to the site and requiring major rehabilitation
3 - Major measures, duration < 1 month and minor impacts on the food chain and

terrestrial | i f e )

4 - Catastrophic

impacts on the food chain and terrestrial life)

Significant impact external to the site with reversible consequences
(rehabilitation measures lasting between 3 and 6 months and moderate

5 - Disastrous

uncertain consequences on the food chain)

Major impact external to the site with lasting consequences (remediation
measures lasting more than 6 months, significant impact on terrestrial life and

Table 63 - Material severity scale

LeveL oF seveniry oss oF propucrion costs
4 nai 4 hours of production 200 ké

2- Moderate <1 day of production downtime 200 ke- 2M

3 - Major <1 week of production downtime 2 MILLION - 10 MILLION

4 - Catastrophic

< 1 month of production downtime

10 MILLION - 100 MILLION

5 - Disastrous

1 month of production shutdown

> 100 M€

The probability is assessed using the qualitative and quantitative scale below.

Table 64 - Probability scale

FREQUENCY LEVEL DEFINITIONS FREQUENCY (PER YEAR)
, cally I < 10-5
E Scenario physically likely but not encountered at the :
Extremely rare global level (less than 1 time every 100,000
id years)
D Scenario that has already occurred in this 10-4- 10-5
sector of activity but remains very unlikely (between 1 time every 10,000 years
Rare given the corrective measures and
, an thic i 10-3- 10-4
Cc Scenario that could occur in this industry (between 1 time every 1000 years
Uncommon and 1
‘ a abe 10-2- 10-3
B Scenario that could occur in this sector of (between 1 time every 100 years
Occasional activity and for a similar installation aed t

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Scenario that has already occurred in this
A industry and for a similar facility or scenario that > 10-2
Common may occur several times during the life of the (more than 1 time every 100 years)
facility

The preliminary risk analysis identifies acceptable scenarios and scenarios that will require a
subsequent Detailed Risk Analysis (DRA), according to the matrix below.

Table 65 - PRA selection matrix

FREQUENCY (PER YEAR)
‘SEVERITY OF E Dd Cc BRARE A
CONSEQUENCES [EXTREMELYRARE, INFREQUENT OCCASIONAL FREQUENT
10-5=P < 10-4 10-4=P < 10-3 10-3°P < 10-
DESASTREUX
5
CATASTROPHIC 4
Scenari
MAIOR3
‘MODERA

: Scenario globally
anor acceptable

Scenarios in the green boxes are considered acceptable at the RPA stage and therefore do not
require further study in ADR.

4.2. PRA Findings

When the potential development of consequences related to a hazardous situation can impact
people, equipment and/or the environment, then a qualitative rating of the frequency and
consequence of this development is performed. The risk level of this potential development is
evaluated in accordance with the matrix presented above.

Thanks to the various bibliographic researches and the findings extracted from the accidentology,
the RPA allowed to identify a list of 22 hazardous situations, including:

= 14 situations were classified as acceptable without the application of additional actions
/ recommendations;

= 8 situations were classified as acceptable after application of
additional actions/recommendations.

These 8 situations, as well as the associated measures and actions to be taken, are presented below.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

Table 66 - Table summarizing the hazardous situations identified requiring corrective action

INTERIM REPORT, REV E

Unit / Consequences
Equipment / Keyword Causes Prevention Central Final Event Protective Barriers Recommendations / Actions
Activity Barriers Dreaded
Damage to Production
all Lightning Storm panels, stoppage, | circuit breaker Carry out a lightning study
equipment possible damage to / Lightning protection
ignition the
The drainage system is
dimensioned from the monthly
All . . Drainage Destabilization Damage to | rainfall data of 100 years return
equipment Flooding Heavy rains system of foundations the period (448 mm) and the
/Short circuit |. tallation | maximum daily rainfall (61 mm)
(see hydratec report)

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Design or Emergency stop (circuit
assembly breaker) Fire fighting system
: Equipment (extinguishers) Relevant fire detection system
Photovoltai |, defect (diode, | “aUiPr Overheating, , ini ; vant v
Fire testing, Fire Training of personnel in the (taking into account local
c panel bad contact, ” electric arc .
welding) maintenance event of fire ies (exterior, heat)
Firewall surrounding the site
Installation procedure
. Consequences
Unit /
Equipment / Keyword Causes prevention) Central Final Event Protective Barriers Recommendations / Actions
Activity Barriers Dreaded
Fvent
Emergency stop (circuit
Maintenance breaker) Fire fighting system
Aging of Compliance (extinguishers) Relevant fire detection system
equipment with Electric arc Fire Training of personnel in the (taking ; into account local
electrical event of fire specificities (exterior, heat)
standards Firewall surrounding the site
Design or
8 bt Emergency stop (circuit Relevant fire detection system
assem’ y breaker) Fire fighting system (taking into account local
defect (diode, Equipment A ingui: i i
bad contact, . Overheating, | (extinguishers) specificities (exterior, heat) Pay
welding) ’ testing, electric arc Fire Training of personnel in the particular attention to the
8 maintenance event of fire maintenance of inverters
Firewall surrounding the site

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

| . Emergency stop (circuit Relevant fire detection system
inverter, Fire Maint
electrical Aging of aintenance breaker) Fire fighting system (taking into account local
equipment e ¥ eet Compliance ; ; (extinguishers) specificities (exterior, heat) Pay
quip with Electric arc Fire Training of personnel in the particular attention to the
electrical event of fire maintenance of inverters
standards Firewall surrounding the site
Relevant fire detection system
. a (taking into account local
Cable ageing, Emergency stop (circuit age .
i a gas jes (exterior, heat)
design breaker) Fire fighting system . . 5 5
A Compliance a Optimized installation design to
Electrica defects, poor i (extinguishers) limit the multiplication of cables
I cables Fire insulation with Overheating Fire Training of personnel in the P
electrical event of fire
standards Firewall surrounding the site

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT,REVE

Unit /
Equipment /
Activity

All
equipment

Keyword

Maintenance
work (in
particular
hot spots)

Causes

Maintenance
work

Barriers of
Prevention

Obligation of
fire permit
Training of
operators and
subcontractor
s

Consequences
Central
Final Event
Dreaded
Event

Overheating

Fire

Protective Barriers

Emergency stop (circuit

breaker) Fire fighting system

(extinguishers)

Training of personnel in the

event of fire

Firebreak surrounding the site (to.

prevent propagation outside the
ite)

Recommendations / Actions

Limit operations on hot spots
when climatic conditions are
conducive to fire outbreaks
(strong winds, very dry
conditions, etc.)

No situation was identified that required the conduct of an ADR.

The complete findings of the PRA are presented in tables in Appendix11.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

5.2. EMERGENCY PLAN

Djermaya Solar shall develop and implement a contingency plan which shall cover at a minimum the
following:

e the list of sensitive elements in the immediate environment of the site;

e the list of potentially hazardous situations;

e related preventive measures;

e interventions to be carried out in the event of an incident;

e the list and contact information of the people to contact in the event of emergency;

e The various hazardous situations were identified by conducting the RPA (see
Appendix11);

e Each accident and incident must be managed in accordance with the
recommendations of the emergency plan.

5.2.1. Training

Each person on site will be required to complete a basic safety training program and be familiar with
the contents of the emergency plan. This training will be provided by the HSE Manager and will cover
the following:

«theoretical training;

¢ — first aid initiation;

¢ — fire fighting and prevention;
* emergency evacuation.

The emergency response plan should be reviewed at least once a year, and as soon as deficiencies
are detected. In addition, an annual general exercise will ensure that a high level of competence is
maintained. Training will be provided to two different audiences, site employees and visitors.

. EMPLOYEE TRAINING

All employees will be trained by appropriate personnel in the emergency plan prior to any work on
the site to ensure a safe and orderly emergency evacuation. Training will be conducted as a group
and will be provided to all new employees. A report will be prepared prior to each training session
that includes the following:

* name(s) of the person(s) trained with their signature;
« date, duration and location of training;

* type of training (fire, first aid, etc. ....).
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The HSE Manager will ensure that all persons working on the Djermaya site are trained in the safety
guide and emergency response plans. Untrained personnel will not be allowed to work on the site.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The application instructions relating to an emergency situation willbe recalled during the site
meetings, and the verification of their effective implementation willbe guaranteed by the HSE
manager. The HSE manager will also be responsible for ensuring that:

A sufficient number of workers are trained by an approved institute to provide first aid.
Workers are informed of the dangers involved and are able to respond to them.
The work personnel are sufficiently qualified and use PPE properly.

The activities comply with the legislation and standards in force relating to health
and safety at work.

Workplace accidents and near misses are reported regularly and addressed for
corrective and preventive action.

. VISITOR TRAINING

Prior to their arrival on site, visitors must inform the HSE Manager of:

Their name and the name of their company.
The nature of their visit.

Access to the Djermaya site will be checked. Visitors will be required to leave their vehicles
outside the site unless they have a valid authorization (for example, to receive material)
and to follow the instructions concerning the security control.

On site, the wearing of PPE will be mandatory (helmet, safety shoes, high visibility vest at
least) and visitors will not be allowed to enter without being accompanied by competent
persons. Please note that access to restricted areas will be strictly forbidden to visitors.

The transmission of information is the responsibility of the HSE manager, who must verify
that emergency procedures have been understood by visitors. The emergency plan will be
transmitted in advance to allow visitors to read it before their visit.

5.2.2. Communicationmodes

The resolution of emergency situations must meet exceptional needs for speed, accuracy and
efficiency. Djermaya Solar will therefore provide the site employees with various communication
systems (e.g. radio, cell phones etc.) to ensure that each employee can be alerted in the event of
an emergency situation.

The numbers of the various officials and emergency services must be up to date and the names
available in the various languages spoken on the site (Arabic, English, French). Every 6 months at
least, it will be necessary to test the efficiency of the security alarm procedure.

Asite map will also be made available, including at a minimum the following:

Selection of a meeting point.
Room allocated in the premises for crisis management.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e Sound and light alarm.

e A list available in all languages of the telephone numbers of the competent
authorities (police, fire department, armed forces, ambulance, nearest hospital
etc.).

e Fire extinguishing equipment (fire extinguishers in sufficient number).
e A list of first aiders present on the site.

e A first aid station with medical equipment.

e Anaccident register.

These elements will be decisive for a good understanding of the site and the safety devices.

5.2.3. Emergency Response Plan

5.2.3.1. GENERAL PROCEDURE

The approach to take in an emergency situation is to first protect people or the environment, alert
the specialized response services and those in charge (in this case the HSE manager), and finally
to intervene and rescue where possible or otherwise leave it to the specialized teams.

At a minimum, the following will be implemented:
¢ selection of an assembly point;
© presence of audible and luminous alarm;
* room allocated in the premises for crisis management;
¢ first aid station with medical equipment;

¢ display of a list available in all languages of the telephone numbers of the
competent authorities (police, fire department, armed forces, ambulance, nearest
hospital etc.);

© Maintaining an up-to-date list of first aiders on site;

¢ presence of fire extinguishing equipment (sufficient number of fire
extinguishers maintained in operational conditions);

¢ Maintaining an up-to-date accident log.

The procedure to follow in an emergency situation is as follows.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

5.2.3.1.1. Protect

Immediate protection of people and installations after detection of a serious accident.

5.2.3.1.2. Alert

The audible and visual alarm will be activated as soon as an emergency situation arises, to warn
all occupants of the site to proceed to the assembly point via the evacuation routes. A call will be
made to verify that all personnel and visitors have left the danger zone.

Once informed, the safety officer is responsible for contacting the emergency numbers first,
describing the circumstances of the accident and leaving his or her contact information available. All
competent persons should then be informed of the emergency situation.

The various emergency response structures and their contact information are not yet known at this
stage of the project and will have to be identified by Djermaya Solar to be integrated into the
emergency plan later on.

5.2.3.1.3. Rescue

Use the first aid kit for minor injuries. Should paramedical assistance be required, the person in
charge on site must be able to provide a medical certificate of the injured person(s). A person will
be designated to guide the ambulance to the site from the entrance. Emergency services will then
take charge of the injured person.

Pre-designated staff will be responsible for assisting and providing first aid to persons with disabilities
only if they are trained to do so.

The operation of the site may be suspended until a study has been conducted that demonstrates that
it is safe to restart production. The investigation must produce a report on the cause of the accident,
corrective measures and a review of work procedures if necessary.

To facilitate the work of the authorities, the scene of the accident should be left as it is if possible.
The HSE manager will be in charge of writing the various emergency procedures:

* personal injury management procedure;

¢ fire management procedure;

¢ safety management procedure;

* environmental emergency management procedure;

* the emergency plan presented must serve as a model and be adapted according to the
activities and risks involved on the basis of the hazardous situations identified during the
RPA (RPA table in Appendix11). The drafting of procedures specific to the various activities
carried out by the subcontractors will be the responsibility of the latter.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

5.2.3.2. EMERGENCY FIRE PROCEDURE

Following the risk analysis, it appears that fire is the most likely risk on the Djermaya site. The
measures to be followed in the first place in the event of fire are the following:

* Activate the fire alarm, inform staff and the local fire department of the incident in progress;
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

¢ Use fire extinguishing equipment only if it does not present a risk to the employee
(limited fire, trained person, emergency exit nearby, ...);

* Immediately after being informed of the fire emergency, proceed to the assembly
point using the nearest evacuation routes;

Calling all persons on site, including visitors, and notifying emergency services
a

Fire action

If you discover or
Suspect a fire

Operate the nearest
fire alarm call
point

Leave the building
by the nearest
available exit

Report to person in
charge of Assembly
point

Do not stop to collect
personal belongings

Do not take risks

Figure 127 - Exampleofafiresafetyproceduredisplay

The HSE Manager is in charge of:

¢ to turn off the power unless its safety is compromised;

¢ ensure that the evacuation is carried out in an orderly fashion;

¢ implement a rescue method to locate missing personnel.
He shall also subsequently provide all necessary information to the fire department on site.
Here are a few warnings that must be sent to staff during their training:

* Never use water on electrical or oil/petrol fires, use extinguishers adapted to this type of
risk;

* never underestimate a fire;

* no one is allowed to return without the approval of the emergency services.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Finally, all staff must know how to use fire extinguishers, and there must be enough of them in
strategic locations.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

5.2.4.

5.2.3.3. EMERGENCY FLOODING PROCEDURE

In the event of flooding on the site, i.e. for a rainfall exceeding the return time of the sizing of
the storm water drainage system or a decrease in its capacity, the ESHS manager, in coordination
with the operational teams, will implement the following measures

to secure all the installations affected by the flood by cutting off the power to the inverters
and the delivery station (alternating current part) and then to the panels (direct current
part);

evacuate staff and visitors from flooded areas;

if necessary and possible, implement measures to restore or increase the drainage
capacity on site (search for obstructions in the drainage grid, installation of pumping
within the flooded areas...)

to set up a monitoring of the situation and a watch on the coming weather conditions.

The operation will be restarted once all the areas are cleared.

Emergency Plan Review Program

e The emergency plan as well as the transcripts made by the subcontractors will be

reviewed at least every three years by the HSE manager and shall include:

any organizational changes regarding:

training courses;

modes of communication;

emergency response plans.

any element that may be complementary to the emergency plan, in particular identified:

by feedback (hazardous situation, incident, accident etc.);
following an emergency exercise;

as a result of any malfunction;

etc.

The various copies of the emergency plan available to staff and subcontractors should be
kept up to date to ensure access to the latest safety and emergency response procedures.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

6. CHAPTER 6: MONITORING AND FOLLOW-UP

6.1.

PROGRAM - ENVIRONMENTAL AND SOCIAL
MANAGEMENT PLAN

PURPOSE AND OBJECTIVES OF THE ESMP

The purpose of the ESIA is to assess the project’s impacts on the natural and social environment,
with reference to the initial environmental status. This allows us to determine whether the changes
planned by the project are compatible with Chadian laws on health and the environment, as well as
with the recommendations of IFC international standards. The content of this ESIA is as follows:

* presentation of the legal, regulatory and institutional framework;
e project description;

e description of the initial state of the receiving environment and in particular of
the compartments considered potentially impacted;

assessment of the project’s impacts on the natural and social environment;

e the technological accident risk management plan, the monitoring and follow-up program,
also known as the Environmental and Social Management Plan (ESMP), which defines the
application of impact mitigation and follow-up measures.

The ESMP defines an action framework aimed at preventing or mitigating the significant
environmental impacts and risks identified in the ESIA for the construction, operation and
decommissioning phases. In the design, pre-construction and construction phases, a single ESMP
grouping together the actions to be carried out for the line and the solar plant will be developed by
Djermaya Solar and its general contractor.

The ESMP is intended to structure the mitigation actions developed during the ESIA process so that
they can be effectively implemented. For each proposed action, the EMP defines:

e technical content;

e the operational plan;

e planning;

e responsibilities;

e follow-up and monitoring of findings;
e the budget.

The ESMP will be detailed by Djermaya Solar, its general contractor and any selected subcontractors
during the design phase of the project, so that it is fully operational before the start of the
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

construction phase (design and pre-construction). The ESMP, as an integral part of the management
system, will be reviewed and revised as appropriate during the course of the project, with a view
to continuous improvement.

The ESMP defines the environmental rules to be applied by the various actors of the project
throughout its different life phases. These, in relation to their activity, will be responsible for
developing a detailed ESMP based on the guidelines in this document, or at least include them in
their procedures. In the event of a discrepancy between the general contractor’s or
subcontractor’s procedures and those defined in the ESMP, the ESMP requirements will prevail.

6.2. ORGANIZATION OF HEALTH, SAFETY, ENVIRONMENT AND
SOCIAL MANAGEMENT (ESHS)

Djermaya Solar is responsible for the organization of the Health, Safety, Environment and Social
management of the project during the construction phase as well as during the operation and
decommissioning phase.

Its responsibility as a Contracting Authority is at different levels:

e During the construction phase, Djermaya Solar shall select a contractor on the basis of its
ability to conduct construction operations in accordance with this ESMP. Djermaya also has
a role of control of the ESHS aspects of the selected contractor’s operations.

e Inthe exploitation phase, Djermaya Solar, is responsible for the ESHS management of its
operations.

e In the decommissioning phase, Djermaya Solar is responsible for the proper execution
of decommissioning and rehabilitation operations. As for the construction operations,
this responsibility will be expressed by the selection of a service provider capable of
conducting the operations in accordance with the project’s PGES and by the setting up of
a control of the operations.

Firstly, the responsibility for ESHS aspects is carried by the person with the highest authority on the
project, i.e. the Works Manager in the construction phase and the Plant Manager in the operation
phase. These people, in charge of the overall management of the project, will have to ensure that
operations run smoothly, that sufficient means are available to ensure the ESHS management of the
project, that the teams are well coordinated and will also ensure a role of communication with
the outside world and in particular with the institutional actors (Chadian administration, donors...).

The contractor selected for the construction phase will have to set up an operational ESHS
organization that integrates the requirements of the ESMP in consultation with Djermaya Solar. The
organizational structure is described in the following sections and summarized in Fig.128.

6.2.1 ESHSmanagement

The objective of ESHS management is to ensure compliance with the principles of prevention and
good practices relating to the health and safety of workers as well as the protection of the environment
and relations with the surrounding communities.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

During the construction phase, the ESHS manager will have to be mobilized on site to monitor the
construction of the facilities as well as off site to ensure the interface with the communities
(complaint management system, exchange with the communities). This person will be in charge
of the good respect of the ESHS plans of the ESMP, namely

e Environmental monitoring and follow-up program.
¢ Worker Health and Safety Plan.

e¢ Management plan for liquid and atmospheric effluents.

e Waste and hazardous materials management plan.
¢ Pollution Prevention and Control Plan.

e Environmental audit program.

e¢ Decommissioning plan of the site installations.

e Social Management Plan including Stakeholder Engagement Plan, Complaints
Management Mechanism, Local Staffing plan, etc. and except for the LRP which will have
to be implemented by a dedicated expert.

¢ Biodiversity action plan.

The person in charge of the ESHS management of the site will produce regular reports to the
Djermaya Solar project managers based off-site (Works Director in the construction phase and Plant
Manager in the operation phase). These reports will be kept and will serve as follow-up documents.
In support of Djermaya Solar’s ESHS manager, the company in charge of the construction of the
power plant must also have an ESHS manager, internal or external, for its field of activity. He will be
the main contact for the ESHS manager of Djermaya Solar for the various operations including in
the event of subcontracting.

6.2.2. Responsibility of the various stakeholders

6.2.2.1. ROLE OF THE ESHS MANAGER OF DJERMAYA SOLAR
The roles of the ESHS manager outlined in the previous section will be as follows: Pre-work and
construction phase:

e Implement the Stakeholder Engagement Plan and LRP;

e ensure the implementation of all environmental and social plans described in the
ESMP by the prime contractor;

¢ monitor and coordinate the activities of these plans;
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Monitor the security situation in the country and in the project area and take measures
to protect employees if necessary;

Participate in meetings to coordinate site activities with contractor representatives;

refer directly to the responsible persons of the Djermaya Solar project management
about the findings and problems encountered;

Prepare monthly/quarterly construction progress reports;
to ensure the relations with the central environmental authorities (Ministries);

Ensure relations with local government stakeholders and concerned local communities for
all social aspects, including community health improvement, compliance with recruitment
procedures, land use agreement, grievance handling, public consultation.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Operation Phase:

e ensure, with the person in charge of the operation of the site, the follow-up and
the coordination of the environmental and social studies recommended;

¢ monitoring and coordinating the environmental activities required on the site;

¢ Coordinate the post-evaluation of the plant’s impacts and the effectiveness of the
corrective measures put in place;

e ensure the planning and implementation of rehabilitation measures for sites used
during construction.

6.2.2.2. ROLE OF THE HEALTH, ENVIRONMENT AND SOCIAL MANAGER (HES) (PROJECT MANAGER)
© coordinate with the ESHS manager of the Contracting Authority;

e ensure that all environmental plans and programs to be prepared have been submitted
to and validated by the ESHS Manager of Djermaya Solar prior to the commencement of
work;

e verify that environmental obligations are effectively implemented on the site, including
by any subcontractors, by carrying out regular visits and audits;

e respond to non-conformances issued by RHES and immediately apply the necessary
corrections to the construction teams.

e Report any non-conformity observed and ensure that it is dealt with in a timely manner;
e Participate in site monitoring meetings and prepare monthly site ESHS monitoring reports;

e Ensure the regular implementation of monitoring programs (water and air quality)
and present the interpretation of the findings in the monthly report;

¢ organize a database for the storage of all environmental documentation generated
during the construction of the project;

¢ prepare the required documentation prior to the environmental and social audits of
the project.

The measures recommended by this study will be incorporated into the General Contractor’s contract
to make their implementation binding.

6.2.2.3. PUBLIC AUTHORITIES AND LOCAL COMMUNITIES

The government will be responsible for administrative oversight and technical control of the
implementation of the ESMP. This task will be carried out primarily by the authorities in charge of the
environmental police, as well as by civil protection agents, hygiene inspectors or services for
classified establishments, or any other structure designated to carry out monitoring of the Djermaya
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Solar project. The monitoring will include compliance with national legislation and compliance with
the measures of the ESMP.

Finally, communities (local authorities, non-governmental organizations, trades, individual citizens)
will participate in the development and implementation of the ESMP:
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

* through mechanisms that ensure that their comments are taken into account and/or
that complaints are made as to the proper functioning of the planned measures;

* by participating in environmental and safety awareness and training programs, and
by applying best practices in these areas on a daily basis.

6.2.2.4. INTERNATIONAL FINANCIAL INSTITUTIONS
The international financial institutions participating in the financing of the project will monitor
the operations at regular intervals, especially during the construction phase. This monitoring will

be carried out by means of indicators reported during monthly meetings or in the form of visits and
audits.

6.2.2.5. ORGANIZATIONAL SCHEME FOR IMPLEMENTING THE ESMP The schematic diagram of the ESMP

organization is shown below.
Gouvernement du Tchad
PARTIES
Institutions financiéres internationales PRENANTES

le & comm

COORDINATION
& INFORMATION

Chet de pre MAITRE D’OUVRAGE
hef de projet .
Djermaya Solar Djermaya Solar

Responsable
HSES

SUPERVISION DES ACTIVITES SOUMISSION DES PLANS D’ACTION
ENVIRONNEMENTALES ET SOCIALES RAPPORTS DE SUIVI
DETECTION DES NON-CONFORMITES CORRECTION DES NON-CONFORMITES
INFORMATION & REPORTING (RAPPORTS,
REUNIONS)

Chef de projet
Manager Hygiene
Environnemental
et Social Equipe
support

Autres équipes et
supervision
technique
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Figure 128 - Summary diagram of the ESHS organization
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

6.3. ENVIRONMENTAL AND SOCIAL INFORMATION AND AWARENESS PLAN

Careful planning and good project design are not enough to ensure proper environmental and social
management if staff do not apply the required good practices in the field.

An information and awareness plan regarding environmental and social management procedures will
be prepared by Djermaya Solar and its subcontractors for each phase of operations. It will present
the ESMP and should be consistent with the significant environmental and social aspects and
impacts and mitigation measures associated with the planned activities and detailed in this ESIA.

The first training given to employees will cover the ESHS organization of the project and the basics
of environmental and social management procedures. This ESHS induction will be presented to each
employee taking into account their involvement in the organization’s social and environmental
management system.

People will need to be trained/informed:

The importance of compliance with Chadian regulations and international standards concerning
environmental protection and the requirements of the ESHS management system of Djermaya
Solar.

e Significant environmental and social aspects related to the potential impacts
associated with their work as well as the environmental benefits of improved individual
performance.

e Methods to reduce the impacts presented in the ESMP.

e Their roles and responsibilities in achieving compliance with the ESHS management
system requirements.

With respect to the employee’s level of commitment to environmental and social management,
the training will cover the aspects developed in the ESMP, among which (non-exhaustive list):

e Information on the need to reduce consumption of natural resources, especially
water (Sahelian conditions).

e Waste management plan, as well as all aspects related to pollution prevention (e.g.:
management of hazardous products, maintenance and upkeep of machinery, etc.

ve)
e Health and safety aspects of their work.
e Site emergency plan and other emergency procedures.
e The respect of the road traffic plan as well as the associated safety rules.
e Management of socio-economic aspects.
e Respect for local communities, especially women.

e Environmental protection.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e Environmental monitoring.

e Identification of non-conformities and their treatment, etc.

Thus, these topics should be developed periodically during team meetings and especially during the
construction phase. Regular meetings involving managers and team leaders must be planned to
create a satisfactory level of control of the ESHS aspects of the site.

During the operation phase, the on-site teams will be much smaller, and the frequency of training
will therefore be adapted.

6.4. ENVIRONMENTAL AND SOCIAL MONITORING AND SURVEILLANCE
PROGRAM

6.4.1. Implementation of the measures recommended by the ESIA

The purpose of monitoring is to verify that the environmental and social safeguards applicable to the
project are being applied. Therefore, a regular supervision of the protection measures implemented
during the project will be put in place.

Monitoring aims to establish a correlation between the activities and their environmental and social
consequences by quantitatively measuring the associated parameters to provide information onthe
impacts related to the project's activities and to propose compensatory measures if necessary.

The program that will be carried out will allow the follow-up and monitoring of the impact of
liquid discharges, atmospheric emissions, wastewater and the various pollutions. It will define the
various measurement methods, parameters, measurement points and frequency. The findings will
be recorded, stored and made available to the supervisory authority.

Monitoring activities will be defined by Djermaya Solar and will include the following:

e@ monthly consumption quantities for the following products, water, and significant
consumables (paper, chemicals, etc.);

e quantity of waste produced, as well as its management on site and its disposal route;

e quality and compliance of wastewater released into the natural environment (wastewater
and runoff);

e@ monitoring the presence of erosive fronts on the site;

e@ monitoring of the flora and fauna environment of the project area, in particular avifauna:
wildlife and flora of the site and its surroundings will be monitored to detect any
negative evolution linked to the implementation of the project. Positive interactions will
also be noted.

For its social part, the program that will be conducted will allow the follow-up and monitoring of
the associated management plan and will include:
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

monitoring the implementation schedule of the stakeholder engagement plan;
the findings of the complaint management process;
the assessment of the livelihoods restoration plan;

the assessment of the local staffing plan;
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

@ Monitoring of economic migrants’ influxes into the area following the project’s completion.

The monitoring program should highlight any non-compliance with the objectives and
recommendations of the ESMP, which should then be promptly communicated to the next level
of management to ensure that appropriate corrective action is taken.

6.4.2. Definition of activities, indicators and monitoring periods
Various parameters will be monitored as listed in the following sections. Fauna and flora will be

continuously monitored, as well as other parameters associated with the project.

6.4.2.1. WASTE TRACKING

The waste management plan provides recommendations for waste monitoring and control during the
various phases of the project, including storage, treatment and disposal. Monitoring of waste
generation and disposal is presented in the Waste Management Plan (6.9below
WasteManagementPlan).

6.4.2.2. MONITORING OF DISCHARGE WATER QUALITY

¢ For sanitary water:

Temperature and pH.

Suspended matter

Chemical Oxygen Demand (COD).

Biological Oxygen Demand at 5 days (BODS).

Total coliform bacteria.

Total nitrogen, nitrites and nitrates.

Phosphate and total phosphorus.

e For water from maintenance and vehicle washing areas (work phase): suspended
matter and total hydrocarbons.

e For water released into the natural environment (wetlands during the operation
phase): suspended solids (verification of the performance of erosion control
installations).

This program can be completed from time to time with the analysis of the main metals and chemicals
(total hydrocarbons) to identify any potential industrial contamination of the wastewater.

The findings of the monitoring will be recorded in a dedicated logbook with the dates and findings of
the analyses.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

During the project, the impact of water consumption in the Sahelian zone can be significant in the
event of non-rational use. Periodic checks (e.g., during on-site environmental audits) of all water-
using systems and their settings, as well as the recording of their water consumption (e.g., ona
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

This procedure will ensure that the impact of water consumption is minimized. This procedure will
aim at an optimal use of natural resources.

Maximum allowable discharge values for wastewater are defined within the IFC General EHS
Guidelines and presented in the following table.

Table 67 - Wastewater discharge limit values

Pollutant Unit Directive
pH pH 6-9
BOD me/l 30
cop me/l 125
Total nitrogen me/l 10
Total Phosphorus me/l 2
Oils and fats me/l 10
Total solids in suspension me/l 50
Total coliforms NPP / 100m! 400

General EHS Guidelines -IFC 2007
MPN: Most Probable Number

6.4.2.3. MONITORING OF NOISE EMISSION COMPLIANCE

Noise values from the site (both during the construction and operation phases) must not exceed the
limits presented in the following table, nor must they result in an increase in ambient levels of 3dB
at the reception location closest to the site (notion of emergence).

Table 68 - Noise limit values at the nearest receiving location

‘One hour tea (dBA)

Type of receiver Daytime (7am-10pm) Night time (10pm-7am)
Residential, institutional, educational__|55 45
Industrial, commercial 70 70

General EHS Guidelines IFC 2007

6.4.2.4. AIR QUALITY COMPLIANCE MONITORING

Air quality on and around the site will be monitored during the construction phase, especially during
the dry season, to control dust levels related to operations or climatic conditions. The frequency
of monitoring will be at least monthly during the harmattan periods (December to March). Checks
will also be carried out at the start of runway construction operations, excavation and backfilling
operations or in the event of complaints from local residents. The frequency of these analyses can
then be adapted according to the time of year and the findings of previous analyses. The air quality
values used for the project are the WHO values:

* Particulate Matter PM2.5:

o 10 ug/m3 annual average
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

o 25 ug/m3 24-hour average
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

* Particulate Matter PM10:
o 20 ug/m3 annual average

o 50 ug/m3 24-hour average

In the event of exceeding the limit, collective (watering) or individual (dust mask) protection
measures will be put in place.

6.4.2.5. FOLLOW-UP ON SOCIAL ACTIONS
The following indicators will be taken into consideration while monitoring social actions:

¢ The number of consultations and meetings conducted as part of the stakeholder engagement
plan, the percentage of progress of the plan, and the level of compliance with the schedule;

« the number of complaints registered in the complaint management system, differentiating
between complaints from residents and those from site employees, the types of grievances,
the percentage of complaints handled and the degree of satisfaction. The proper functioning
of the mechanism will be tested by conducting monthly interviews with the village chiefs
concerned.

« The percentage of progress of the Livelihoods Restoration Plan (LRP) and its associated
actions (payment of compensation, agricultural resettlement, agricultural support program
and diversification of income-generating activities, voluntary contribution plan for local
development).

«the number of local people working on the project (in value and percentage), the type
of position held, the number of women (in value and percentage) employed

« the number of economic migrants associated with the project, the associated impacts on
communities and the measures implemented, if any.

6.4.3. Means of dissemination and communication of environmental and social monitoring
The ESHS manager will produce a quarterly report on the activities and performance of the site

operation. The objective of this report will be to record the performance of the various indicators
monitored for environmental and social monitoring of the project.

This quarterly report will be communicated internally to the project managers and site teams to allow
for better performance improvement and greater awareness among site workers.

During the construction phase, an environmental monitoring report will be issued at least once a
month. This will be accompanied by an action plan to remedy any non-conformity identified during
the monitoring.

6.5. SOCIAL MANAGEMENT PLAN

The Social Management Plan contains a number of thematic plans and procedures to be
implemented by the Employer or its subcontractors.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

6.5.1.

Stakeholder Engagement Plan

6.5.1.1. STAKEHOLDER IDENTIFICATION

The various stakeholders of the project, i.e., the persons or groups that are directly or indirectly
affected by the project (whether they are neighbors of the site or not), as well as those who have an
interest in the project or who have the capacity to influence it (positively or negatively) are identified
in the following table (Table69). These stakeholders fall into three categories: authorities, private

sector and civil society.

Table 69 - Stakeholder identification

CATEGORY TYPE

DESCRIPTION

Village leaders in the study
area

Chiefs of the 6 villages surrounding the project area,
more or less influenced by it according to their distance
from the site

Governor of the province of
Hadjer-Lamis

Prefect of the Department of
Haraze El-Biar

Sub-prefect of N’Djamena Fara

Authorities representing the State in the project area

Ministry of Petroleum, Energy, in
charge of the promotion of
renewable energies

Ministry in charge of the DIERMAYA SOLAR project

National Electricity Company

Public company that will benefit from the electricity
produced by the Djermaya Solar plant

Authorities Agency for the Development of

Renewable Energy (ADER)

Sponsor of the Djermaya Solar project, in charge of
mobilizing investments for the deployment of
renewable energy projects in the country

Ministry of Land Management,
Urban Planning and Housing

Ministry in charge of the industrial development of the
study area, the management of the State’s land holdings,
the registration of land and the supervision of operations
and procedures relating to the allocation or concession of
land

Ministry of Production, Irrigation
and Agricultural Equipment

Ministry involved in the development of agricultural
activities

Ministry of Livestock and
Animal Production

Ministry involved in the development of livestock
activities

National Agency for Rural
Development (ANADER)

Institution attached to the Ministry of Production,
Irrigation and Agricultural Equipment, in charge of
agricultural research and local implementation of
national rural development programs

Ministry of the Environment

In charge of validating the ESIA and conducting the final
public consultation

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Industrial and airport Refinery, slaughterhouse, new airport of Djermaya
complexes - N'Djamena
Private Sector

Agricultural or arboricultural farms with

Rural Concessions ‘ swith
commercial vocation near the project site

Village communities in the study This group represents approximately 5,000 people
area residing in the 6 villages of the project study area
Civil society Local self-help associations See section 3.2.5.9.3 on solidarity

National and international organizations (Care,
NGO Solidarités Internationales, etc.) implementing
development programs in the country

CATEGORY TYPE DESCRIPTION

Print media (AlWidha, DA’Kouna, L'Observateur, La Nation,
La Voix, LeMiroir, Le Progrés, Le Temps, N'Djamena Bi-
Hebdo, Notre Temps), online media (tchadinfos.com,
tchadactuel.com), television channels (Radiodiffusion
Nationale Tchadienne, Télé Tchad), radio (37 national and
provincial radio stations)

Media

6.5.1.2. ENGAGEMENT ACTIVITIES

Djermaya Solar will have to implement, throughout the life of the project, information, dialogue
and engagement activities with its stakeholders in accordance with the IFC recommendations
listed in Section 3.2.5.10.1.B. In particular, the project will have to develop its Stakeholder
Engagement Plan (PEPP), which may be based on the recommendations made in this study. The
standard structure of a PEPP is proposed in Appendix8 of this study.

Information and dialogue activities will vary in intensity depending on the phase of the project:

¢ During the pre-construction and construction phases, regular and frequent communication
and dialogue must be established, primarily with local authorities and communities living
near the project.

¢ During the operation phase, communication will be much more limited, as the site will
generate few impacts and nuisances for the local population.

¢ The decommissioning phase will require a revival of information activities.
These activities will need to be:

* Culturally appropriate (respecting days of rest, religious holidays,
the (e.g., the importance of greeting the village chief when
visiting).

¢ Adapted to the educational level of the local population (oral communication rather
than written communication).

¢ Conducted in the local language when necessary, with the intervention of a translator who
respects the principles of neutrality, non-coercion and fidelity in the transcribed words.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Communication should be as transparent as possible and the information disseminated should be
substantiated, with a level of detail sufficient to allow communities to easily understand the project
and the issues it represents for them.

Women’s participation should be mandatory at every meeting and their opinions should be solicited
by the ESHS Community Relations Officer. If necessary, the ESHS Manager will organize women-
only meetings.

Each engagement activity (public meeting, one-on-one interview, etc.) should be recorded in a
database to ensure effective tracking of the activities conducted and to ensure that commitments
made are kept by all parties.

The recommended minimum activities to be implemented are presented in the table below, broken
down by phase and target audience.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)
INTERIM REPORT, REV E

Table 70 - Stakeholder Engagement Plan

ACTION TARGET

INFORMATION DISSEMINATED

‘COMMUNICATION MEDIA/DISSEMINATION MEANS

‘SCHEDULE/FREQUENCY

PRE-CONSTRUCTION AND CONSTRUCTION PHASE

Village chiefs in the
study area affected
by the ESIA

Presentation of the

ESIA
Local communities
in the study area
affected by the ESIA

Presentation of ESIA Findings:

@ main E&S impacts identified

@ proposed management
measures to avoid, reduce or
compensate for them

@ = complaint management

mechanism in place

Individual meeting with each village chief
Paper support (poster for example) Minutes
of the meeting with signature of the
participants

After the validation of

Public meeting with communities
needed, meeting with women only)

(if

Paper support (poster for example) Minutes
(PV) of the meeting with signature of the
participants

the ESIA by the
Ministry of
the Environment

Village chiefs in the

study area
concerned by
the LRP

Presentation of

the LRP
Local communities
in the study area
affected by the ESIA

Presentation of LRP findings:

@ impacts at the origin of LRP

@ = matrix of eligibility and identification
of beneficiaries

@ measures proposed
compensatory measures to restore
the livelihoods of affected
households

@ — organizational responsibilities

Individual meeting with each village chief
Paper support (poster for example) Minutes
of the meeting with signature of the
participants

After validation of the

Public meeting with those affected by the
LRP Paper medium (e.g. poster) Minutes

(PV) of the meeting with signature of the
participants

LRP by the Client

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

‘ACTION TARGET INFORMATION DISSEMINATED ‘COMMUNICATION MEDIA/DISSEMINATION MEANS ScHEDULE/FREQUENCY
Main E&S impacts identified
Proposed compensatory
Presentation of the Prefect and/or measures to avoid, reduce or After the
ESIA and LRP compensate and LRP Individual meeting validations of
findings Deputy Prefect @ = Complaints management the ESIA and the LRP
mechanism in place
Individual meeting with each village chief
Village chiefs in the Paper support (poster for example) Minutes
study area affected’ — @ Community Development Plan | of the meeting with signature of the
by the ESIA Direction participants
. @ Presentation of
Presentation of the community development support |Public meeting with communities (if In the pre-
Community construction and
Development Plan Local communities Programs needed, meeting with women only) construction phase
in the study area © Presentation of the Paper support (poster for example)
affected by the ESIA implementation schedule Minutes of the meeting with signature of
the participants

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

@ Nature of the work carried out

e@ Schedule of work to be done

e Points of vigilance that
communities must take into

account (increased road traffic, . . . wee
Public meeting with the communities

Inf ormationon th| Village leaders and temporary nuisances, etc.) . . ‘
ae . . concerned (if necessary, meetings with|All during mon
the launch of the e|communities affected e@ Progress of the implementation of ; :
certain socio-demographic (women)  or|the work th
work progress and | by the work compensatory measures 7 :
socio-professional groups only). phase

e@ Local recruitment procedure
@ = Social Influx
@ Ongoing complaints

and their processing

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

‘ACTION

TARGET

INFORMATION DISSEMINATED

‘COMMUNICATION MEDIA/DISSEMINATION MEANS

‘SCHEDULE/FREQUENCY

Information on the

Village leaders and
populations

Implementation of livelihood
restoration measures and

Meeting with the populations concerned

Every month during

implementation of the the construction

concerned by the programs by the LRP
LRP phase

LRP
STD/HIV/AIDS © Prevention information on the Awareness session with the populations Every 6 months

. Inhabitants of the .

awareness campaign it GN spread of STDs and HIV/AIDS concerned during the

village of Am

8 construction phase

Soukar
Road safety
awareness campaign _ | Inhabitants of the © Prevention information on road _|AWaeness session with the populations Every 2 months

village of Am safet concerned during the

Soukar y construction phase
OPERATIONS

i @ Energy produced
Village leaders and By p Public meeting (if needed, meeting with
local communities @ Warning systems, emergency plan
. women only)
and testing of these
General information systems
on the operation ane prefect and/or Potentially important Every 2 years
maintenance of the maintenance activities and sources | 1, giviqual meeting
plant Deputy Prefect of nuisance
e@ Answers to community
members’ questions
e@ Follow-up of complaints

DEMANTELEMENT

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)
INTERIM REPORT, REV E

Village leaders and
Public consultation meeting

'ocal communities Information on decommissioning
Informa : 4 A At
. operations, soil restoration, land
tionon ge th
7" Prefect and/or restitution, etc. a .
disman Individual meeting e

Deputy Prefect

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

To implement this plan, Djermaya Solar will have to recruit during the pre-construction and
construction phase a ESHS Manager who will be in charge of community relations. This person will
be able to rely on the village chiefs as a relay for the information to be disseminated. The project
leader will have to implement a strict counterpart policy with regard to these village leaders to
minimize ethical risks.

During the operation and decommissioning phase, the plant manager will be able to assume these
duties without detracting from his other activities.

6.5.2. Complaint Management Mechanism

During the pre-construction and construction phase, Djermaya Solar has set up and will maintain a
system to respond to any questions or complaints32 from the people and communities living near the
site. This mechanism will also be accessible to the workers and employees of the site through the
opening of a register.

The management of this mechanism will be done by the ESHS Manager, also in charge of community
relations. He/she will be in charge of ensuring that the mechanism is quickly operational, and that the
complaints are recorded and processed at regular intervals, in coordination with the other Djermaya
Solar entities potentially responsible for the complaint. He will have to ensure that the mechanism
is in accordance with the following requirements and good practices:

e@ Prompt: A complaint should be processed within a reasonable time. The response time
to a complaint should be as short as possible (less than 30 days).

e Accessible: the mechanism must be easily accessible to all people affected by the project
(close to the project area, available every working day of the week, etc.).

e Culturally appropriate: the mechanism must take into account local
particularities (language spoken, level of literacy, etc.).

e Free of charge: access to the mechanism should not involve unreasonable expenses (e.g.
for transportation to the place of submission of the complaint).

e Anonymous: the identity of complainants must be preserved in all circumstances.

e Allowing for legal recourse: a person who has submitted a complaint to the company
must still be able to go to court.

The proposed mechanism is based on the steps presented in the following sections.

6.5.2.1. FORMULATION OF THE COMPLAINT

A complaint may be submitted individually or collectively (by a community, clan, organization, etc.).
When a complaint is submitted collectively, the submitting institution should be represented by a
single person who will be the primary contact for the ESHS Manager.

To guarantee access to the complaints mechanism to all the populations affected by its activities,
Djermaya Solar provides several channels for the formulation of complaints:
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

>The term complaint used here covers all grievances, complaints, requests and demands that stakeholders and
communities may have to address to the Project.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e Verbal Complaint to the ESHS Manager: Any person may make a verbal complaint when
the ESHS Manager is present at the project site and in the villages of the study area. In this
case, the ESHS Officer will fill out a complaint form directly with the complainant, signed by
the latter.

e Verbal complaint to another person involved in the project (site manager, worker, etc.):
when a complaint is addressed to a person other than the ESHS Manager, the person
receiving the complaint shall inform the complainant of the various means available to
him/her to express his/her complaint. He or she should not make any commitments
or attempt to provide answers or solutions to the complaint. He/she shall note the name
and telephone number of the complainant and refer the matter to the ESHS Manager.

e Telephone call to the ESHS Manager: The ESHS Manager has provided a telephone
number for village authorities, local people, and site workers to call to express their
complaints directly and verbally. After each call, the Manager will have to fill in the complaint
form by collecting all the required data. To limit the cost of the call for the
complainant, the ESHS Manager will offer to call the complainant back immediately. This
measure ensures that the complaint handling mechanism is free of charge.

e Verbal or written complaints to the village chief: The ESHS manager has made available to
the communities a register in the form of an A4 notebook containing the columns necessary
for recording the complaint (name and surname of the complainant, address, telephone
number, date, subject of the complaint, etc.). This register is available at the office of the
village chief. It will allow people to come directly to the office to register their complaints
in writing and illiterate people to have their complaints written by the village chief. The
ESHS manager will check the register once a week and visit the complainant to fill out a
complaint form with him/her.

e Similarly, the ESHS Manager will make a complaints log available to workers on the job
site throughout the duration of the work, and will come to pick up this log at regular
intervals.

e Letter to Djermaya Solar: Any person can send a letter to Djermaya Solar to make a
complaint about it. This letter must include the elements identifying the complainant as
well as the reason for the complaint, except if the complainant wishes to remain
anonymous.

Accordingly, the ESHS Manager shall:

e Provide village leaders with a single telephone number for complaints and a physical
registry.

e Provide the site manager with a physical logbook for recording workers’ complaints.

e Train the site manager and village leaders in receiving, recording and transmitting
complaints.

e To inform the personnel of Djermaya Solar on the treatment of the complaints which they
must implement.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e Inform local communities about the existence and operation of the procedure.

e It will also need to ensure that women can access the mechanism directly, without having
to ask their spouses, by informing them about it in meetings held with women only.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

6.5.2.2. COMPLAINT REGISTRATION

All complaints must be recorded ona complaint form. In cases where the form is not filled out directly
by or with the complainant (letter, complaint recorded in the village register, telephone call), the ESHS
Manager will complete the form and assign a reference to the complaint. This action must be taken
within 48 hours of receiving the complaint.

Each complaint must be categorized according to its theme (health, safety, environment, nuisance,
employment, compensation/LRP, communication/information) and its severity (noted, for example,
on 4 levels: minor, average, serious, major).

Each complaint should be recorded in a database (preferably an Excel file) that captures the
information contained in the complaint form, reports the category and severity of the complaint,
and indicates the status of the complaint (in progress, closed, etc.) to facilitate tracking. Recording
should be done on a daily basis.

6.5.2.3. SETTLEMENT OF MINOR TO MEDIUM SEVERITY COMPLAINTS

If a complaint is deemed minor to moderate, the ESHS Manager will prepare a written response and
deliver it in person to the complainant. The ESHS Manager will explain the contents of the document
verbally to ensure that the complainant has understood the response.

The ESHS Manager shall then complete the originally opened Complaint Form with the response
and have the complainant sign it acknowledging that the Complaint has been closed. The
Manager then records the act of closing the complaint in the complaints database.

6.5.2.4. REGULATION OF COMPLAINTS TO SERIOUS TO MAJOR SEVERITY

Serious to major complaints require special attention, which can lead to significant repercussions on
the project (blockades and demonstrations) if not handled well enough.

The steps to be implemented for effective resolution of these complaints are as follows:

e Internal involvement of the entity responsible for the complaint: the person in charge
of the department that caused the damage and that gave rise to the complaint must be
informed of the complaint and involved in the verification, compensation and resolution
process.

e Involvement of the village chief and local administrative authorities (sub-prefect or
prefect): These authorities should be informed of the complaint through an information
note with a copy of the signed complaint form. They (or the relevant technical services)
should be invited to participate in the verification and resolution of the complaint.

e Organization of a field investigation: A field investigation is imperative to verify the origin
of the complaint. This investigation must take place as soon as possible, especially if
scientific analysis is required. It brings together the ESHS manager, the head of the
technical entity, the village chief and, if necessary, a representative of the administrative
authority
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e Ifno scientific analysis is required, the administrative authority issues a recommendation in
terms of compensation (financial or in kind) and/or corrective action. The authority’s
representative then explains the proposed solution to the various stakeholders with
reference to the findings of its investigation.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

If additional scientific analysis is required, these analyses are implemented and a second
visit is scheduled to provide the findings of these analyses and present the proposed
solution.

Resolution of the complaint: If the recommended action(s) satisfy the complainant and all
stakeholders, they are implemented as soon as possible. The entity that caused the
damage that gave rise to the complaint ensures that the technical corrective action is
implemented. The Community Relations Manager is responsible for the implementation
of the measures that fall under his responsibility (payment of financial compensation, etc.)
and also for monitoring the implementation of the technical corrective measures. The
Community Relations Manager will ensure that the closure of the complaint is recorded and
that the complainant signs the complaint form.

Recourse to the courts: in the event of disagreement with the proposed measures, the
complainant may bring his or her complaint before the competent courts.

The diagram below shows the complaints management process from formulation to
resolution of a complaint.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

design ARTELIA

Figure 129 - Schematic diagram of the complaints management mechanism

6.5.2.5. COMPLAINTS FOLLOW-UP

During monthly meetings with village leaders in the pre-construction and construction phases of the
Commitment Plan, the ESHS Manager will report on the number of complaints filed and processed,
the issues addressed by these complaints, and the measures implemented to respond to proven
complaints.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

6.5.3.

6.5.4.

Internally, he/she will organize meetings with his/her hierarchy to follow up on complaints
and feedback to improve the management of unforeseen impacts and avoid new complaints.

Livelihoods Restoration Plan (LRP)

In line with international standards, a LRP was developed to cover the loss of undeveloped bare
land, the loss of agricultural and grazing areas, and the impacts on the people using this land. It met
the following objectives:

4 \dentify and survey people affected by the loss of assets and/or livelihoods to determine
their standard of living, vulnerability, and loss of income and/or assets that the project
will cause.

5 Establish the eligibility of such persons to receive countervailing measures.

6 Propose individual or collective compensatory measures, preferably in kind but which
can also be financial measures.

7 Define the system of governance, monitoring and evaluation, timetable and budget that
should allow the implementation of compensatory measures within the timeframe
that respects international best practices.

In particular, this LRP is consistent with the IFC’s central requirements that:
8 In-kind offsets are preferred, including the “land for land” option.
9 The amount of compensation is the full replacement cost.

10 The compensations are paid (or the compensatory measures carried out) before
the beginning of the works.

The LRP will be implemented by Djermaya Solar prior to the commencement of work.

Institutional Capacity Building Plan

The Djermaya Solar consortium will develop an institutional capacity building plan based on the
recommendations of the United Nations Development Programme, which recalls that the objective
of this type of plan is to promote “empowerment and endogenous capacity building” (“Capacity
Development, a UNDP Guide”, 2009).

The capacity development process has five basic steps as outlined by UNDP:
6 “Mobilize stakeholders on capacity development.
7 Assess existing capacities and needs.
8 Formulate a capacity development program.
9 Implement a capacity development strategy.

10 Assessing Capacity Development”.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Djermaya Solar will integrate this dimension into its Corporate Social Responsibility (CSR) strategy,
and will implement these guidelines in a manner commensurate with the challenges of the solar
power plant project. A close collaboration with the concerned administrations will be
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

6.5.5.

6.5.6.

In addition to the above, a number of other sectors are being sought, in particular energy and the
environment, for which training courses could, for example, be co-developed with local actors.

Preventive archaeology procedure

An incidental findings procedure will need to be implemented. The purpose of this procedure is
to protect any archaeological discoveries that may be made during the excavation activities of the
site.

The measures of this procedure are as follows:
7 Stopping work in the event of accidental discovery and securing the discovered sites.

8 The study and treatment of finds (excavation, storage for conversation or exhibition, etc.)
according to their value. The intervention of an archaeologist may be required to analyze
the objects.

9 Awareness of all workers of the contents of the shutdown procedure in the event of a threat
to an archaeological or culturally significant site (information on the type of materials
potentially present, instructions to follow in the event of a discovery, etc.).

The deployment of this procedure will be ensured by the Owner. The subcontractors involved on
the site will have to comply with it.

Human Resources Management Plan

A human resources management plan will be developed during the pre-construction phase and will
be applied during the construction phase (particularly for EPC and subcontractor personnel) as well
as during the operation phase. The plan will describe the measures taken to ensure decent working
conditions for all workers in accordance with Chadian labor law and the fundamental conventions
of the International Labor Organization (ILO), in particular conventions 29, 87, 98, 100, 105, 111,
138 and 182.) These requirements will be included in the contracts of the various companies,
including the general contractor for the works phase (EPC), its subcontractors and all the service
providers used.

The plan will specify the approach to worker management:

3. Each employee will be hired on the basis of a clear and easy to understand contract, written
in the employee’s native language or in French.

4 Each employee will be informed orally and in writing of his or her rights and duties under
Chadian labor law, including rights with respect to work schedules, wages and remuneration,
overtime, breaks, rest days, paid vacations, holidays and social benefits.

5 Noworkwill be performed on days off and national holidays unless such work is required for
safety reasons (force majeure).

6 The working time is limited to a maximum of 48 hours per week. Each worker has the right
to a guaranteed rest of 24 hours per week.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

6.5.7.

10

11

12

13

14

The right of workers to freely form a workers’ organization or trade union and to
be represented and to bargain collectively in the course of their work.

The desire to base the employment relationship on the principle of equal opportunity and
treatment and to prohibit any discriminatory measure concerning any aspect of the
employment relationship. This includes, but is not limited to, gender, race, nationality,
ethnic origin, religion or belief, political opinion, disability, age or sexual orientation.

All steps will be taken to prevent situations of harassment, intimidation and/or
exploitation and to deal with them when necessary, especially with regard to women.

Access for workers, whether they are direct employees, contract workers or subcontractors,
to a complaints management mechanism, in particular through the opening of a register on
site. This mechanism must allow for the submission of complaints in an anonymous or
collective manner. The existence of this mechanism, managed by the RESHS of Djermaya
Solar, will be presented to each employee and reminded periodically.

Forced labor and child labor (under the age of 15) are prohibited. All hazardous work is
strictly forbidden to any minor worker (between the ages of 15 and 18), including night work.

Prohibition of excessive manual labor (e.g. carrying heavy loads over long distances,
preparing large quantities of concrete by hand, etc.).

The right for workers who have reasonable cause to believe that certain situations present a
serious and imminent danger to their life or health, to interrupt their activities, as long as
the appropriate preventive measures are not in place, without risking any sanction from
the employer.

An internal regulation will specify the rights and duties on site and specify the prohibitions
in force and serious offences, including in particular: use of alcohol or drugs on site;
trafficking of any kind; any action that is criminally reprehensible, including sexual
harassment, prostitution, paedophilia, etc.; violent behaviour, assaults and deliberate
destruction of equipment or property; environmental damage and deliberate pollution;
repeated negligence or carelessness leading to damage or harm to the surrounding
population, etc.

These provisions will be included in the contracts of the various service providers. Audits of the
working conditions of all workers will be conducted by the RESHS throughout the duration of the

project.

Local staffing plan

The local staffing plan must allow for the employment of people from the communities affected
by the project, especially during the construction phase, which will be the most labor intensive. This
plan will have to be developed by Djermaya Solar and will contain at least the following measures

Validation of the definition of the term “local” as applying to any person who can attest to
their residence in one of the 7 villages surrounding the project area (Pont Bélilé, Djermaya,
Am _ Koundjo, Dalakaina, Am Soukar, Douguinaga, Kilmé).
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

6.5.8.

Identification of jobs to be filled on the site in areas requiring basic qualifications (civil
engineering, general services - cleaning, security, transportation) that may coincide with the
skills of local populations.

Reservation of a number of posts to the local population by sharing the number of posts
available equitably among these villages.

Setting up a local recruitment office in Djermaya in charge of broadcasting the offers on the
positions to be filled locally and the quotas fixed by village, receiving the candidates,
selecting those who correspond to the required profiles and establishing a list of selected
candidates.

Dissemination in this office and through meetings in each village of information on the job
profiles available and the quotas set, the recruitment mechanism, etc.

All measures should be taken to ensure transparency in the recruitment process.

The project will pay particular attention to the employment of women, by promoting it as much
as possible, and to their good working conditions by setting up infrastructures dedicated to them
onthe site (sanitary facilities in particular).

Subcontractors shall comply with the Staffing plan developed by the Employer.

Social Influx Management and Community Health

Although it is expected that the social influxes caused by the project will be limited due to the very
short duration of the works, it cannot be excluded that they will in fact be more significant. Djermaya
Solar should put in place a procedure to limit them as much as possible, and if necessary to
compensate for the consequences. This procedure is based on the following actions:

Nationwide communication plan on the real job opportunities offered by the project
to reduce opportunistic immigration.

Prohibition of recruitment at the gatehouse and on the site and installation of a
recruitment office in Djermaya.

To limit the risks to the local population, the work site will have to be fenced off so that
no one outside the work can access it and inadvertently injure themselves. Similarly,
access to the site will be monitored and controlled.

Control of access to the project by installing barriers and surveillance posts.

If possible, local employees will be housed in their homes and those in N’Djamena will be
transported by bus.

Suggest to local authorities that a village development plan be put in place to guide the
settlement of economic migrants in well identified areas.

Local authorities count the number of migrants who move in every month;
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

« In the event of large influxes (e.g. more than 5 people per month in Am Soukar, i.e. a
monthly increase of 5% of the village population), the construction of a hand-pumped
borehole in Am Soukar to meet the additional needs created by the influxes.

Similarly, two actions to preserve the health of the communities will be implemented by Djermaya
Solar:

e Prevention of the risk of HIV/AIDS: two prevention campaigns on the subject were

conducted by a specialized NGO in Am Soukar during the construction phase.

« Promotion of road safety: awareness sessions on road hazards for the inhabitants of
Am Soukar every two months during the works.

6.6. WORKER HEALTH AND SAFETY PLAN

6.6.1. Objective of the Worker Health and Safety Plan

The worker health and safety plan defines the procedures and practices for dealing with issues
related to the physical safety of workers, whether they are employees or subcontractors. Proper
compliance with this plan and its recommendations should make it possible to avoid material and
physical accidents on the site.

The HSE manager is responsible for managing the proper application of this plan. His/her objectives
are as follows:

* zero accidents;
¢ meet legal regulatory requirements;
¢ train and inform the staff on safety instructions and good practices;

¢ Continuously improve the efficiency of the security system.

6.6.2. Training

Each person present on the site must be trained and have knowledge of the contents of the health
and safety plan. This training will be provided by the HSE manager and must be understandable by
all employees (adapted training in Arabic, English, French). The HSE manager must be able to
provide the authorities with proof that all persons present on the site have received training.

Two different audiences will be distinguished, namely site employees and visitors.

6.6.2.1. EMPLOYEE TRAINING

All employees (including subcontractors) will be trained in safety procedures and good occupational
health and safety practices before working on the site. Training will be conducted in groups and
health and safety instructions will also be recalled during site meetings as well as safety points during
the work. A report including the following points will have to be written before each training:
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

¢ name(s) of the person(s) trained with their signature;
¢ date, duration and location of training;
¢ type of training.

At the end of the training, each employee should be able to identify and evaluate the risks he/she
faces in the performance of his/her work and to know the good practices and safety instructions.

The HSE manager will conduct a risk assessment prior to any activity and provide training
accordingly. Specialized training willbe provided for each type of activity (working at heights,
electrical risks, handling of chemical products and substances, etc.).

The HSE Manager will ensure that all employees have completed the Health and Safety Plan training

as well as any specialized training to which they are attached. If not, untrained personnel will not be
allowed to work on the site.

Particular attention will be paid to the training of employees performing electrical work and their
level of qualification for the position. A clearance system will be set up by the contractor in charge
of the work.

In addition, the HSE Manager will ensure that:
¢ workers are informed of the risks involved and are able to manage them;
¢ the work staff is sufficiently qualified and uses PPE appropriately;

¢ inthe event of an incident or accident, a sufficient number of workers are qualified to give
first aid;

¢ the activities comply with the legislation and standards in force relating to health and safety
at work;

¢ Workplace accidents and prevented accidents are reported regularly and processed for
corrective and preventive action.

6.6.2.2. VISITOR TRAINING

¢ The training of visitors to the Health and Safety Plan follows the same logic as the training
for the Emergency Plan. Upon arrival, visitors must report to the HSE manager for
registration and presentation of site safety instructions. The safety instructions as well as
the conditions of access to the site will be sent to them in advance so that they can read
them before their visit.

¢ Particular attention should be paid to ensuring that visitors understand how to work safely
on the site. This will require that they leave their vehicles off site unless they have valid
authorization, and that they follow the instructions for security screening.

Visitors will then be accompanied throughout their visit and will be provided with the mandatory
PPE to be worn on the site.

6.6.2.3. SECURITY PERSONNEL TRAINING
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The MHES will provide specific training for security personnel. This training will aim to define in detail
the modes of intervention of the security personnel with regard to the various situations that may
arise, giving priority to the use of mediation and dialogue before any use of force. The use of force
will only be possible for preventive or defensive purposes proportionate to the nature and severity
of the threat. If these officers should be equipped with weapons as part of their duties, training will
cover the safe use of these weapons, the criteria for their use, and the potential consequences for
them in the event of improper use of force. A reminder of international best practices33 and
Chadian regulations in this area will also be provided.

Since security guards are by nature gatekeepers for the site, the training will emphasize the proper
management of relations with the surrounding communities and will specify the active role of guards
in the complaints management mechanism (staff trained in reception and

33 Good Practice Handbook - Use of Security Forces: Assessing and Managing the Risks and Impacts Recommendations
for the Private Sector in Emerging Markets (IFC 2017)
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

recording of complaints). The rules of good conduct towards employees and communities will
be presented and regularly reminded during team meetings.

In addition, MHES will make reasonable inquiries to ensure that officers responsible for
providing security are not suspected of having participated in abusive actions in the past.

6.6.3. Safety instructions and good practices

All safety measures must be implemented prior to the start of construction and must be kept up
to date. Measures shall:

¢ Ensure strict control of access to the site;
© Ensure that materials are stored without risk to health and safety;
¢ Continuously monitor the effectiveness of security measures.
The entire facility will be monitored and smoke and fire detectors shall also be installed.

The main principles of security are as follows:

¢ Each employee must be able to identify and evaluate the risks he/she faces in the
performance of his/her job (see § 6.6.2).

¢ Anemployee shall not perform any action for which safety conditions are not assured.

¢ An employee must not perform any action for which he or she is not qualified, especially
with regard to electrical risks (maintenance of electrical equipment: transformers,
connection lines, etc.).

¢ The practices, equipment, and facilities for fighting risks and guaranteeing safety must be
considered, focusing first on prevention and then on protection.

© Collective means of protection are always to be preferred to individual means of protection.
The latter should be used when it is not possible to protect the employees collectively.

¢ PPE must be worn at all times in the work area (see § 6.6.2).

¢ Each employee must be able to react in an emergency situation according to the
Emergency Plan (see § 5.2).

* Inthe same way as the Emergency Plan, the Health and Safety Plan of the Workers must
be adapted to each specific activity and to the incurred risks (table of the RPA in
Appendix11). The drafting of the plans specific to an activity carried out by a subcontractor
will be the responsibility of this subcontractor.

6.6.4. Promotion and monitoring of workers’ health
The health of the workers will have to be the object of different actions on the part of the employer:

¢ medical examination to validate the ability to work;
6.7.

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

¢ anti-malaria and anti-HIV/AIDS prophylaxis (vaccinations, distribution of
prophylactic means - mosquito nets, anti-mosquitoes, condoms);

© prevention and hygiene promotion campaigns;

¢ taking care of routine care on the site (presence of an infirmary and first aid kits
to provide first aid);

¢ medical assistance (including medical evacuation) in the event of accident.

6.6.5. Performance monitoring and continuous improvement

HSE managers must monitor the performance of their safety system. To do this, it is necessary to
define various relevant indicators, such as

¢ the number of accidents that occurred;

¢ the severity of accidents, especially in terms of the average length of time off work;
¢ the number of days without an accident on the site;

¢ the number of safety and good practice points;

* etc.

The indicators will make it possible to identify and analyze trends in terms of accidents and to
implement appropriate corrective actions. Feedback can then be provided during safety briefings or
training sessions for newcomers.

The HSE manager will maintain an occupational health and safety file that contains relevant
information on key hazards, the emergency plan, the list of first aiders, worker training, and the risks
associated with the facility (see § 5.2).

In addition, maintaining good communication at the site is crucial to help maintain health and safety
standard requirements and to respond effectively to requests for emergency support and assistance.
Communication should therefore be maintained via radio or cell phones (see § 5.2.2).

LIQUID EFFLUENTS MANAGEMENT PLAN

Appropriate containers will be used for the storage of liquid wastes and all such liquid wastes will be
disposed of in accordance with legislation and the waste management plan.

The main effluents produced during the various phases of the project are the sanitary waters of the
construction site, and subsequently of the exploitation premises, but also the runoff waters loaded
with suspended matters.

Small sanitary treatment facilities (such as septic tanks) combined with infiltration facilities will
be installed.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

No liquid waste will be released directly into the environment. Liquid discharges will be treated prior
to release to the environment and will comply with Chadian regulations and IFC EHS guidelines.

Sanitary and canteen effluents will be pre-treated to remove traces of grease and oil. The oily
residues will be recovered and treated as waste.
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSME) ESIA)
INTERIM REPORT, REV E

All treatment equipment will be properly sized to ensure adequate treatment and prevent damage
to the environment.

Effluent quality will be tested regularly in the environmental monitoring and surveillance programs.
The recommended frequency during the construction phase is monthly. During the operation phase,
due to the small number of people present on the site, an annual analysis will be performed.

The sanitary wastewater will meet the quality limits defined by the IFC EHS Guidelines for post-
treatment sanitary wastewater discharges. These values are presented in Table71.

Table 71 - Guide values for post-treatment sanitary wastewater discharges according to the IFC EHS guidelines

pouuranr unr iecrve
pH pH 6-9

BOD me/l 30

cop me/l 125

Total nitrogen me/l 10

Phosphorus me/l 2

Oils and fats me/l 10

Total suspended solids me/l 50

Total coliforms NPP / 100 ml 400

SOURCE: International Finance Corporation (IFC), 2007)

6.8. AIR RELEASE MANAGEMENT PLAN

6.8.1. Dischargethresholds

In this area, the first measure is to ensure that the equipment used on the site complies with
regulations and is well maintained. The control of direct GHG emissions originates from the
combustion of fuels. These emissions are classically due to:

¢ the movement of personnel from their point of departure to the site;
¢ the operation of machinery on the site;

¢ transportation of materials and waste disposal.

The air quality standards recommended by the WHO will be used as a reference at the edge of the
residential area until national standards are implemented. The WHO standards are presented below.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Table 72 - WHO Air Quality Guidelines

us pemop [MAXIMUM PERIOD AVERAGE CONCENTRATION
(uc/aa)

24h 20

Sulfur dioxide (S02) 10 minutes 500

1 40

Nitrogen dioxide (NO2) Lhour 200

1 20

Particulate matter less than 10 24 hours 50
(PIM10)

1 10

Particulate matter less than 2.54. 24 hours 25
(PM2.5)

Maximum daily 8-hour
period
‘SOURCE: World Health Organization (2005)

Ozone

6.8.2. Mitigationmeasures

To reduce the carbon footprint of the site, the following solutions are recommended:
* encourage collective travel,
¢ the search for supply channels for nearby materials,
¢ the setting up of waste management channels in the vicinity,

¢ optimize deliveries in terms of number and mode (promote river transport
or piggyback),

* ensure a good adjustment of the thermal engines (machines, generator, ...) and a
planned maintenance;

* set up a consumption monitoring system.

Each motor vehicle (intended for the transport of personnel and goods) will be provided with
a maintenance booklet in which will be recorded the controls carried out and the defects noted at
the end of each statutory control. This booklet will have to be available on site for each
motorized equipment. It will specify the controls and their frequency and will record any
adjustment or maintenance operation carried out.

6.8.3. Dust

The emission of dust linked to road traffic as well as to the deposition of sludge on the road by trucks
leaving the site will have to be limited, especially near inhabited areas. It will be necessary to impose
on the company a regular watering of the roadways with raw water in the event of nuisance for the
workers of the site or the populations. All loads of fine materials that could generate dust during
transport will be covered with a tarpaulin. At the level of material storage, watering will be
recommended for materials that generate dust, especially during windy periods.

Measures will be implemented to reduce the resulting dust emissions on the site and along the access
roads:
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

* maintenance of machines and vehicles;
* covering of trucks transporting powdered materials;
¢ tarpaulin or watering of powdered material storage areas;

« the speed of traffic on the site will be limited to 30 km/h during the construction phase
to limit dust emissions;

¢ amachine washing area will be set up. The accesses to the building sites will be equipped
with basins for the systematic washing of the wheels of the trucks leaving the site.

6.9. WASTE MANAGEMENT PLAN

6.9.1. Purpose of the Waste Management Plan

The waste management plan establishes procedures for the collection, storage, and disposal of
waste. The objective of the waste management plan is to ensure that waste management is
conducted in accordance with good practices defined by IFC and with Chadian legislation to prevent
any impact on the environment. The waste management plan requires maintaining an inventory of
waste, classified by type, as well as the volumes generated and their disposal routes for each project
activity.

It is important to emphasize that both the subcontractors and Djermaya Solar are responsible for the
effective implementation of the good practices of the waste management plan. The general principle
is that the generator of the waste is responsible for it until its final disposal. Each subcontractor shall
develop a waste management plan for its activities in accordance with the recommendations in this
document. The waste management plans of the subcontractors will be validated by Djermaya Solar.

The objectives of the waste management plan are as follows:

¢ Minimize the amount of solid waste generated by judicious selection of raw and
recycled materials where possible;

¢ treat and dispose of waste to minimize its impact on the environment;
* promote awareness and application of waste management procedures for operators.

During operations, no solid waste will be left or buried in the natural environment. All waste will be
placed in a specific storage area to be treated in accordance with the waste management plan. In
addition, emptying waste from vehicles (light or heavy) is prohibited outside of the dedicated areas
in the construction site.

Information is provided to all employees to increase awareness of the waste management plan and
the importance of reducing the amount of waste produced.

The waste management plan includes measures to monitor waste, allowing traceability of production
(recording of volumes generated), type, and final treatment for each activity.

6.9.2. Wasteidentification
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Decree N°904 PR/PM/MERH of 2009 on the regulation of pollution and environmental nuisances
defines the waste classification system.

As mentioned in Title 3, Chadian regulations define specific hazard classes for waste:

Household waste:

Toxic: these are the remains of harmful, explosive, corrosive, irritant and flammable
products used in the home, in DIY or gardening activities or, in general, in domestic
activities and which are harmful to human health and the environment.

Simple: as opposed to toxic household waste, these are packaging, paper and cardboard,
organic materials, peelings, wood; electrical and electronic waste; ferrous and non-ferrous
metals; rubbers, biodegradable plastics and tires; feathers and down; textiles, glass...
Organic waste: this is waste produced by the catering industry, the food industry, animal
husbandry and animal excrement.

Green waste; it includes green space residues from pruning and tree trimming, grass
clippings, dead leaves...

Industrial waste: there are 2 categories:

Non-hazardous industrial waste: waste from companies and businesses that can be treated
in the same facilities as ordinary household waste.

Special industrial waste: waste that cannot be assimilated to household waste and which,
because of its toxic or hazardous nature, requires a specific disposal route. This category
also includes waste from oil exploitation and refining activities.

Waste from sanitation activities: they can be of urban, agricultural, commercial or
industrial origin and include:

Sludge from wastewater treatment plants.

Sewage sludge.

Emptying materials (from septic tanks, cesspools and grease traps).

Biomedical waste: is waste from hospitals, clinics, laboratories or any other healthcare
activity.

Radioactive waste.

The waste generated during the construction phase is limited and will mainly be packaging of the
various parts to be assembled (modules, structures etc.). This waste will be assimilated to simple
household waste. Concerning sanitary water, waste will be produced during the eventual emptying
of the treatment systems (septic tanks).

During the decommissioning process, the various elements will be sorted out to be recycled and
valorized. In the case of photovoltaic cells, they can be recycled and there are service providers
capable of performing this type of operation.

To facilitate effective waste monitoring, the following actions will be undertaken:

properly label waste containers according to the practices described in this chapter to
enable sorting;

Conduct inspections/audits of waste storage areas and disseminate audit reports;
Develop and monitor actions resulting from audits and inspections of storage areas and
handling systems and associated documentation;

Supervise subcontractors involved in the handling, transportation and disposal of waste
within the perimeter.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

6.9.3. Collection and handling of waste

Activities will include source separation of waste, with the goal of facilitating each type of waste
to follow a specific disposal route.

To allow for efficient waste separation, appropriate collection containers will be distributed at
strategic locations near where the waste is generated. Food waste will be stored in a protected
area to limit access to animals. A second container that is impervious to the stored products will be
used for the storage of liquid waste. Absorbent kits will be available near each liquid hazardous
waste storage (absorbent, towel).

Incompatible hazardous wastes will be stored in a manner that prevents accidents (sufficient space
between containers or physical separation such as walls or partitions). Waste storage areas will allow
inspection between containers to monitor for leaks or spills.

The purpose of each waste container will be clearly marked (color icon and text), to facilitate efficient
sorting. The pictogram will be explicit and the instrument (waste designation) will be multilingual (for
example Arabic, French, English). For hazardous waste, the hazard pictogram will be present on the
container to inform about the HSE risks associated with the waste. All sources of flame (including
cigarettes) are prohibited near flammable products. Appropriate fire fighting equipment and “No
Smoking” logos will be available and visible in the area.

The waste container shall have the following characteristics:
¢ be waterproof and leak-proof, and made from materials with low flammability;

¢ avoid flying particles or spilling of materials. Dumpsters exposed to heavy rain
and/or wind will be covered and placed under cover;

¢ stand stably on the ground, easy to move, safe for users;
¢ allow safe handling for the operators;

¢ For hazardous waste, the containers must be chemically resistant to the products
they contain and may be sealed to reduce the risk;

¢ the waste containers are adapted to the waste handling equipment

¢ they will be placed near the work sites in sufficient number to avoid any spillage of
waste and to reduce the frequency of collection.

The storage time depends on the storage capacity available on site as well as the transportation to
the treatment center (2-3 days for food waste and a few weeks for inert waste). Pre-treatment
equipment such as compactors/presses, tire shredders and composters will be used to reduce
volume and thus transportation limits.

Storage areas will be such that their use will not be a source of danger to the environment or to
personnel.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Containers with biodegradable household waste will be equipped with systems to prevent the entry
of animals, rodents and to limit odors. The waste will be stored in such a way as to prevent and
reduce the removal of the waste and its direct exposure to the sun.

6.9.4. Waste Treatment and Disposal Method
The strategy used for waste management is based on the following principles (in order of priority):
° reduce;
* reuse;
° recycle;
* recover.

The implementation of these principles will result in a reduction in the amount of residual waste
that is disposed of. The consequences of this plan are as follows:

¢ sorting waste to maximize reuse and recycling;
¢ where necessary, secure and controlled storage of residual waste;
¢ disposal of residual waste.

Waste can be disposed of in a variety of ways, as defined by legislation and opportunities. Methods
with the lowest impact on people and the environment should be prioritized. Employee training
in waste separation is critical to the implementation of waste management.

The following is a list of best practices for waste disposal and management:

¢ Food waste can be a source of infection due to the breakdown of organic matter. In addition,
this waste, if not properly disposed of, can attract animals and insects to the site. Food
waste will be collected separately and then composted or disposed of regularly.

¢ Paper, cardboard and plastic will be sorted. Low quality materials will be evacuated
from the site for destruction and those of good quality will be recycled by approved
companies.

¢ Used oils will be collected and stored in watertight containers protected from rainwater
and under retention before being recycled or eliminated in a suitable treatment center.

¢ The tires will be sent to an authorized subcontractor for recycling.

¢ Fluorescent tubes and bulbs will be crushed and sent to an approved treatment center

* Chemicals and paint residues will be stored in leak-proof containers (preferably their
original containers). Sludge from the machine cleaning area willbe stored in a bulk
container or pumped and placed in a tank. All these products will be stored in an area
protected from rainwater and equipped with a retention tank before being disposed of.

¢ Any medical waste generated will be stored in appropriate containers (e.g. specific needle
box) and disposed of in an approved center.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

¢ The use of batteries containing Nickel, Cadmium, Lead, Mercury or acid will be minimized.
Used batteries will be sorted and sent to an authorized disposal center for recycling.

¢ The metal waste will be sorted and a storage area will be defined. Each storage area will
be set aside to store only one type of metal. Any contaminated metal waste will be cleaned
before storage.

6.9.5. Waste Transfer and Transportation

Waste transport vehicles will be adapted to the type of waste they carry. All shipments of hazardous
or non-hazardous waste will comply with Chadian legislation regarding the transport of hazardous
materials and will use a waste manifest for each transport operation. If no model is specified by
Chadian legislation, a model based on good practice will be adopted. The waste manifest shall
contain at least the following information

¢ name and identification number of the material(s);

¢ physical state (i.e. solid, liquid, gas or a combination of one or more states);
© quantity (e.g. kilograms or liters, number of containers);

¢ date of dispatch, date of transport and date of receipt;

¢ registration of the sender, receiver and carrier.

To ensure waste traceability, a waste registration book will be kept. It will record each waste transfer
chronologically and will show the date of the transfer, the type of waste and the quantity.
Transportation means the final disposal route and the intended treatment method.

The transport of waste to the disposal site can be done by the operator himself or by a specialized
company. The person responsible for the waste management will have to check the quality and
reliability of the service provided (reference, etc.).

The following items are mandatory:

¢ personnel working with the waste will be aware of the nature of the waste and the potential
impact it may have;

¢ the waste slip will be properly filled out and audits will be conducted;

¢ for industrial waste, a follow-up sheet, reporting the nature, the hazardous characteristics
and the actions to be taken in the event of accident is provided to the driver responsible
for the transport;

© the company receiving the waste will provide certificates of disposal;

¢ In accordance with the required frequency, a report will be sent to the HSE department
(monthly, quarterly, semi-annually). It will report the types and quantities of waste
produced, the disposal strategy adopted for each type of waste and the cost of waste
management.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

6.10. HAZARDOUS MATERIALS MANAGEMENT PLAN

6.10.1. Objectives

The use of hazardous products is planned to be limited during the construction phase of the site, only
for the needs of the site (maintenance products for the machines, fuel in small quantities, paint, etc.).

Achemical management program will be established by the contractor in charge of the work to detail
the measures planned to minimize the risks of pollution. The program will be applicable to all site
activities involving the handling, storage and use of products classified as hazardous. The information
to be presented in such a program will cover the following aspects:

© registration and follow-up procedure for any hazardous product, including in particular
the reference of the product’s safety data sheet (SDS);

¢ procedure for identifying less hazardous alternatives;
¢ handling and storage conditions, including product compatibility;
* emergency spill procedures;

¢ conditions of final treatment of the residues or recycling.

6.10.2. Selection of shemicals

The chemical products used will be mainly for the maintenance of the construction equipment and
for the needs of the construction (paint, solvent, concrete additive, etc. ....).

To minimize the amount of hazardous substances, the chemicals to be used must be carefully
selected. The strategy for selecting chemicals is as follows:

¢ Request specific information (SDS) associated with the use of chemicals and review the
protective and safety measures associated with their use;

¢ try the least toxic chemicals for humans and the environment when technically possible;
¢ for equal toxicity, choose the products that perform best;

¢ regularly audit compliance with procedures associated with the use of chemicals.

6.10.3. Storage

Chemicals will be stored in a closed container located in a watertight area in a retention area with a
capacity at least equal to the volume of the largest container or half the volume of all the containers
(if this volume is greater). The retention capacity can be created using prefabricated containers
intended for this purpose, by using transportable retention or by creating a dedicated waterproof area
(concrete zone or waterproofed with a tarpaulin). No hazardous product storage will be located in
a potentially floodable area. The storage site will be equipped with a recovery pit, absorbents and
fire extinguishers. Standard signs will warn of the hazards associated with the stored products.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Product safety data sheets will be available on site and from the HSE manager of the company
concerned. Chemical storage facilities will be regularly inspected for leaks or container damage.

All the possible activities of handling of the hazardous products and in particular the unloading or the
unloading of the containers will be carried out on a tight area and under adapted safety conditions.

6.10.4. Spill Preparedness and Response

An anti-pollution directive will be put in place to define the procedures for responding to leaks
or accidental spills of liquid products. This instruction will include a description of the
organization planned in the event of a response and the workstations of the key people. Specific
training on the activities to be developed in the event of an emergency response will be given
to all employees involved in any stage of the procedure.

Spills of less than 200 liters can be managed locally by the HSE manager on site. For larger spills
(which is unlikely), it will be necessary to involve a higher level of management. The local authorities
and departments to be notified in the event of an emergency at local and regional level will be
identified and informed of the response procedure in place.

Spilled products will be recovered in the best conditions and stored in watertight containers before
being evacuated according to the waste management plan.

6.11. POLLUTION PREVENTION AND CONTROL PLAN

The pollution prevention and control plan includes a set of protective measures that aim to reduce
the impact of the project on the environment by preventing diffuse pollution or pollution from spills
of contaminated products. These topics are mainly covered in the previous chapter of this ESMP:

¢ — Environmental information and awareness plan.

+ Waste management plan.

¢ — Effluent management plan.

* Contaminated Sites and Soils Management Plan.

* Decommissioning and rehabilitation plan.

* Social management plan.
The effectiveness of these programs is tested through the implementation of the environmental audit
and monitoring program.

These plans will have to be adapted to each project and in accordance with the environmental issues
of the project. These plans may be supplemented by the following.

6.11.1. Base camp

It is essential to keep the base camp organized and clean. The work environment may be subject
to inspection by the HSE Manager.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

General safeguards in a base camp include:

¢ Adequate infrastructure e.g. toilet blocks, canteens, maintenance areas and specific
storage areas.

¢ Domestic waste will be collected in containers/bins and sorted (domestic waste, similar
waste or inert waste). The waste will not be discharged into the environment.

¢ Domestic wastewater willbe collected and treated by a wastewater treatment system
before being discharged to the environment.

¢ The effluents generated by the maintenance of the equipment (i.e. washing water), will be
collected and treated (silt storage / oil separator) to minimize the environmental impacts.
In addition, a small washing area will be set up.

¢ The management of the site’s living quarters will be reinforced: workers will be trained
to be aware of environmental issues and to apply preventive measures to minimize
impacts.

6.11.2. Maintenance of equipment (i.e. vehicles, machines, engines, etc.)

A parking and maintenance area will be specially created for vehicles and machines. This area will
be preferably covered and the surface will be waterproof to avoid any infiltration in the ground in the
event of accidental spill. This area will be equipped to recover any spillage of fuel, oil or
maintenance products. Rainwater from the area will be treated by a hydrocarbon separator
(decanter/oil separator) before being discharged into the natural environment. Washing water
will also be collected and treated.

Personnel will be briefed on operational procedures for vehicles (e.g. refueling) and oil changes will
only be allowed in dedicated areas equipped to collect accidental spills.

6.12. MANAGEMENT PLAN FOR POLLUTED SITES AND SOILS

The purpose of this plan is to define a procedure for the management of polluted soil. Analyses were
carried out before the start of construction to obtain an initial state of the soil quality to be able
to compare with the soil quality after the project. This plan will be applied if soil and/or
groundwater pollution is identified during the deconstruction works (rehabilitation phase at the
end of the construction site / decommissioning phase of the plant)

In the case of identified pollution, soil and groundwater samples will be collected in potentially
impacted areas to assess their quality.

Samples will be collected by qualified personnel using good sampling practices. To assess soil or
groundwater contamination, the following analyses should be conducted by an accredited laboratory
as a minimum:

> HCT;
> PAHS;

+ metals (As, Ba, Cd, Cr, Cu, Hg, Ni, Pb, Zn).
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

A report including soil and groundwater quality results will be sent to the E&S Manager. This report
will highlight the polluted areas with respect to Chadian regulations and international standards
(Dutch Standard) and initial analyses. This report will conclude on the impacts of the project on the
natural environment.

If the pollution is attributed to the project, the project will propose remediation techniques for soil
and groundwater as detailed in the following section.

In the case of proven pollution, a soil and groundwater remediation plan will have to be developed
by a specialized company. The remediation strategy depends on the concentration of pollutants
found, the availability of remediation techniques in the country and the regulations.

Waste from the rehabilitation work will be sent to appropriate disposal facilities.

6.13. ROAD TRAFFIC AND SAFETY MANAGEMENT PLAN

The construction activities of the Djermaya solar power plant, and in particular the bringing in of
material and the transport of personnel during the construction phase, will generate a significant
increase in traffic spread over most of the duration of the work (estimated at approximately one year).
To minimize the related nuisances (noise, dust, etc.) and to reduce the risk of accidents, it is
necessary to establish a transportation plan dedicated to the project in collaboration with the
administrative authorities, the local communities and the main towns crossed.

This plan will cover the following:

- The establishment of a traffic plan that defines pre-established routes (roads used and
schedules) according to the characteristics of the roads (proximity to built-up areas, crops,
wildlife present, etc.) and the already high level of traffic due to the presence of the refinery.
Drivers will be trained in the traffic plan and its proper implementation will be
demonstrated by the contractor in charge of the work.

+ Hazardous areas will be marked with appropriate signs, especially at the site access. In
the event of heavy traffic, an employee will be in charge of traffic control at the access
to the site and in the hazardous areas.

+ The development of the site will begin with the creation of accesses and the installation of
signs. The parking areas for delivery vehicles will not be located along the road so as not
to create any inconvenience for local residents or additional risk of accidents.

- Drivers will receive specific training in safe driving, compliance with speed limits
(particularly in the vicinity of built-up areas, inhabited zones or in the presence of animals),
risks related to alcohol and drugs, load stability rules (securing) and vehicle maintenance.
The correct application of these principles will have to be checked during the construction
phase by the service provider in charge of the construction operations. Vehicles will be
systematically equipped with a fire extinguisher and a first aid kit.

The contractor in charge of the construction will have to report on the volume of traffic generated
by the transport of personnel or materials, on the respect of the transport plan (training of drivers,
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

6.14.1.

routes,

etc.), on possible accidents and the way they were managed, on possible complaints about

transport- related nuisances.

6.14,

BIODIVERSITY ACTION PLAN

During the construction phase

6.14.1.1.

LAND CLEARING OPERATION

Various measures will be put in place during clearing operations to limit their impact:

6.14.1.2.

The clearing operations will be carried out outside of the reproduction and nesting periods
to limit the impacts on wildlife. The clearing is recommended between November and June.

The clearing will be limited to its strict minimum, by proceeding beforehand to a
delimitation of the zones to be cleared materialized on the ground by the marking of the
trees located immediately outside or a marking using colored stakes. Information and
sensitization of the workers recruited for these operations will be necessary.

On site, basic good practices should be implemented to prevent the creation of wildlife
disturbances as much as possible. In particular, poaching, fishing and hunting in or near
the area and the consumption of bushmeat will be prohibited and penalties will be imposed
on all offenders.

Clearing in areas sensitive to erosion (slopes, banks, flood zones) should be avoided as
much as possible. Where necessary, roots should be retained as much as possible to
maintain soil stability. Erosion-sensitive areas such as the slope of the drainage channels will
be revegetated by planting trees of local species similar to the existing stand on the site.

A reforestation plan for the periphery of the site will be implemented at the end of the
work. Species similar to those present will be used to maintain ecosystem services. A
minimum replacement rate of one for one is recommended (2492m? of shrub and tree
vegetation to be replaced - for the choice of species see inventory of the site flora in §
3.2.2.2.2). The details of the replanting plan will be consolidated according to the
elements available (the age and size of the plants available will allow the definition
of the surface density of replanting). In addition to the activities of planting, the program
will describe the maintenance and protection activities of the compensation areas.

PROTECTION OF THE WETLAND AGAINST EROSION

Erosion control of stripped or excavated land, fills, and temporary or permanent material deposits will
be implemented to ensure that the resulting sediment loads are minimized and controlled before they
reach the wetland. This protection will be accomplished through the implementation of slope
stabilization methods and runoff collection. Erosion control will include methods that are integrated
with construction practices, such as temporary mechanical protection (geotextile blankets, sediment
barriers, settling ponds, etc.) or revegetation of affected areas.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Development work (creation of accesses and drainage channels) will be carried out in the dry season
to avoid contamination of the wetland by excess suspended matter in rainwater from the site. Any
planned development in the wetland or its transition zone will also be completed in the dry season
to minimize disturbance to the environment. The water management facilities created will allow
for sedimentation control (placement of appropriately placed and sized sedimentation basins or
ditches).

6.14.1.3. NUISANCE ON WILDLIFE

The development phase of the area, generating noise pollution (use of machinery, human presence),
associated with the clearing operations, will lead to the relocation of terrestrial fauna. The animal
biodiversity of the site must not be weakened in any way during these operations and the animals
remaining in the area must not be eliminated.

To facilitate the escape of wildlife, it is recommended that the work be carried out outside of the
breeding and nesting periods (from November to June).

The protection of biodiversity requires:
+ anabsolute ban on hunting and the introduction of weapons and traps on site;
+ the ban on eating bushmeat;
+ prohibition on the collection of wood or non-timber products;
+ Prohibition of fires in wooded areas that are not set as part of construction activities;
+ the prohibition of holding products from endangered species;

+ the installation of shrubbery around the ditches and/or basins, to encourage the return
of local fauna (2492m? of shrubbery and tree vegetation to be replaced - for the choice
of species see the inventory of the site’s flora in § 3.2.2.2);

+ the prohibition of unplanned introductions of animal or plant species or the spread
of invasive species;

+ sanctions will have to be foreseen for all offenders.

The mesh that will be used to secure the site must be large enough to allow for the movement of
small wildlife.

During the development work, “anti-intrusion” fences will be installed (approximately 1 m high) along
the entire length of the wetland in contact with the construction site perimeter. The objective is
to prevent the intrusion of small fauna (particularly amphibians) into the construction site.

Employee awareness of biodiversity protection should also be provided.

An ecological follow-up will be set up to verify the implementation of the measures during the
construction phase and the effectiveness of the post-construction measures.

6.14.1.4. NOISE
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

6.14.2.

During the construction phase, numerous pieces of equipment will be used. To limit the noise
pollution that will be felt mainly by the workers, the contractors will ensure that the machines
used respect the noise standards in force in Europe. Vehicle exhausts will be systematically fitted
with silencers.

The speed of vehicles is strictly limited to 30 km/h on the camp, the tracks on the building site areas,
60 km/h in built-up areas and 80 km on paved roads.

The traffic and work schedules for certain particularly noisy operations, as well as the access routes
to the work site, will be adjusted to limit the impact on the human and natural environment.
Particularly noisy operations will therefore have to be planned during the day at the least restrictive
times.

During the operation phase
6.14.2.1. MONITORING AND MAINTENANCE OF THE SITE’S VEGETATION
Site vegetation maintenance will be performed according to the following principles:
+ Prohibition of the use of phytosanitary products for weeding operations;
+ Maintenance of vegetation to fight against soil erosion;
+ Maintenance of vegetation to limit the height of shoots to assist in firefighting

measures; The wetland must be accessible to various users throughout the operational phase.

6.14.2.2. PROTECTION OF BIODIVERSITY

As is the case during the construction phase, the following prohibitions remain applicable during
the operation phase:

+ anabsolute ban on hunting and the introduction of weapons and traps on site;
+ the ban on eating bushmeat;

+ prohibition on the collection of wood or non-timber products;

+ the prohibition of fires in wooded areas;

+ the prohibition of holding products from endangered species;

+ the prohibition of unplanned introductions of animal or plant species or the spread
of invasive species.

Penalties will have to be imposed on all offenders.

6.14.2.3. ECOLOGICAL MONITORING OF THE EFFECTIVENESS OF MANAGEMENT
MEASURES

Ecological monitoring will be carried out during the operation phase to verify the application of
the management measures proposed in the ESIA and ESMP as well as the effectiveness of
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

these measures. This monitoring will be carried out by an independent expert at regular intervals
and the data recorded in a monitoring report before being transmitted to Djermaya Solar.

This monitoring will:

+ inthe event of identification of non-applied recommendations, the expert will notify
Djermaya Solar which will have to carry out the missing management measures;

+ inthe event of good application of the measures, to evaluate their effectiveness
from an_ ecological point of view on the biodiversity of the project area:

° if the results are satisfactory, it will be appropriate to continue the application of
the recommendations;

- if the results are deemed unsatisfactory or non-existent, the measures should
be adapted, completed or extended to achieve a satisfactory result.

6.15. ENVIRONMENTAL AUDIT PROGRAM

Djermaya Solar’s environmental team will be responsible for conducting internal audits on good
environmental practices. The persons will be selected from within the company or from external
companies (external audits) and should have advanced knowledge of the operations carried out,
as well as the requirements of the HSE management system. The auditors will be responsible
for preparing reports on the environmental activities to the management of Djermaya Solar.

Audits will be conducted during each project phase: mobilization phase with audit of the
subcontractor’s HSE management system and facilities, execution phase (monitoring and audit
of HSE performance indicators) or at the end of a phase (construction or decommissioning) to
assess the restoration of the site or the condition of the facilities

In the framework of this project, the auditor will carry out the operational evaluation of the
environmental and regulatory procedures and the achievement of the ESMP objectives for all phases
(construction, operation, decommissioning). The environmental audit program will:

- identification of gaps between the normative and regulatory requirements identified;
- Evaluation of the effectiveness of the implementation of preventive and corrective actions;
+ the use of audit findings in the context of continuous improvement.

The environmental audit shall include the following items:

+ acomplete review of records to ensure that they are filed, organized
and complete;

+ a site inspection, to ensure the conformity of the installations, the treatment of
the nonconformities identified beforehand, the application of the safety rules, storage,
etc.;

+ a program review to ensure that follow-up inspections are documented;

+ aninterview with the various people in charge.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

6.15.1.

6.15.2.

6.15.3.

+ Several audits can be carried out, especially during the construction phase:

+ Initial audit: validation of the proper application of the environmental and social procedures
defined in this ESMP;

+ regular audit: quarterly audit of the contractor’s employees in charge of the work and
its subcontractors. The purpose is to verify that the monitoring, control and intervention
plans on site are carried out in accordance with the recommendations defined by the
various environmental plans.

Thereafter, annual audits may be conducted by the HSE manager of Djermaya Solar to verify the
proper application of the measures planned during the operation phase.

Waste management audit

The audit shall examine the implementation of:

+ storage and disposal methods (including control of subcontractors and disposal companies)

+ recording of the waste produced (type, volume, weight, hazard identification, etc.);
+ waste tracking and documentation associated with waste storage and disposal;
+ recycling alternatives.

- The audit will verify that waste management is carried out in accordance with the
recommendations in the waste management plan (§ 6.9. Waste managementplan). In the
event of identification of shortcomings or deviations, corrective measures will have to be
undertaken.

. Audit of discharges

The audit should verify that emission and discharge monitoring is performed according to the plan,
and that the results are consistent with wastewater and air discharge requirements. The inspection
should also verify that documents are up-to-date and complete (discharge logs, maintenance logs,
etc.).

. Health and safety audit and working conditions

The audit will have to verify the good understanding of the health and safety system as well as its
good application by all persons present on the Djermaya site. The audit will also verify that the working
conditions of the personnel present on site (employees and subcontractors) are in adequacy with the
human resources management plan. The evaluation will focus on the following aspects

+ to the organization of the site;
+ to occupational hazards;
+ the safety of the various workstations;

- hygiene conditions, transport,...;
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

6.16.1.

6.16.2.

+ sanitary aspects, especially concerning the meals and water provided to employees;

- working conditions and in particular aspects relating to the contract, working
hours, freedom of association, etc.

Compliance with regulatory requirements and international standards recognized by the project will
be assessed by the HSE manager internally, who may also request the support of an external
consultant to provide an outside view of the practices carried out on the site. In the event of non-
compliance, corrective actions will have to be taken, such as the organization of new training and
awareness-raising sessions for personnel, and the posting of instructions and good practices to be
followed. These actions are the responsibility of the HSE manager.

6.16. DECOMMISSIONING AND REHABILITATION PLAN

Objectives

The decommissioning and rehabilitation program is undertaken to establish all the actions to be
carried out forthe removal and disposal of the implanted photovoltaic installations. This program is
acomponent of the ESMP.

After decommissioning, the area will be restored to its original conditions or to standards that lead
to astable environment. Mitigation measures to minimize the impact of decommissioning activities
will be advocated as well as measures to enhance the recovery of the ecosystems involved.

The plan to be developed will include:
+ the philosophy of decommissioning all facilities;

+ the future of the installation’s components (photovoltaic modules, inverters, structures,
etc.) by encouraging recycling or re-use;

= protocol for cleaning up contaminated soil and/or groundwater if necessary;

+ the site cleanup phase by providing details on how to return the site to conditions as
close to its original condition as possible.

Decommissioning of installations and fate of materials

The decommissioning of the installations must be carried out at the end of the exploitation of the site
bythe developer of the Djermaya Solar project.

The photovoltaic panels as well as the structures will be dismantled with particular attention to
the following points:

+ Separate the various materials and components from the installations to allow a clear
identification of their nature and direct them to the appropriate recycling channels;

+ dispose of all hazardous waste on site in accordance with the waste management plan
(in particular the photovoltaic panels will have to be recycled - see § 2.2.3.5);
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

+ analyze groundwater (HCT, PAH, metals) to confirm the absence of impacts.

6.16.3.

6.16.4.

Site rehabilitation

If soil contamination is discovered during decommissioning work, the contaminated soil must be
managed _ in accordance with section 6.12. Management plan for polluted sites and soils. At the
end of the remediation phase, a report will be produced and attached to the technical report at
the end of the mission. This report will include the following elements (non-exhaustive list):

- the geo-referencing of the site;
+ start and end dates of occupancy;
+ photos before, during and after the operation;

= comments on the operations of rehabilitation and
of environmental impacts of the operations.

A quick re-inspection of the site can be carried out at least one year after the end of the operations
to validate the good application and the reliability of the rehabilitation measures. Additional
monitoring may be necessary to ensure that the natural environment is recovering the project area.

Site restoration
The main aspects of the restoration phase are based on:
- the perimeter fences will be removed;

- Access roads and lanes will be removed if they are not useful to people living in the area.
To minimize the visual impact, the removed elements will be covered with fill of local
materials;

+ the reintroduction of a vegetation cover on de-vegetated areas with the objective
of restoring in the short or medium term the ecological functions of the impacted
environment.

6.17. COST ESTIMATION OF ESHS MEASURES

The costs of ESHS management of the Djermaya Solar project are presented by phase in the table
below.

Table 73 - Estimated costs of ESHS measures for the Djermaya Solar project

Key Mitigation Cost/surcharge

Theme Measures Euros - FCFA (XAF)

Manager

Construction phase

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Hiring of the ESHS

65 k€ - 42.6 MFCFA

Djermaya Solar

manager
ESHS management
Company in
Hiring of an HSE manager 65 k€ - 42.6 MFCFA in charge
of the

Environmental Monthly analysis of waste Company in
Monitoring water discharges / noise 10 ke - 6.6 MFCFA charge of the
Program analysis / dust analysis work

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)
INTERIM REPORT, REV E

Key Mitigation Cost/surcharge
Theme Measures Euros - FCFA (XAF) Manager
Worker health and PPE equipment for Gomer
safety plan workers 12 ke - 7.9 MFCFA B
work
_ , Company in
Liquid effluent Installation of wastewater
management plan treatment system 5 k€ - 3.3 MFCFA charge of the
, Company in
Waste Setting up waste area /
Management Plan Waste disposal 24 k€- 15.7 MFCFA charge of the
Hazardous Establishment of a gompany in
Materials dedicated storage area 5 k€ - 3.3 MFCFA dl areca e
Management Plan wor!
Water management / : , Company in
er ma n Creation of a system of ditches
erosion risk reduction Creation of a system of 35 ke -23 MECEA charge of the
Compensation of shrub Replanting2500 m? of Company in
and tree areas on site vegetation on the perimeter 30 k€ - 19.7 MFCFA. charge of the
of the site work
‘on of wildlit Scaring campaign / Company in
Protection of wildlife installation of barrier in wet 5 k€ - 3.3 MFCFA charge of the
during the construction season work

phase

Protection of wildlife
during the construction
phase

Follow-up of the construction
site by an expert ecologist

30 k€ - 19.7 MFCFA.

Djermaya Solar

Restoration of the
livelihoods of people
affected by the project

Implementation of the LRP

553 k€ - 362 MFCFA

Djermaya Solar

Community Health
and Safety

STD/HIV training facilitation
- road safety

5 k€ - 3.3 MFCFA

Djermaya Solar

Wetland access road
compensation

Creation of new access on
approximately 800m

24 k€ - 15.7 MFCFA.

Company in
charge of the
work

Total

ESHS management

Operation phase (ann

ESHS management of the
activity (ESHS part of the site

868 k€ - 569.4 MFCFA
ual budget)

13 k€ - 8.5 MFCFA

Djermaya Solar

Monitoring of discharges

Annual monitoring of
wastewater discharge quality

0.5 k€ - 0.3 MFCFA.

Djermaya Solar

Biodiversity monitoring
(at least over 2 years)

Monitoring of the site’s
biodiversity (fauna and flora)

1.5 k€- 1 MFCFA

Djermaya Solar

Maintenance of spaces

Vegetation cutting on the
site every year /
maintenance

5 k€ - 3.3 MFCFA

Djermaya Solar

Waste
Management Plan

Setting up waste area /
Waste disposal

24 k€ - 15.7 MFCFA.

Djermaya Solar

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Total 44 k€ - 28.8 MFCFA
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

7. BIBLIOGRAPHY

(Fac), O. d. F. d. C., available at comifac.net/protectedAreas.php?country=TCD&iucncat [Accés le 18

Octobre 2016].

(IAE), B. M. -. A. Il. d. L., s.d. Accés a V’électricité (% de la population). [En ligne] Available at:

http://donnees.banquemondiale.org/indicateur/EG.ELC.ACCS.ZS [Accés le 18 Octobre 2016].

(MEDDE), M. F. d. I. e. d. D. D., 2009. Guide sur la prise en compte de I’environnement dans les

installations photovoltaiques au sol - I’exmple allemand, s.|.: s.n.

Abderamane, H., 2012. Etude du fonctionnement hydrogéochimique du systéme aquifére du

Chari Baguirmi (République du Tchad) - Thése Terres solides et enveloppe superficielle. Poitiers:

Université de Poitiers - Disponible en ligne .

Agence Frangaise de Développement (AFD), 2016. [En ligne] Available at:
http://www.afd.fr/home/pays/afrique/geo-afr/tchad/projets-

tchad/appuyer-le-secteur-de-la-sante-au-tchad

ALWIHDA Info, 2015. Tchad: deux terroristes s’explosent aux alentours de la raffinerie de

Djermaya. [En ligne] Available at:

http://www.alwihdainfo.com/Tchad-Deux-terroristes-s-explosent-aux- alentours-de-la-raffinerie-

de-Djarmaya_a20031.html

Anon., 1999. Stratégie nationale et plan d’action de la diversité biologique du Tchad, s.|.:s.n.

Anon., 2014. 5éme Rapport National sur la Biodiversité. TCHAD, s.|.: s.n.

Anon., 2015. Tchad - L’aménagement linguistique dans le monde. [En ligne] Available at:

http://www.axl.cefan.ulaval.ca/afrique/tchad.htm.

Anon., 2016. Stratégie nationale et plan d’actions sur la diversité biologique 2eme_ édition, s.l.:s.n.

Anon., octobre 2016. Enquéte village. s.l.:s.n.

Banque Mondiale, 2011. [En ligne]
Available at: http://www.banquemondiale.org/

Banque Mondiale, 2012. [En ligne]
Available at: http://www.banquemondiale.org/

Birdlife, 2016. Country profile : Chad. [En ligne] Available at:

http://www. birdlife.org/datazone/country/chad [Accés le 22
Juillet 2016].
Bonigk, N. &. D. B., 2010. Solar park - Opportunities for biodiversity: A report on biodiversity in
and around ground mounted photovoltaic plants, s.1.: s.n.
BOUIMON Tchago, 2013. Etat de la recherche archéologique au Tchad. Dans: La lettre de la
recherche et du développement. s.l.:s.n.

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

CIRA-SA, 2016. Compte rendu de la mission d’inventaire de la faune et de la flore

- Projet de construction de la centrale photovoltaique de Djermaya, s.|.: s.n. CIRA-SA,

26/10/2016. Enquéte village. s.|.:s.n.

Doumenge C., P. F. S. P. H. H. F. & L.A. (., 2015. Aires protégées d’Afrique centrale — Etat

2015. OFAC, Kinshasa, République Démocratique du Congo et Yaoundé, Cameroun, s.l.: s.n.

Egis Environnement, 2014. Projet de centrale photovoltaique de Djermaya - Tchad, s.l.: s.n.

Gabor Horvath, G. K. P. M. B. R., 2009. Polarized light pollution: a new kind of ecological

photopollution, s.l.: s.n.

Groupe de travail de la Commission africaine sur les populations/communautés autochtones,

2006. Droit des populations/communautés autochtones en Afrique centrale. s.|.,s.n.

HCNE-MEEPNUD-DAES, 2003. Schéma Directeur de I’Eau et de Il’Assainissement du Tchad, s.I.:

s.n.

Hydratec, 2016. Etude hydrologique et hydraulique dans le cadre du projet DJERMAYA SOLAR, s.I.:

s.n.

INSEED, 2014. Deuxiéme recensement général de la population et de I’habitat, Analyse

thématique des résultats définitifs, Migrations et urbanisations, s.l.: s.n.

Institut de Recherche et débat sur la Gouvernance (IRG), 2013. [En ligne] Available at:

http://www. institut-gouvernance.org/fr/chapitrage/fiche-chapitrage- 142.html

International Finance Corporation (IFC), 2007. Directives environnementales sanitaires et

sécuritaires (EHS) générales, s.|.: s.n.

International Finance Corporation (IFC), 2012. Normes de performance en matiére de durabilité

environnementale et sociale, s.l.: s.n.

IUCN, s.d. Red list. [En ligne] Available at:

http://www. iucnredlist.org/ [Accés le 18 Octobre

2016].

Journal du Tchad, 2014. Tchad: construction d’un complexe industriel d’exploitation de
ruminants. [En ligne] Available at:

http://www. journaldutchad.com/article.php?aid=6662

Massoumi, A. M., 1968. Caractérisation et amélioration des sols salées et a alcalis.

Ministére de l’Ecologie, d. D. d. d. T. e. d. L., 2011. Installations photovoltaiques au sol: Guide de

l’étude d’impact, s.|.: s.n.

Ministére de l’Economie, d. P. e. d. I. C. I., 2013. Plan National de Développement (PND) 2013 -

2015, s.l.: s.n.

Ministére Frangais de l’Ecologie, d. D. d. d. T. e. d. L., 2011. Installations photovoltaiques au sol:

Guide de I’étude d’impact, s.|.: s.n.

OCDE, C. -. C. /., 2006. Atlas de I’Intégration Régionale en Afrique de Ouest: La zone écologique

fragile du Sahel, s.l.: s.n.

Pias, 1970. Les formations sédimentaires tertiaires et quaternaires de la cuvette tchadienne et

les sols qui en dérivent.

République du Tchad, 2009. Recensement Général de la Population et de I’Habitat (RGPH), s.l.:

s.n.

a

ARTELIA S351 2192 / AOUT 2019 321
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Rolf Frischknecht, R. |. P. S. M. d. W.-S. J. Z., 2015. Life Cycle Inventories and Life Cycle
Assessments, -: IEA - International Energy Agency.

Seignobos, C., 2014. La chasse/péche aux batraciens: aux origines de la vie des populations
du bassin du lac Tchad, s.|.: s.n.

Terrasol, 2016.

Centrale Photovoltaique de Djermaya- Rapport d’études géotechniques, s.
Wolff, J.-P. -. B., 1964. Carte géologique de la République du Tchad

ia

ARTE LIA/851 2192 / AUT 2019 322
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

8. APPENDCES

Yi

ARTE LIA/851 2192 / AUT 2019 323
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

APPENDIX 1

Terms of reference for the Impact Assessment

ia

ARTE LIA/851 2192 / AUT 2019 324
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Djermaya Photovoltaic Power Plant
Project

Terms of Reference for the
Environmental and Social Impact
Assessment
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Table of contents

1.0 Introduction

2.0 Location and General Context of the Project1

3.0 Project description

4.0 Description of the legal and institutional framework of the project2

4.1 National standards

4.2 Donor requirements / World Bank

5.0 TECHNICAL APPROACH AND WORKING METHOD

6.0 Components of the ESIA....
6.1 Air quality

6.1.1 Potential Impacts .
6.1.2 Methodology

6.2 Noise and vibration6

6.2.1 Potential Impacts
6.2.2 Methodology

6.3 Socio-economic impact and livelihoods

6.3.1 Potential Impacts
6.3.2. Methodology...

6.4 Community Health and Safety

6.4.1 Potential Impacts
6.4.2 Methodology

6.5 Hydrology and water resources

6.5.1 Potential Impacts
6.5.2 Methodology

6.6 Biological Environment

6.6.1 Potential Impacts .
6.6.2 Methodology

6.7 Waste / hazardous materials12

. Potential Impacts

. Methodology

6.8 Seismicity, geology and soils
6.8.1 Potential Impacts
6.8.2 Methodology...

6.9 Landscape and visual impact...

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

6.9.1 Potential IMPacts ......ceeeeseeseeteeseseteeeeseseeeeseseeeessseeesesseeeeesseeeeeseeee 14
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)
INTERIM REPORT, REV E

Terms of Reference for the Environmental and Social Impact Assessment

69.2 Methodology
6.10 Cultural heritage

6.11.1 Potential Impacts
6.11.2 Methodology.

6.11 Cimate Change

6.11.1 Potential Impacts

6.11.2 Methodology
6.12 Environmental and Social Management Plan (ESMP)...

7.0 Additional Requirements..

7.11 Public Consultations.

7.1.2 Compensation and Resettlement Plan (CRP).

8.0 Conclusion
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

C } Djermaya Solar
Terms of Reference for the Environmental and Social Impact Assessment

7

1.0 INTRODUCTION

These Terms of Reference (ToR) detail the technical methodology to be used by
the consultant in preparing the Environmental and Social Impact Assessment (ESIA).

2.0 LOCATION AND OVERALL CONTEXT OF THE PROJECT

The construction project of the photovoltaic power plant on the Djermaya site is located
north of N’Djamena, in the southwest of the Republic of Chad. The site was chosen mainly
for its accessibility and its proximity to a connection point and the capital, as well as its
availability (see the map on the last page of this document)

The objective of this project is to increase and improve the national energy performance in
response to the needs identified by the Chadian Government, to ensure the economic and
urban development needs of the country.

The development of the photovoltaic power plant is also linked to the recent modernization
of the electrical grid around Djermaya. As Chad enjoys a high level of sunshine (annual
sunshine of 2,850 hours in the South to 3,750 hours in the North), the opportunity to create
a photovoltaic power plant seems quite appropriate. The global radiation intensity varies
on average from 4.5 to 6.5 kWh/m?/d and this solar potential is very favorable. The present
project has the advantage of guaranteeing an efficient, sustainable and permanent energy
supply in the long term. It could constitute an important basis for the economic and social
development of the Republic of Chad.

3.0 PROJECT DESCRIPTION
The project would consist in the installation of photovoltaic installations based on the
principle of the solar tracker. A tracker is a motorized structure supporting a set of

photovoltaic modules, ensuring a precise tracking of the sun’s movements throughout the
day.

The technology chosen corresponds to single-axis trackers anchored by driven piles. It is
planned to install 25MW to 60MW of solar panels, i.e. 83,000 to 200,000 solar panels of 72
cells.

The photovoltaic plant aims to produce about 2000 kWh/kWp/year.

The work to be carried out for the installation of this type of ground installations includes

* ground installations in rows;

« — the mounting of the solar modules on the tracker structures;

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

the installation of buried cables for the connection between the inverters and
the transformers eliminates the linear of trenches to be planned between the solar
panels and the inverters.

the development of access roads;

the development of parking and maneuvering areas;
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

C } Djermaya Solar
Terms of Reference for the Environmental and Social Impact Assessment

e construction of service buildings;

Z .
an the construction of a fence around the compound.

The proposed duration of the construction work is approximately 12 months.
4.0 DESCRIPTION OF THE LEGAL AND INSTITUTIONAL FRAMEWORK OF THE PROJECT

4.1 National standards

This ESIA must be prepared in accordance with Chad’s laws and regulations and in
compliance with the international standards cited below. The Project has been assigned a
Type A classification in a letter from the Ministry of the Environment, indicating a project
that may have diverse and significant effects on the environment and that requires
detailed surveys. According to Decree N°6300/PR/PM/MEERH/2010, the Project must be
subject to an environmental impact assessment.

The following laws and regulations should be discussed and considered in the preparation
of the ESIA:

e = Chadian Act N°014/PR/98 defining the general principles of
environmental protection;

e Decree N°904/PR/PM/MERH/2009 on the regulation of pollution
and environmental nuisances;

e Act N°14/PR/2008 on the regime of forests, fauna and halieutic resources;

e Decree N°6300/PR/PM/MEERH/2010 on the regulation of environmental
impact studies.

4.2 Donor requirements / World Bank
The study will be conducted taking into account the regulations of Chad and the requirements

of donors, in this case the World Bank in compliance with the requirements International
Finance Corporation (IFC).

This shall include the review and verification of the project’s compliance with the various
IFC performance standards, namely:

e Performance Standard 1: Environmental and Social Risk and Impact
Assessment and Management

e Performance Standard 2: Workforce and Working Conditions

e Performance Standard 3: Resource Efficiency and Pollution Prevention

e Performance Standard 4: Community Health, Safety and Security

e Performance Standard 5: Land Acquisition and Involuntary Resettlement

e Performance Standard 6: Biodiversity conservation and sustainable
management of living natural resources
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e Performance Standard 7: Indigenous Peoples

e Performance Standard 8: Cultural Heritage

The standards and regulations applied to the project are: the IFC and 2012 General
Environmental, Health and Safety Guidelines, the

@ Djermaya Solar
Terms of Reference for the Environmental and Social Impact Assessment

vironmental, health and safety issues for electricity transmission, distribution and
yy 007 and the 2011 CIPO Environmental and Social Policy Statement.

The ESIA will also need to be developed in accordance with the requirements of the European
Investment Bank (EIB) and the African Development Bank (AfDB), to ensure that future
financing needs of the project are met.

5.0 TECHNICAL APPROACH AND WORKING METHOD

This study will have to identify and evaluate the positive and negative environmental and
social impacts and the definition of adequate measures to prevent, mitigate or compensate
the negative impacts.

As the ESIA is a systematic, scientific and participatory process for assessing the potential
environmental and social impacts of development, the ESIA will include consideration of
alternative options, cumulative impacts with other planned developments, natural
resource use, and potential climate change implications. The process includes public
consultation and disclosure of findings at each stage, culminating in the production and
publication of the ESIA report. According to international industry best practices, an impact
assessment criterion will establish the significance, magnitude, and degree of potential
environmental and social effects.

e The type of effect (i.e. whether it is positive/acceptable, negative/unacceptable,
neutral or uncertain).

e Duration and/or frequency of occurrence (short term/frequent, long term/long
return period, intermittent).

e The importance of the sensitivity of the resource/receptor in a geographical
context and/or according to the size of the population concerned (whether
international, national, regional or local).

e The magnitude of the effect relative to the resource that was assessed, quantified
if possible, or qualitatively classified as high, medium, or low, as defined in Table
1-2.

Other considerations for assessing the sensitivity of a resource/receiver include:
e Its vulnerability to property damage or loss through impact;
e The resistance of the receiver/resource to change;

e The resilience of the resource/receptor or its ability to return to its original state
upon cessation of project activities;

e The value / importance of a receiver to other receivers / processes;
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e = Its importance for cultural value systems;

e The subjective perception of individuals/communities on the importance of
change; and,

e The status of environmental receptors in the context of legal or
assigned conservation, land zoning or environmental quality
standards.

Professional judgment and the findings of the modeling analysis are used to evaluate the
findings against each of these criteria. Effects are considered major, minor, or negligible and
may be negative or positive. Typical considerations are illustrated in Tables 1-1 1-2.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

@ Djermaya Solar
Terms of Reference for the Environmental and Social Impact Assessment

Table 1-1: Geographic Context

Geographical context Det ion of the subject

International Important at the global, African or cross-
border level

National Important in the context of Chad

Regional Important in the context of N’Djamena

District Important in the context of Djermaya

Local Important at the site scale and up to 1 km
around the site

Table 1-2: Magnitude Criteria

Magnitude of the effect Negative effects Positive effects
Top © Widespread and |e generalized profit on the
significant community generalized community.
concern. e High contribution to safety
e Failure to comply with legal or prevention of fatal
requirements. accidents.
e Fatality or serious health|e High level of technology
handicap. transfer.
e Frequent or possibly severe | @ Significant improvement of
and irreversible damage to an ecosystem
an important ecosystem or important or a
resource. resource.
Medium @ Concerns of local groups|@ Contribution to
Regulatory concerns local development and the
@ Significant long-term economy.
health impacts. © Positive community
@ Moderate long-term support.
damage to an ecosystem or | @ Provides confidence
resource. to regulatory agencies.

e@ Cost-effective improvement
of an
ecosystem or resource.

Low @ Minor concern of the|@ Low level of community
community. support, but no objections.
Legal requirements met. © Positive economic
Minor health effects benefits are present, but
requiring short-term limited.
treatment.

@ Minor short-term damage
to an ecosystem or
resource.

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The significance of each impact should be identified when assessing the potential effects
associated with the construction and operation phases, followed by the proposal of
mitigation measures.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

C } Djermaya Solar
Terms of Reference for the Environmental and Social Impact Assessment

ach topic should also conclude with a discussion of the residual impacts after implementation
Py f these mitigation measures. Any topics that can be excluded due to a non-existent or limited
imoact must be iustified

6.0 COMPONENTS OF THE ESIA

The ESIA shall follow an initial assessment process that includes the determination of the
current state of the physical, natural, cultural, social environment of the area potentially
affected by the Project. The second step is the prediction and evaluation of the changes
(impacts), both positive and negative, from the initial state, resulting from the construction,
Operation and closure of the Project and the determination of the measures that the
consortium will have to implement to prevent, mitigate or compensate for the negative
impacts of the Project, and optimize the positive impacts.

Based on the studies conducted to date, potential impacts to streams, biological resources,
and social effects are likely to be the major concerns.

Analysis of alternative options: An analysis will be made of the various feasible options
(including the “no project” option), including their potential environmental effects and
the effectiveness of mitigation measures. Capital and operating costs and the degree of
adaptation to local conditions will also be considered. This analysis should provide the basis
for selecting the preferred project design on environmental and social grounds.

Delimitation of the area of influence: The project team will proceed with the delimitation of
the study area by considering the location of the main environmental components and the
anticipated direct and indirect impacts. The study area must cover the entire territory likely
to be influenced by the project. It is therefore within this area that almost all of the
project’s impacts will occur.

The study will include environmental and social impact analysis; drafting of an environmental
and social management plan; adherence to legal standards and requirements; public
consultation; and production and publication of the ESIA.

The components of the environment outlined below will need to be discussed in depth:
6.1 Air quality
6.1.1 Potential Impacts

Air quality will not be a major concern for the project. However, construction and operations
will generate the emission of pollutants. Existing air quality conditions and potential impacts
should be characterized.

6.1.2 Methodology

The following phases of the project will need to be considered:

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Construction: Potential air quality impacts during the construction phase are primarily related
to the generation of dust generated by road vehicles such as trucks traveling to and from the
construction area and also traffic associated with earthwork and building operations. A large
volume of road traffic associated with the construction phase could generate emissions from
the combustion of gasoline and diesel fuel and increase the concentrations of certain
pollutants
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Djermaya Solar

) Terms of Reference for the Environmental and Social Impact Assessment

the vicinity of the roadway. The ESIA will assess the impacts on the quality

f associated with construction.

Za
Operations: Potential air quality impacts during the operations phase will also be related to
emissions from increased traffic. The major pollutants related to trucks and roadway vehicles
are NOx, SO2, CO and PM10. Nearby residents or population will need to be identified.
Potential air quality impacts from the operation will need to be identified and then
compared to the IFC/World Bank Ambient Standards.

Appropriate mitigation measures should then be proposed.
6.2 Noise and vibration

6.2.1 Potential Impacts

“Noise and vibration” will not need to be a major concern for the project, but construction
and operations have the potential to generate adverse effects. Existing noise conditions
and potential impacts will need to be characterized.

6.2.2 Methodology

The following phases of the project will need to be considered:

Construction: Noise and vibration associated with the construction phase will need to be
assessed. The assessment will be based on available information on the construction
equipment that will be used or on assumptions about typical equipment that may be used,
including drilling and piling activities.

Operations: Noise levels associated with project activities will need to be identified and the
distance from nearby residents or population determined. These operational impacts will be
characterized and the impacts on the surrounding area considered. The predicted noise levels
will be compared to WB/IFC standards for acceptable noise levels for the type of use in the
vicinity of the development.

Appropriate mitigation measures will be proposed.
6.3 Socio-economic impact and livelihoods

6.3.1 Potential Impacts

A preliminary environmental and social impact analysis report indicates the presence of
vegetable crops in the vicinity of the site and the possible presence of pastoral activities.
There are no known residents within the site, but farming and grazing appear to be occurring
at this time.

A field visit and surveys of the local population will be necessary to learn about the habits and
management methods in effect in the study area. In particular, information should be
collected on transhumance corridors, types of crops, the delimitation of market
gardening areas, irrigation, and the presence of watering holes or wells. This visit and
the surveys should confirm that the project site is not occupied by any populations.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Djermaya Solar

Terms of Reference for the Environmental and Social Impact Assessment

e preliminary environmental and social impact analysis report indicates
Iso that the presidential decree of allocation of the land is being
transformed

in emphyteutic lease in the name of the company “ Djermaya CDEN Energy “. It is important
that the land tenure system of the country is taken into account and the possible problems
of land acquisition and associated risks should be detailed.

With the transmission line, up to 20 homes and some industrial buildings may need to be
relocated. The total number of homes that may be affected needs to be confirmed. Therefore,
a Population Compensation and Relocation Plan (PCRP) will need to be developed to
complement the ESIA, in accordance with World Bank guidelines and donor requirements.

6.3.2 Methodology

The consultant will be required to conduct surveys of the communities within the socio-
economic influence area to understand the socio-economic characteristics of the population
and the project area:

e Demographics and distribution of the population in the region, on the site itself and
its surroundings, distinguishing stable from seasonal habitats;

e Population history;

e Traditional tribal peoples and lands, special and/or vulnerable groups;
e Community Structures and Habitat Types;

e Communication and power systems;

e Land tenure;

e Land Use and Land Cover;

e Natural areas of community significance;

e = Infrastructure and community facilities (roads, schools, health centers, water
points, etc.);

e Public health (HIV/AIDS, waterborne diseases, eye diseases, etc.);
e Economic activities;

e Areas of human activities and types of activities: agriculture,
livestock, transhumance routes;

e vulnerability factors;

e cultural objects and monuments;

e Programmed Development Activities;
e Job market and local workforce;

e Distribution of income;

e Transportation and equipment; and
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e The infrastructures and easements present.

The cultural characteristics to be studied are the following:
e Ethnic groups and customs;
e Aspirations and attitudes/behaviors; and

e Typology of the houses.

Sp Terms of Reference for the Environmental and Social Impact Assessment.
Ss

@ socio-economic survey and a population census will have to be undertaken. If the
Be ransmission line is constructed or the site is identified as being used for agriculture,
for grazing or even occupied by populations, this information should be used as the basis for
establishing the Compensation and Resettlement Plan (CRP) for the population, in
accordance with international standards.

The following impact components should be considered:

Employment Project: The project shall provide direct temporary employment
opportunities in the area during construction. The project shall also provide indirect
employment benefits to local merchants who sell to construction personnel. The project
shall also provide some skilled employment for operations and maintenance.

Compensation and relocation: The displacement of farmers and other affected
parties will be addressed in the analysis with a full description of the impacts. It is
important to confirm the geographic location of farmers and nomads to assess the
impact on each type of population. A discussion of efforts to avoid displacement
should also be included.

Land ownership of the site: Detailed documentation of ownership and land rights will
be required to understand the risks and define the next steps required for site
development. The project will need to be acquired in accordance with international
requirements such as IFC Performance Standard 5: Land Acquisition and Involuntary
Resettlement.

6.4 Community Health and Safety
6.4.1 Potential Impacts

According to the preliminary environmental and social impact analysis report, the mapping
analysis mentions an old pipeline on the site that may need to be dismantled. The
decommissioning and off-site disposal of equipment would involve consideration of health
and safety aspects during both the construction and operation of the project.

6.4.2 Methodology

Health and safety considerations that will need to be addressed for the project include:

Health and Safety: Worker health and safety impacts in confined spaces will need to
be considered, as well as air quality and noise concerns, potential accidents and
emergency evacuation needs. Appropriate health and safety plans should be
developed to significantly reduce these risks.

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Community Health and Safety: Impacts during construction will need to be
considered. In particular, the project will require the input of new materials and road
traffic will increase. This may lead to increased health-related impacts due to
increased noise, dust, accident risks and exposure to hazardous materials. Deliveries
should be made during the day if possible for safety reasons, with the secondary
benefit of reducing nighttime nuisance. The introduction of heavy truck traffic and
the general increase in traffic presents a safety risk to the community and workers,
with the increased risk of accidents during construction. The presence of a large
number of workers who will have to stay on site during construction and the influx of
workers could increase the risk of communicable diseases. In addition, the dust
generated during construction could aggravate respiratory illnesses for workers.
Safety Issues
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Djermaya Solar

Terms of Reference for the Environmental and Social Impact Assessment

are also a concern, for example, problems related to
Zz Unruly or disruptive behavior by workers or others may emerge. All of these
effects must he evalnated for the nroiect

During operations, there are several community health concerns associated with changes in
access, crosswalks and traffic accidents. The project will require appropriate lighting,
adequate crosswalks, signage and other measures to address these issues. The availability
of emergency response measures and facilities for potential accidents will also be an
important consideration.

Appropriate mitigation measures should then be proposed.
6.5 Hydrology and water resources
6.5.1 Potential Impacts

As mentioned in the preliminary environmental and social impact analysis report, the
southwestern portion of the site partially encroaches on a wetland. The wetland is described
as non-permanent and dependent on seasonal variations. It is possible that the wetland is fed
by Lake Chad (a Ramsar site) through a grid of tributaries and by rainfall; however, this will
need to be confirmed in the ESIA. Two temporary streams flowing eastward from this
wetland were also identified. Information on groundwater resources is limited and it is
possible that some aquifers are present at shallow depths in the study area; however, this
will need to be confirmed based on geotechnical (GI) studies. Groundwater resources
also have the potential to be used for drinking water by local or transient populations or for
crop irrigation or livestock supply.

Potential impacts to water resources from the project are related to:

e The impact on water quality and the secondary impact on wetland vegetation
and the populations using these water tables;

e The impact on the dynamics of shallow groundwater flow (direction of flow,
quantity and rate of flow) in the event that if fill areas are created and
consequently also the secondary impact on the populations using these
groundwater tables; and

e Impact on surface water flow and wetland.

Impacts of Construction

The construction of the project will require a large area (approx. 110ha). Soil compaction,
potential flow alteration, and increased runoff and erosion may be direct consequences of the
project. The details of the infrastructure to be put in place and the details of the earthworks
(areas and volumes of fill and cuttings) will need to be clarified during the ESIA. Pending these
details, activities that may create impacts during the construction phase include:

e  Terrassent and mobilization of soils and sediments, reduction of infiltrations;
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e Drinking water needs on the construction site that could come from deep or semi-
deep aquifers and wastewater discharge;

e Contaminated sediment/water from storage areas and/or construction zones; and
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

C } Djermaya Solar
Terms of Reference for the Environmental and Social Impact Assessment

Accidental spillage of dangerous and/or polluting materials.

| Impacts during the operating phase

The operation of the solar facility shall not require large quantities of water or produce large
volumes of wastewater. Potential effects associated with the operation phase include:

e Generation of small amounts of wastewater, including sanitary;
e Water consumption, including the use of potable water; and

e Potentially contaminated areas with runoff from hard surfaces.
6.5.2 Methodology

The ESIA should provide a comprehensive understanding of the watershed, the aquifers and

water resources beneath the site, and the functioning of the water cycle in the study area. The

study area should be at least one kilometer from the site boundary itself and should be
extended as required by professional judgment taking into account potential project impacts.

In addition, the available map contours are not precise enough to assess potential surface

water flow impacts. Baseline data collection will need to include the following:

e  Asite survey should be conducted to confirm the information in the literature on the
surface water features in the study area, including wetlands, rivers, streams, drainage
ditches, etc. This should include an accurate topographic survey of the site; a detailed
description of the site and its location; and a description of the site’s location and
location of the water supply. This should include an accurate topographic survey of
the site;

e Areview of the geology and hydrogeological characteristics of the subsurface
based on a literature review and supplemented by a geotechnical
investigation; and

e Water quality sampling will be undertaken at different times of the year to
reflect seasonal variations.

The ESIA shall evaluate the following potential impacts on water resources:

e alteration of the hydrological and hydrogeological functioning of the site;

e Construction impacts on erosion and pollution-laden runoff (runoff
from hardstanding areas and/or accidental spill events);

e impacts of construction on groundwater flow (quantity and flow rate) but also risk
of groundwater contamination; and

e Construction and operation related to water consumption and wastewater discharge.

Mitigation measures for the project will be based on the performance standards of the IFC
EHS Guidelines and international industry best practices.

6.6 Biological Environment

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

According to the preliminary environmental and social impact analysis report, the 110-ha
project site is located on relatively flat land (292-295m), characterized by herbaceous
vegetation with a few isolated shrubs. The site is subject to flooding during the rainy season
and is located on the shores of Lake Chad, which is a so-called

“Ramsar”. In view of the potential disturbance (quality and flow) of the hydrological and
hydrogeological regimes of the site and the link between flooding
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

C } Djermaya Solar
Terms of Reference for the Environmental and Social Impact Assessment

4. the biological environment, there is a risk that the construction of the project
ay disturb and/or pollute important habitats in the vicinity of the site.

6.6.1 Potential Impacts

It is likely that the primary impact of project construction will be the loss of natural
habitat, either directly or indirectly. Other potential impacts during the construction months
include:

e Direct injury to wildlife species during the construction of access roads and
excavation for the construction of the various facilities, including the laying of buried
cables, the construction of service buildings and fencing; and the connection of the
various phases to the transmission grid;

e = Indirect disturbance of animal species due to noise, vibration, and human
presence associated with the facility; and

e Damage to aquatic species or habitats inhabiting floodwaters.

Potential impacts during the operation include:

e Disturbance of animal species due to noise and human presence associated with
maintenance operations;

e Birds colliding with solar modules due to their similarity to bodies of water;
e attracting insects to the solar panels, which can then lay their eggs; and

e Fragmentation of wildlife habitats, including migration routes.

Based on the scientific literature describing some of the potential impacts associated with this
type of development (e.g., the attraction of insects to the solar panels that may then lay their
eggs1 or the attraction of birds that may mistake the solar panels for bodies of water), there
may be uncertainty as to the magnitude of the resulting impact. If the consultant believes that
there is no significant risk, and that some investigation is not necessary (e.g., insects or birds
attracted to the solar panels), the lack of impact will need to be conclusively justified by
reference to reliable scientific research.

6.6.2 Methodology

The preliminary environmental and social impact analysis report concluded that an ESIA is

required. The ESIA should follow “Recommendation 6: Biodiversity Conservation and

Sustainable Natural Resource Management”, published by the World Bank Group’s

International Finance Corporation, and other applicable international standards. The ESIA

shall assess any significant impacts of the project on the following:

e Protected natural areas, in particular the Lake Chad Ramsar site, the wetland and other
sites identified by the desk study;

e = Habitats, including:
o Rare or protected plant species
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

o Aquatic species and vegetation, for which a survey
should be conducted after the topographic survey

*Horvath, G. et al. (2010) Reducing the maladaptive attractiveness of solar panels to polarotactic insects.
Conservation Biology 24:6, 1644-1653
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

C } Djermaya Solar
Terms of Reference for the Environmental and Social Impact Assessment
advised by the preliminary impact analysis report
iy environmental and social issues;

e Wildlife species:
co Birds, including resident populations, and migratory birds.

o Mammals and their dens;
o Reptiles and their breeding or hibernation sites;

o Invertebrates.

Information should be collected through surveys designed according to the scope of studies
relevant to each ecological receptor and should include data from:

e Pre-existing reports on the site and its surroundings, including fact sheets on
the Chad Ramsar site2 and the WWF website3; and

e Consultations with government departments and other organizations.

The scope of the study may differ for each impact and receptor. For example, birds passing
through the site and at risk of collision with the facilities could be part of a population linked
to a protected site thousands of miles away in Europe, and this site would need to be
considered inthe scope of the studies. In contrast, the scope of study for direct impact to
vegetation along the access roads could be limited to the footprint of the road. The ESIA will
identify the relevant scope of studies for each receptor and impact.

The ESIA shall include a mitigation strategy to avoid, reduce and/or compensate for any
significant impacts. The consultant shall also establish a monitoring program to evaluate the
effectiveness of the mitigation measures, especially with respect to risks to flora and fauna
in Lake Chad. The monitoring program shall include the ability to update mitigation measures
based on the findings.

The ESIA should also include an assessment of ecosystem services according to the
methodology set out in the International Finance Corporation’s Recommendation 6.

6.7 Waste / hazardous materials

6.7.1 Potential Impacts

Waste generated during construction will need to be disposed of appropriately. During the
operational phase of the project the waste that will be generated will be primarily associated
with maintenance, worker traffic or deliveries to and from the site, and the replacement
of solar panels as a maintenance procedure. A site solid and liquid waste management
plan (collection, type of treatment provided, method and location of disposal) will need
to be developed and should cover both the construction and operational phases.

6.7.2. Methodology

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

2 http://www.ramsar.org/countries/chad
8 http://www.worldwildlife.org/ecoregions/at0904
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Djermaya Solar

) Terms of Reference for the Environmental and Social Impact Assessment

iY

his section of the ESIA should provide an assessment of the potential impacts on
eneration, storage, treatment and/or disposal of waste, as well as the activities
manasement during the construction and oneration nhases

The development of mitigation measures for the development project will be based on the
IFC EHS guidelines on waste management, IFC Performance Standard 3, resource efficiency
and pollution prevention.

During construction activities include:

e Elimination of waste generated by unsuitable excavations, the presence of
vegetation, and/or contaminated soil;

e Excavation of hazardous waste in contaminated land areas when
identified, although such waste is unlikely in a desert area;

e The generation of construction and operation waste can cause a number of direct and
indirect impacts on other environmental issues such as air quality (dust, odors), traffic,
noise, soil (contaminated land), geology, water, health, etc.;

e Sediment excavation; and

e Excess aggregates can occur in the event of volumetric non-equivalence
between fill and cuttings.

During the operation phase the activities include:
e Generation of waste during operations; and

e Production of hazardous or other materials associated with the panels
when replacing them for equipment maintenance.

Appropriate treatment measures, as well as collection and disposal measures, should be in
place for hazardous materials. In the absence of a well-defined national waste management
policy, the ESIA should include proactive waste management measures such as recycling and
reuse where possible.

6.8 Seismicity, geology and soils

6.8.1 Potential Impacts

The preliminary environmental and social impact analysis report refers to the need to
undertake a geotechnical study to verify the technical and economic feasibility of the project.
The construction of the platform is indeed partly planned on a wetland/marshy area and
will require embankments. The constraints to be taken into account are to be precisely
defined. A geotechnical study is currently being completed on the project site and along
the transmission line.

In addition, soils can be a very important resource in a desert in particular with little land
available for agriculture.

6.8.2 Methodology

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The findings of the geotechnical study will need to be analyzed and the potential geological
impacts of the project identified. The ESIA will need to establish the baseline seismicity in the
area. All major faults in the area should be identified. Potential geological conditions and
hazards associated with the project will be assessed and mitigation measures identified
through a literature review.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

C } Djermaya Solar
Terms of Reference for the Environmental and Social Impact Assessment

oil quality should be incorporated into the impact analysis.
6.9 Landscape and visual impact

6.9.1 Potential Impacts

The Draft Environmental and Social Impact Assessment Report refers to a planned airport in
the area that may be affected. The proposed project will result in a physical change to the
landscape, therefore an assessment of the visual impacts of the project should be
undertaken. There is also the potential for glare from the solar panels to affect uses such as
the airport or residences.

6.9.2 Methodology

A qualitative scoring system should be used to assess the change in viewpoint and visual
setting resulting from the project. It is also important to assess the impacts of glare that could
cause significant problems and potential mitigation measures should be proposed.

6.10 Cultural heritage
6.10.1 Potential Impacts

The preliminary environmental and social impact analysis report identified the shade trees
or palaver trees in the project site as a place where patriarchs and families gather to discuss
the issues that drive their daily lives.

6.10.2 Methodology

The ESIA should include a detailed assessment of impacts to cultural resources, explaining
how they are likely to be impacted and specifying the specific locations. This assessment
should be conducted by an expert in cultural resources in this type of environment. This survey
should identify natural features of cultural significance and/or objects of archaeological
and/or historical value as well as cultural traditions and practices that exist in the site and
surrounding area. A field inspection willbe conducted and potential mitigation measures
will be proposed as necessary in line with the requirements of IFC’s Cultural Heritage
Performance Standard 8.

The ESIA will need to characterize the existing cultural heritage within the region and area of
influence of the project and identify the effects on cultural features. Mitigation measures
should be proposed if necessary.

6.11 Climate Change
6.11.1 Potential Impacts

Climate change has the potential to increase precipitation rates, increase the extent of
desertification, and change the frequency, intensity and extent of flooding associated with
the wet season.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

6.11.2 Methodology

These climate change effects must be assessed and mitigation measures proposed. The
project could also result in increased greenhouse gas emissions associated with construction
and operation, which will need to be assessed in accordance with FI standards and proposed
mitigation measures.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Djermaya Solar

Terms of Reference for the Environmental and Social Impact Assessment

.12 | Environmental and Social Management Plan (ESMP)

For the ESMB, the ESIA shall:

e@ Recommend applicable and cost-effective measures to prevent or reduce to an
acceptable level the major adverse impacts of the Project during the
construction and operation phases.

e To this end, develop a management plan to mitigate negative impacts. This plan will
have to integrate, in addition to the mitigation measures, the general and particular
prescriptions which will have to be respected by the companies during the realization
of the construction works, and to define a monitoring program which will be applied
by the control of work to ensure the respect of the environmental prescriptions.

The plan should include a program for monitoring (or taking action) on the implementation
of impact mitigation measures. The plan should include a table indicating each measure and
the responsible party. The plan will be designed to prevent or contain adverse
environmental impacts, budget estimates, an implementation schedule, an assessment
of staffing and training needs, and other measures necessary to implement the impact
mitigation measures.

These measures should be technically feasible, economically appropriate and socially
acceptable. The plan should optimize the proposed measures to the greatest extent possible,
so that the effectiveness of one measure does not interfere with the effectiveness of another,
and so that no measure itself causes further negative impacts.

The ESMP should be completed in accordance with international standards.

7.0 ADDITIONAL REQUIREMENTS
7.1.1 Public Consultations

According to the preliminary environmental and social impact analysis report, local nomadic
herders and farmers, as well as the importance of natural issues in the functioning of the
community, are major considerations for the project. Also the transmission line would
require the relocation of up to 20 houses and some industrial buildings.

In accordance with international standards and to minimize community conflict, public
consultation will be conducted. The public consultation should include the following elements
e Consultations with local governments and stakeholders;

e Consultations with the populations affected by the project within the
framework of an in-depth social survey;

e Accurate assessment of environmental, ecological and social impacts;

e The precise evaluation of the costs inherent in environmental and
social compensation; and
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

e The development of relocation plans for potential displaced populations.
7.1.2. Compensation and Resettlement Plan (CRP)
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

C } Djermaya Solar
Terms of Reference for the Environmental and Social Impact Assessment

necessary, a population compensation and relocation plan (PIR) should be

Bp leveloped as a complement to the ESIA, in accordance with World Bank guidelines and donor
reanirements It shanld snecifv

e the proposed resettlement arrangements and the impacts on

displaced persons, host populations and other affected persons; and

e the legal problems associated with this relocation.

The consultant shall identify the project component or activities giving rise to the
resettlement, its potential impact area, and the alternatives considered to avoid or
minimize the resettlement.

It should specify the legal and institutional framework covering resettlement activities
related to the project, including customary and traditional rights.

It should determine the criteria for eligibility for compensation and other forms of
resettlement assistance. The methodology for assessing losses and compensation should be
described as well as the types and levels of compensation proposed. This should be
followed by a description of the resettlement measures and the relocation process, taking
into account the wishes of the population to relocate, and the impacts on potential host
sites.

The resettlement plan should also include the appeals procedures (taking into account
community and traditional regulations), the organizational framework and timetable for
resettlement implementation, and detailed cost estimates and monitoring arrangements
covering all resettlement activities.

The consultant shall identify the various potential resettlement sites for the populations to
be relocated under the project. The consultant shall also describe a summary of the
consultations conducted in the process in accordance with international standards.

8.0 CONCLUSION

A draft ESIA report should be prepared for review and approval by the Ministry of
Environment, as well as the lending agencies. Once appropriate modifications are made, a
final ESIA report should be prepared. Consultation and disclosure of the appropriate report
will be conducted in accordance with national and international standards.
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

—
30

Tone met > JAMAHIRIYA

Stee SRBES LIBYENNE

~

~~

} \

tia am TINE a
- SOUDAN

een
~BATHA spk

aie

$ HARE BAGL ome fet
as a r ne
va Ses lel
ge eS GUERA
= nsf
oes i rang
iA fone
rSonh
oui

PONS

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

Projet de centrale photovoltaique de Djermaya - Tchad

INTERIM REPORT,REVE
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

APPENDIX 2

CIRA-SA Approval for Conducting Environmental Impact
Studies

REPUBLIC OF CHAD er
ree Sl PROGRESS WORK UNIT
+ BA >
OFFICE OF THE PRESIDENG OF THE REPUBLIC oe ae
SE ts

OFFICE OF THE PRIME MINISTER

eee reey

MINISTRY OF AGRICULTURE AND ENVIRONMENT
eeeereees

SECRETARIAT GENERAL OF THE ENVIRONMENT. N'Djamena, March 11, 2015
Sees

DIRECTORATE GENERAL OF THE ENVIRONMENT
rrrerrery

CLIMATE CHANGE, POLLUTION AND NUISANCE DIRECTORATE

AGREEMENT No. 16PR/PM/MAE/ SG/ DGE/DLCCPN/ 2015 ISING
THE CONSULTANCY FIRM “CONSE LS NGEN ERIE ET
RECHERCHES QU EES(CIRA)” CHAD TO CARRY OUT IMPACT STUDIES ON
sree THE ENVIRONMENT

|, the undersigned, Minister of Agriculture and Environment, hereby grant approval
for a period of five (5) years renewable to the research office “Conseils Ingenierie et
Recherches Appliquees (CIRA)” TCHAD, a Chadian subsidiary of CIRA SA, a
company incorporated under Malian law and represented by its General Manager
Mr. Guelaih Pascal BIEUPOUDE, for the realization of Environmental Impact
Studies.
Therefore, CIRA TCHAD must comply with the instruments in force
notamment a la LoiN°14 / PR/ 98 du17 aout1998 definissantles pes

généraux de la protection de l’Environnement au Tchad et ses

ae

This Agreement is effective as of the date of its signing.
ARTELIA/351 2192 / AOUT 2019 359
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

—s

ARTELIA/851 2192/ AOUT 2019 360
DJERMAYA

SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

ENVIRTONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)
DRAFT REPORT REV E

APPENDIX 3

Decree No. 1174/PR/PM/MATUH/2014 granting
DJERMAYA CDEN ENERGY a 100-hectare plot of
land located southwest of Djermaya, free of charge

APPENDIX 4

Protected natural areas and classified forests of
Chad

ARTELIA S351 2192 / AOUT 2019 361
DJERMAYA PHOTOVOLTAIC POWE

DJERMAYA SOLAR
R PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

WILDLIFE RESERVES

1 Ouadi Rime- | Sahelo- Decree n° 8 000 000| Dorcas gazelle,
Ouadi Achim Saharan 155/PR/ EFPC/ PN ha dama gazelle,
R of 10/05/69 Arabian
bustard,
bustard of
2 Fada Archei Saharan Decree n° 211.300 Moutlona
232/PR/EFPC/PN | ha ma nchettes,
R of 07/10/67 Saharan Nil
crocodile
3 Aboutelfane Sahelian Decree n° 110 000 Degraded condition
1683/Cl | of ha
20/05/55
4 Sinia ka-Minia Sahelian Decree 426 000 Big kou dou
Sudan n°097/ PG/EF of ha
17/05/61
5 Ba rh Salamat Danish- Decree n° 2.060 000 | Damalisque tiang,
Sahelian 049/TEFC of ha wild dog,
Sou 29/02/64
6 Binder-Lere Sudanese Decree 135000 | Themantin,
No. 169/ PR/ CSPS/ | ha hippotragu e
Pp
NR of 24/04/74
7 Ma ndelia Sahelian Decree n° 138000 | Degraded

231/PREFPC/PN R= | ha
of 07/ 10/67

condition but rich
birdlife

Total area 2: 11 080 300ha

BIOSPHERE RESERVE

1 Lake Fitri Sahelian Decree n° 195 000 Elephant, very
773/ PR/ MTE/89 ha rich avifauna
of 02/10/29

Total area 3= 195.000ha

TOTAL= Total area 1+ Total area 2 + Total area 3 = 11.762.820
ha

a

ARTELIA S351 2192 / AOUT 2019
DJERMAYA
SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

No | Title/ location Area Current status
1 Classified forest of Siagon Ya modo, 46,500 ha Despite the human pressure,
Logone Oriental, the site is not for at least 11:ra
de.
2 Classified forest of Tim Beri, 64,000 ha Threat of poaching.
Logone Oriental, transhu mance. Redu
m even of its limits.
Environmental
3 Drill classified of Dora Kagu | 521500ha Satisfactory condition
i, Eastern Lo11:one, despite human
4 Classified forest of Yamba Berth e. 40,000 ha Quite degraded but the
Mayo Kebbi-West, support of INADES and
PRODALKA
has brought a plus. State
5 Classified forest of Djoli Kera. 186,286 ha Clearing for
Middle Chari, cultu res installation
6 Classified forest of Bragoho, Moyen | 214,000 ha Quite degraded.
Chari, Accelerated
7 Classified forest of Ilibongo, Moyen 1254 ha Quite degraded but
Chari, protected due to the
proxim ite to the
Manda National Park
8 Classified forest of Bebo, Middle 12460 ha Quite
Chari, degraded,
9 Drill classede Deli, Logone 1340 ha Degraded, loss of
Occidental, biodiversity
10 Classified forest of Lac Woueye, 350 ha Quite degraded,
Lo11:0 ne Occidental, pressure from the
Total 1007 690 ha

(Source: Direction of Protection of the Forests and the Fight against Dese1tification)

a

ARTELIA S351 2192 / AOUT 2019
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

APPENDIX 5

Lists A and B of protected species in Chad extracted from
decree 380/PR/PM/MERH/2014 establishing the terms of
the wildlife regime

ARTE LIA/851 2192 / AUT 2019 364
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

LISTA

Families French names Type Species
Mammals
Addax |Addax nasomaculatus
Oryx algazelle Oryx dammah
Sitatunga Tragelaphus spekei
Jumping Oreotrague Oreotragus oreotragus
Bovidae Gazelle dama Gazella dama
Gazelle leptocere Gazella leptoceros
Eland of Derby Taurotragus derbianus
Barbary sheep |Ammotragus lervia
Giraffes Giraffe Giraffa camelopardalis
Elephantidae Elephant Loxodonta africana
. - White Rhinoceros Ceratotherium simun
Rhinocerotidae - - ,
Black Rhinoceros Diceros bicornis
Spotted neck otter Lutra maculicollis
Mustelids Cape white-cheeked otter |Aonyx capensis
Ratel Mellivora capensis
Colobidae ‘Colobus guereza Colobus guereza
Manidae All Pangolins
Lion Panthera leo
Cheetah |Acinonyx |jubatus
Felidae Leopard Panthera pardus
Serval Felis serval
Caracal Felis caracal
Canidae Lycaon Lycaon pictus
Striped Hyena Hyaena hyaena
Sirenians Manatee Manatus senegalensis
Orycteropodidae Aardvark Orycteropus afer
Birds
Balenicipitidae Hoofed spout Balaeniceps rex
Ciconidae Jabiru of Senegal Ephippiorhynchus __|senegalensis
All storks
Bucerotidae Great hornbill Bucorvus abyssinicus
. White Pelican Pelecanus onocrotalus
Pelecanidae =
Grey Pelican Pelecanus rufescens
Struthionidae Red-necked Ostrich Struthio camelus
Cranes Crowned crane Balearica jpavonina
Otididae Great Arabian bustard |Ardeotis arabs
Phoenicopteridae —_|Small flamingo Phoeniconaias Minor
Threskiornithidae — [African Spoonbill Platalea alba
All vultures
All falcons

CC —

Accipitrids

All snakes eagles

ARTE 1Osaeysi 2192 / sour 2019

Pandion

haliaetus

365
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

IGymnogen

Polyboroides

typus

a

ARTE LIA/851 2192 / AUT 2019

366
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Sagittariidae Secretarybird Sagittarius serpentarius

Heliornithidae African finfoot Podica senegalensis
Reptiles

Crocodilidae Nile Crocodile Crocodilus niloticus

LIST B

Families French names Type Species
Mammals
Equinoctial Buffalo |Syncerus caffer aequinoxialis
Savannah Buffalo |Syncerus caffer brachyceros
Dorcas Gazelle Gazella dorcas
Red-fronted Gazelle Gazella rufifrons
Greater kudu Tragelaphus strepsiceros
Guib harnessed Tragelaphus scriptus
Hippotrague Hippotragus equinus
Damalisque Damaliscus lunatus
Bovidae Bubalus major |Alcelaphus buselaphus major
Lelwel’s Bubalus |Alcelaphus buselaphus lelwel
Cobe defassa Kobus ellipsyprimnus
Buffon’s Cobe Kobus kob
Redunca Redunca redunca
Ourébi Ourebia ourebi
Grimm’s duiker Sylvicapra grimmia
Red-sided duiker Cephalophus rufilatus
Striped jackal Canis adustus
. Golden Jackal Canis aureus
Canidae African wild cat Felis libyca
Sand cat Felis margarita
Viverridae All Genets and Civets
Suidae Warthog Phacocherus africanus
Bushpig Potamochaerus porcus
Hippopotamidae Hippopotamus Hippopotamus amphibius
Hystricidae Porcupine Hystrix cristata
Birds
Egyptian goose |Alopochen aegyptiaca
Gambia Goose Plectropterus gambiensis
Helmeted duck Sarkidiornis melanotos
Widowed Dendrocygne Dendrocygna viduata
Fawn Dendrocygne Dendrocygna bicolor
Teal of winter |Anas crecca
Anatidae Summer teal Anas querquedula
Northern pintail Anas acuta
_—|Tufted Duck |Aythya [fuligula
ARTE If HiRes 210 ur 2019 |Aythya [ferina
Mumps goose Nettapus auritus

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Denham’s bustard Neotis denhami
Black-bellied Bustard Lissotis melanogaster
Otididae Savile Bustard Lophotis savilei
Nubian bustard Neotis inuba
Senegal Bustard Eupodotis senegalensis
Pteroclidae |All Gangas
Numididae Guinea fowl of Numidia Numida imeleagris
Rock hen Ptilopachus petrosus
a Harlequin Quail Coturnix delegorguei
Phasianidae Wheat quail Coturnix coturnix
All Francolins
Reptiles
Testudinidae Spurred turtle Geochelone sulcata
Trionychidae Nile Trionyx Trionyx triunguis
Pelomedusidae African hid-necked turtle Pelomedusa subrufa
(flat turtle)
Pythonidae Seba Python Python sebae
Nile monitor Varanus niloticus
Varanidae Desert monitor Varanus greseus
(Cape Varanet Varanus exanthematicus
“7

ARTE LIA/851 2192 / AUT 2019
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

APPENDIX 6

CIRA-SA Field Campaign Daily Reports:
e Progress;
e Soil sampling sheets;

« Noise measurement sheets;
e Groundwater sampling form.

a

ARTE LIA/851 2192 / AUT 2019 369
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

APPENDIX 7

ALcontrol Laboratory Analysis Report

Analysis Report

ARTELIA E&E - Lyon Maud
DELLONG

2 avenue Lacassagne

. . Page 1 of 10
Immeuble Le First Part Dieu F-

69425 LYON CEDEX 03

Your project name : ESIA solar power plant
Your project reference :8512192_TCHAD
Alcontrol report reference 112415174, version: 1

Rotterdam, 18-11-2016

Dear Madam/Sir,

Please find attached the findings of the laboratory analysis for your project 8512192_ TCHAD.
The report includes the sample descriptions, project name, and analyses that you indicated on the order
form. The findings reported refer only to the samples analyzed.

This report consists of 10 pages including chromatograms if provided, normative references, sample
information. In the case of version 2 or higher, any earlier version is not valid. All pages are an integral part
of this report, and only one reproduction of the entire report is allowed.

If you have any questions and/or remarks regarding this report, please contact our Customer Service.

All analyses, with the exception of subcontracted analyses, are performed by ALcontrol B.V.,
Steenhouwerstraat 15, Rotterdam, The Netherlands and/or 99-101 Avenue Louis Roche, Gennevilliers,

France.

Please accept, Madam/Sir, the expression of our cordial greetings.

ak

ARTELIA S351 2192 / AOUT 2019 370
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

. van Duin

—s

ARTELIA S351 2192 / AOUT 2019 371
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

¢ ALcontrol Laboratories

ARTELIA E&E - Lyon Maud DELLONG
Analysis repc

Proje ESIA solar power Order date 09-11-2016
Project reference 8512192_CHAD 11-11-2016
Report reference 12415174 1Report of the 18-11-2016

Sample Ref. MatrixCode

. SolBerge de la mare_Dalakaina

. Pipeline_Pipeline junction point

. SoilCrop_Plot_Fields

AnalysisUnit 001 002003

dry matter% mass Q 93.2 95.770 2
METALS

arsenic me/kgoM Q 20 16 24
cadmium me/kgoM Q <0.2 <0.2 <0.2
chrome me/kgoM Q 45 38 59
copper me/kgoM Q a 16 37
mercury me/kgoM Q <0.05 <0.05 <0.05
lead me/kgoM Q ry 2 19
nickel me/kgoM Q 2B a 29
zine me/kgoM Q 58 48 8
VOLATILE AROMATIC COMPOUNDS

benzene me/kgoM Q <0.05 <0.05 <0.05
toluene me/kgoM Q <0.05 <0.05 <0.05
ethylbenzene me/kgoM Q <0.05 <0.05 <0.05
orthoxylene me/kgoM Q <0.05 <0.05 <0.05
para-and metaxylene me/kgoM Q <0.05 <0.05 <0.05
xylenes me/kgoM Q <0.10 <0.10 <0.10
Total BTEX me/kgoM Q <0.25 <0.25 <0.25
POLYCYCLIC AROMATIC HYDROCARBONS

naphthalene me/kgDM Q <0.02 <0.02 <0.02
acenaphthylene me/kgDM Q <0.02 <0.02 <0.02
acenaphthene me/kgDM Q <0.02 <0.02 <0.02
fluorene me/kgDM Q <0.02 <0.02 <0.02
phenanthrene me/kgDM Q <0.02 <0.02 <0.02
anthracene me/kgDM Q <0.02 <0.02 <0.02
fluoranthene me/kgDM Q <0.02 <0.02 <0.02
pyrene me/kgDM Q <0.02 <0.02 <0.02
benzo(a)anthracene me/kgDM Q <0.02 <0.02 <0.02
chrysene me/kgDM Q <0.02 <0.02 <0.02
benzo(b}fluoranthene me/kgDM Q <0.02 <0.02 <0.02
benzo(k)fluoranthene me/kgDM Q <0.02 <0.02 <0.02
benzo(a)pyrene me/kgDM Q <0.02 <0.02 <0.02
dibenzo(ah)anthracene me/kgDM Q <0.02 <0.02 <0.02
benzo(ghi)perylene me/kgDM Q <0.02 <0.02 <0.02

Yi

ARTELIA S351 2192 / AOUT 2019 372
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

indeno(1,2,3-cd)pyrene me/kgDM Q <0.02
‘Sum of PAHs (10) VROM me/kgDM Q <0.20
‘Sum of PAHS (16) - EPA me/kgDM Q <0.32

VOLATILE ORGANOHALOGEN COMPOUNDS
1,2-dichloroethane mg/kg DM Q. <0.03
1,1 dichloroethene mg/kg DM Q. <0.05

ARTELIA S351 2192 / AOUT 2019

<0.02
<0.20
<0.32

<0.03
<0.05

<0.02
<0.20
<0.32

<0.03
<0.05

373
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

¢ ALcontrol Laboratories

ARTELIA E&E - Lyon Maud DELLONG
Analysis repc

Proje ESIA solar power Order date 09-11-2016
Project reference 8512192_CHAD 11-11-2016
Report reference 12415174~ 1Report of the 18-11-2016

Sample Ref. MatrixCode

1 SolBerge dela mare_Dalakaina

Pipeline_Pipeline junction point
3 SoilCrop_Plot_Fields
AnalysisUnit 001 002003
cis-1,2-dichloroethene mg/kgDM Q <0.03 <0.03 <0.03
trans-1,2-dichloroethylene mg/kgDM Q <0.02 <0.02 <0.02
dichloromethane mg/kgDM Q <0.02 <0.02 <0.02
1,2-dichloropropane mg/kgDM Q <0.03 <0.03 <0.03
1,3-dichloropropene mg/kgDM Q <0.10 <0.10 <0.10
tetrachloroethylene mg/kgDM Q <0.02 <0.02 <0.02
tetrachloromethane mg/kgDM Q <0.02 <0.02 <0.02
4,1, 1 trichloroethane mg/kgDM Q <0.02 <0.02 <0.02
trichloroethylene mg/kgDM Q <0.02 <0.02 <0.02
chloroform mg/kgDM Q <0.02 <0.02 <0.02
vinyl chloride mg/kgDM Q <0.02 <0.02 <0.02
hexachlorobutadiene mg/kgDM Q <0. <0.1 <0.1
bromoform mg/kg DM <0.05 <0.05 <0.05

TOTAL HYDROCARBONS

fraction C10-C12 mg/kg DM <s <s $8
fraction C12-C16 mg/kg DM <S <S 33"
fraction C16-C21 mg/kg DM <S <S <5.8
C21-C40 fraction mg/kg DM <S <S 33”
total hydrocarbons C10- mg/kgDM Q <20 <20 328
cao

Yi

ARTELIA S351 2192 / AOUT 2019 374
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

¢ ALcontrol Laboratories

ARTELIA E&€ - Lyon Maud DELLONG

Analysis repc

Proje ESIA solar power Order date 09-11-2016
Project reference 8512192. CHAD 11-11-2016
Report reference 12415174 - 1Report of the 18-11-2016
Comment
1 High limit of quantification due to low dry matter.

ARTELIA S351 2192 / AOUT 2019 375
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

¢ ALcontrol Laboratories

ARTELIA E&E - Lyon Maud DELLONG
Analysis repc

Proje ESIA solar power Order date 09-11-2016
Project reference 8512192_CHAD 11-11-2016
Report reference 12415174 - 1Report of the 18-11-2016

Sample Ref. MatrixCode

4 SurfacewaterMare —_dalakaina_Dalakaina

5 Surface WaterNatural Collector (pond tributary)_Zone 2
AnalysisUnit Q 004005

METALS

arsenic hg/ Qa <S <5
cadmium hg/ Qa <0.20 <0.20
chrome hg/ Qa <1 <l
copper he/l Qa 23 84
mercury hg/ Qa <0.05 <0.05
lead hg/ Qa <20 «20
nickel hg/ Qa 3 65
zine hg/ Qa <10 <10
VOLATILE AROMATIC COMPOUNDS

benzene hg/ Qa <0.2 <0.2
toluene hg/ Qa <0.2 <0.2
ethylbenzene hg/ Qa <0.2 <0.2
orthoxylene hg/ Qa <O.1 <0.1
para- and metaxylene hg/ Qa <0.2 <0.2
xylenes hg/ Qa <0.3 <03
Total BTEX hg/ Qa <1 <l
POLYCYCLIC AROMATIC HYDROCARBONS

naphthalene ug/l Q <O.1 <0.1
acenaphthylene ug/l Q <O.1 <0.1
acenaphthene ug/l Q <O.1 <0.1
fluorene ug/l Q <0.05 <0.05
phenanthrene ug/l Q <0.02 <0.02
anthracene ug/l Q <0.02 <0.02
fluoranthene ug/l Q <0.02 <0.02
pyrene ug/l Q <0.02 <0.02
benzo(a)anthracene ug/l Q <0.02 <0.02
chrysene ug/l Q <0.02 <0.02
benzo(b}fluoranthene ug/l Q <0.02 <0.02
benzofk}fluoranthene ug/l Q <0.01 <0.01
benzo(a)pyrene ug/l Q <0.01 <0.01
dibenzo(ahJanthracene ug/l Q <0.02 <0.02
benzo(ghi)perylene ug/l Q <0.02 <0.02
indeno(1,2,3-cd)pyrene ug/l Q <0.02 <0.02
‘Sum of PAHs (10) VROM. ug/l Q <03 <03
‘Sum of PAHSs (16) - EPA ug/l Q <0.6 <0.6

Yi

ARTELIA S351 2192 / AOUT 2019 376
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

TOTAL HYDROCARBONS
10-C12 fraction wesles
12-C16 fraction elles
C16-C21 fraction wesles
€21-C40 fraction elles

total hydrocarbons C10- C40

<s
<s
<s
<s

ug/l.

<20<20

ARTELIA/851 2192/ AOUT 2019

377
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

¢ ALcontrol Laboratories

ARTELIA E&E - Lyon Maud DELLONG
Analysis repc

Proje ESIA solar power Order date 09-11-2016
Project reference 8512192_CHAD 11-11-2016
Report reference 12415174 1Report of the 18-11-2016

Sample Ref. MatrixCode

6 GroundwaterPMH ‘Amsoukar_PMH
AnalysisUnitQo06

METALS

metal filtration - i”
arsenic g/l Q 3”
cadmium g/l Q <0.20 *
chrome ug/l Q a”
copper g/l Q <0"
mercury g/l Q <0.05 *
lead ug/l Q <2.0 "
nickel g/l Q 3
zine g/l Q <0”
VOLATILE AROMATIC COMPOUNDS

benzene ug/l Q <0.2
toluene ug/l Q <0.2
ethylbenzene ug/l Q <0.2
orthoxylene ug/l Q <0.1
para- and metaxylene ug/l Q <0.2
xylenes ug/l Q <0.30
Total BTEX ug/l Q <1
POLYCYCLIC AROMATIC HYDROCARBONS

naphthalene g/l Q <0.1
acenaphthylene ug/l Q <0.1
acenaphthene g/l Q <0.1
fluorene ug/l Q <0.05
phenanthrene ug/l Q <0.02
anthracene g/l Q <0.02
fluoranthene ug/l Q <0.02
pyrene ug/l Q <0.02
benzo(a)anthracene g/l Q <0.02
chrysene ug/l Q <0.02
benzo(b}fluoranthene ug/l Q <0.02
benzo(k}fluoranthene g/l Q <0.01
benzo(a)pyrene ug/l Q <0.01
dibenzo(ah)anthracene ug/l Q <0.02
benzo(ghi)perylene g/l Q <0.02
indeno(1,2,3-cd)pyrene ug/l Q <0.02
Sum of PAHs (10) VROM ug/l Q <03
Sum of PAHS (16) - EPA g/l Q <057

Yi

ARTELIA S351 2192 / AOUT 2019 378
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

TOTAL HYDROCARBONS
fraction C10-C12 he/l
C12-C16 fraction he/l
fraction C16-C21 he/l
€21-C40 fraction he/l

total hydrocarbons C10- C40

<s
<s
<s
<s

ug/l.

<20

ARTELIA/851 2192/ AOUT 2019

379
DJERMAYA SOLAR
DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

¢ ALcontrol Laboratories

ARTELIA E&€ - Lyon Maud DELLONG

Analysis repc

Proje ESIA solar power Order date 09-11-2016
Project reference 8512192. CHAD 11-11-2016
Report reference 12415174 - 1Report of the 18-11-2016
Comment
2 The sample was filtered in the laboratory

ARTELIA S351 2192 / AOUT 2019 380
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

¢ ALcontrol Laboratories

ARTELIA E&E - Lyon Maud DELLONG
Analysis repc

Proje ESIA solar power Order date 09-11-2016

Project reference 8512192_CHAD 11-11-2016

Report reference 12415174 - 1Report of the 18-11-2016

Analysis MatrixNormativereference

dry matter Soil Soil: Equivalent to ISO 11465 and equivalent to NEN-EN 15934. Soil
(AS3000): Conforms to AS3010-2 and equivalent to NEN-EN 15934

arsenic Soil In-house method (destruction according to NEN 6961, analysis according to

NEN-EN-ISO 17294-2 and according to CEN/TS 16171)

cadmium Soil Same as

chrome Soil Same as

copper Soil Same as

mercury Soil Same as

lead Soil Same as

nickel Soil Same as

zine Soil Same as

benzene Soil Internal method, headspace GCMS

toluene Soil Same as

ethylbenzene Soil Same as

orthoxylene Soil Same as

para- and metaxylene Soil Same as

xylenes Soil Same as

Total BTEX Soil Internal method, headspace GCMS

naphthalene Soil In-house method, acetone- hexane extraction, GC-MS analysis

acenaphthylene Soil Same as

acenaphthene Soil Same as

fluorene Soil Same as

phenanthrene Soil Same as

anthracene Soil Same as

fluoranthene Soil Same as

pyrene Soil Same as

benzo(a)anthracene Soil Same as

chrysene Soil Same as

benzo(b}fluoranthene Soil Same as

benzofk}fluoranthene Soil Same as

benzo(a)pyrene Soil Same as

dibenzo(ahJanthracene Soil Same as

benzo(ghi)perylene Soil Same as

indeno(1,2,3-cd)pyrene Soil Same as

‘Sum of PAHs (10) VROM. Soil Same as

1,2-dichloroethane Soil Internal method, headspace GCMS

1,1 dichloroethene Soil Same as

cis-1,2-dichloroethene Soil Same as

trans-1,2-dichloroethylene Soil Same as

dichloromethane Soil Same as

1,2-dichloropropane Soil Same as

tetrachloroethylene Soil Same as

tetrachloromethane Soil Same as

1,1 1trichloroethane Soil Same as

trichloroethylene Soil Same as

chloroform Soil Same as

_

ARTELIA S351 2192 / AOUT 2019 381

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

vinyl chloride Soil Same as
hexachlorobutadiene Soil In-house method, Headspace GCMS

bromoform Soil Same as

fraction C10-C12 Soil Internal method (acetone hexane extraction, purification, GC-FID analysis)
fraction C12-C16 Soil Same as

fraction C16-C21 Soil Same as

ARTELIA S351 2192 / AOUT 2019 382
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

¢ ALcontrol Laboratories

ARTELIA E&E - Lyon Maud DELLONG
Analysis repc

Proje ESIA solar power Order date 09-11-2016
Project reference 8512192_CHAD 11-11-2016
Report reference 12415174 1Report of the 18-11-2016
Analysis MatrixNormativereference

C21-C40 fraction Soil Same as

total hydrocarbons C10-C40 Soil equivalent to NEN-EN-ISO 16703

arsenic Groundwater Complies with NEN 6966 nd NEN-EN-ISO 11885
cadmium Groundwater Same as

chrome Groundwater Same as

copper Groundwater Same as

mercury Groundwater Complies with NEN-EN-ISO 17852

lead Groundwater Conforms to NEN 6966 and conforms to NEN-EN-ISO 11885
nickel Groundwater Same as

zine Groundwater Same as

benzene Groundwater Internal method, headspace GCMS

toluene Groundwater Same as

ethylbenzene Groundwater Same as

orthoxylene Groundwater Same as

para- and metaxylene Groundwater Same as

xylenes Groundwater Same as

Total BTEX Groundwater Same as

naphthalene Groundwater Internal method

acenaphthylene Groundwater Same as

acenaphthene Groundwater Same as

fluorene Groundwater Same as

phenanthrene Groundwater Same as

anthracene Groundwater Same as

fluoranthene Groundwater Same as

pyrene Groundwater Same as

benzo(a)anthracene Groundwater Same as

chrysene Groundwater Same as

benzo(b}fluoranthene Groundwater Same as

benzofk}fluoranthene Groundwater Same as

benzo(a)pyrene Groundwater Same as

dibenzo(ahJanthracene Groundwater Same as

benzo(ghi)perylene Groundwater Same as

indeno(1,2,3-cd)pyrene Groundwater Same as

‘Sum of PAHs (10) VROM. Groundwater Same as

‘Sum of PAHSs (16) - EPA Groundwater Same as

total hydrocarbons C10-C40 Groundwater Internal method (hexane extraction, GC-FID analysis)
arsenic Surface water Complies with NEN 6966 a nd NEN-EN-ISO 11885
cadmium Surface water Same as

chrome Surface water Same as

copper Surface water Same as

mercury Surface water Complies with NEN-EN-ISO 17852

lead Surface water Complies with NEN 6966 a nd NEN-EN-ISO 11885
nickel Surface water Same as

zine Surface water Same as

benzene Surface water Internal method, headspace GCMS

_

ARTELIA S351 2192 / AOUT 2019 383

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

toluene Surface water Same as
ethylbenzene Surface water Same as
orthoxylene Surface water Same as
para- and metaxylene Surface water Same as
xylenes Surface water Same as
Total BTEX Surface water Same as

ARTELIA/851 2192/ AOUT 2019 384
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

¢ ALcontrol Laboratories

ARTELIA E&€ - Lyon Maud DELLONG

Analysis repc

Proje ESIA solar power Order date 09-11-2016
Project reference 8512192_CHADSta11-11-2016
Report reference 12415174 1Report of the 18-11-2016
Analysis MatrixNormativereference
naphthalene Surface water Internal method
acenaphthylene Surface water Same as
acenaphthene Surface water Same as
fluorene Surface water Same as
phenanthrene Surface water Same as
anthracene Surface water Same as
fluoranthene Surface water Same as
pyrene Surface water Same as
benzofa)anthracene Surface water Same as
chrysene Surface water Same as
benzo(b)fluoranthene Surface water Same as
benzo(k)fluoranthene Surface water Same as
benzo(a)pyrene Surface water Same as
dibenzo(ah)anthracene Surface water Same as
benzo(ghi)perylene Surface water Same as
indeno(1,2,3-cd)pyrene Surface water Same as
‘Sum of PAHs (10) VROM Surface water Same as
‘Sum of PAHs (16) - EPA Surface water Same as
total hydrocarbons C10-C40 Surface water Internal method (hexane extraction, GC-FID analysis)

BarcodeReceipt datePickup dateFlaconing
001 7147776 12-11-2016 12-11-2016 ALC201 Theoretical collection date
002 7147736 12-11-2016 12-11-2016 ALC201 ‘Theoretical collection date
003 7147768 12-11-2016 12-11-2016 ALC201 Theoretical collection date
004 85827596 12-11-2016 12-11-2016 ALC207 Theoretical collection date
004 66178320 12-11-2016 12-11-2016 ALC236 ‘Theoretical collection date
004 80774548 12-11-2016 12-11-2016 ALC237_—_Theoretical collection date
00s 66177284 12-11-2016 12-11-2016 ALC236 ‘Theoretical collection date
00s 80774523 12-11-2016 12-11-2016 ALC237_—_Theoretical collection date
00s 85827626 12-11-2016 12-11-2016 ALC207 Theoretical collection date
006 80774508 12-11-2016 12-11-2016 ALC237_—_Theoretical collection date
006 85827615 12-11-2016 12-11-2016 ALC207 Theoretical collection date
006 66177290 12-11-2016 12-11-2016 ALC236 ‘Theoretical collection date

—
ARTELIA S351 2192 / AOUT 2019 385
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

APPENDIX 8

Model for the Structure of a Stakeholder Engagement Plan

ia

ARTE LIA/851 2192 / AUT 2019 331
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

PROJECT OF PHOTOVOLTAIC POWER STATION OF
DJERMAYA

Sample Structure of a Stakeholder Engagement Plan
1. Description of the project
2. Legal framework for information and consultation
3. Stakeholder identification
4. Reminder of the consultations carried out
5. Proposed Consultation Plan
6. Complaint Management Mechanism

7. Implementation responsibilities

a

ARTE LIA/851 2192 / AUT 2019 332
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

APPENDIX 9

Attendance list for the 26/10/16 public information
meeting

APPENDIX 10

Minutes of the public information meeting of 10/26/2016

ARTE LIA/851 2192 / AUT 2019 333
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

ESIA - Djermaya Photovoltaic Power Plant Project iia
October 2016 ARTELIA

Dramane BAGAYOKO

AM SUKAR AN
KOUNDIO.

VILLAGE DJERMAYA SUB-PREFECTURE,
DOUGUINAGA DEPARTMENT, REGION
DALAKAINA
KILME

Ndjamena fara
Massaguet

Hadjer Lamis

NUMBER OF

PARTICIPANTS INCLUDING

DURATION

The public consultation meeting, organized on October 26, 2016, was prepared by the Consultant, in concert with
the village chief of AM SUKAR, Mr. Aboubacar Adramane ABGASSI. On October 25, the latter had promised the
Sociologist to invite to AM SUKAR the representatives of the six (6) project belt villages: AM SUKAR,
DOUGUINAGA, AN KOUNDIO, DJERMAYA, DALAKAINA and KILME.

When asked if some village chiefs would be reluctant, for various reasons, to go to AM SUKAR, Mr. AGBASSI replied
that there was no need to worry about this. His argument is that AM SUKAR is the hub and an important site for
Djermaya Solar because of its proximity to the project site. He added that the people in the area have excellent
relations based on kinship and alliance.

The Sociologist strongly hoped that the sample population would be representative and diverse enough to take into
account leadership, age and gender. It should include village chiefs, elders and youth.

Thus, on October 26, 2016, at 9:00 a.m., the village chief’s courtyard was full of people, the men sitting under the
shed, the women grouped separately in front of a house.

The session was attended by a total of 81 people: 61 men (village chief, elders, cadets) and 20 women (married
women, young girls). The women, for socio-cultural reasons, were kept apart.

The customary greetings pronounced by the Consultant, translated into Arabic, were addressed to the elders and
to the whole audience through the village chief of AM SUKAR, host for the occasion.

The members of the delegation were introduced in turn to the audience by Mr. Chériff, the interpreter of the mission]

It was then the turn of Mr. AGBASSI to introduce each of his peers. He praised the Consultant’s initiative to meet
with the local populations to explain the project and collect their opinions, grievances and desires. This visit, he said,
is not a first, because the project holders have been to AM SUKAR several times. They even presented to the village
chief the presidential decree authorizing the realization of Djermaya Solar.

The Consultant presented the project and its technical characteristics with the help of an A3 poster in French and
Arabic. It should be noted that the poster was circulated for a long time among the audience.

The Consultant continued his intervention by explaining what is a photovoltaic power plant, in this case the one of|
Djermaya: its scale, its operation, its location and its purpose.

He also sajd.afe
Hacim MAHAMAT. of the Djermaya Solar project.

ARTE LIA/851 2192 / AUT 2019 334

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The Consultant then explained the impact assessment process, expected environmental and social impacts, and
impact management strategies.

He concluded his presentation by briefly introducing the ESIA’s service providers, namely Groupe ARTELIA and
Bureau CIRA SA.

a

ARTE LIA/851 2192 / AUT 2019 335
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Village chiefs and elders were over-represented at the meeting. The women came in large numbers, but it is
unfortunate that they did not participate in the same way as the men. The village chief of AM SUKAR had to shuttle
back and forth between the women’s group and the consultant to translate the questions asked and_report back the
women’s responses.

Young people were underrepresented at the meeting, a phenomenon that is hardly surprising in traditional social
structures;

The session was animated but without animosity. The observation is that the “social cadets” (young people, women)
did not have the opportunity to express themselves freely.

The exchanges were essentially between the elders on the one hand, and the Consultant on the other.

Yi

ARTE LIA/851 2192 / AUT 2019 2
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

The project was perceived by the audience as a real development project for Chad. However, the population wonders
about its impact on them. Will they be able to benefit from the electricity produced by the photovoltaic power plant, and
in what capacity? For free? If not, at what cost?

Where would the unskilled labor come from? One thing is certain: the “elders” want to position unemployed young people
from the surrounding villages on the future site;

The project perimeter is an agro-pastoral area used by at least three villages. What will happen to the farmers of these
lands? Will they be compensated or otherwise compensated?

The participants were keen to recall the unfortunate experiences of those expropriated from the Djermaya refinery and the
slaughterhouse which is not far from the Djermaya Solar site. They would still have received nothing in terms of compensation.
The speakers have warned the project against unfulfilled promises.

The village chiefs conducted a unilateral census of the agricultural plots located within the project perimeter. According
to them, this document could serve as a working basis for the property valuation commission.

Most of the villages are under-equipped with water points (they will be even more so with the loss of the DALAKAINA pond),
health and education infrastructures. The project is expected to take accompanying measures in this regard.

For their part, the women pleaded for the realization of water points to accompany market gardening, in compensation for
the loss of the DALAKAINA pond.

In addition, they would like the project to support them with grain mills to lighten their domestic chores.

Finally, the AL NASSIR Group of women of AM SUKAR would not understand that the village could not benefit from the electricity
produced at its doorstep.

The socio-environmental study mission attempted to respond to the many questions and fears expressed by the local
population and to shed some light on them.

The mission cannot assure at this time that electrical energy will be provided free of charge to the populations of the surrounding
villages. However, it is possible that the project will decide to undertake complementary initiatives.

It is desirable that unskilled labor be recruited from among the idle youth of the area. Proposals will be made in this sense.
However, one should not expect a miracle insofar as the implementation of a photovoltaic power plant does not require the
hiring of a massive workforce.

Chad has a legal and regulatory framework for PIR that requires procedures to be followed; these will be applied in this case.

The socio-environmental study mission is not mandated to promise the population community infrastructures. Infact, there are
standards for the construction of health and school infrastructures from which no one can derogate.

It seems justified that the project reconstitutes elsewhere the water body of DALAKAINA called to disappear, or at least,
decides to develop compensation water points for human activities and livestock watering.

Finally, the women’s grievances will be brought to the attention of the project leaders.

ak

ARTE LIA/851 2192 / AUT 2019 3
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)
INTERIM REPORT, REV E

Place photographs of the consultation here if available

Yi

ARTE LIA/851 2192 / AUT 2019
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

APPENDIX 11
Complete findings of the APR

=
ARTE LIA/851 2192 / AUGUST 2019335

aos

ARTE LIA/851 2192 / AUT 2019 5
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

Unit / . Consequences Severity . Severity
Line Equipment / Keyword Causes rerenuon can Protective Barriers Freq. APR ezammansbitearsy/ No. Action] Freq. APR
GETHLES Final Event Hum. | Env. | Mat. SHED Hum. | Env. | Mat.
Dreaded Event
All eareme High a Event not
1 equipment weather temperatures Design criteria considered
conditions
al Extreme Panel washing Decrease in
2 . weather Dust (natural or the efficiency B 1 Acceptable B 1 Acceptable
equipment conditions maintenance) of the
Damage to Productio
All panels and n stoppage, . Carry outa
3 equipment Lightning Storm possible damage to Circuit breaker B 1 1 3 lightning study / 1 B 1 1 1 Acceptable
ignition the Lightning
protection
All Seismic lncslatbierex) Damage to
4 equipment events negligible ris! Earthquake | the facility E 2 1 3 Acceptable Alarm system 2 E 1 1 3 Acceptable
Soil erosion,
casi creation of
asily
All fj Drai tem and | Puddles and Damage t
5 " Soil erosion erodible and manage system ane | gullies during jamage to c 2 Acceptable c 2 Acceptable
equipment - design criteria the
impermeable the rain
soil v installation
season
Emergency stop (circuit
- Damage to breaker)
All Outdoor perma ire Firewall ; the Fire fighting system
6 equipment fire sprea a tothe | rounding the Fire installation, | (extinguishers) Training of D 0 Acceptable D t) Acceptable
acility installation injury to personnel in the event of
persons fire
The drainage system is
dimensioned from the
monthly rainfall data of
; 100 years return period
Foundat
All 4 ati a 7 | Damageto (448 mm) and the
i f i lestabilization
7 equipment Flooding Heavy rains Drainage system a the A 1 maximum daily rainfall 3 A Acceptable
Short circuit a "
installation (61 mm) (see hydratec
report)
The drainage system is
dimensioned from the
monthly rainfall data of
Exceptional roundat 100 years return period
‘ ‘oundation
All - rainfall (100- . destabilization / Damage to (448 mm) and the
8 equipment Flooding year return | Drainage system zatio the D 3 Acceptable | maximum daily rainfall 4 D 1 Acceptable
; Short circuit : .
period) installation (61 mm) (see hydratec
report)

ak

ARTELIA ‘351 2192/ AOUT 2019
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

All
equipment

Soil subsidence

Clayey soil Foundation design
; eon : Collapse and
presenting criteria according to Damage to
phenomena of the ; fel ofthe the
battance recommendations of | installations installation

a No zone
Proximity to industrial i
iti industrial in i
10 All facilities industrial Distance from Event not
the the facility considered
zones . .
immediate

Acceptable

c 2 Acceptable

a

ARTELIA ‘351 2192/ AOUT 2019
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

_ National road at Event not
All facilities Proximity to | spout 400 meters | _pistance from considered (see
u transporta from the the facility justification in
tion installation EIS)
routes
oo 2 villages in
Proximity to nat
ili approximate |
1p | Allfactties population pp Distance from Event not
ty 400 the facility considered
areas
meters from

7 Sabotage Site closed. Vol. -
All Security (ratcious | Anteintrac b. Productio
13 equipment risks ico nti-intrusion system. amage to n stoppage Acceptable Acceptable
acts, criminals) Video surveillance equipment
al social Site closed. . prod
cial or a amage to roductio
14 equioment teal Riots, strikes Anti-intrusion system. | °° aoe eat netapoase Acceptable Acceptable
quip Po ‘ Video surveillance aurp pee
unres

Regular Transportation Damage tothe
All facilities __ Reg p Speed limit onthe __| Road accident Damage t
45 links with the | of personnel on ; " installation or Acceptable Acceptable
ae 7 site ‘on the site
facilities site to persons
All facilities Supply of the Material Speed limit on the _| Road accident Damage tothe
16 facies delivery “ite sc these | installation or Acceptable Acceptable
to persons
aby of | PESeNCe of first aid cal ;
Unavailabilty of , : Difficulty in Emergency plan
All facilities Emergency ity equipment on site ny Ineffective gency plan/
17 emergency organizing Emergency simulation / Acceptable Acceptable
response ‘ rescue. ae
services rescue Employee training
services

fire Firewall surrounding
the site

Emergency stop (circuit
| breaker) Relevant fire detection
Design or Fire fighting system system (taking into
assembly defect | Equipment testing, | (extinguishers) Training of account local
18 Fire (diode, bad maintenance Overheating, Fire personnel in the event of specificities (exterior, Acceptable
contact, welding) electricarc fire Firewall surrounding heat)
the site
¢ ont Emergency stop (circuit
breaker)
Fire fighting system Relevant fire detection
Aging of Maintenance (extinguishers) Training of system (aking into
19 equipment Compliance with Electric arc Fire personnel in the event of account local Acceptable
electrical standards specificities (exterior,

heat)

ak

ARTELIA ‘351 2192/ AOUT 2019
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT

ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT,REVE

20

Design or
assembly defect
(diode, bad
contact, welding)

Equipment testing,
maintenance

Overheating,
electric arc

Fire

Emergency stop (circuit
breaker)

Fire fighting system
(extinguishers) Training of
personnel in the event of
fire Firewall surrounding

the site

Relevant fire detection
system (taking into
account local

specificities (exterior,
heat)

Pay particular
attention to the
maintenance of the
inverters

2 Acceptable

a

ARTELIA ‘351 2192/ AOUT 2019

DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT,REVE

electrical Fire
installation
s
« sop (eireut Relevant fire detection
mergency stop (circu
re! breaker) system (taking into
account local
Fire fighting system “hat .
acing of Maintenance (extinguishers) Training of Speci ee xterior,
20 Bing ° Compliance with | Electricarc Fire personnel in the event of Pay masticul 7 2 Acceptable
equipment | electrical standards fire Firewall surrounding ay particular
the site attention to the
maintenance of the
inverters
« sop (eireut Relevant fire detection
mergency stop (circu
re! breaker) system (taking into
account local
ble age Fire fighting system ane 7
Cable ageing, (extinguishers Training of specificities (exterior,
design defects, | Compliance with heat]
21 | Electrical cables Fire insulati pitance Overheating Fire personnel in the event of heat) 8 2 Acceptable
poor insulation electrical fire Firewall surrounding Optimized installation
standards the ate design to limit the
number of cables
Emergency stop (circuit
breaker)
Fire fighting system Limit operations on hot
Mai Fire permit (extinguishers) Training of spots when climatic
ni requirement personnel in the event of conditions are
All work (in Maintenance ini ° : i
22 " articular hot Training of Overheating Fire fire Firebreak surrounding conducive to fire 9 3 Aszsercttts
equipment Pi e work operators and the site (to prevent outbreaks (strong
spots) subcontractors propagation outside the winds, very dry
site) conditions, etc.)
Ensure proper
Vehicle tat sign speed Speed limit. Limited Property indintorereect waa ds
ehicle traffic igh speed.
24 / Shock, impact Bn sp traffic zone. Shocks damage and Acceptable during incl 10 2 Acceptable
onsite Human error. personal injury luring inclement
weather.
Signage
25 Health Work at Loss of balance Staff training Fall Injuries to Wearing PPE Acceptable | Presence of railings 1 Acceptable
height persons
Training of Emergency cp (cut-off)
23 Health Maintenanc Maintenanc operators and Electric arc Electrification ore Acceptable | "SE manager ensures 12 Acceptable
e work e work subcontractors Insulating protective that PPE is worn
equipment

a

ARTELIA ‘351 2192/ AOUT 2019

10
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

—s

ARTELIA/851 2192/ AOUT 2019 I
DJERMAYA SOLAR

DJERMAYA PHOTOVOLTAIC POWER PLANT PROJECT
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)

INTERIM REPORT, REV E

—s

ARTELIA/851 2192/ AOUT 2019 12
